Exhibit 10.2

 



THIRD AMENDMENT TO SECOND AMENDED AND RESTATED
CREDIT AGREEMENT

 

This THIRD AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”), dated as of April 1, 2014, is entered into by and among PACIFIC
ETHANOL HOLDING CO. LLC, a Delaware limited liability company (“Pacific
Holding”), PACIFIC ETHANOL MADERA LLC, a Delaware limited liability company
(“Madera”), PACIFIC ETHANOL COLUMBIA, LLC, a Delaware limited liability company
(“Boardman”), PACIFIC ETHANOL STOCKTON LLC, a Delaware limited liability company
(“Stockton”), and PACIFIC ETHANOL MAGIC VALLEY, LLC, a Delaware limited
liability company (“Burley” and, together with Pacific Holding, Madera, Boardman
and Stockton, the “Borrowers”), Pacific Holding, as Borrowers’ Agent, PE Op Co.,
a Delaware corporation (formerly NEW PE HOLDCO LLC, a Delaware limited liability
company), as Pledgor (the “Pledgor”), each of the Lenders whose signatures
appear on the signature pages to this Amendment (individually, each a
“Consenting Lender” and collectively, the “Consenting Lenders”), WELLS FARGO
BANK, N.A., as administrative agent for the Lenders (“Administrative Agent”),
WELLS FARGO BANK, N.A., as collateral agent for the Senior Secured Parties
(“Collateral Agent”) and AMARILLO NATIONAL BANK, as accounts bank (“Accounts
Bank”). Capitalized terms used but not otherwise defined herein shall have the
meaning ascribed to such terms in the Credit Agreement (as hereinafter defined).

 

RECITALS

 

WHEREAS, Borrowers, Borrowers’ Agent, the Pledgor, the Lenders party thereto,
Administrative Agent, Collateral Agent and Accounts Bank entered into that
certain Second Amended and Restated Credit Agreement dated as of October 29,
2012 (as amended by the First Amendment to Second Amended and Restated Credit
Agreement dated as of January 4, 2013, and the Second Amendment to Second
Amended and Restated Credit Agreement dated as of March 28, 2013, the “Credit
Agreement”); and

 

WHEREAS, Borrowers and Borrowers’ Agent have requested, and the Required Lenders
have agreed to, certain amendments to the Credit Agreement upon the terms and
subject to the conditions set forth herein in order to, among other things, (a)
provide for the termination of the Cold Shutdown of the Madera Plant, (b)
provide for an increase in the Tranche A-1 Term Loan Commitment, and (c) provide
certain other modifications related to the foregoing and to the conversion of
Pledgor from a Delaware limited liability company to a Delaware corporation.

 

NOW, THEREFORE, the parties hereto agree that upon the occurrence of the
Amendment Effective Date (as hereinafter defined), the Credit Agreement is
hereby amended as follows:

 

SECTION 1.Amendments to Credit Agreement. Effective as of the Amendment
Effective Date, (i) the Credit Agreement (exclusive of the Schedules thereto) is
hereby amended by this Amendment and for ease of reference restated (after
giving effect to this Amendment) in the form of Schedule A hereto; and (ii) the
definitions attached to the Credit Agreement are hereby amended by this
Amendment and for ease of reference restated (after giving effect to this
Amendment) in the form of Schedule B hereto. For avoidance of doubt, Lenders,
Borrowers, Pledgor and Borrowers’ Agent acknowledge and agree that each Lender
is an Extending Lender.

 



 

 

 

SECTION 2.Amendments to Schedules to Credit Agreement.

 

2.1.Schedule 1.01(a) to the Credit Agreement is hereby amended and restated in
its entirety as Schedule 1.01(a) attached hereto.

 

2.2.Schedule 5.11(ii) to the Credit Agreement is hereby amended to add the
Additional Project Documents listed on Schedule C attached hereto.

 

2.3.Exhibit 2.04-A to the Credit Agreement is hereby amended and restated in its
entirety as Exhibit 2.04-A attached hereto.

 

2.4.Exhibit 8.03 to the Credit Agreement is hereby amended and restated in its
entirety as Exhibit 8.03 attached hereto.

 

2.5.Exhibit 11.03 to the Credit Agreement is hereby amended and restated in its
entirety as Exhibit 11.03 attached hereto.

 

SECTION 3.Other Amendments.

 

3.1.Schedule 2.01 to that certain Assignment and Security Agreement between
Madera and Collateral Agent dated as of June 29, 2010 is hereby amended and
restated in its entirety in the form of Schedule 2.01 (Madera Assignment and
Security Agreement) attached hereto.

 

3.2.The Pledge and Security Agreement among New PE Holdco LLC, as Pledgor,
Pacific Ethanol Holding Co. LLC, as Company, and Collateral Agent, dated as of
June 29, 2010 is hereby amended to:

 

(a)Change each reference to New PE Holdco LLC, a limited liability company
organized and existing under the laws of the State of Delaware, to PE Op Co., a
Delaware corporation.

 

(b)Amend Section 4.01 in its entirety as follows:

 

4.01      Organization; Power; Compliance with Law and Contractual Obligations.
The Pledgor (a) is a corporation duly formed and in good standing under the Laws
of the State of Delaware, (b) is duly qualified to do business as is now being
conducted and as is proposed to be conducted and is in good standing as a
corporation in each jurisdiction where the nature of its business requires such
qualification (other than any such failure to be so qualified or in good
standing that could not reasonably be expected to have a Material Adverse
Effect) and (c) has all requisite corporate power and authority and holds all
Governmental Approvals required as of the date of this representation is made or
deemed repeated to enter into and perform its obligations under this Agreement.

 



2

 

 

(c)Amend Section 4.02 in its entirety as follows:

 

4.02      Due Authorization; Non-Contravention.

 

(a)      The execution, delivery and performance by the Pledgor of this
Agreement are within the Pledgor’s corporate powers, have been duly authorized
by all necessary corporate action, and do not contravene (i) the Pledgor’s
Organic Documents, or (ii) any applicable Law or any Contractual Obligation
binding on or affecting the Pledgor in any material respect.

 

(b)      The exercise by the Collateral Agent of any of its rights and remedies
with respect to the Collateral in accordance with the terms of this Agreement,
the other Financing Documents and the Intercreditor Agreement will not
contravene in any material respect any applicable Law or any Contractual
Obligation binding on or affecting the Pledgor or any of the properties of the
Pledgor and will not result in or require the creation of any Lien (other than
Permitted Liens) upon or with respect to any of the Collateral other than
pursuant to this Agreement.

 

(d)Amend Section 4.05 in its entirety as follows:

 

4.05      Name. The name of the Pledgor is PE Op Co., as indicated in the public
records of the State of Delaware, and it has not had any other names within the
past five (5) years, except for New PE Holdco LLC.

 

(e)Amend Section 4.06 in its entirety as follows:

 

4.06      Organizational Number. The Pledgor’s federal employee identification
number is 46-5198303 and Pledgor’s organizational number is DE
140377286-5504837.

 

(f)All references to New PE Holdco LLC, a Delaware limited liability company, in
any Financing Document are hereby amended to be PE Op Co., a Delaware
corporation.

 



3

 

 

SECTION 4.Consents. Effective on the Amendment Effective Date, Administrative
Agent and the Consenting Lenders hereby consent and agree to (i) the Additional
Project Documents listed on Schedule C attached hereto and agree that such
documents shall be Project Documents for all purposes under the Credit
Agreement; (ii) that certain budget entitled “PEHC Annual Budget dated March 28,
2014”, which shall be the document required pursuant to Section 7.01(k)(iv) of
the Credit Agreement for 2014 and that certain budget entitled “PEHC Q2014
Quarterly Budget March 21, 2014”, which shall be the budget for the Fiscal
Quarter commencing April 1, 2014 required pursuant to Section 7.01(k) of the
Credit Agreement; (iii) a reduction in the Revolving Loan Commitment to
$20,000,000; and (iv) the form of promissory note to evidence and subordinate
the Permitted PEI Subordinated Debt attached hereto as Schedule D.
Notwithstanding the foregoing, with respect to any agreement listed on Schedule
C with the notation “[PC]”, such agreement will become an Additional Project
Document and be considered approved pursuant to this Section 4 either (a) if a
draft of such agreement was provided to the Administrative Agent and Lenders
before the Amendment Effective Date, when a fully executed copy of such
agreement (without material additional changes) is provided to Administrative
Agent or (b) if a draft of such agreement was not provided to the Administrative
Agent and Lenders before the Amendment Effective Date or material changes are
made to the draft of such agreement, when the Required Lenders direct
Administrative Agent to accept such agreement as an Additional Project Document.

 

SECTION 5.Payment of Costs and Fees. Each Borrower (i) reaffirms its obligations
under Section 11.07 of the Credit Agreement and (ii) without limiting the
provisions set forth in Section 11.07 of the Credit Agreement, acknowledges,
consents and agrees that it shall promptly pay, upon receipt of invoices
therefor, to the Administrative Agent all reasonable out-of-pocket costs, fees,
expenses and charges of every kind in connection with the preparation,
negotiation, execution and delivery of this Amendment incurred by or on behalf
of such Person; provided that each Consenting Lender shall bear its own costs
and expenses in connection with this Amendment (including fees and disbursements
of counsel to the Consenting Lenders).

 

SECTION 6.Acknowledgements.

 

6.1.Reaffirmation of Obligations. Each Loan Party hereby (i) reaffirms,
acknowledges, confirms and agrees to its respective guarantees, pledges and
grants of security interests and other commitments and Obligations under the
Financing Documents and (ii) confirms and agrees that the Financing Documents
and all guarantees, pledges and grants of security interests and other
commitments and Obligations thereunder shall continue to be in full force and
effect following the effectiveness of this Amendment. All Obligations under the
Credit Agreement and the other Financing Documents owing by the Loan Parties to
the Administrative Agent, the Collateral Agent, the Accounts Bank and each
Lender, as the case may be, are unconditionally owing by the Loan Parties to the
Administrative Agent, the Collateral Agent and each Lender, as the case may be,
without offset, defense or counterclaim of any kind, nature or description
whatsoever.

 



4

 

 

6.2.Acknowledgement of Security Interests. Each Loan Party hereby acknowledges,
confirms and agrees that the Collateral Agent, for itself and the benefit of
Senior Secured Parties, has and shall continue to have valid, enforceable and
perfected first-priority liens (subject only to Permitted Liens) upon and
security interests in the Collateral granted to the Collateral Agent, for itself
and the benefit of Senior Secured Parties, pursuant to the Financing Documents.

 

6.3.Binding Effect of Documents. Each Loan Party hereby acknowledges, confirms
and agrees that: (i) each of the Financing Documents to which it is a party has
been duly executed and delivered to the Administrative Agent, the Collateral
Agent, the Accounts Bank and the Lenders thereto by it, and each is in full
force and effect as of the Amendment Effective Date, (ii) the agreements and
obligations of such Loan Party contained in the Credit Agreement as amended by
this Amendment (the “Amended Credit Agreement”), in each of the other Financing
Documents and in this Amendment constitute the legal, valid and binding
obligations of such Loan Party, enforceable against such Loan Party in
accordance with their respective terms, and such Loan Party has no valid defense
to the enforcement of the obligations under the Amended Credit Agreement or the
other Financing Documents, except as enforceability may be limited by
bankruptcy, insolvency, moratorium, reorganization or other similar laws
limiting creditors’ rights generally and except as enforceability may be limited
by general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law) and (iii) the Administrative
Agent, the Collateral Agent, the Accounts Bank and each Lender are and shall be
entitled to the rights, remedies and benefits provided for in the Financing
Documents and under applicable law or at equity.

 

SECTION 7.Representations and Warranties of Loan Parties. Each of the Loan
Parties hereby represents and warrants in favor of the Administrative Agent, the
Collateral Agent, the Accounts Bank and each Lender as follows:

 

7.1.The execution, delivery and performance by such Loan Party of this Amendment
and the performance of the Amended Credit Agreement are within such Loan Party’s
powers and have been duly authorized by all necessary action on the part of such
Loan Party.

 

7.2.This Amendment has been duly executed and delivered by such Loan Party and
each of this Amendment, the Amended Credit Agreement and the other Financing
Documents constitutes a legal, valid and binding obligation of such Loan Party
enforceable in accordance with its terms except as enforceability may be limited
by bankruptcy, insolvency, moratorium, reorganization or other similar laws
limiting creditors’ rights generally and except as enforceability may be limited
by general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).

 



5

 

 

7.3.The execution, delivery or performance of this Amendment by such Loan Party
(i) does not require any consent or approval of, registration of filing with, or
any other action by, any Person (including, without limitation, any Governmental
Authority) except (A) such as have been obtained or made and are in full force
and effect and (B) filings necessary to perfect Liens created by the Financing
Documents, (ii) will not violate the organizational or governing documents of
any Loan Party and (iii) will not violate any applicable Law or any Contractual
Obligation applicable to or binding upon such Loan Party or any of their
respective properties or assets.

 

7.4.No event has occurred or is continuing, that would constitute a Default or
an Event of Default under the Credit Agreement, the Amended Credit Agreement, or
any other Financing Document.

 

7.5.As of the Amendment Effective Date, no litigation by, investigation known to
such Loan Party by, or proceeding of, any Governmental Authority is pending or,
to the knowledge of such Loan Party, has been threatened against such Loan Party
which (i) challenges such Loan Party’s right, power, or competence to enter into
this Amendment, or perform any of its obligations under this Amendment, the
Amended Credit Agreement, or any other the Financing Documents or the validity
or enforceability of this Amendment, the Amended Credit Agreement, or any other
Financing Document or any action taken under this Amendment, the Amended Credit
Agreement or any other Financing Document or (ii) is reasonably likely, if
adversely decided, to have a Material Adverse Effect.

 

7.6.After giving effect to this Amendment, the representations and warranties of
such Loan Party contained in the Amended Credit Agreement and the other
Financing Documents are true and correct in all material respects (provided,
that if any representation or warranty is by its terms qualified by concepts of
materiality, such representation shall be true and correct in all respects) on
and as of the Amendment Effective Date with the same effect as if such
representations and warranties had been made on and as of such date, except that
any such representation or warranty which is expressly made only as of a
specified date need be true only as of such date.

 



6

 

 

SECTION 8.Conditions to Effectiveness of this Amendment. This Amendment shall
become effective as of the first date on or prior to ____________, 2014 on which
each of the following conditions has been satisfied (or waived in writing by the
Required Lenders) (the “Amendment Effective Date”):

 

8.1.Amendment. The Administrative Agent shall have received duly executed
counterparts of this Amendment from each Loan Party, the Lenders, the Collateral
Agent, the Administrative Agent and the Accounts Bank.

 

8.2.Costs and Expenses. Except as provided in Section 5, the Borrowers shall
have paid all fees, costs and expenses incurred in connection with this
Amendment and any other Financing Documents that have been invoiced and are
required to be paid hereunder or under the Credit Agreement (including, without
limitation, reasonable legal fees and expenses of the Administrative Agent).

 

8.3.Representations and Warranties. The representations and warranties made or
deemed made by the Loan Parties under this Amendment shall be true and correct
(subject to the materiality qualifiers set forth in such representations and
warranties) as of the Amendment Effective Date.

 

8.4.Customary Closing Documents. The Consenting Lenders shall have received such
officer’s certificates, secretary’s certificates, resolutions, lien searches and
other customary deliverables as they shall request.

 

8.5.Revolving Loan Rebalancing. If and to the extent that the outstanding
principal balance of the Revolving Loan exceeds the Revolving Loan Commitment
(as set forth in Schedule 1.01(a) to the Credit Agreement (as amended hereby)),
Borrower shall have made a principal payment in the amount of such excess.

 

Upon satisfaction of the foregoing closing conditions, one or more of the
Consenting Lenders shall promptly provide written confirmation to Borrowers’
Agent and the Administrative Agent of such satisfaction and identify the
Amendment Effective Date.

 

SECTION 9.Additional Conditions to Funding of Tranche A-1 Subsequent Term Loan.
On the Amendment Effective Date, each Consenting Lender identified in Schedule
1.01(a) to the Credit Agreement (as amended hereby) as having a Tranche A-1
Subsequent Term Loan Commitment shall fund its Tranche A-1 Subsequent Term Loan
Commitment by disbursing as provided in Section 2.05(c) of the Credit Agreement
the amount of such Tranche A-1 Subsequent Term Loan Commitment minus an original
issue discount equal to 6.25% of such amount and further provided that
Administrative Agent shall have received a duly executed Funding Notice in the
form attached hereto as Schedule E, as required by and in accordance with
Section 2.04 of the Credit Agreement, which shall certify that:

 



7

 

 

9.1.The Borrowers are in compliance with all conditions set forth in this
Amendment on and as of the proposed Funding Date, before and after giving effect
to such Funding and to the application of the proceeds therefrom.

 

9.2.All representations and warranties made by each of the Borrowers and the
Pledgor in the Credit Agreement and each of the Financing Documents to which it
is a party are true and correct in all material respects on and as of such
Funding Date (except with respect to representations and warranties that
expressly refer to an earlier date), before and after giving effect to such
Funding and to the application of the proceeds therefrom.

 

9.3.Since April 16, 2010, no Material Adverse Effect has occurred and is
continuing.

 

SECTION 10.Effect on the Financing Documents.

 

10.1.Except as set forth in this Amendment, the Credit Agreement and each of the
other Financing Documents shall be and remain unchanged and in full force and
effect in accordance with their respective terms, are hereby ratified and
confirmed in all respects and the Administrative Agent, the Collateral Agent,
the Accounts Bank and each Lender expressly reserves the right to require strict
compliance with the terms of the Credit Agreement (and, following the Amendment
Effective Date, the Amended Credit Agreement) and the other Financing Documents.
The execution, delivery, and performance of this Amendment shall not operate as
a modification or waiver of any right, power, or remedy of any Agent or any
Lender under the Credit Agreement (and, following the Amendment Effective Date,
the Amended Credit Agreement) or any other Financing Document and no such action
shall be construed as (i) a waiver or forbearance of any of the Administrative
Agent’s, the Collateral Agent’s, the Accounts Bank’s or the Lenders’ rights,
remedies, and powers against the Borrowers, any other Loan Party or the
Collateral (including, without limitation, the right to terminate without notice
the making of Revolving Loans) or (ii) a waiver of any Default or Event of
Default. Notwithstanding any provision of this Amendment, nothing herein shall
adversely affect the rights, remedies, duties, liabilities, obligations and/or
responsibilities of any Lender that has not consented to the terms hereof to the
extent such consent may be required pursuant to the Credit Agreement, including
Section 11.01 thereof.

 

10.2.Upon and after the effectiveness of this Amendment, each reference in the
Credit Agreement to “this Agreement,” “hereunder,” “herein,” “hereof” or words
of like import referring to the Credit Agreement, and each reference in the
other Financing Documents to “the Credit Agreement,” “thereunder,” “therein,”
“thereof” or words of like import referring to the Credit Agreement, shall mean
and be a reference to the Credit Agreement as modified by this Amendment.

 



8

 

 

10.3.To the extent that any terms and conditions in any of the Financing
Documents shall contradict or be in conflict with any terms or conditions of the
Credit Agreement, after giving effect to this Amendment, such terms and
conditions are hereby deemed modified or amended accordingly to reflect the
terms and conditions of the Credit Agreement as modified hereby (except to the
extent that such contradiction or conflict is expressly permitted by this
Amendment).

 

SECTION 11.Governing Law. This Amendment shall be governed by, and construed and
interpreted in accordance with, the laws of the State of New York, without
regard to conflicts of law principles that would require the application of laws
of another jurisdiction.

 

SECTION 12.Financing Document. This Amendment shall be deemed to be a Financing
Document for all purposes.

 

SECTION 13.Release by Loan Parties. As of the Amendment Effective Date, each
Loan Party hereby waives, releases, remises and forever discharges the
Administrative Agent, the Collateral Agent, the Accounts Bank, each Lender, each
of the other Senior Secured Parties, each of their respective Affiliates and
each of the officers, directors, employees, and professionals of each Lender,
the Administrative Agent, the Collateral Agent, the Accounts Bank and each of
the other Senior Secured Parties and their respective Affiliates (collectively,
the “Releasees”), from any and all claims, demands, obligations, liabilities,
causes of action, damages, losses, costs and expenses of any kind or character,
known or unknown, past or present, liquidated or unliquidated, suspected or
unsuspected, which such Loan Party ever had from the beginning of the world or
now has or that any of the Loan Parties’ respective successors and assigns
hereafter can or may have against any such Releasee which relates, directly or
indirectly to the Credit Agreement, any other Financing Document, or to any acts
or omissions of any such Releasee relating to the Credit Agreement or any other
Financing Document in each case, pertaining to facts, events or circumstances
existing on or prior to the date hereof, including, without limitation, the
execution and delivery by any and all Releasees of this Amendment, except for
the duties and obligations expressly set forth in this Amendment, the Credit
Agreement and the other Financing Documents (as modified by the provisions
hereof). As to each and every claim released hereunder, each Loan Party hereby
represents that it has received the advice of legal counsel with regard to the
releases contained herein, and waives the benefits of each provision of
applicable federal or state law (including, without limitation, the laws of the
state of New York), if any, pertaining to general releases after having been
advised by its legal counsel with respect thereto. Each Loan Party understands
that the facts which they believe to be true at the time of making the release
provided for herein may later turn out to be different than they now believe,
and that information which is not now known or suspected may later be
discovered. Each Loan Party accepts this possibility, and each Loan Party
assumes the risk of the facts being different and new information being
discovered; and each Loan Party further agrees that the release provided for
herein shall in all respects continue to be effective and not subject to
termination or rescission because of any difference in such facts or any new
information.

 



9

 

 

SECTION 14.Severability. Wherever possible, each provision of this Amendment
shall be interpreted in such a manner as to be effective and valid under
applicable law, but if any provision of this Amendment shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Amendment.

 

SECTION 15.Counterparts. This Amendment may be executed by one or more of the
parties hereto on any number of separate counterparts, each of which shall be
deemed an original and all of which, taken together, shall be deemed to
constitute one and the same instrument. Delivery of an executed counterpart of
this Amendment by facsimile or other electronic transmission shall be as
effective as delivery of a manually executed counterpart hereof.

 

SECTION 16.Lender Direction. Each of the undersigned Lenders hereby directs each
of the Administrative Agent and the Collateral Agent to execute and deliver this
Amendment and the First Amendment to Intercreditor Agreement and Consent in the
form of Schedule F hereto, to give the consents hereunder and thereunder and to
perform their respective obligations hereunder and thereunder. Each of the
Lenders hereby directs the Administrative Agent to accept the Funding Notice in
the form of Schedule E hereto with respect to the Tranche A-1 Subsequent Term
Loan. Each of the Lenders hereby directs the Collateral Agent to execute and
deliver the Acceptance of Notice (in the form attached to the Second Amendment
to Credit Agreement, dated as of the date hereof, to the Senior Credit
Agreement) pursuant to Section 7.01(a) of the Intercreditor Agreement. Each of
the undersigned Lenders also directs the Accounts Bank to execute and deliver
this Amendment. Each of the Lenders hereby directs the Collateral Agent to
execute and deliver the Consent and Agreement in the form of Schedule G hereto.

 

[Signature Pages Follow]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



10

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers as of the day and year first written above.

 

PACIFIC ETHANOL HOLDING CO. LLC, as a

Borrower and as Borrowers’ Agent

 

By:  /s/ Bryon T. McGregor

      Name: Bryon T. McGregor

      Title: Chief Operating Officer

 

PACIFIC ETHANOL MADERA LLC, as a Borrower

 

By:  /s/ Bryon T. McGregor

      Name: Bryon T. McGregor

      Title: Chief Operating Officer

 

PACIFIC ETHANOL COLUMBIA, LLC, as a Borrower

 

By:  /s/ Bryon T. McGregor

      Name: Bryon T. McGregor

      Title: Chief Operating Officer

 

PACIFIC ETHANOL STOCKTON LLC, as a Borrower

 

By:  /s/ Bryon T. McGregor

      Name: Bryon T. McGregor

      Title: Chief Operating Officer

 

PACIFIC ETHANOL MAGIC VALLEY, LLC, as a Borrower

 

By:  /s/ Bryon T. McGregor

      Name: Bryon T. McGregor

      Title: Chief Operating Officer

 

 

 

 

 

 

 

 

Signature Page to Third Amendment to Second Amended and Restated Credit
Agreement



 

 

 

PE OP CO., as Pledgor

 

By:  /s/ Bryon T. McGregor

      Name: Bryon T. McGregor

      Title: Chief Financial Officer and Treasurer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Signature Page to Third Amendment to Second Amended and Restated Credit
Agreement





 

 

 

AMARILLO NATIONAL BANK, as Accounts Bank

 

By:  /s/ Darren Jenks

      Name: Darren Jenks

      Title: VP - Cash Management

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Signature Page to Third Amendment to Second Amended and Restated Credit
Agreement

 

 

 

WELLS FARGO BANK, N.A., as Administrative

Agent and Collateral Agent

 

By:  /s/ Julius R. Zamora

      Name: Julius R. Zamora

      Title: Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Signature Page to Third Amendment to Second Amended and Restated Credit
Agreement



 

 

 

REVOLVING LENDERS:

 

CREDIT SUISSE LOAN FUNDING LLC

 

 

By: /s/ Barry Zamore

Name: Barry Zamore

Title: Authorized Signatory

 

By: /s/ Robert Healey

Name: Robert Healey

Title: Authorized Signatory

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Signature Page to Third Amendment to Second Amended and Restated Credit
Agreement



 

 

 

CANDLEWOOD CREDIT VALUE MASTER FUND II LP

 

By:Credit Value Partners, LP, as Investment Manager

 

By: /s/ Grant Pothast

Name:  Grant Pothast

Title: Authorized Signatory

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Signature Page to Third Amendment to Second Amended and Restated Credit
Agreement

 

 



 

CANDLEWOOD SPECIAL SITUATIONS MASTER FUND, LTD.

 

By: /s/ David Koenig

Name: David Koenig

Title: Authorized Signatory

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Signature Page to Third Amendment to Second Amended and Restated Credit
Agreement

 

 

 

CWD OC 522 MASTER FUND, LTD.

 



 

By: /s/ David Koenig

Name: David Koenig

Title: Authorized Signatory

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Signature Page to Third Amendment to Second Amended and Restated Credit
Agreement

 

 



 

TRANCHE A-1 LENDERS:

 

CREDIT SUISSE LOAN FUNDING LLC

 

By: /s/ Barry Zamore

Name: Barry Zamore

Title: Authorized Signatory

 

By: /s/ Robert Healey

Name: Robert Healey

Title: Authorized Signatory

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Signature Page to Third Amendment to Second Amended and Restated Credit
Agreement

 

 



 

CANDLEWOOD CREDIT VALUE MASTER FUND II LP

 

By:Credit Value Partners, LP, as Investment Manager

 

By: /s/ Grant Pothast 

Name:  Grant Pothast

Title: Authorized Signatory

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Signature Page to Third Amendment to Second Amended and Restated Credit
Agreement

 

 



 

CANDLEWOOD SPECIAL SITUATIONS MASTER FUND, LTD.

 

By: /s/ David Koenig 

Name:  David Koenig

Title: Authorized Signatory

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Signature Page to Third Amendment to Second Amended and Restated Credit
Agreement

 

 



 

CWD OC 522 MASTER FUND, LTD.

 

By: /s/ David Koenig 

Name:  David Koenig

Title: Authorized Signatory

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Signature Page to Third Amendment to Second Amended and Restated Credit
Agreement

 

 



 

PACIFIC ETHANOL, INC.

 

By: /s/ Bryon T. McGregor

       Name: Bryon T. McGregor

       Title: Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Signature Page to Third Amendment to Second Amended and Restated Credit
Agreement

 

 



 

CONSENT OF TRANCHE A-2 LENDER

 

The Tranche A-2 Lender hereby consents and agrees to this Amendment.

 

TRANCHE A-2 LENDER:

 

By: /s/ Bryon T. McGregor

       Name: Bryron T. McGregor

       Title: Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Signature Page to Third Amendment to Second Amended and Restated Credit
Agreement

 

 

 

ACCEPTANCE OF NOTICE

 

The undersigned, as Collateral Agent under the Senior Credit Agreement, hereby
acknowledges receipt of notice of the foregoing Amendment as required pursuant
to Section 7.01(b) of the Intercreditor Agreement.

 

WELLS FARGO BANK, N.A., as Collateral Agent

 

By:  /s/ Julius R. Zamora

        Name: Julius R. Zamora

        Title: Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Signature Page to Third Amendment to Second Amended and Restated Credit
Agreement

 

 



 

SCHEDULE A

 

FORM OF AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

[SEE ATTACHED]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 

 

 



 

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

dated as of October 29, 2012

 

among

 

PACIFIC ETHANOL HOLDING CO. LLC,
PACIFIC ETHANOL MADERA LLC,
PACIFIC ETHANOL COLUMBIA, LLC,
PACIFIC ETHANOL STOCKTON LLC, and
PACIFIC ETHANOL MAGIC VALLEY, LLC,
as Borrowers,

 

PACIFIC ETHANOL HOLDING CO. LLC,
as Borrowers’ Agent,

 

THE LENDERS REFERRED TO HEREIN,

 

WELLS FARGO BANK, N.A.,
as Administrative Agent for the Lenders,

 

WELLS FARGO BANK, N.A.,
as Collateral Agent for the Senior Secured Parties,

 

and

 

AMARILLO NATIONAL BANK,
as Accounts Bank

 

 



 

 

 

 

TABLE OF CONTENTS

 

Page

 





ARTICLE I DEFINITIONS AND INTERPRETATION 2 Section 1.01 Defined Terms 2 Section
1.02 Principles of Interpretation 2 Section 1.03 UCC Terms 3 Section 1.04
Accounting and Financial Determinations 3 Section 1.05 Joint and Several 3
ARTICLE II COMMITMENTS AND BORROWING 4 Section 2.01 Term Loans 4 Section 2.02
Revolving Loans 5 Section 2.03 Prior Credit Agreement and Original Credit
Agreement Letters of Credit 6 Section 2.04 Notice of Fundings 6 Section 2.05
Funding of Revolving Loans 6 Section 2.06 Evidence of Indebtedness 8 Section
2.07 Termination or Reduction of Commitments 8 Section 2.08 Defaulting Lenders 9
ARTICLE III REPAYMENTS, PREPAYMENTS, INTEREST AND FEES 10 Section 3.01 Repayment
of Loan Fundings 10 Section 3.02 Interest Payment Dates 10 Section 3.03 Interest
Rates 11 Section 3.04 Default Interest Rate 12 Section 3.05 Interest Rate
Determination 13 Section 3.06 Computation of Interest and Fees 13 Section 3.07
Optional Prepayment 13 Section 3.08 Mandatory Prepayment 16 Section 3.09 Time
and Place of Payments 19 Section 3.10 Fundings and Payments Generally 20 Section
3.11 Fees 20 Section 3.12 Pro rata Treatment 21 Section 3.13 Sharing of Payments
21 Section 3.14 Termination of Interest Rate Protection Agreement in Connection
with Any Prepayment 22 Section 3.15 Prepayment Premium 22

 



i

 

 

      ARTICLE IV EURODOLLAR RATE AND TAX PROVISIONS 24 Section 4.01 Eurodollar
Rate Lending Unlawful 24 Section 4.02 Inability to Determine Eurodollar Rates 24
Section 4.03 Increased Eurodollar Loan Costs 25 Section 4.04 Obligation to
Mitigate 25 Section 4.05 Funding Losses 26 Section 4.06 Increased Capital Costs
26 Section 4.07 Taxes 26 ARTICLE V REPRESENTATIONS AND WARRANTIES 28 Section
5.01 Organization; Power and Compliance with Law 28 Section 5.02 Due
Authorization; Non-Contravention 28 Section 5.03 Governmental Approvals 29
Section 5.04 Investment Company Act 29 Section 5.05 Validity of Financing
Documents 29 Section 5.06 Financial Information 30 Section 5.07 No Material
Adverse Effect 30 Section 5.08 Project Compliance 30 Section 5.09 Litigation 30
Section 5.10 Sole Purpose Nature; Business 30 Section 5.11 Contracts 30 Section
5.12 Collateral 31 Section 5.13 Ownership of Properties 32 Section 5.14 Taxes 33
Section 5.15 Patents, Trademarks, Etc 33 Section 5.16 ERISA Plans 33 Section
5.17 Property Rights, Utilities, Supplies Etc 33 Section 5.18 No Defaults 34
Section 5.19 Environmental Warranties 34 Section 5.20 Regulations T, U and X 35
Section 5.21 Accuracy of Information 35

 



ii

 

 

Section 5.22 Indebtedness 35 Section 5.23 Separateness 36 Section 5.24
Subsidiaries 36 Section 5.25 Foreign Assets Control Regulations, Etc 36 Section
5.26 Employment Matters 36 Section 5.27 Solvency 36 Section 5.28 Legal Name and
Place of Business 37 Section 5.29 No Brokers 37 Section 5.30 Insurance 37
Section 5.31 Accounts 38 Section 5.32 Interest Rate Protection Agreements 38
ARTICLE VI CONDITIONS PRECEDENT 39 Section 6.01 Conditions to Closing 38 Section
6.02 Conditions to All Fundings 38 ARTICLE VII COVENANTS 40 Section 7.01
Affirmative Covenants 40 Section 7.02 Negative Covenants 45 Section 7.03
Reporting Requirements 52 ARTICLE VIII PROJECT ACCOUNTS 57 Section 8.01
Establishment of Project Accounts 57 Section 8.02 Deposits into and Withdrawals
from Project Accounts 58 Section 8.03 Revenue Account 59 Section 8.04 Operating
Account 65 Section 8.05 Maintenance Capital Expense Account 65 Section 8.06 Debt
Service Reserve Account 65 Section 8.07 Insurance and Condemnation Proceeds
Accounts 66 Section 8.08 Extraordinary Proceeds Account 69 Section 8.09
Representations, Warranties and Covenants of Accounts Bank 70 Section 8.10
Project Accounts 73 Section 8.11 Project Accounts as Deposit Account 74 Section
8.12 Duties of Accounts Bank 74 Section 8.13 Subordination 75 Section 8.14
Borrower Acknowledgments 76

 



iii

 

 

Section 8.15 Agreement to Hold In Trust 76 Section 8.16 Interest and Investments
76 Section 8.17 Accounts Bank Information 78 Section 8.18 Notices of Suspension
of Accounts 79 ARTICLE IX DEFAULT AND ENFORCEMENT 80 Section 9.01 Events of
Default 80 Section 9.02 Action Upon Bankruptcy 85 Section 9.03 Action Upon Other
Event of Default 86 Section 9.04 Application of Proceeds 87 ARTICLE X THE AGENTS
87 Section 10.01 Appointment and Authority 87 Section 10.02 Rights as a Lender
or Interest Rate Protection Provider 90 Section 10.03 Exculpatory Provisions 90
Section 10.04 Reliance by Agents 92 Section 10.05 Delegation of Duties 93
Section 10.06 Resignation or Removal of Agent 93 Section 10.07 No Amendment to
Duties of Agent Without Consent 94 Section 10.08 Non-Reliance on Agent and Other
Lenders 94 Section 10.09 Collateral Agent May File Proofs of Claim 95 Section
10.10 Collateral Matters 95 Section 10.11 Copies 96 ARTICLE XI MISCELLANEOUS
PROVISIONS 96 Section 11.01 Amendments, Etc 96 Section 11.02 Applicable Law;
Jurisdiction; Etc 98 Section 11.03 Assignments 100 Section 11.04 Benefits of
Agreement 105 Section 11.05 Borrowers’ Agent 105 Section 11.06 Consultants 105
Section 11.07 Costs and Expenses 106 Section 11.08 Counterparts; Effectiveness
106 Section 11.09 Indemnification by the Borrowers 106 Section 11.10 Interest
Rate Limitation 108 Section 11.11 No Waiver; Cumulative Remedies 108

 



iv

 

 

Section 11.12 Notices and Other Communications 108 Section 11.13 Patriot Act
Notice 111 Section 11.14 Payments Set Aside 111 Section 11.15 Right of Setoff
111 Section 11.16 Severability 112 Section 11.17 Survival 112 Section 11.18
Treatment of Certain Information; Confidentiality 112 Section 11.19 Waiver of
Consequential Damages, Etc 113 Section 11.20 Waiver of Litigation Payments 113
Section 11.21 Security Procedure For Funds Transfers 113



 

 

SCHEDULES

 

Schedule 1.01(a) – Commitments

Schedule 5.11 – Contracts

Schedule 5.12 – UCC Filing Offices

Schedule 5.13(a) – Site Descriptions

Schedule 5.19(a)(i) – Environmental Warranties

Schedule 5.19(d)(ii) – Underground Storage Tanks

Schedule 5.23 – Separateness Provisions

Schedule 5.28 – Legal Names and Places of Business

Schedule 5.29 – Broker Fees

Schedule 6.01(b)(iii) – Project Document Consents

Schedule 6.01(m)A – Initial Budget

Schedule 6.01(m)B – Initial Annual Forecast

Schedule 7.01(h) – Insurance

Schedule 7.02(a) – Bonds

Schedule 11.12 – Notice Information

Schedule A – Consent and Direction Letter

 



v

 

 

EXHIBITS

 

Exhibit A – Defined Terms

Exhibit B – Intercreditor Agreement

Exhibit 2.04A – Form of Revolving Funding Notice

Exhibit 2.06 – Form of Note

Exhibit 3.03 – Form of Interest Period Notice

Exhibit 4.07 – Form of Non-U.S. Lender Statement

Exhibit 7.01(t)A – Form of Estoppel Certificate (Stockton)

Exhibit 7.01(t)B – Form of Estoppel Certificate (Boardman)

Exhibit 7.03(l) – Form of Operating Statement

Exhibit 8.03 – Form of Revenue Account Withdrawal Certificate

Exhibit 8.04 – Form of Operating Account Withdrawal Certificate

Exhibit 8.06 – Form of Debt Service Reserve Release Certificate

Exhibit 8.07 – Form of Insurance and Condemnation Proceeds Request Certificate

Exhibit 8.08 – Form of Extraordinary Proceeds Release Notice

Exhibit 11.03 – Form of Lender Assignment Agreement

Exhibit 11.21 – Security Procedures

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



vi

 

 

This SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”), dated as
of October 29, 2012, is by and among PACIFIC ETHANOL HOLDING CO. LLC, a Delaware
limited liability company (“Pacific Holding”), PACIFIC ETHANOL MADERA LLC, a
Delaware limited liability company (“Madera”), PACIFIC ETHANOL COLUMBIA, LLC, a
Delaware limited liability company (“Boardman”), PACIFIC ETHANOL STOCKTON LLC, a
Delaware limited liability company (“Stockton”), and PACIFIC ETHANOL MAGIC
VALLEY, LLC, a Delaware limited liability company (“Burley” and, together with
Pacific Holding, Madera, Boardman and Stockton, the “Borrowers”), Pacific
Holding, as Borrowers’ Agent, each of the Lenders from time to time party
hereto, WELLS FARGO BANK, N.A., as administrative agent for the Lenders, WELLS
FARGO BANK, N.A., as collateral agent for the Senior Secured Parties, and
AMARILLO NATIONAL BANK, as accounts bank, and amends and restates the Prior
Credit Agreement.

 

RECITALS

 

WHEREAS, on May 17, 2009 (the “Petition Date”), the predecessor in interest of
each Borrower (collectively, the “Debtors”) commenced Chapter 11 Case Nos.
09-11713 through 09-11717 (collectively, the “Chapter 11 Cases”) by filing
voluntary petitions for reorganization under the Bankruptcy Code with the United
States Bankruptcy Court for the District of Delaware (the “Bankruptcy Court”);

 

WHEREAS, prior to the Petition Date, certain Lenders (as defined below) or their
predecessors in interest provided financing to each Debtor pursuant to the
Credit Agreement, dated as of February 27, 2007, among each Debtor, the other
parties signatory thereto, and each such Lender or its predecessor in interest
(as amended, modified or supplemented through the Petition Date, the
“Pre-Petition Credit Agreement”);

 

WHEREAS, after the Petition Date, certain Lenders or their predecessors in
interest provided each Debtor a senior secured, superpriority credit facility to
fund the working capital requirements of the Debtors during the pendency of the
Chapter 11 Cases (as amended, modified or supplemented to the Closing Date, the
“DIP Credit Agreement”);

 

WHEREAS, on April 16, 2010 the Debtors filed with the Bankruptcy Court the
Debtors’ Amended Joint Plan of Reorganization Under Chapter 11 of the Bankruptcy
Code (as amended, modified or supplemented to the Closing Date, the
“Reorganization Plan”) providing for payment in full of DIP Advance Claims and
related Disclosure Statement (as such term is defined in the Reorganization
Plan);

 

WHEREAS, on April 23, 2010 the Bankruptcy Court approved the Disclosure
Statement for distribution to holders of Claims and Equity Interests (as each
such term is defined in the Reorganization Plan);

 

WHEREAS, the Reorganization Plan contemplated, among other things, the
establishment of the Exit Facility (as such term is defined therein) the
proceeds of which were to be used to (a) satisfy certain claims in the Chapter
11 Cases in respect of the Pre-Petition Credit Agreement and the DIP Credit
Agreement, (b) finance certain costs of the confirmation of the Reorganization
Plan, (c) finance the ownership and operation or Cold Shutdown of four (4)
denatured ethanol production facilities located in or near Madera, California,
Boardman, Oregon, Stockton, California and Burley, Idaho and (d) pay certain
fees and expenses associated with the Original Credit Agreement and the Loans,
in each case as further described therein;

 



1

 

 

WHEREAS, on August 1, 2011, the parties thereto entered into the Prior Credit
Agreement (prior to the effectiveness of the First Amendment thereto) to amend
and restate the Original Credit Agreement upon the terms and conditions set
forth therein, and thereafter the parties thereto entered in the First
Amendment; and

 

WHEREAS, the parties hereto have agreed to amend and restate the Prior Credit
Agreement with respect to the obligations set forth therein, and each such party
is willing to amend and restate the Prior Credit Agreement upon the terms and
subject to the conditions set forth herein.

 

NOW, THEREFORE, the parties hereto agree that upon the occurrence of the
Restatement Effective Date, the Prior Credit Agreement is hereby amended and
restated to read in its entirety as follows:

 

ARTICLE I

DEFINITIONS AND INTERPRETATION

 

Section 1.01 Defined Terms. Capitalized terms used in this Agreement, including
its preamble and recitals, shall, except as otherwise defined herein or where
the context otherwise requires, have the meanings provided in Exhibit A.

 

Section 1.02 Principles of Interpretation.

 

(a) Unless otherwise defined or the context otherwise requires, terms for which
meanings are provided in this Agreement shall have the same meanings when used
in each Financing Document, notice and other communication delivered from time
to time in connection with any Financing Document.

 

(b) Unless the context requires otherwise, any reference in this Agreement to
any Transaction Document shall mean such Transaction Document and all schedules,
exhibits and attachments thereto.

 

(c) All the agreements, contracts or documents defined or referred to herein
shall mean such agreements, contracts or documents as the same may from time to
time be supplemented or amended or the terms thereof waived or modified to the
extent permitted by, and in accordance with, the terms thereof and this
Agreement, and shall disregard any supplement, amendment or waiver made in
breach of this Agreement.

 

(d) Any reference in any Financing Document relating to a Default or an Event of
Default that has occurred and is continuing (or words of similar effect) shall
be understood to mean that (i) in the case of a Default only, such Default has
not been cured or remedied, or has not been waived in the manner set forth
herein, before becoming an Event of Default and (ii) in the case of an Event of
Default, such Event of Default has not been waived in the manner set forth
herein.

 



2

 

 

(e) The term “knowledge” in relation to the Borrowers, and any other similar
expressions, shall mean knowledge of each of the Borrowers after due inquiry.

 

(f) Defined terms in this Agreement shall include in the singular number the
plural and in the plural number the singular.

 

(g) The words “herein,” “hereof” and “hereunder” and words of similar import
when used in this Agreement shall, unless otherwise expressly specified, refer
to this Agreement as a whole and not to any particular provision of this
Agreement and all references to Articles, Sections, Exhibits and Schedules shall
be references to Articles, Sections, Exhibits and Schedules of this Agreement,
unless otherwise specified.

 

(h) The words “include,” “includes” and “including” are not limiting.

 

(i) The word “or” is not exclusive.

 

(j) Any reference to any Person shall include its permitted successors and
permitted assigns in the capacity indicated, and in the case of any Governmental
Authority, any Person succeeding to its functions and capacities.

 

(k) All references in the Financing Documents to the “Required Lenders” without
reference to a Class or Classes shall refer to the Required Lenders of the
Revolving Loan Class and the Required Lenders of the Tranche A-1 Term Loan
Class.

 

(l) Any reference to an Exhibit or Schedule to this Agreement, which Exhibit or
Schedule is not attached hereto, shall be deemed to be a reference to the
corresponding Exhibit or Schedule, as applicable, of the Original Credit
Agreement (or if applicable, the Prior Credit Agreement), which Exhibit or
Schedule shall be deemed modified to refer to this Agreement rather than the
Original Credit Agreement and refer to the Administrative Agent or Collateral
Agent, as applicable, and to the applicable provisions under this Agreement
rather than under the Original Agreement.

 

Section 1.03 UCC Terms. Unless otherwise defined herein, terms used herein that
are defined in the UCC shall have the respective meanings given to those terms
in the UCC.

 

Section 1.04 Accounting and Financial Determinations. Unless otherwise
specified, all accounting terms used in any Financing Document shall be
interpreted, all accounting determinations and computations hereunder or
thereunder shall be made, and all financial statements required to be delivered
hereunder or thereunder shall be prepared, in accordance with GAAP.

 

Section 1.05 Joint and Several.

 

Subject to Section 1.05(b), the Obligations of each Borrower under this
Agreement and each other Financing Document to which any Borrower is a party
shall constitute the joint and several obligations of all Borrowers. All
representations, warranties, undertakings, agreements and obligations of each
Borrower expressed or implied in this Agreement or any other Financing Document
shall, unless the context requires otherwise, be deemed to be made, given or
assumed by the Borrowers jointly and severally.

 



3

 

 

(a) Each of the Borrowers, the Administrative Agent and the Lenders hereby
confirms that it is the intention of all such Persons that this Agreement and
the other Financing Documents and the Obligations of each Borrower hereunder and
thereunder not constitute a fraudulent transfer or conveyance for purposes of
any Debtor Relief Laws, the Uniform Fraudulent Conveyance Act, the Uniform
Fraudulent Transfer Act or any similar foreign, federal or state law, to the
extent applicable to this Agreement or such other Financing Document and the
Obligations of each Borrower hereunder and thereunder. To effectuate the
foregoing intention, the Administrative Agent, the Lenders and the Borrowers
hereby irrevocably agree that the Obligations of each Borrower at any time shall
be limited to the maximum amount as will result in the Obligations of such
Borrower not constituting a fraudulent transfer or conveyance.

 

ARTICLE II

COMMITMENTS AND BORROWING

 

On the terms, subject to the conditions and relying upon the representations and
warranties herein set forth:

 

Section 2.01 Term Loans.

 

(a) Each Tranche A-1 Lender has made or will make, severally and not jointly, on
the terms and conditions of this Agreement, loans to the Borrowers (i) on the
Closing Date, in an aggregate principal amount equal to such Tranche A-1
Lender’s Tranche A-1 Closing Date Term Loan Commitment (the “Tranche A-1 Closing
Date Term Loan”) and (ii) on the applicable Funding Date, in an additional
aggregate principal amount equal to such Tranche A-1 Lender’s Tranche A-1
Subsequent Term Loan Commitment (the “Tranche A-1 Subsequent Term Loan” and,
collectively with the Tranche A-1 Closing Date Term Loan, the “Tranche A-1 Term
Loans”). Pursuant to the First Amendment and pursuant to Section 3.02 (Interest
Payment Dates), the Extending Lenders have agreed to accept certain payments of
interest on the Revolving Loans and the Tranche A-1 Term Loans in the form of
additional Tranche A-1 Term Loans, each of which interest payments are deemed to
be Tranche A-1 Term Loans hereunder. The Lenders hereby agree that, as of the
Restatement Effective Date, the outstanding principal amounts of the Tranche A-1
Term Loans (as of the end of the Interest Period immediately prior to the
Interest Period in which the Restatement Effective Date occurs) of each Lender
are set forth on Schedule 1.01(a), it being understood that such amounts do not
included any Capitalized Interest that has accrued on Tranche A-1 Term Loans or
Revolving Loans during the Interest Period in which the Restatement Effective
Date occurs. For the avoidance of doubt, the aggregate principal balance of the
outstanding Tranche A-1 Term Loans of any Extending Lender may exceed such
Lender’s Tranche A-1 Term Loan Commitment, and the aggregate principal balance
of the outstanding Tranche A-1 Term Loans of all Extending Lenders may exceed
the Aggregate Term Commitments of Tranche A-1 Lenders that are Extending
Lenders, in each case solely as the result of the payment of Capitalized
Interest in accordance with Section 3.02(a) (Interest Payment Dates). After
giving effect to any Capitalized Interest that has accrued and become a Tranche
A-1 Term Loan, the pro rata allocations among the Lenders shall be adjusted
accordingly.

 



4

 

 

(b) Each Tranche A-2 Lender was deemed to have made loans (each such loan, a
“Tranche A-2 Term Loan”) to the Borrowers on the Closing Date, in an aggregate
principal amount equal to such Tranche A-2 Lender’s Tranche A-2 Term Loan
Commitment. As of the Restatement Effective Date, the outstanding principal
amount of the Tranche A-2 Term Loans of each Lender are set forth on Schedule
1.01(a).

 

(c) Proceeds of the Tranche A-1 Closing Date Term Loans were used solely for the
payment of amounts due in respect of DIP Advance Claims. Proceeds of the Tranche
A-1 Subsequent Term Loans (i) shall be available in a single disbursement on the
applicable Funding Date and (ii) shall be used solely for the payment of amounts
reflected on the Budget and to provide working capital to Borrowers.

 

(d) Pursuant to the Reorganization Plan, Roll-Up Claims were deemed to be
converted to Tranche A-2 Term Loans.

 

(e) Term Loans repaid or prepaid may not be reborrowed.

 

(f) All Tranche A-1 Term Lenders shall vote and give consents, waivers and
directions as a single class. For purposes of payments, including principal and
interest, Tranche A-1 Closing Date Term Loans and Tranche A-1 Subsequent Term
Loans will be treated separately in accordance with, and to the extent provided
in, the terms of this Agreement.

 

Section 2.02 Revolving Loans.

 

(a) Each Revolving Lender agrees, severally and not jointly, on the terms and
conditions of this Agreement, to make loans (each such loan, a “Revolving Loan”)
to the Borrowers, from time to time but not more frequently than six (6) times
each calendar month, until the last Business Day immediately preceding the
Maturity Date, in an aggregate principal amount at any one time outstanding not
to exceed the Revolving Loan Commitment of such Revolving Lender; provided, that
the aggregate principal amount of the Revolving Loans of all Lenders at any one
time outstanding shall not exceed the Aggregate Revolving Loan Commitment.
Pursuant to the First Amendment, $5,000,000 in “Additional Revolving Loans” (as
defined in the First Amendment) were made available to the Borrowers. The
Lenders hereby agree that, as of the Restatement Effective Date, all Revolving
Loans, including such “Additional Revolving Loans”, shall be deemed to be held
pro rata among the Revolving Lenders, in accordance with their Revolving Loan
Commitment Percentages. The Lenders hereby agree that, as of the Restatement
Effective Date, the outstanding principal amounts of the Revolving Loans of each
Lender are set forth on Schedule 1.01(a).

 

(b) Each Funding of Revolving Loans shall be in the minimum amount of one
hundred thousand Dollars ($100,000).

 

(c) Proceeds of each Revolving Loan shall be deposited into the Revenue Account
(or as otherwise agreed by the Administrative Agent, at the direction of the
Required Lenders, and specified by the Borrowers’ Agent in the relevant Funding
Notice) and applied solely in accordance with this Agreement and shall be used
solely in accordance with the then-current Budget.

 



5

 

 

(d) Within the limits set forth in Section 2.02(a) and subject to the
Intercreditor Agreement, the Borrowers may pay or prepay and reborrow Revolving
Loans.

 

Section 2.03 Prior Credit Agreement and Original Credit Agreement Letters of
Credit. The Prior Credit Agreement (prior to the effectiveness of the First
Amendment), provided for a letter of credit facility. No letters of credit are
outstanding under the Prior Credit Agreement and no letters of credit may be
issued under this Agreement. The provisions of Section 11.07 (Costs and
Expenses) and 11.09 (Indemnification by the Borrowers) shall continue in effect
for the benefit of WestLB (in its capacity as issuing bank under the Prior
Credit Agreement (prior to the effectiveness of the First Amendment) and the
Original Credit Agreement) and its Related Parties in respect of any actions
taken or omitted to be taken by any of them while WestLB was issuing bank under
such agreements.

 

Section 2.04 Notice of Fundings.

 

(a) From time to time, but not more frequently than six times per calendar month
(and, with respect to the Tranche A-1 Term Loans, only on the Closing Date and
the Funding Date of the Tranche A-1 Subsequent Term Loans), the Borrowers may
propose a Funding by delivering to the Administrative Agent a properly completed
Funding Notice not later than 12:00 noon, New York City time, five (5) Business
Days prior to the proposed Funding Date; provided that in the case of the Loans
to be made on the Closing Date and the Funding Date of the Tranche A-1
Subsequent Term Loans, such five (5) Business Day period is hereby waived. Each
Funding Notice delivered pursuant to this Section 2.04 shall be irrevocable and
shall refer to this Agreement and specify (i) whether such Funding is requested
to be of Eurodollar Loans and/or Base Rate Loans, (ii) the requested Funding
Date (which shall be a Business Day), (iii) the amount of such requested Funding
and (iv) the Loan(s) with respect to which such Funding is requested. The
Tranche A-2 Term Loans shall initially be Base Rate Loans.

 

(b) The Administrative Agent shall promptly advise (i) each Tranche A-1 Lender
of the Term Funding Notice and (ii) each Revolving Lender of any Revolving
Funding Notice, in each case given pursuant to this Section 2.04, and of each
such Lender’s portion of the requested Funding.

 

Section 2.05 Funding of Revolving Loans.

 

(a) Subject to Section 2.05(d), each Funding of Revolving Loans shall consist of
Loans made by the Revolving Lenders ratably in accordance with their respective
applicable Revolving Loan Commitment Availability Percentages (subject to
Section 2.02(a)), and shall consist of Eurodollar Loans or Base Rate Loans as
the Borrowers may request pursuant to Section 2.04 (Notice of Fundings);
provided, that the failure of any Lender to make any Loan shall not in itself
relieve any other Lender of its obligation to lend hereunder (it being
understood, however, that no Lender shall be responsible for the failure of any
other Lender to make any Loan required to be made by such other Lender).

 



6

 

 

(b) Subject to Section 4.04 (Obligation to Mitigate), each Lender may (without
relieving any Borrower of its obligation to repay a Loan in accordance with the
terms of this Agreement and the Notes) at its option fulfill its Commitment with
respect to any such Loan by causing any domestic or foreign branch or Affiliate
of such Lender to make such Loan; provided that the use of such domestic or
foreign branch does not result in any increased costs payable by any of the
Borrowers hereunder.

 

(c) Subject to Section 2.05(d), (i) each Tranche A-1 Lender made a Loan in the
amount of its applicable Commitment Percentage of the Funding of Tranche A-1
Closing Date Term Loans hereunder on the Closing Date and the amounts so
received were applied as directed by the Borrower in the manner set forth in the
Funding Notice to the payment of DIP Advance Claims, (ii) each Tranche A-1
Lender will make a loan in the amount of its applicable Commitment Percentage of
the Funding of Tranche A-1 Subsequent Term Loans hereunder on the applicable
Funding Date by wire transfer of immediately available funds to the
Administrative Agent, not later than 11:00 a.m., New York City time, and the
Administrative Agent shall apply the amounts so received as directed by the
Borrower in the manner set forth in the applicable Funding Notice, (iii) each
Tranche A-2 Lender was deemed to have made a Loan in the amount of its
applicable Commitment Percentage of the Funding of Tranche A-2 Term Loans
hereunder on the Closing Date in replacement of Roll-Up Claims and (iv) each
Revolving Lender shall make a Loan in the amount of its applicable Revolving
Loan Commitment Availability Percentage (subject to Section 2.02(a)) of each
Funding of Revolving Loans hereunder on the proposed Funding Date by wire
transfer of immediately available funds to the Administrative Agent, not later
than 11:00 a.m. New York City time, and the Administrative Agent shall transfer
the amounts so received to the Accounts Bank for deposit into the Revenue
Account in the amount set forth in the Funding Notice (or as otherwise agreed by
the Administrative Agent, at the direction of the Required Lenders, and
specified in the relevant Funding Notice); provided, that if a Funding does not
occur on the proposed Funding Date because any condition precedent to such
requested Funding herein specified has not been met and not all Lenders have
made their respective Loans on such date, the Administrative Agent shall return
any amounts so received to the respective Lenders without interest.

 

(d) Unless the Administrative Agent has been notified in writing by any
Revolving Lender prior to a proposed Funding Date that such Revolving Lender
will not make available to the Administrative Agent its portion of the Funding
proposed to be made on such date, the Administrative Agent may assume that such
Lender has made such amounts available to the Administrative Agent on such date
and the Administrative Agent in its sole discretion may, in reliance upon such
assumption, make available to the Borrowers a corresponding amount. If such
corresponding amount is not in fact made available to the Administrative Agent
by such Lender and the Administrative Agent has made such amount available to
the Borrowers, the Administrative Agent shall be entitled to recover such
corresponding amount on demand from such Lender and, if such Lender pays such
amount (together with the interest noted below), then the amount so paid shall
constitute such Lender’s Loan included in such Funding. If such Lender does not
pay such corresponding amount forthwith upon the Administrative Agent’s demand,
the Administrative Agent shall promptly notify the Borrowers and the Borrowers
shall immediately repay such corresponding amount to the Administrative Agent.
The Administrative Agent shall also be entitled to recover from such Lender or
the Borrowers, as the case may be, interest on such corresponding amount in
respect of each day from the date such corresponding amount was made available
by the Administrative Agent to the Borrowers to the date such corresponding
amount is recovered by the Administrative Agent, at an interest rate per annum
equal to (i) in the case of a payment made by such Lender, the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation and (ii) in
the case of a payment made by the Borrowers, the Base Rate plus the Applicable
Margin. Nothing herein shall be deemed to relieve any Lender from its obligation
to fulfill its commitment hereunder. Notwithstanding anything to the contrary in
this Agreement or any other Financing Document, the Administrative Agent may,
subject to the Intercreditor Agreement and the rights of the other Senior
Secured Parties under the Security Documents and with prior notice to the
Borrowers, apply all funds and proceeds of Collateral available for the payment
of any Obligation to repay any amount owing by any Lender to the Administrative
Agent as a result of such Lender’s failure to fund its applicable share of any
Funding hereunder. A notice of the Administrative Agent to any Lender or the
Borrowers with respect to any amounts owing under this Section 2.05(d) shall be
conclusive, absent manifest error.

 



7

 

 

Section 2.06 Evidence of Indebtedness.

 

(a) Each Loan made by each Lender shall be evidenced by one or more accounts or
records maintained by such Lender and by the Administrative Agent in the
ordinary course of business, including the Register for the recordation of the
Loans maintained by the Administrative Agent in accordance with the provisions
of Section 11.03(c) (Assignments). The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive evidence, absent
manifest error, of the amount of the Loans made by the Lenders to the Borrowers
and the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrowers hereunder to pay any amount owing with respect to the Obligations. In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.

 

(b) The Borrowers agree that in addition to the Register and any other accounts
and records maintained pursuant to Section 2.06(a), the Loans made by each
Lender shall be evidenced, in each case when requested by a Lender, by a Note or
Notes duly executed on behalf of each Borrower, dated the Closing Date (or, if
later, the date of any such request), payable to the order of such Lender in a
principal amount equal to such Lender’s Revolving Loan Commitment, Tranche A-1
Term Loan Commitment or Tranche A-2 Term Loan Commitment, as applicable. Each
Lender may attach schedules to its Note and endorse thereon the date, amount and
maturity of its Loan and payments with respect thereto.

 

Section 2.07 Termination or Reduction of Commitments.

 

(a) Any unused Commitments shall be automatically and permanently terminated on
the Maturity Date.

 



8

 

 

(b) In the event of any prepayment of the Revolving Loans pursuant to Section
3.08 (Mandatory Prepayment), the Revolving Loan Commitments shall be
automatically and permanently reduced in an amount equal to such prepayment.

 

(c) Any unused Commitments shall be terminated upon the occurrence of an Event
of Default if and to the extent required pursuant to Section 9.02 (Action upon
Bankruptcy) or Section 9.03 (Action Upon Other Event of Default) in accordance
with the terms thereof.

 

(d) The Borrowers may, upon notice to the Administrative Agent received not
later than 11:00 a.m. New York City time at least one Business Day prior,
terminate in whole or permanently reduce in part the unused portions of the
Revolving Loan Commitment; provided, however, that each partial reduction of the
Revolving Loan Commitment (a) shall be in an aggregate amount of $1 million or
an integral multiple of $1 million in excess thereof and (b) shall be made
ratably among the Revolving Lenders in accordance with their Revolving Loan
Commitments.

 

(e) Except to the extent permitted pursuant to Section 11.01(b), the Commitments
shall not be subject to increase.

 

Section 2.08 Defaulting Lenders. Anything contained herein to the contrary
notwithstanding, in the event that any Lender, other than at the direction or
request of any regulatory agency or authority or due to a temporary disruption
in the financial markets generally, defaults (such Lender, and each Affiliate of
such Lender that is a Lender, a “Defaulting Lender”) in its obligation to fund
(a “Funding Default”) any Loan (in each case, a “Defaulted Loan”), then (i)
during any Default Period with respect to such Defaulting Lender, such
Defaulting Lender shall be a Non-Voting Lender; and (ii) to the extent permitted
by applicable law, during any Default Period and until such time as the Default
Excess with respect to such Defaulting Lender shall have been reduced to zero,
(A) any voluntary prepayment of the Loans shall be applied to the outstanding
Loans of Lenders other than Defaulting Lenders prior to the outstanding Loans of
the Defaulting Lenders, (B) any mandatory prepayment of the Loans shall be
applied to the outstanding Loans of Lenders other than Defaulting Lenders prior
to the outstanding Loans of the Defaulting Lenders, (C) such Defaulting Lender
shall not be entitled to receive any Commitment Fee pursuant to Section 3.11
(Fees) with respect to such Defaulting Lender’s Commitment; and (D) availability
of Loans pursuant to Section 2.01(a) (Term Loans) and Section 2.02(a) (Revolving
Loans) shall, as at any date of determination, be calculated as if such
Defaulting Lender had funded all Defaulted Loans of such Defaulting Lender. No
Commitment of any Lender shall be increased or otherwise affected, and, except
as otherwise expressly provided in this Section 2.08, performance by the
Borrowers of their obligations hereunder and the other Financing Documents shall
not be excused or otherwise modified as a result of any Funding Default or the
operation of this Section 2.08. The rights and remedies against a Defaulting
Lender under this Section 2.08 are in addition to other rights and remedies
which the Borrowers may have against such Defaulting Lender with respect to any
Funding Default and which the Administrative Agent or any Lender may have
against such Defaulting Lender with respect to any Funding Default.

 



9

 

 

ARTICLE III

REPAYMENTS, PREPAYMENTS, INTEREST AND FEES

 

Section 3.01 Repayment of Loan Fundings. The Borrowers unconditionally and
irrevocably promise to pay in full to the Administrative Agent, for the ratable
account of each Lender, the aggregate outstanding principal amount of the Loans
on the Maturity Date.

 

Section 3.02 Interest Payment Dates.

 

(a) Interest accrued on each Loan shall be payable, without duplication:

 

(i)on the Maturity Date;

 

(ii)with respect to Eurodollar Loans, the last day of each applicable Interest
Period or, if applicable, any date on which such Eurodollar Loan is converted to
a Base Rate Loan;

 

(iii)with respect to Base Rate Loans, on each Monthly Date or, if applicable,
any date on which such Base Rate Loan is converted to a Eurodollar Loan; and

 

(iv)with respect to any Loan, on any date when such Loan is prepaid hereunder;

 

provided that, notwithstanding the foregoing, so long as no Default or Event of
Default has occurred and is continuing, interest otherwise payable in cash with
respect to any period prior to the Original Maturity Date on the Extended Loans
pursuant to the foregoing clauses (ii) or (iii) may, at the option of the
Borrowers’ Agent by written notice to Administrative Agent and Extending Lenders
at least two (2) Business Days prior to the date of the required payment, be
paid in the form of new, pro rata Tranche A-1 Term Loans (which Tranche A-1 Term
Loans shall constitute Extended Loans), which shall be deemed incurred by the
Borrower on the relevant interest payment date. Amounts added to the Tranche A-1
Term Loans in accordance with the foregoing proviso shall be referred to herein
as “Capitalized Interest”.

 

(b) Interest accrued on the Loans or other monetary Obligations after the date
such amount is due and payable (whether on the Maturity Date, any Monthly Date,
any Interest Payment Date, upon acceleration or otherwise) shall be payable,
subject to the Intercreditor Agreement, upon demand.

 

(c) Subject to the Intercreditor Agreement, interest hereunder shall be due and
payable in accordance with the terms hereof, before and after judgment,
regardless of whether an Insolvency Proceeding exists in respect of any
Borrower, and to the fullest extent permitted by law, the Lenders shall be
entitled to receive post-petition interest during the pendency of an Insolvency
Proceeding.

 



10

 

 

Section 3.03 Interest Rates.

 

(a) Pursuant to each properly delivered Funding Notice and Interest Period
Notice, (i) the Eurodollar Loans shall accrue interest at a rate per annum
during each Interest Period applicable thereto equal to the sum of the
Eurodollar Rate for such Interest Period plus the Applicable Margin and (ii)
each Base Rate Loan shall accrue interest at a rate per annum during each
Monthly Period equal to the sum of the Base Rate for such Monthly Period plus
the Applicable Margin. Any Revolving Loan made within thirty (30) days of the
Maturity Date shall be a Base Rate Loan.

 

(b) On or before 12:00 noon, New York City time, at least four (4) Business Days
prior to the end of each Interest Period for each Eurodollar Loan, the Borrowers
shall, and at least four (4) Business Days prior to the end of any Monthly
Period for any Base Rate Loans, the Borrowers may, deliver to the Administrative
Agent an Interest Period Notice setting forth the Borrowers’ election (i) to
continue any such Eurodollar Loan as (or convert any such Base Rate Loan to) a
Eurodollar Loan or (ii) to convert any such Eurodollar Loan to a Base Rate Loan
at the end of the then-current Interest Period; provided, that if an Event of
Default has occurred and is continuing, all Eurodollar Loans shall automatically
convert into Base Rate Loans at the end of the then-current Interest Periods.
Each such election with respect to the Tranche A-1 Term Loans shall also apply
to the Tranche A-2 Term Loans. Upon the waiver or cure of such Event of Default,
the Borrowers shall have the option to continue such Loans as Base Rate Loans
and/or to convert such Loans to Eurodollar Loans (by delivery of an Interest
Period Notice), subject to the notice periods set forth above. Notwithstanding
anything to the contrary, any portion of the Loans maturing in less than one
month may not be continued as, or converted to, Eurodollar Loans and will
automatically convert to Base Rate Loans at the end of the then-current Interest
Period.

 

(c) If the Borrowers fail to deliver an Interest Period Notice in accordance
with Section 3.03(b) with respect to any Eurodollar Loan, such Eurodollar Loan
shall automatically continue as a Eurodollar Loan.

 

(d) All Eurodollar Loans shall bear interest from and including the first day of
the applicable Interest Period to (and excluding) the last day of such Interest
Period at the interest rate determined as applicable to such Eurodollar Loan.

 

(e) Notwithstanding anything to the contrary, the Borrowers shall have, in the
aggregate, no more than eight (8) separate Eurodollar Loans outstanding at any
one time. For purposes of the foregoing, all Eurodollar Loans commencing on the
same day of a month (notwithstanding that such Eurodollar Loans commence in
different months) shall be considered a single Eurodollar Loan.

 

(f) All Base Rate Loans shall bear interest from and including the first day of
each Monthly Period (or the day on which Eurodollar Loans are converted to Base
Rate Loans as required under Section 3.03(b) or under Article IV (Eurodollar
Rate and Tax Provisions)) to (and including) the next succeeding Monthly Date at
the interest rate determined as applicable to such Base Rate Loan.

 



11

 

 

Section 3.04 Default Interest Rate.

 

(a) If all or a portion of (i) the principal amount of any Tranche A-1 Term Loan
is not paid when due (whether on the Maturity Date, by acceleration or
otherwise), at the election of the Required Lenders of the Tranche A-1 Term Loan
Class (which election may be rescinded by the Required Lenders of the Tranche
A-1 Term Loan Class) such overdue amount shall bear interest at a rate per annum
equal to the rate that would otherwise be applicable thereto plus two percent
(2%), (ii) the principal amount of any Tranche A-2 Term Loan is not paid when
due (whether on the Maturity Date, by acceleration or otherwise), at the
election of the Required Lenders of the Tranche A-2 Term Loan Class (which
election may be rescinded by the Required Lenders of the Tranche A-2 Term Loan
Class) such overdue amount shall bear interest at a rate per annum equal to the
rate that would otherwise be applicable thereto plus two percent (2%), (iii) the
principal amount of any Revolving Loan is not paid when due (whether on the
Maturity Date, by acceleration or otherwise), at the election of the Required
Lenders of the Revolving Loan Class (which election may be rescinded by the
Required Lenders of the Revolving Loan Class) such overdue amount shall bear
interest at a rate per annum equal to the rate that would otherwise be
applicable thereto plus two percent (2%) or (iv) any Obligation (other than
principal on the Loans) is not paid when due (whether on the Maturity Date, by
acceleration or otherwise), at the election of the Required Lenders of the
Revolving Loan Class and the Required Lenders of the Tranche A-1 Term Loan Class
(which election may be rescinded by the Required Lenders of the Revolving Loan
Class and the Required Lenders of the Tranche A-1 Term Loan Class) such overdue
amount shall bear interest at a rate per annum equal to the rate then applicable
to Base Rate Loans plus two percent (2%) (the rate in effect plus such two
percent (2%) per annum, the “Default Rate”), in each case, with respect to
clauses (i), (ii), (iii) and (iv) above, from the date of such non-payment until
such amount is paid in full (after as well as before judgment).

 

(b) Upon the occurrence and during the continuance of any Event of Default
(other than an Event of Default specified in Section 3.04(a)), at the election
of the Required Lenders of the Tranche A-1 Term Loan Class (which election may
be rescinded by the Required Lenders of the Tranche A-1 Term Loan Class) the
Borrowers shall pay interest (after as well as before judgment) on the Tranche
A-1 Term Loans at a rate per annum equal to the rate then applicable to Base
Rate Loans plus two percent (2%) until such Event of Default is cured or waived.

 

(c) Upon the occurrence and during the continuance of any Event of Default
(other than an Event of Default specified in Section 3.04(a)), at the election
of the Required Lenders of the Tranche A-2 Term Loan Class (which election may
be rescinded by the Required Lenders of the Tranche A-2 Term Loan Class) the
Borrowers shall pay interest (after as well as before judgment) on the Tranche
A-2 Term Loans at a rate per annum equal to the rate then applicable to Base
Rate Loans plus two percent (2%) until such Event of Default is cured or waived.

 

(d) Upon the occurrence and during the continuance of any Event of Default
(other than an Event of Default specified in Section 3.04(a)), at the election
of the Required Lenders of the Revolving Loan Class (which election may be
rescinded by the Required Lenders of the Revolving Loan Class) the Borrowers
shall pay interest (after as well as before judgment) on the Revolving Loans at
a rate per annum equal to the rate then applicable to Base Rate Loans plus two
percent (2%) until such Event of Default is cured or waived.

 



12

 

 

Section 3.05 Interest Rate Determination. The Administrative Agent shall
determine the interest rate applicable to the Loans in accordance with the terms
of this Agreement, and shall give prompt notice to the Borrowers and the Lenders
of such determination, and its determination thereof shall be conclusive in the
absence of manifest error.

 

Section 3.06 Computation of Interest and Fees.

 

(a) All computations of interest for Base Rate Loans when the Base Rate is
determined by Wells Fargo’s “prime rate” shall be made on the basis of a year of
365 or 366 days, as the case may be, and actual days elapsed. All computations
of interest for Eurodollar Loans and for Base Rate Loans when the Base Rate is
determined by the Federal Funds Effective Rate shall be made on the basis of a
360-day year and actual days elapsed.

 

(b) Interest shall accrue on each Loan for the day on which the Loan is made,
and shall not accrue on a Loan, or any portion thereof, for the day on which the
Loan or such portion is paid; provided, that any Loan that is repaid on the same
day on which it is made shall bear interest for one (1) day.

 

(c) Each determination by the Administrative Agent of an interest rate or fee
hereunder shall be conclusive and binding for all purposes, absent manifest
error.

 

Section 3.07 Optional Prepayment.

 

(a) Subject to the Intercreditor Agreement, the Borrowers shall have the right
at any time, and from time to time, to prepay the Revolving Loans and the
Tranche A-1 Term Loans (and, following payment in full of the Revolving Loans
and the Tranche A-1 Term Loans, the Tranche A-2 Term Loans), in whole or in
part, upon not fewer than three (3) Business Days’ prior written notice to the
Administrative Agent from the Borrowers’ Agent.

 

(b) Any partial prepayment of such Loans shall be in a minimum amount of five
hundred thousand Dollars ($500,000) and in integral multiples of one hundred
thousand Dollars ($100,000) in excess thereof.

 

(c) Each notice of prepayment given by the Borrowers’ Agent under this Section
3.07 shall specify the prepayment date and the portion of the principal amount
of such Loans to be prepaid. All prepayments under this Section 3.07 shall be
made by the Borrowers to the Administrative Agent for the account of the
applicable Lenders and shall be accompanied by accrued interest on the principal
amount being prepaid to but excluding the date of payment and by any additional
amounts required to be paid under Section 4.05 (Funding Losses).

 

(d) Amounts of principal prepaid under this Section 3.07 shall be allocated by
the Administrative Agent as follows, subject to the terms of the Intercreditor
Agreement:

 

(i)Until such time as the Tranche A-2 Loans have been finally and fully paid:

 



13

 

 

first, to the payment of all fees then due and payable to the Agents;

 

second, to the payment of all costs, fees, expenses and indemnities then due and
payable to the Senior Secured Parties, including fees and expenses of attorneys
and Consultants reimbursable hereunder;

 

third, subject only to Section 3.02(a), to the payment of all accrued and unpaid
interest then due and payable in cash on the Revolving Loans and the Tranche A-1
Term Loans pro rata among the Revolving Lenders (other than any Defaulting
Lender) and the Tranche A-1 Lenders based on their respective outstanding
principal amounts on the date of such prepayment;

 

fourth, to the payment of principal of the Revolving Loans pro rata among the
Revolving Lenders (other than any Defaulting Lender) based on their respective
outstanding principal amounts on the date of such prepayment;

 

fifth, to the payment of principal of the Tranche A-1 Subsequent Term Loans pro
rata among the Tranche A-1 Lenders based on their respective outstanding
principal amounts of the Tranche A-1 Subsequent Term Loans on the date of such
prepayment;

 

sixth, to the payment of principal of the Tranche A-1 Term Loans (other than the
Tranche A-1 Subsequent Term Loans) pro rata among the Tranche A-1 Lenders based
on their respective outstanding principal amounts of the Tranche A-1 Term Loans
(other than the Tranche A-1 Subsequent Term Loans) on the date of such
prepayment (accompanied with the prepayment premium required by Section 3.15
(Prepayment Premium) with respect to such payment);

 

seventh, to the payment of all accrued and unpaid interest then due and payable
in cash on the Revolving Loans pro rata among the Defaulting Lenders based on
their respective outstanding principal amounts on the date of such prepayment;

 

eighth, to the payment of principal of Revolving Loans pro rata among the
Defaulting Lenders based on their respective outstanding principal amounts on
the date of such prepayment and a corresponding reduction in the Revolving Loan
Commitments;

 

ninth, to the payment of all accrued and unpaid interest then due and payable on
the Tranche A-2 Term Loans pro rata among the Tranche A-2 Lenders based on their
respective outstanding principal amounts on the date of such prepayment;

 



14

 

 

tenth, to the payment of principal of the Tranche A-2 Term Loans pro rata among
the Tranche A-2 Lenders based on their respective outstanding principal amounts
on the date of such prepayment; and

 

eleventh, to the Borrowers.

 

(ii)From and after the date upon which the Tranche A-2 Loans have been finally
and fully paid:

 

First, to the payment of all fees then due and payable to the Agents;

 

second, to the payment of all costs, fees, expenses and indemnities then due and
payable to the Senior Secured Parties, including fees and expenses of attorneys
and Consultants reimbursable hereunder;

 

third, subject only to Section 3.02(a), to the payment of all accrued and unpaid
interest then due and payable in cash on the Revolving Loans and the Tranche A-1
Term Loans pro rata among the Revolving Lenders (other than any Defaulting
Lender) and the Tranche A-1 Lenders based on their respective outstanding
principal amounts on the date of such prepayment;

 

fourth, to the payment of principal of the Revolving Loans pro rata among the
Revolving Lenders (other than any Defaulting Lender) based on their respective
outstanding principal amounts on the date of such prepayment;

 

fifth, to the payment of principal of Tranche A-1 Subsequent Term Loans pro rata
among the Tranche A-1 Lenders based on their respective outstanding principal
amounts of the Tranche A-1 Subsequent Term Loans on the date of such prepayment;

 

sixth, to the payment of principal of the Tranche A-1 Term Loans (other than the
Tranche A-1 Subsequent Term Loans) pro rata among the Tranche A-1 Lenders based
on their respective outstanding principal amounts of the Tranche A-1 Term Loans
(other than the Tranche A-1 Subsequent Term Loans) on the date of such
prepayment (accompanied with any prepayment premium required by Section 3.15
(Prepayment Premium) with respect to such payment);

 

seventh, to the payment of all accrued and unpaid interest then due and payable
in cash on the Revolving Loans pro rata among the Defaulting Lenders based on
their respective outstanding principal amounts on the date of such prepayment;

 



15

 

 

eighth, to the payment of principal of Revolving Loans pro rata among the
Defaulting Lenders based on their respective outstanding principal amounts on
the date of such prepayment; and

 

ninth, to the Borrowers;

 

provided, that in the case of each of the foregoing clauses (i) and (ii), after
giving effect to any such prepayments that have been applied to one or more
Lenders and such prepayments that have been waived by one or more Lenders, the
pro rata allocations among the Lenders shall be adjusted accordingly and the
Administrative Agent shall give notice of the new outstanding balance of the
Loans to each Lender.

 

(e) Amounts prepaid pursuant to this Section 3.07 may not be reborrowed provided
that, notwithstanding anything to the contrary set forth elsewhere herein,
amounts prepaid in accordance with this Section 3.07 in respect of the Revolving
Loans (other than any prepayment which is a Voluntary Permanent Reduction
Payment) may be reborrowed within the limits of Section 2.02(a).

 

Section 3.08 Mandatory Prepayment.

 

(a) Subject to the Intercreditor Agreement, the Borrowers shall be required to
prepay the Loans:

 

(i)upon receipt by any of the Borrowers of Insurance Proceeds, as required
pursuant to Sections 8.07(d)(ii) and (e) (Insurance and Condemnation Proceeds
Accounts);

 

(ii)upon receipt by any of the Borrowers of Condemnation Proceeds, as required
pursuant to Sections 8.07(d)(ii) and (e) (Insurance and Condemnation Proceeds
Accounts);

 

(iii)upon receipt of any Project Document Termination Payments, as required
pursuant to Section 8.08(c)(ii) (Extraordinary Proceeds Account);

 

(iv)upon receipt of proceeds of any asset disposal (other than proceeds received
from the sale of Products) that are not used for replacement in accordance with
Section 7.02(f)(i) (Negative Covenants – Asset Dispositions), as required
pursuant to Section 8.08(b)(ii) (Extraordinary Proceeds Account); and

 

(v)on each Monthly Date, as required pursuant to Section 8.03(b)(xviii) (Revenue
Account).

 

(b) The Borrowers shall provide Administrative Agent (which shall promptly
provide such notice to the Lenders) with not less than four (4) Business Days’
notice of any intended prepayment pursuant to this Section 3.08, such notice to
specify the date and amount of such intended prepayment. All prepayments under
this Section 3.08 shall be made by the Borrowers to the Administrative Agent for
the account of the applicable Lenders and shall be accompanied by accrued
interest on the principal amount being prepaid to but excluding the date of
payment and by any additional amounts required to be paid under Section 4.05
(Funding Losses).

 



16

 

 

(c) Amounts of principal required to be prepaid under this Section 3.08 shall be
allocated by the Administrative Agent and applied as follows, subject to the
Intercreditor Agreement:

 

(i)Until such time as the Tranche A-2 Loans have been finally and fully paid:

 

first, to the payment of all fees then due and payable to the Agents;

 

second, to the payment of all costs, fees, expenses and indemnities then due and
payable to the Senior Secured Parties, including fees and expenses of attorneys
and Consultants reimbursable hereunder;

 

third, subject only to Section 3.02(a), to the payment of all accrued and unpaid
interest then due and payable in cash on the Revolving Loans and the Tranche A-1
Term Loans pro rata among the Revolving Lenders (other than any Defaulting
Lender) and the Tranche A-1 Lenders based on their respective outstanding
principal amounts on the date of such prepayment;

 

fourth, to the payment of principal of the Revolving Loans pro rata among the
Revolving Lenders (other than any Defaulting Lender) based on their respective
outstanding principal amounts on the date of such prepayment;

 

fifth, to the payment of principal of the Tranche A-1 Subsequent Term Loans pro
rata among the Tranche A-1 Lenders based on their respective outstanding
principal amounts of the Tranche A-1 Subsequent Term Loans on the date of such
prepayment;

 

sixth, to the payment of principal of the Tranche A-1 Term Loans (other than
Tranche A-1 Subsequent Term Loans) pro rata among the Tranche A-1 Lenders based
on their respective outstanding principal amounts of the Tranche A-1 Term Loans
(other than the Tranche A-1 Subsequent Term Loans) on the date of such
prepayment (accompanied with the prepayment premium required by Section 3.15
(Prepayment Premium) with respect to such payment);

 

seventh, to the payment of all accrued and unpaid interest then due and payable
in cash on the Revolving Loans pro rata among the Defaulting Lenders based on
their respective outstanding principal amounts on the date of such prepayment;

 



17

 

 

eighth, to the payment of principal of Revolving Loans pro rata among the
Defaulting Lenders based on their respective outstanding principal amounts on
the date of such prepayment and a corresponding reduction in the Revolving Loan
Commitments;

 

ninth, to the payment of all accrued and unpaid interest then due and payable on
the Tranche A-2 Term Loans pro rata among the Tranche A-2 Lenders based on their
respective outstanding principal amounts on the date of such prepayment;

 

tenth, to the payment of principal of the Tranche A-2 Term Loans pro rata among
the Tranche A-2 Lenders based on their respective outstanding principal amounts
on the date of such prepayment;

 

eleventh, to the Borrowers.

 

(ii)From and after the date upon which the Tranche A-2 Loans have been finally
and fully paid:

 

First, to the payment of all fees then due and payable to the Agents;

 

second, to the payment of all costs, fees, expenses and indemnities then due and
payable to the Senior Secured Parties, including fees and expenses of attorneys
and Consultants reimbursable hereunder;

 

third, subject only to Section 3.02(a), to the payment of all accrued and unpaid
interest then due and payable in cash on the Revolving Loans and the Tranche A-1
Term Loans pro rata among the Revolving Lenders (other than any Defaulting
Lender) and the Tranche A-1 Lenders based on their respective outstanding
principal amounts on the date of such prepayment;

 

fourth, to the payment of principal of the Revolving Loans pro rata among the
Revolving Lenders (other than any Defaulting Lender) based on their respective
outstanding principal amounts on the date of such prepayment;

 

fifth, to the payment of principal of Tranche A-1 Subsequent Term Loans pro rata
among the Tranche A-1 Lenders based on their respective outstanding principal
amounts of the Tranche A-1 Subsequent Term Loans on the date of such prepayment;

 

sixth, to the payment of principal of the Tranche A-1 Term Loans (other than the
Tranche A-1 Subsequent Term Loans) pro rata among the Tranche A-1 Lenders based
on their respective outstanding principal amounts of the Tranche A-1 Term Loans
(other than the Tranche A-1 Subsequent Term Loans) on the date of such
prepayment (accompanied with any prepayment premium required by Section 3.15
(Prepayment Premium) with respect to such payment);

 



18

 

 

seventh, to the payment of all accrued and unpaid interest then due and payable
in cash on the Revolving Loans pro rata among the Defaulting Lenders based on
their respective outstanding principal amounts on the date of such prepayment;

 

eighth, to the payment of principal of Revolving Loans pro rata among the
Defaulting Lenders based on their respective outstanding principal amounts on
the date of such prepayment; and

 

ninth, to the Borrowers.

 

(iii)Any mandatory prepayment under this Section 3.08 which results in the
prepayment of principal of the Revolving Loans shall, notwithstanding anything
to the contrary set forth elsewhere in this Agreement, result in a corresponding
reduction in the Revolving Loan Commitments of the Revolving Lenders;

 

provided, that in the case of each of the foregoing clauses (i), (ii) and (iii),
after giving effect to any such prepayments that have been applied to one or
more Lenders and such prepayments that have been waived by one or more Lenders,
the pro rata allocations among the Lenders shall be adjusted accordingly and the
Administrative Agent shall give notice of the new outstanding balance of the
Loans to each Lender.

 

(d) Amounts prepaid pursuant to this Section 3.08 may not be reborrowed.

 

Section 3.09 Time and Place of Payments.

 

(a) The Borrowers shall make each payment (including any payment of principal of
or interest on any Loan or any Fees or other Obligations) hereunder and under
any other Financing Document without setoff, deduction or counterclaim not later
than 12:00 noon New York City time on the date when due in Dollars in
immediately available funds to the Administrative Agent at the account as may
from time to time be specified by the Administrative Agent to the Borrowers.
Funds received after 12:00 noon New York City time shall be deemed to have been
received by the Administrative Agent on the next succeeding Business Day.

 

(b) The Administrative Agent shall promptly remit in immediately available funds
to each Senior Secured Party its share, if any, of any payments received by the
Administrative Agent for the account of such Senior Secured Party, in accordance
with the terms hereof and subject to the terms of the Intercreditor Agreement.

 

(c) Whenever any payment (including any payment of principal of or interest on
any Loan or any Fees or other Obligations) hereunder or under any other
Financing Document shall become due, or otherwise would occur, on a day that is
not a Business Day, such payment shall (except as otherwise required by the
proviso to the definition of “Interest Period” with respect to Eurodollar Loans)
be made on the immediately succeeding Business Day, and such increase of time
shall in such case be included in the computation of interest or Fees, if
applicable.

 



19

 

 

Section 3.10 Fundings and Payments Generally.

 

(a) Unless the Administrative Agent has received notice from the Borrowers prior
to the date on which any payment is due to the Administrative Agent for the
account of the Lenders hereunder that the Borrowers will not make such payment,
the Administrative Agent may assume that the Borrowers have made such payment on
such date in accordance with this Agreement and may, in reliance upon such
assumption, distribute to the Lenders the amount due. If the Borrowers have not
in fact made such payment, then each of the Lenders severally agrees to repay to
the Administrative Agent forthwith on demand the amount so distributed to such
Lender in immediately available funds with interest thereon, for each day from
and including the date such amount is distributed to it to but excluding the
date of payment to the Administrative Agent, at the greater of (i) the Federal
Funds Effective Rate and (ii) a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation. A notice of
the Administrative Agent to any Lender with respect to any amount owing under
this Section 3.10(a) shall be conclusive, absent manifest error.

 

(b) Nothing herein shall be deemed to obligate any Lender to obtain funds for
any Loan in any particular place or manner or to constitute a representation by
any Lender that it has obtained or will obtain funds for any Loan in any
particular place or manner.

 

(c) The Borrowers hereby authorize each Lender, if and to the extent payment
owed to such Lender is not made when due under this Agreement or under the Notes
held by such Lender, to charge from time to time against any or all of any
Borrower’s accounts with such Lender (other than, in the event that the Account
Bank is also a Lender, any Project Account) any amount so due.

 

Section 3.11 Fees.

 

(a) From and including the Closing Date until the Maturity Date, the Borrowers
agree to pay to the Administrative Agent, for the account of the Revolving
Lenders, on each Monthly Date, a commitment fee (a “Commitment Fee”) equal to
two percent (2.0%) per annum on the average daily amount by which the Aggregate
Revolving Loan Commitment exceeds the outstanding amount of Revolving Loans
during the calendar month then ended. All Commitment Fees shall be computed on
the basis of the actual number of days elapsed in a year of 365 or 366 days, as
pro-rated for any partial quarter, as applicable.

 

(b) On the Closing Date, the Borrowers paid to the Administrative Agent, for the
account of the Revolving Lenders, a facility fee equal to two percent (2.0%) of
the Aggregate Revolving Loan Commitment.

 

(c) On the Closing Date, the Borrowers paid to the Administrative Agent, for the
account of the Tranche A-1 Lenders, a facility fee equal to two percent (2.0%)
of the Aggregate Term Commitment for Tranche A-1 Term Loans.

 



20

 

 

(d) On the Closing Date, the Borrowers paid to the Administrative Agent, for the
account of the Administrative Agent, a structuring fee equal to one percent
(1.0%) of the Aggregate Revolving Loan Commitment.

 

(e) On the Restatement Effective Date, the Borrowers shall pay to the
Administrative Agent, for the account of each Consenting Lender, a consent fee
equal to a quarter of a percent (0.25%) of the Commitments held by such
Consenting Lender.

 

(f) Each Borrower agrees to pay to the Administrative Agent, for the account of
the Agents, additional fees in the amounts and at the times from time and time
agreed to in writing by the Borrowers and the respective Agent, including
pursuant to the Fee Letters.

 

(g) All Fees shall be paid on the dates due, in immediately available funds.
Once paid, none of the Fees shall be refundable under any circumstances.

 

Section 3.12 Pro rata Treatment.

 

(a) Except as otherwise expressly provided herein (including Section 4.01
(Eurodollar Rate Lending Unlawful), Section 2.07 (Termination or Reduction of
Commitments), Section 2.08 (Defaulting Lenders)), Section 3.07 (Optional
Prepayment) and Section 3.08 (Mandatory Prepayment), each Funding of Revolving
Loans shall be allocated by the Administrative Agent pro rata among the
Revolving Lenders in accordance with their respective Revolving Loan Commitment
Availability Percentages and each reduction of commitments of any type shall be
allocated by the Administrative Agent pro rata among the applicable Lenders in
accordance with their respective applicable Commitment Percentages.

 

(b) Except as required under Section 2.08 (Defaulting Lenders), Section 3.07
(Optional Prepayment), Section 3.08 (Mandatory Prepayment) or Article IV
(Eurodollar Rate and Tax Provisions), each payment or prepayment of principal of
the Loans shall be allocated by the Administrative Agent pro rata among the
applicable Lenders in accordance with the respective principal amounts of their
outstanding Loans of the type being repaid, each payment of interest on the
Loans shall be allocated by the Administrative Agent pro rata among the
applicable Lenders in accordance with the respective interest amounts
outstanding on their outstanding Loans of the type in respect of which interest
is being paid, and each payment of fees on the Commitments shall be allocated by
the Administrative Agent pro rata among the applicable Lenders in accordance
with their respective Commitments (or Revolving Loan Commitment Availability
Percentages, in the case of Commitment Fees), of the type to which such fees
relate.

 

(c) Each Lender agrees that in computing such Lender’s portion of any Funding to
be made hereunder, the Administrative Agent may, in its discretion, round each
Lender’s percentage of such Funding to the next higher or lower whole Dollar
amount.

 

Section 3.13 Sharing of Payments.

 

(a) If any Lender shall obtain any payment or other recovery (whether voluntary,
involuntary, by application of setoff or otherwise) on account of any Loan
(other than pursuant to the terms of Article IV (Eurodollar Rate and Tax
Provisions)) in excess of its pro rata share of payments then or therewith
obtained by all Lenders (other than as a result of the waiver by any Lender of
its right to received payment pursuant to Section 3.07 or Section 3.08) holding
Loans of such type, such Lender shall purchase from the other Lenders such
participations in Loans made by them as shall be necessary to cause such
purchasing Lender to share the excess payment or other recovery ratably with
each of them; provided, that if all or any portion of the excess payment or
other recovery is thereafter recovered from such purchasing Lender, the purchase
shall be rescinded and each Lender that has sold a participation to the
purchasing Lender shall repay to the purchasing Lender the purchase price to the
ratable extent of such recovery together with an amount equal to such selling
Lender’s ratable share (according to the proportion of (x) the amount of such
selling Lender’s required repayment to the purchasing Lender to (y) the total
amount so recovered from the purchasing Lender) of any interest or other amount
paid or payable by the purchasing Lender in respect of the total amount so
recovered. Each Borrower agrees that any Lender so purchasing a participation
from another Lender pursuant to this Section 3.13 may, to the fullest extent
permitted by law, exercise all its rights of payment (including pursuant to
Section 11.15 (Rights of Setoff)) with respect to such participation as fully as
if such Lender were the direct creditor of the Borrowers in the amount of such
participation.

 



21

 

 

(b) If under any applicable bankruptcy, insolvency or other similar law, any
Lender receives a secured claim in lieu of a setoff to which this Section 3.13
applies, such Lender shall, to the extent practicable, exercise its rights in
respect of such secured claim in a manner consistent with the rights of the
Lenders entitled under this Section 3.13 to share in the benefits of any
recovery on such secured claim.

 

Section 3.14 Termination of Interest Rate Protection Agreement in Connection
with Any Prepayment. The Borrowers shall, in connection with any prepayment made
by the Borrowers pursuant to Section 3.07 (Optional Prepayment) or Section 3.08
(Mandatory Prepayment), terminate an aggregate notional amount under the
Interest Rate Protection Agreements (if any) equal to the amount (if any) by
which the aggregate notional amount under the Interest Rate Protection
Agreements would exceed the aggregate outstanding principal amount of the Loans
immediately after giving effect to such prepayment; and in each case, such
termination shall be made within five (5) Business Days of the date of such
prepayment (or, to the extent that the aggregate notional amount under the
Interest Rate Protection Agreements exceeds the aggregate outstanding principal
of the Loans by no more than ten percent (10%), within thirty (30) days
following such prepayment). The amount of any Swap Termination Value due in
respect of the Interest Rate Protection Agreements terminated in accordance with
the immediately foregoing sentence shall be made by the Borrowers from amounts
available with which to make such prepayment.

 

Section 3.15 Prepayment Premium. In the event any repayment or prepayment of the
Extended Loans that are Tranche A-1 Loans is made prior to the Maturity Date of
the Extended Loans (but excluding any repayments or prepayments (a) of any
Tranche A-1 Subsequent Term Loans, (b) of any loans held by an Affiliated Lender
or (c) as a result of any mandatory prepayment pursuant to Section 3.08(a)
unless such prepayment results from an asset sale or disposition that is not
permitted under Section 7.02(f)), including as a result of the termination of
this Agreement and repayment of the Obligations at any time prior to the
Maturity Date of the Extended Loans, for any reason, including (i) termination
upon the election of the Required Lenders to terminate after the occurrence and
during the continuation of an Event of Default (or, in the case of the
occurrence of any Event of Default described in Section 9.01(h) with respect to
any Borrower, automatically upon the occurrence thereof), (ii) foreclosure and
sale of Collateral, (iii) sale of the Collateral in any insolvency proceeding,
or (iv) restructure, reorganization, or compromise of the Obligations by the
confirmation of a plan of reorganization or any other plan of compromise,
restructure, or arrangement in any insolvency proceeding, then, in view of the
impracticability and extreme difficulty of ascertaining the actual amount of
damages to the Extending Lenders or profits lost by the Extending Lenders as a
result of such early payment or termination, and by mutual agreement of the
Borrowers and the Extending Lenders as to a reasonable estimation and
calculation of the lost profits or damages of the Extending Lenders, the
Borrowers shall pay, subject to the Intercreditor Agreement, pro rata among the
Extending Lenders that hold Tranche A-1 Term Loans (excluding Tranche A-1
Subsequent Term Loans) based on their respective outstanding principal amounts
on the date of such prepayment the Make-Whole Amount, measured as of the date of
such payment or termination. Borrowers’ Agent shall calculate the Make-Whole
Amount and provide such calculation to Administrative Agent and Extending
Lenders at least two (2) Business Days before the date any such prepayment is
made; provided that such calculation shall be subject to the review and approval
of the Extending Lenders. In the event Extending Lenders do not object to
Borrowers’ Agent’s calculation of the Make-Whole Amount within thirty (30) days
of receipt thereof, such calculation shall be deemed approved by Extending
Lenders. Notwithstanding the foregoing, or the pendency of any objection to
Borrowers’ Agent’s calculation of the Make-Whole Amount, Administrative Agent
shall disburse any such prepayment (together with the Make-Whole Amount which
has been delivered to Administrative Agent by Borrowers at the time of the
prepayment) to Extending Lenders upon Administrative Agent’s receipt thereof. In
no event shall the Administrative Agent have any duty, responsibility or
liability with respect to the calculations of the Make-Whole Amount, which
calculation shall be the sole responsibility of Borrowers’ Agent.

 



22

 

 

For the purposes of this Section 3.15, “Make-Whole Amount” means, as of any date
of determination, with respect to any payment of the Extended Loans that are
Tranche A-1 Loans (other than Tranche A-1 Subsequent Term Loans), an amount
equal to the “present value” as of the date of such payment of all interest
payments which would have accrued, from the date of such payment through the
Maturity Date of the Extended Loans, on an amount equal to such Tranche A-1
Loans (other than Tranche A-1 Subsequent Term Loans) being paid, such interest
to be calculated on such amount at the rate of interest in effect on such
payment date; “present value” shall be computed using a discount rate, applied
quarterly, equal to the Treasury Rate as of such prepayment date plus 50 basis
points; and “Treasury Rate” shall mean, as of any prepayment date, the yield to
maturity as of such prepayment date of United States Treasury securities with a
constant maturity (as compiled and published in the most recent Federal Reserve
Statistical Release H.15 (519) that has become publicly available at least two
Business Days prior to the prepayment date (or, if such Statistical Release is
no longer published, any publicly available source of similar market data)) most
nearly equal to the period from the prepayment date to the Maturity Date of the
Extended Loans; provided, however, that if the period from the prepayment date
to Maturity Date of the Extended Loans is not equal to the constant maturity of
a United States Treasury security for which a weekly average yield is given, the
Treasury Rate shall be obtained by linear interpolation (calculated to the
nearest one-twelfth of a year) from the weekly average yields of United States
Treasury securities for which such yields are given, except that if the period
from the prepayment date to Maturity Date of the Extended Loans is less than one
year, the weekly average yield on actually traded United States Treasury
securities adjusted to a constant maturity of one year shall be used.

 



23

 

 

ARTICLE IV

EURODOLLAR RATE AND TAX PROVISIONS

 

Section 4.01 Eurodollar Rate Lending Unlawful.

 

(a) If any Lender reasonably determines (which determination shall, upon notice
thereof to the Borrowers and the Administrative Agent, be conclusive and binding
on the Borrowers absent manifest error) that the introduction of or any change
in or in the interpretation of any Law after the Closing Date makes it unlawful,
or any central bank or other Governmental Authority asserts after the Closing
Date that it is unlawful, for such Lender to make, maintain or fund any Loan as
a Eurodollar Loan, the obligations of such Lender to make, maintain or fund any
Loan as a Eurodollar Loan shall, upon such determination, forthwith be suspended
until such Lender shall notify the Borrowers and the Administrative Agent that
the circumstances causing such suspension no longer exist, and all Eurodollar
Loans of such Lender shall automatically convert into Base Rate Loans at the end
of the then-current Interest Periods with respect thereto or sooner, if required
by such Law or assertion. Upon any such conversion the Borrowers shall pay any
accrued interest on the amount so converted and, if such conversion occurs on a
day other than the last day of the then-current Interest Period for such
affected Eurodollar Loans, such Lender shall be entitled to make a request for,
and the Borrowers shall pay, compensation for breakage costs under Section 4.05
(Funding Losses).

 

(b) If such Lender notifies the Borrowers and the Administrative Agent that the
circumstances giving rise to the suspension described in Section 4.01(a) no
longer apply, the Borrowers may elect (by delivering an Interest Period Notice)
to convert the principal amount of any such Base Rate Loan to a Eurodollar Loans
in accordance with this Agreement.

 

Section 4.02 Inability to Determine Eurodollar Rates.

 

(a) In the event, and on each occasion, that on or before the day that is three
(3) Business Days prior to the commencement of any Interest Period for any
Eurodollar Loan, (A) the Administrative Agent shall have determined in good
faith that adequate and reasonable means do not exist for ascertaining LIBOR or
(B) the Required Lenders shall have determined in good faith and notified the
Administrative Agent in writing that (i) Dollar deposits in the amount of such
Loan and with an Interest Period similar to such Interest Period are not
generally available in the London interbank market, or (ii) the rate at which
such Dollar deposits are being offered will not adequately and fairly reflect
the cost to any Lender of making, maintaining or funding the principal amount of
such Loan during such Interest Period, then in either case the Administrative
Agent shall forthwith notify the Borrowers and the Lenders of such
determination, whereupon each such Eurodollar Loan will automatically, on the
last day of the then-existing Interest Period for such Eurodollar Loan, convert
into a Base Rate Loan. In the event of any such determination pursuant to
Section 4.02(a)(A) or (B)(i), any Funding Notice delivered by the Borrowers
shall be deemed to be a request for a Base Rate Loan until the Administrative
Agent or the Required Lenders, as the case may be, determines that the
circumstances giving rise to such notice no longer exist. In the event of any
determination pursuant to Section 4.02(a)(B)(ii), each affected Lender shall,
and is hereby authorized by the Borrowers to, fund its portion of the Loans as a
Base Rate Loan. Each determination by the Administrative Agent or the Required
Lenders, as the case may be, hereunder shall be conclusive absent manifest
error.

 



24

 

 

(b) Upon the Administrative Agent’s or the Required Lenders’ determination, as
the case may be, that the condition that was the subject of a notice under
Section 4.02(a) has ceased, the Administrative Agent shall forthwith notify the
Borrower and the Lenders of such determination, whereupon the Borrowers may
elect (by delivering an Interest Period Notice) to convert any such Base Rate
Loan to a Eurodollar Loan on the last day of the then-current Monthly Period in
accordance with this Agreement.

 

Section 4.03 Increased Eurodollar Loan Costs. If after the Closing Date, the
adoption of any applicable Law or any change therein, or any change in the
interpretation or administration thereof by any Governmental Authority charged
with the interpretation or administration thereof, or compliance by any Lender
(or its Eurodollar Office) with any request or directive (whether or not having
the force of law) of any Governmental Authority would increase the cost (other
than with respect to Taxes, which are addressed in Section 4.07 (Taxes)) to such
Lender of, or result in any reduction in the amount of any sum receivable by
such Lender (whether of principal, interest or any other amount) in respect of,
making, maintaining or funding (or of its obligation to make, maintain or fund)
the Loans as Eurodollar Loans, then the Borrowers agree to pay directly to such
Lender the amount of any such increase or reduction. Such Lender shall promptly
notify the Administrative Agent and the Borrowers in writing of the occurrence
of any such event, such notice to state in reasonable detail the reasons
(including the basis for determination) therefor and the additional amount
required to compensate fully such Lender for such increased cost or reduced
amount. Such additional amounts shall be payable by the Borrowers directly to
such Lender within thirty (30) days of delivery of such notice, and such notice
shall be binding on the Borrowers absent manifest error.

 

Section 4.04 Obligation to Mitigate.

 

(a) Each Lender agrees after it becomes aware of the occurrence of an event that
would entitle it to give notice pursuant to Section 4.01 (Eurodollar Rate
Lending Unlawful), 4.03 (Increased Eurodollar Loan Costs), or 4.06 (Increased
Capital Costs) or to receive additional amounts pursuant to Section 4.07
(Taxes), such Lender shall use reasonable efforts to make, fund or maintain its
affected Loan through another lending office if as a result thereof the
increased costs would be avoided or materially reduced or the illegality would
thereby cease to exist and if, in the opinion of such Lender, the making,
funding or maintaining of such Loan through such other lending office would not
be disadvantageous to such Lender, contrary to such Lender’s normal banking
practices or violate any applicable Law.

 

(b) No change by a Lender in its Domestic Office or Eurodollar Office made for
such Lender’s convenience shall result in any increased cost to the Borrowers.

 



25

 

 

(c) If any Lender demands compensation pursuant to Section 4.03 (Increased
Eurodollar Loan Costs) or 4.06 (Increased Capital Costs) with respect to any
Eurodollar Loan, the Borrowers may, at any time upon at least three (3) Business
Day’s prior notice to such Lender through the Administrative Agent, elect to
convert such Loan into a Base Rate Loan. Thereafter, unless and until such
Lender notifies the Borrowers that the circumstances giving rise to such notice
no longer apply, all such Eurodollar Loans by such Lender shall bear interest as
Base Rate Loans. If such Lender notifies the Borrowers that the circumstances
giving rise to such notice no longer apply, the Borrowers may elect (by
delivering an Interest Period Notice) to convert the principal amount of each
such Base Rate Loan to a Eurodollar Loans in accordance with this Agreement.

 

Section 4.05 Funding Losses. In the event that any Lender incurs any loss or
expense (including any loss or expense incurred by reason of the liquidation or
redeployment of deposits or other funds acquired by such Lender to make,
continue or maintain any portion of the principal amount of any Loan as a
Eurodollar Loan, and any customary administrative fees charged by such Lender in
connection with the foregoing, but excluding any lost profits) as a result of
(a) any conversion or repayment or prepayment of the principal amount of any
Loans on a date other than the scheduled last day of the Interest Period
applicable thereto, whether pursuant to Sections 3.07 (Optional Prepayment),
3.08 (Mandatory Prepayment), 4.01(a) (Eurodollar Rate Lending Unlawful) or
otherwise or (b) the Borrowers failing to make a Funding in accordance with any
Funding Notice; then, upon the written notice (including the basis for
determination) of such Lender to the Borrowers (with a copy to the
Administrative Agent), the Borrowers shall, within thirty (30) days of receipt
thereof, pay to the Administrative Agent for the account of such Lender such
amount as will (in the reasonable determination of such Lender) reimburse such
Lender for such loss or expense. Such written notice shall be binding on the
Borrowers absent manifest error.

 

Section 4.06 Increased Capital Costs. If after the Closing Date any change in,
or the introduction, adoption, effectiveness, interpretation, reinterpretation
or phase-in of, any applicable Law or guideline, or request (whether or not
having the force of law) of any Governmental Authority affects the amount of
capital required to be maintained by any Lender, and such Lender reasonably
determines that the rate of return on its capital as a consequence of its Loan
is reduced to a level below that which such Lender could have achieved but for
the occurrence of any such circumstance then, in any such case upon notice from
time to time by such Lender to the Borrowers, the Borrowers shall pay within
thirty (30) days after such demand directly to such Lender additional amounts
sufficient to compensate such Lender for such reduction in rate of return. A
statement of such Lender as to any such additional amount or amounts (including
the basis for determination) shall be binding on the Borrowers absent manifest
error.

 

Section 4.07 Taxes.

 

(a) Payments Free of Taxes. Any and all payments by or on account of any
Obligations shall be made free and clear of, and without deduction for, any
Taxes, unless required by Law; provided, that if any Borrower shall be required
to deduct any Indemnified Taxes from any such payment, then (i) the sum payable
shall be increased as necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this Section
4.07) the Agent or Lender (as the case may be) receives an amount equal to the
sum it would have received had no such deductions been made, (ii) the Borrowers
shall make such deductions and (iii) the Borrowers shall pay the full amount
deducted to the relevant Governmental Authority in accordance with applicable
Law.

 



26

 

 

(b) Payment of Other Taxes by the Borrowers. In addition, the Borrowers shall
timely pay any Indemnified Taxes arising from any payment made under any
Financing Document or from the execution, delivery or enforcement of, or
otherwise with respect to, any Financing Document and not collected by
withholding at the source as contemplated by Section 4.07(a) to the relevant
Governmental Authority in accordance with applicable Law.

 

(c) Indemnification by the Borrowers. The Borrowers shall indemnify each Agent
and each Lender, within thirty (30) days after written demand therefor, for the
full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section 4.07) paid by
such Agent or Lender, as the case may be, and any penalties, interest, additions
to tax and reasonable expenses arising therefrom or with respect thereto (other
than those resulting from the gross negligence or willful misconduct of such
Agent or Lender), whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability (including the basis
of determination) delivered to the Borrowers by a Lender or Agent, as the case
may be, shall be conclusive absent manifest error.

 

(d) Evidence of Payments. As soon as reasonably practicable after any payment of
Indemnified Taxes by any Borrower to a Governmental Authority, such Borrower
shall deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

 

(e) Foreign Lenders. Each Lender (including any Participant and any other Person
to which any Lender transfers its interests in this Agreement as provided under
Section 11.03 (Assignments)) that is not a United States Person (a “Non-U.S.
Lender”) shall deliver to the Borrowers and the Administrative Agent two (2)
copies of U.S. Internal Revenue Service Form W-8ECI, Form W-8BEN, Form W-8EXP or
Form W-8IMY (with supporting documentation), or any subsequent versions thereof
or successors thereto, properly completed and duly executed by such Non-U.S.
Lender and claiming, to the extent applicable, complete exemption from, or a
reduced rate of, U.S. federal withholding tax on all payments of interest by the
Borrowers under the Financing Documents, together with, in the case of a
Non-U.S. Lender that is relying on an exemption pursuant to Section 871(h) or
881(c) of the Code, a statement substantially in the form of Exhibit 4.07. Such
forms shall be delivered by each Non-U.S. Lender on or before the date it
becomes a party to this Agreement. In addition, each Non-U.S. Lender shall
deliver such forms promptly upon the obsolescence or invalidity of any form
previously delivered by such Non-U.S. Lender. Each Non-U.S. Lender shall
promptly notify the Borrowers and the Administrative Agent at any time it
determines that it is no longer in a position to provide any previously
delivered certificate to the Borrowers (or any other form of certification
adopted by U.S. taxing authorities for such purpose). The Borrowers shall not be
obligated to pay any additional amounts in respect of U.S. federal income taxes
pursuant to this Section 4.07 (or make an indemnification payment pursuant to
this Section 4.07) to any Lender (or any Participant or other Person to which
any Lender transfers its interests in this Agreement as provided under Section
11.03 (Assignments)) if the obligation to pay such additional amounts (or such
indemnification) would not have arisen but for a failure by such Lender to
comply with this Section 4.07(e).

 

(f) In no event shall the Administrative Agent or the Collateral Agent have any
duty, obligation or liability with respect to the payment of any Taxes.

 



27

 

 

ARTICLE V

REPRESENTATIONS AND WARRANTIES

 

In order to induce each Agent, each Lender and each other party hereto (other
than the Borrowers and the Borrowers’ Agent) to enter into this Agreement and to
induce each Lender to make the Loans hereunder, each Borrower represents and
warrants to each Agent and each Lender as set forth in this Article V on the
date hereof, on the Closing Date, on the date of each Funding Notice and on each
Funding Date (in each case, except to the extent such representations and
warranties expressly relate to a future date or as otherwise provided in Article
VI (Conditions Precedent)).

 

Section 5.01 Organization; Power and Compliance with Law. Each of the Borrowers
(a) is a limited liability company duly formed, validly existing and in good
standing under the laws of the State of Delaware, (b) is duly qualified to do
business as is now being conducted and as is proposed to be conducted by such
Borrower and is in good standing as a foreign limited liability company in each
jurisdiction where the nature of its business requires such qualification (other
than any such failure to be so qualified or in good standing that could not
reasonably be expected to have a Material Adverse Effect) and (c) has all
requisite limited liability company power and authority required as of the date
this representation is made or deemed repeated to enter into and perform its
obligations under each Transaction Document to which it is a party and to
conduct its business as currently conducted by it.

 

Section 5.02 Due Authorization; Non-Contravention. The execution, delivery and
performance by each of the Borrowers of each Transaction Document to which it is
a party are within such Borrower’s limited liability company powers, have been
duly authorized by all necessary limited liability company action, and do not:

 

(a) contravene such Borrower’s Organic Documents (including its Borrower LLC
Agreement);

 

(b) contravene in any material respect any Law binding on or affecting such
Borrower;

 

(c) (i) in the case of any Financing Document, contravene any Contractual
Obligation binding on or affecting such Borrower or (ii) in the case of any
Project Document, contravene any Contractual Obligation binding on or affecting
such Borrower (other than in the case of this Section 5.02(c)(ii) any
contravention which could not reasonably be expected to have a Material Adverse
Effect);

 



28

 

 

(d) require any consent or approval under such Borrower’s Organic Documents that
has not been obtained;

 

(e) require any consent or approval under any Contractual Obligations binding on
or affecting such Borrower other than any approvals or consents which have been
obtained (and, in the case only of the execution, delivery and performance of
the Project Documents, any other approvals or consents the failure of which to
obtain could not reasonably be expected to have a Material Adverse Effect); or

 

(f) result in, or require the creation or imposition of, any Lien on any of such
Borrower’s properties other than Permitted Liens.

 

Section 5.03 Governmental Approvals.

 

(a) All Governmental Approvals that are required to be obtained by any Borrower
in connection with (i) the due execution, delivery and performance by such
Borrower of the Financing Documents to which it is a party and (ii) the grant by
the Borrowers and the Pledgor of the Liens granted under the Security Documents
and the validity, perfection and enforceability thereof have been obtained, are
in full force and effect, are properly in the name of the appropriate Person,
and are final and Non-Appealable.

 

(b) All Necessary Project Approvals are in full force and effect, are properly
in the name of the appropriate Person, and are final and Non-Appealable. There
is no action, suit, investigation or proceeding pending or to the knowledge of
each Borrower, threatened that could reasonably be expected to result in the
modification, rescission, termination or suspension of any Necessary Project
Approval that could reasonably be expected to have a Material Adverse Effect.

 

(c) The information set forth in each application (including any updates or
supplements thereto) submitted by or on behalf of any Borrower in connection
with each Necessary Project Approval was accurate and complete in all material
respects at the time of submission and continues to be accurate in all material
respects and complete in all respects to the extent required for the continued
effectiveness of such Necessary Project Approval.

 

Section 5.04 Investment Company Act. None of the Borrowers is, and after giving
effect to the Loans and the application of the proceeds of the Loans as
described herein none of the Borrowers will be, an “investment company” or a
company “controlled” by an “investment company,” within the meaning of the
Investment Company Act of 1940, as amended.

 

Section 5.05 Validity of Financing Documents. Each Financing Document to which
any Borrower is a party has been duly authorized, validly executed and
delivered, and constitutes the legal, valid and binding obligations of such
Borrower enforceable in accordance with its respective terms, except as the
enforceability hereof or thereof may be limited by (a) bankruptcy, insolvency,
reorganization, or other similar laws affecting the enforcement of creditors’
rights generally and (b) general equitable principles (whether considered in a
proceeding in equity or at law).

 



29

 

 

Section 5.06 Financial Information. Each of the financial statements delivered
pursuant to Section 6.01(h) (Conditions to Closing – Financial Statements) and
Section 7.03 (Reporting Requirements) has been prepared in accordance with GAAP,
and fairly presents in all material respects the consolidated financial
condition of the Borrowers as at the dates thereof and the results of their
operations for the period then ended (subject, in the case of unaudited
financial statements, to changes resulting from audit and normal year-end
adjustments and the absence of footnotes).

 

Section 5.07 No Material Adverse Effect. Since April 16, 2010 no Material
Adverse Effect has occurred and is continuing.

 

Section 5.08 Project Compliance.

 

(a) Each Plant is owned and maintained in material compliance with all
applicable Laws and the requirements of all Necessary Project Approvals.

 

(b) Each Plant is owned and maintained in compliance in all material respects
with all of the Borrowers’ Contractual Obligations (including the Project
Documents applicable to such Plant, taking into account any cure or grace
periods thereunder and the Borrower’s right to replace Project Documents as set
forth in Section 9.01(i) (Events of Default – Project Document Defaults;
Termination)) (except, (i) in the case of Contractual Obligations other than
Project Documents, to the extent such failure to comply could not reasonably be
expected to result in a Material Adverse Effect with respect to such Plant or
Borrower and (ii) the cessation of operations and Cold Shutdown of the Madera
Plant).

 

Section 5.09 Litigation.

 

(a) No action, suit, proceeding or investigation has been instituted or
threatened against any of Pacific Holding, the Pledgor, or any Plant or Borrower
(including in connection with any Necessary Project Approval) that, individually
or in the aggregate, has had or could reasonably be expected to have a Material
Adverse Effect on any Plant or Borrower; and

 

(b) no action, suit, proceeding or investigation has been instituted or
threatened against any Major Project Party that is party to any Project Document
with Pacific Holding or that relates to any Borrower or Plant that, individually
or in the aggregate, has had or could reasonably be expected to have a Material
Adverse Effect.

 

Section 5.10 Sole Purpose Nature; Business. None of the Borrowers has conducted
nor is conducting any business or activities other than businesses and
activities relating to the ownership, development, testing, financing,
construction, operation and maintenance of the Project as contemplated by the
Transaction Documents.

 

Section 5.11 Contracts.

 

(a) All contracts, agreements, instruments, letters, understandings, or other
documentation to which any Borrower is a party or by which it or any of its
properties is bound as of the Original Closing Date (other than the Existing
Financing Documents), including the Project Documents (including all documents
amending, supplementing, interpreting or otherwise modifying or clarifying such
agreements and instruments) are listed in Schedule 5.11(i). All material
contracts, agreements, instruments, letters, understandings, or other
documentation to which any Borrower entered into after the Original Closing Date
(other than the Financing Documents and the Existing Financing Documents),
including any such Project Documents (including all documents amending,
supplementing, interpreting or otherwise modifying or clarifying such agreements
and instruments), are listed in Schedule 5.11(ii), provided, that for the
purposes of this Section 5.11(a), any such contract, agreement, instrument,
letter, understanding, or other document that would reasonably be expected to
provide for aggregate payments to or from, or aggregate liabilities of, the Loan
Parties, equal to or in excess of five hundred thousand Dollars ($500,000) and
each Project Document entered into since June 25, 2010 shall be deemed to be
material.

 



30

 

 

(b) All Necessary Project Contracts are in full force and effect except such
Necessary Projects Contracts the invalidity of which could not reasonably be
expected to have a Material Adverse Effect.

 

(c) As of any date (after the Closing Date) on which this representation is made
or deemed repeated, there are no material contracts, agreements, instruments, or
documents between any Borrower and any other Person relating to any Borrower or
the Project other than (i) the Transaction Documents, (ii) the agreements listed
in Schedule 5.11, and (iii) any other agreements permitted by this Agreement.

 

Section 5.12 Collateral.

 

(a) The Collateral includes all of the Equity Interests in and all of the
tangible and intangible assets of each Borrower (except, with respect to any
asset the assignment of which is not permitted, as otherwise expressly provided
in the applicable Security Agreement).

 

(b) The respective Liens and security interests granted to the Collateral Agent
(for the benefit of the Senior Secured Parties) pursuant to the Security
Documents in effect on each date this representation is made or deemed repeated
(x) immediately prior to the Restatement Effective Date, (i) constituted, as to
personal property included in the Collateral, a valid first-priority security
interest in such personal property and (ii) constituted, as to the Mortgaged
Property included in the Collateral, a valid first-priority Lien of record in
the Mortgaged Property, in each case subject only to Permitted Liens and (y) as
of the Restatement Effective Date and thereafter, subject to the Intercreditor
Agreement (i) constitute, as to personal property included in the Collateral, a
valid security interest in such personal property and (ii) constitute, as to the
Mortgaged Property included in the Collateral, a valid Lien of record in the
Mortgaged Property, in each case subject only to Permitted Liens.

 

(c) The security interests granted to the Collateral Agent (for the benefit of
the Senior Secured Parties) pursuant to the Security Documents in the Collateral
consisting of personal property will be perfected as specified in the
Intercreditor Agreement, (i) with respect to any property that can be perfected
by filing, upon the filing of UCC financing statements in the filing offices
identified in Schedule 5.12, (ii) with respect to any Project Account or Local
Account Collateral that can be perfected solely by control, upon execution of
this Agreement and the Blocked Account Agreements, respectively and (iii) with
respect to any property (if any) that can be perfected solely by possession,
pursuant to the Intercreditor Agreement, upon the Collateral Agent receiving
possession thereof, and in each case such security interest will be, as to
Collateral perfected under the UCC or otherwise as aforesaid, superior and prior
to the rights of all third Persons now existing or hereafter arising whether by
way of mortgage, lien, security interests, encumbrance, assignment or otherwise,
in each case subject only to Permitted Liens. All such action as is necessary
has been taken to establish and perfect the Collateral Agent’s rights in and to
the Collateral covered by the Security Documents on the date this representation
is made or deemed repeated to the extent the Collateral Agent’s security
interest can be perfected by filing, including any recordation, filing,
registration, giving of notice or other similar action. No filing, recordation,
re-filing or re-recording other than those listed on Schedule 5.12 (as the same
may be updated at the written request of the Borrowers’ Agent, with the written
agreement of the Administrative Agent, following any change in applicable law)
is necessary to perfect (or maintain the perfection of) the interest, title or
Liens of the Security Documents (to the extent the Collateral Agent’s security
interest can be perfected by filing or recording), and on and as of each
relevant date which this representation and warranty is made or deemed repeated,
all such filings or recordings have been made with respect to each Security
Document then in effect. The Borrowers and the Pledgor have properly delivered
or caused to be delivered to the Collateral Agent, or provided the Collateral
Agent control of, all Collateral that requires perfection of the Liens and
security interests described above by possession or control, in each case in
accordance with the Intercreditor Agreement. All or substantially all of the
Collateral (other than the Project Account Collateral, the Local Account
Collateral, certificates, securities, investments, chattel paper, books and
records and general intangibles), including the Mortgaged Property, is or will
(when acquired) be located on the Sites.

 



31

 

 

Section 5.13 Ownership of Properties.

 

(a) Madera has a good and valid fee ownership interest in the Site for the
Madera Plant (except as contemplated by Section 7.02(f) (Negative Covenants –
Asset Dispositions)). Boardman has a good and valid leasehold interest or valid
fee ownership in the Site for the Boardman Plant (except as contemplated by
Section 7.02(f) (Negative Covenants – Asset Dispositions)). Burley has a good
and valid fee ownership interest in the Site for the Burley Plant (except as
contemplated by Section 7.02(f) (Negative Covenants – Asset Dispositions)).
Stockton has a good and valid leasehold interest or valid fee ownership in the
Site for the Stockton Plant (except as contemplated by Section 7.02(f) (Negative
Covenants – Asset Dispositions)). Each such Site is described on Schedule
5.13(a).

 

(b) Except as contemplated by Section 7.02(f) (Negative Covenants – Asset
Dispositions), the Borrowers have a good and valid ownership interest, leasehold
interest, license interest or other right of use in all other property and
assets (tangible and intangible) included in the Collateral (other than the
collateral pledged pursuant to the Pacific Holding Pledge Agreement). Such
ownership interests, leasehold interest, license interest or other rights of use
are and will be sufficient to permit operation of the Plants substantially in
accordance with the Project Documents applicable to each such Plant. None of
said properties or assets are subject to any Liens or, to the knowledge of each
Borrower, any other claims of any Person, including any easements, rights of way
or similar agreements affecting the use or occupancy of the Project, any Plant
or any Site, other than Permitted Liens and, with respect to claims, to the
extent permitted by Section 5.09 (Litigation).

 



32

 

 

(c) All Equity Interests in each of Madera, Boardman, Stockton and Burley are
owned by Pacific Holding.

 

(d) All Equity Interests in Pacific Holding are owned by the Pledgor.

 

(e) The properties and assets of each of the Borrowers are separately
identifiable and are not commingled with the properties and assets of any other
Person (other than any Borrower) and are readily distinguishable from one
another (except to the extent otherwise contemplated by the Transaction
Documents).

 

(f) None of the Borrowers has any leasehold interest in, and none of the
Borrowers is lessee of, any real property other than the Leased Premises.

 

Section 5.14 Taxes.

 

(a) Each Borrower has (i) filed all Tax Returns required by law to have been
filed by it and (ii) has paid all Taxes thereby shown to be owing, as and when
the same are due and payable, other than in the case of this Section
5.14(a)(ii), (A) Taxes that are subject to a Contest or (B) the nonpayment of
immaterial Taxes in an aggregate amount not in excess of twenty-five thousand
Dollars ($25,000) at any one time outstanding (taking into account any interest
and penalties that could accrue or be applicable to such past-due Taxes), and
provided that such Taxes are no more than forty-five (45) days past due.

 

(b) None of the Borrowers is or will be taxable as a corporation for federal,
state or local tax purposes.

 

(c) No Borrower is a party to any tax sharing agreement with any Person.

 

Section 5.15 Patents, Trademarks, Etc. Pacific Holding and each other Borrower
has obtained and holds in full force and effect all material patents,
trademarks, copyrights and other such material rights or adequate licenses
therein (including on the Closing Date the license with respect to the use of
the Pacific Ethanol name granted pursuant to the Asset Management Agreement),
free from unduly burdensome restrictions, that are necessary for the ownership,
construction, operation and maintenance of the Project.

 

Section 5.16 ERISA Plans. None of the Borrowers nor any ERISA Affiliate has (or
within the five year period immediately preceding the Closing Date had) any
liability in respect of any Plan or Multiemployer Plan. None of the Borrowers
has any contingent liability with respect to any post-retirement benefit under
any “welfare plan” (as defined in Section 3(1) of ERISA), other than liability
for continuation coverage under Part 6 of Title I of ERISA.

 

Section 5.17 Property Rights, Utilities, Supplies Etc.

 

(a) All material property interests, utility services, means of transportation,
facilities and other materials necessary for the use and operation of the
Project (including, as necessary, gas, roads, rail transport, electrical, water
and sewage services and facilities) are available to each Plant.

 



33

 

 

(b) There are no material materials, supplies or equipment necessary for
operation or maintenance of each Plant that are not available at the relevant
Site on commercially reasonable terms consistent with the Budget.

 

Section 5.18 No Defaults.

 

(a) No Event of Default has occurred and is continuing.

 

(b) None of Pacific Holding or any other Borrower is in any breach of, or in any
default under, any of such Borrower’s Contractual Obligations that has had or
could reasonably be expected to have a Material Adverse Effect with respect to
such Borrower.

 

Section 5.19 Environmental Warranties.

 

(a) Except as set forth on Schedule 5.19(a)(i), (i) Each Borrower is in
compliance in all material respects with all applicable Environmental Laws, (ii)
each Borrower has all Environmental Approvals required to operate its business
as presently conducted or as reasonably anticipated to be conducted and is in
compliance in all material respects with the terms and conditions thereof, (iii)
no Borrower nor any of its Environmental Affiliates has received any written
communication (other than any such communication that the Administrative Agent
has agreed in writing is not materially adverse) from a Governmental Authority
that alleges that any Borrower or any Environmental Affiliate is not in
compliance in all material respects with all Environmental Laws and
Environmental Approvals, and (iv) there are no circumstances that may prevent or
interfere in the future with any Borrower’s compliance in all material respects
with all applicable Environmental Laws and Environmental Approvals.

 

(b) There is no Environmental Claim pending, or to the knowledge of each
Borrower, threatened against any Borrower. No Environmental Affiliate has taken
any action or violated any Environmental Law that to the knowledge of a Borrower
could reasonably be expected to result in an Environmental Claim.

 

(c) There are no present or past actions, activities, circumstances, conditions,
events or incidents, including the release, emission, discharge, presence or
disposal of any Material of Environmental Concern, that could reasonably be
expected to form the basis of any Environmental Claim against any Borrower or
any Environmental Affiliate.

 

(d) Without in any way limiting the generality of the foregoing, (i) there are
no on-site or off-site locations in which any Borrower or, to the knowledge of
each Borrower, any Environmental Affiliate has stored, disposed or arranged for
the disposal of Materials of Environmental Concern that could reasonably be
expected to form the basis of an Environmental Claim, (ii) none of the Borrowers
knows of any underground storage tanks located or to be located on property
owned or leased by any Borrower except as identified on Schedule 5.19(d)(ii) (as
the same may be updated in writing by the Borrowers’ Agent with the written
approval of the Administrative Agent), (iii) there is no asbestos or lead paint
contained in or forming part of any building, building component, structure or
office space owned or leased by any Borrower except in such form, condition and
quantity as could not reasonably be expected to result in an Environmental
Claim, and (iv) no polychlorinated biphenyls (PCBs) are or will be used or
stored at any property owned or leased by any Borrower, except in such form,
condition and quantity as could not reasonably be expected to result in an
Environmental Claim.

 



34

 

 

(e) None of the Borrowers has received any letter or request for information
under Section 104 of the CERCLA, or comparable state laws, and to the knowledge
of the Borrowers, none of the operations of the Borrowers is the subject of any
investigation by a Governmental Authority evaluating whether any remedial action
is needed to respond to a release or threatened release of any Material of
Environmental Concern at any Plant or Site or at any other location, including
any location to which any Borrower has transported, or arranged for the
transportation of, any Material of Environmental Concern with respect to the
Project.

 

Section 5.20 Regulations T, U and X. None of the Borrowers is engaged in the
business of extending credit for the purpose of purchasing or carrying margin
stock, and no proceeds of any Loan will be used for any purpose that violates,
or would be inconsistent with, F.R.S. Board Regulation T, U or X. Terms for
which meanings are provided in F.R.S. Board Regulation T, U or X or any
regulations substituted therefore, as from time to time in effect, are used in
this Section 5.20 with such meanings.

 

Section 5.21 Accuracy of Information.

 

(a) All factual information heretofore or contemporaneously furnished by or on
behalf of any Borrower in this Agreement, in any other Transaction Document or
otherwise in writing to any Senior Secured Party, any Consultant, or counsel for
purposes of or in connection with this Agreement and the other Financing
Documents or any transaction contemplated hereby or thereby (other than
projections, budgets and other “forward-looking” information all of which has
been prepared on a reasonable basis and in good faith) was, as of the date
furnished, when taken as a whole (and after giving effect to any supplement of
such information) (i) true and accurate in every material respect and (ii) not
incomplete by omitting to state any material fact necessary to make such
information not misleading in any material respect.

 

(b) The assumptions constituting the basis on which the Borrowers prepared the
Budget that is in effect on each date this representation is made or deemed
repeated and the numbers set forth therein were developed and consistently
utilized in good faith and are reasonable and represent each Borrower’s best
judgment as of the date prepared as to the matters contained therein, based on
all information known to the Borrowers.

 

(c) The Borrowers reasonably believe that the use, ownership, operation and
maintenance of the Project are technically feasible and, except for factors
effecting the ethanol industry in general and not relating specifically to the
Plants or the Project, economically feasible.

 

Section 5.22 Indebtedness. The Obligations are, after giving effect to the
Financing Documents and the transactions contemplated thereby, the only
outstanding Indebtedness of the Borrowers other than Permitted Indebtedness.
Other than with respect to the Senior Obligations, subject to the Intercreditor
Agreement, the Obligations rank at least pari passu with all other Indebtedness
of any Borrower.

 



35

 

 

Section 5.23 Separateness.

 

(a) Each Borrower maintains separate bank accounts and separate books of account
from each other Borrower and from the Pledgor (other than the Project Accounts
maintained in accordance with this Agreement). The separate liabilities of each
Borrower are readily distinguishable from the liabilities of each Affiliate of
the Borrowers, including the Pledgor (except to the extent otherwise
contemplated by the Transaction Documents).

 

(b) Each Borrower conducts its business solely in its own name in a manner not
misleading to other Persons as to its identity.

 

(c) Each Borrower is in compliance with the provisions set forth on
Schedule 5.23.

 

Section 5.24 Subsidiaries. Madera, Boardman, Stockton and Burley have no
Subsidiaries. Pacific Holding has no Subsidiaries other than Madera, Boardman,
Stockton and Burley.

 

Section 5.25 Foreign Assets Control Regulations, Etc.

 

(a) The use of the proceeds of the Loan by the Borrowers will not violate the
Trading with the Enemy Act, as amended, or any of the foreign assets control
regulations of the United States Treasury Department (31 C.F.R., Subtitle B,
Chapter V, as amended) or any enabling legislation or executive order relating
thereto.

 

(b) None of the Borrowers:

 

(i)is or will become a Person or entity described by section 1 of Executive
Order 13224 of September 24, 2001 Blocking Property and Prohibiting Transactions
With Persons Who Commit, Threaten to Commit, or Support Terrorism (12 C.F.R.
595), and none of the Borrowers engages in dealings or transactions with any
such Persons or entities; or

 

(ii)is in violation of the Patriot Act.

 

Section 5.26 Employment Matters. None of the Borrowers has or has had any
employees or former employees.

 

Section 5.27 Solvency. Each of the Borrowers is and, upon the incurrence of any
Obligations by the Borrowers and after giving effect to the transactions
contemplated hereby, will be, Solvent.

 



36

 

 

Section 5.28 Legal Name and Place of Business.

 

(a) The exact legal name and jurisdiction of formation of each Borrower is as
set forth below, and none of the Borrowers has had any other legal names in the
previous five (5) years except as set forth on Schedule 5.28:

 

(i)Pacific Holding: Pacific Ethanol Holding Co. LLC, a limited liability company
organized and existing under the laws of the State of Delaware;

 

(ii)Madera: Pacific Ethanol Madera LLC, a limited liability company organized
and existing under the laws of the State of Delaware;

 

(iii)Boardman: Pacific Ethanol Columbia, LLC, a limited liability company
organized and existing under the laws of the State of Delaware;

 

(iv)Stockton: Pacific Ethanol Stockton LLC, a limited liability company
organized and existing under the laws of the State of Delaware; and

 

(v)Burley: Pacific Ethanol Magic Valley, LLC, a limited liability company
organized and existing under the laws of the State of Delaware.

 

(b) The sole place of business and chief executive office of each Borrower is as
set forth on Schedule 5.28.

 

The information set forth in Sections 5.28(a) and (b) and on Schedule 5.28 may
be changed from time to time by the Borrowers upon thirty (30) days’ prior
written notice to the Administrative Agent and the Collateral Agent, subject in
each case to the Borrowers’ obligations hereunder to provide the Collateral
Agent with a perfected first-priority Lien on the Collateral (subject to
Permitted Liens).

 

Section 5.29 No Brokers. None of the Borrowers has any obligation to pay any
finder’s, advisory, brokers or investment banking fee, except for the fees
payable pursuant to Section 3.11 (Fees) and those identified on Schedule 5.29.

 

Section 5.30 Insurance. All insurance required to be obtained and maintained
pursuant to the Transaction Documents by Pacific Holding and each other Borrower
is in full force and effect as of each date this representation is made or
deemed repeated and complies with the insurance requirements set forth on
Schedule 7.01(h). All premiums then due and payable on all such insurance have
been paid. To the knowledge of each Borrower, all insurance required to be
obtained and maintained by any Major Project Party to protect, directly or
indirectly, against loss or liability to any Borrower, any Plant or any Senior
Secured Party, as of the date this representation is made or deemed repeated,
pursuant to any Project Document relating to any such Plant has been obtained,
is in full force and effect and complies with the insurance requirements set
forth on Schedule 7.01(h) (where applicable) and is otherwise in all material
respects in accordance with such Project Document.

 



37

 

 

Section 5.31 Accounts. No Borrower has, nor is the beneficiary of, any bank
account other than the Project Accounts. As of the Restatement Effective Date,
no Borrower has any Local Accounts.

 

Section 5.32 Interest Rate Protection Agreements. On the Restatement Effective
Date there are no Interest Rate Protection Agreements.

 

ARTICLE VI

CONDITIONS PRECEDENT

 

Section 6.01 Conditions to Closing. The effectiveness of this Agreement shall be
subject to the satisfaction of each of the following conditions precedent, which
the Borrowers, by their execution and delivery of this Agreement, hereby certify
to have been satisfied:

 

(a) Delivery of Financing Documents. The Administrative Agent shall have
received each of the following fully executed documents, each of which shall be
originals, portable document format (“pdf”) or facsimiles, executed and
delivered by each party thereto:

 

(i)this Agreement;

 

(ii)the Intercreditor Agreement;

 

(iii)the Senior Credit Agreement and each other Senior Financing Document.

 

(b) Closing Fees; Expenses. The Administrative Agent shall have received for its
own account all fees due and payable pursuant to Section 3.11 (Fees) and all
reasonable costs and expenses (including reasonable and documented legal fees
and expenses) for which invoices have been presented, in each case, required to
be paid on or before the Restatement Effective Date.

 

(c) Senior Closing Date. The concurrent occurrence of the “Closing Date” as
defined in the Senior Credit Agreement.

 

Section 6.02 Conditions to All Fundings. The obligation of each Lender to make
available each Funding of its Loans, shall be subject to the fulfillment of the
following conditions precedent.

 



38

 

 

(a) Funding Notice. The Administrative Agent shall have received a duly executed
Funding Notice, as required by and in accordance with Section 2.04 (Notice of
Fundings), which shall certify that:

 

(i)the Borrowers are in compliance with all conditions set forth in this Section
6.02, and each other applicable Section of this Article VI, on and as of the
proposed Funding Date, before and after giving effect to such Funding and to the
application of the proceeds therefrom;

 

(ii)all representations and warranties made by each of the Borrowers and the
Pledgor in this Agreement and each of the Financing Documents to which it is a
party are true and correct in all material respects on and as of such Funding
Date (except with respect to representations and warranties that expressly refer
to an earlier date), before and after giving effect to such Funding and to the
application of the proceeds therefrom; and

 

(iii)since April 16, 2010, no Material Adverse Effect has occurred and is
continuing.

 

(b) Government Approvals. Each Borrower that owns a Plant shall have all
Necessary Project Approvals required as of the date of such requested Funding to
operate such Plant, and the Administrative Agent shall have received a duly
executed certificate of an Authorized Officer of the relevant Borrowers
certifying that each such Necessary Project Approval is in full force and effect
and is final and Non-Appealable.

 

(c) No Default or Event of Default. No Default or Event of Default has occurred
and is continuing, or would result from such Funding.

 

(d) Representations and Warranties. All representations and warranties made by
each of the Borrowers and the Pledgor in this Agreement and each of the
Financing Documents to which it is a party shall be true and correct in all
material respects on and as of such Funding Date (except with respect to
representations and warranties that expressly refer to an earlier date), before
and after giving effect to such Funding and to the application of the proceeds
therefrom.

 

(e) No Litigation.

 

(i)No action, suit, proceeding or investigation shall have been instituted or
threatened against any of Pacific Holding, the Pledgor, or any Plant or Borrower
that, individually or in the aggregate, has had or could reasonably be expected
to have a Material Adverse Effect; and

 

(ii)no action, suit, proceeding or investigation shall have been instituted or
threatened against any Project Party that is party to any Project Document with
Pacific Holding or that relates to any Borrower or Plant that, individually or
in the aggregate, has had or could reasonably be expected to have a Material
Adverse Effect.

 



39

 

 

(f) Abandonment, Taking, Total Loss. (i) No Event of Abandonment or Event of
Total Loss shall have occurred and be continuing with respect to any Plant, (ii)
no Event of Taking relating to any Equity Interests in Pacific Holding or any
other Borrower shall have occurred and be continuing, or (iii) no Event of
Taking with respect to a material part of any Plant shall have occurred.

 

(g) Restatement Effective Date. The Restatement Effective Date shall have
occurred.

 

(h) Fees; Expenses. The Administrative Agent shall have received for its own
account, or for the account of each Lender and Agent entitled thereto, all fees
due and payable as of the date of such Funding pursuant to Section 3.11 (Fees),
and all costs and expenses (including reasonable and documented costs, fees and
expenses of legal counsel) for which invoices have been presented.

 

ARTICLE VII

COVENANTS

 

Section 7.01 Affirmative Covenants. Each Borrower agrees with each Agent and
each Lender that, until the Discharge Date, each of the Borrowers will perform
the obligations set forth in this Section 7.01 applicable to it.

 

(a) Compliance with Laws. Each Borrower shall comply in all material respects
with all Laws (other than Environmental Laws) applicable to it or to its
business or property.

 

(b) Environmental Matters.

 

(i)The Borrowers shall (A) comply in all material respects with all
Environmental Laws, (B) keep the Project free of any Lien imposed pursuant to
any Environmental Law, (C) pay or cause to be paid when due and payable by any
Borrower any and all costs required in connection with any Environmental Laws,
including the cost of identifying the nature and extent of the presence of any
Materials of Environmental Concern in, on or about the Project or on any real
property owned or leased by any Borrower or on the Mortgaged Property, and the
cost of delineation, management, remediation, removal, treatment and disposal of
any such Materials of Environmental Concern, and (D) use their best efforts to
ensure that no Environmental Affiliate takes any action or violates any
Environmental Law that could reasonably be expected to result in an
Environmental Claim.

 



40

 

 

(ii)The Borrowers shall not use or allow the Project to generate, manufacture,
refine, produce, treat, store, handle, dispose of, transfer, process or
transport Materials of Environmental Concern other than in compliance in all
material respects with Environmental Laws.

 

(c) Operations and Maintenance; Operating Status. Each Borrower owning a Plant
shall own, operate and maintain (or cause to be operated and maintained) such
Plant in all material respects in accordance with (A) the terms and provisions
of the Transaction Documents, (B) all applicable Governmental Approvals and Laws
and (C) Prudent Ethanol Operating Practice. Pacific Holding shall conduct its
business in all material respects in accordance with all applicable Governmental
Approvals and Laws.

 

(d) Maintenance of Properties.

 

(i)Each Borrower shall keep, or cause to be kept, in good working order and
condition, ordinary wear and tear excepted, all of its material properties and
equipment that are necessary or useful in the proper conduct of its business.

 

(ii)The Borrowers shall not permit any Plant or any material portion thereof to
be removed, demolished or materially altered, unless such material portion that
has been removed, demolished or materially altered has been replaced or repaired
as permitted under this Agreement.

 

(iii)Each Borrower shall do or cause to be done all things necessary to preserve
and keep in full force and effect (A) its limited liability company existence
and (B) its material patents, trademarks, trade names, copyrights, franchises
and similar rights.

 

(e) Payment of Obligations. Each Borrower shall pay and discharge as the same
shall become due and payable (i) all tax liabilities, assessments and
governmental charges or levies upon it or its properties or assets, (A) unless
the same are subject to a Contest or (B) other than the nonpayment of immaterial
Taxes in an aggregate amount not in excess of twenty-five thousand Dollars
($25,000) at any one time outstanding (taking into account any interest and
penalties that could accrue or be applicable to such past-due Taxes), and
provided that such Taxes are no more than forty-five (45) days past due, (ii)
all of its obligations and liabilities under its Contractual Obligations (other
than any such failure that could not reasonably be expected to have a Material
Adverse Effect and that would not otherwise result in an Event of Default) and
(iii) all lawful claims that, if unpaid, would by law become a Lien upon its
properties (other than Permitted Liens), unless the same are subject to a
Contest.

 

(f) Governmental Approvals. Pacific Holding and each other Borrower shall
maintain in full force and effect, in the name of the relevant Borrower, all
Necessary Project Approvals (other than any such failure to maintain or obtain
that could not reasonably be expected to have a Material Adverse Effect on the
relevant Borrower or Plant).

 



41

 

 

(g) Use of Proceeds and Cash Flow.

 

(i)All proceeds of the Revolving Loans shall be used solely to fund the amounts
set forth in the Budget and, in each case only to the extent specified in the
Budget (subject to the Permitted Variance), (a) operating expenses, limited
capital expenditures and other amounts for general and ordinary course purposes
of the Borrowers, (b) current interest and fees payable pursuant to the
Financing Documents and (c) such other administrative payments, including the
cumulative budgeted professional fees, as may be authorized and approved by the
Required Lenders.

 

(ii)All proceeds of the Tranche A-1 Term Loans shall be applied to pay amounts
due in respect of DIP Advance Claims, provided that proceeds of the Tranche A-1
Subsequent Term Loans shall be applied to costs and expenses pursuant to the
Budget and to the working capital of Borrowers.

 

(iii)The Borrowers shall cause all Cash Flow, Insurance Proceeds and
Condemnation Proceeds to be applied in accordance with Article VIII (Project
Accounts).

 

(h) Insurance. Without cost to any Senior Secured Party, the applicable Borrower
shall at all times obtain and maintain, or cause to be obtained and maintained,
the types and amounts of insurance listed and described on Schedule 7.01(h), in
accordance with the terms and provisions set forth therein for each Plant and
the applicable Borrower, and shall obtain and maintain in all material respects
such other insurance as may be required pursuant to the terms of any Transaction
Document. In the event the Borrowers fail to take out or maintain the full
insurance coverage required by this Section 7.01(h), the Administrative Agent
may (but shall not be obligated to) take out the required policies of insurance
and pay the premiums on the same. All amounts so advanced by the Administrative
Agent shall become an Obligation and the Borrowers shall forthwith pay such
amounts to the Administrative Agent, together with interest from the date of
payment by the Administrative Agent at the Default Rate.

 

(i) Books and Records; Inspections. Each Borrower shall keep proper books of
record and account in which complete, true and accurate entries in conformity
with GAAP and all requirements of Law shall be made of all financial
transactions and matters involving the assets and business of such Borrower, and
shall maintain such books of record and account in material conformity with
applicable requirements of any Governmental Authority having regulatory
jurisdiction over such Borrower. Each Borrower shall keep books and records
separate from the books and records of any other Person (including any
Affiliates of the Borrowers) that accurately reflect all of its business
affairs, transactions and the documents and other instruments that underlie or
authorize all of its limited liability company actions. Each Borrower shall
permit officers and designated representatives of the Administrative Agent or
any Consultant to visit and inspect any of the properties of such Borrower
(including the respective Plant), to examine its limited liability company,
financial and operating records, and make copies thereof or abstracts therefrom,
and to discuss its affairs, finances and accounts with its members, managers,
directors, officers and independent public accountants, all at the expense of
the Borrowers and at such reasonable times during normal business hours and as
often as may be reasonably desired, upon reasonable advance notice to such
Borrower; provided that if a Default or Event of Default has occurred and is
continuing, any Agent, or Consultant (or, in the case of any Event of Default,
any Lender) (or any of their respective officers or designated representatives)
may do any of the foregoing at the expense of the Borrowers at any time during
normal business hours and without advance notice.

 



42

 

 

(j) Maintenance of Existence. Each Borrower will continue to preserve, renew and
keep in full force and effect its entity status in the jurisdiction of its
formation and take all actions to maintain its rights, privileges and franchises
necessary or desirable in the normal course of its business.

 

(k) Budgets.

 

(i)The Borrowers, not later than seven (7) days before the date that is the
first day of the Fiscal Quarter commencing October 1, 2010 and each date falling
every ninety (90) days thereafter (each such date, a “Period Start Date”), shall
adopt a budget containing, among other things, rolling cash flow forecast,
setting forth in reasonable detail the projected cash flow for each Plant and on
an aggregate basis for the Project for the period starting on the then current
Period Start Date and ending on the earlier of (A) thirteen (13) weeks after the
then current Period Start Date and (B) the Maturity Date, and provide a copy of
such forecast at such time to the Administrative Agent. Each such forecast shall
become effective upon approval of the Required Lenders of the Revolving Loan
Class (acting in consultation with the Financial Advisor, if any) (each such
approved forecast, and the Initial Budget, a “Budget).”

 

(ii)Each Budget delivered to the Administrative Agent pursuant to this Section
7.01(k) shall be accompanied by a memorandum or worksheet detailing all changes
in material assumptions used in the preparation of such Budget, shall contain a
line item for each expense category reasonably requested by the Required Lenders
of the Revolving Loan Class and shall specify for each Fiscal Quarter and for
each such expense category the amount budgeted for such category for such Fiscal
Quarter.

 

(iii)Subject to Section 7.02(w), the Borrowers shall comply with the Budget
subject to the Permitted Variance.

 

(iv)No later than forty-five (45) days in advance of the beginning of each
calendar year, the Borrowers shall prepare a document substantially in the form
of the Initial Annual Forecast setting forth in reasonable detail the projected
requirements for Operation and Maintenance Expenses and Maintenance Capital
Expenses for such calendar year on a monthly basis for each Plant and provide a
copy of such document to the Administrative Agent.

 



43

 

 

(l) Project Documents. Each Borrower shall use its reasonable best efforts to
preserve, protect and defend its rights under each Project Document to which it
is a party except where the failure to do so could not reasonably be expected to
have a Material Adverse Effect. Each Borrower shall use its reasonable best
efforts to exercise all material rights, discretion and remedies under each
Project Document in accordance with its terms and in a manner consistent with
and subject to such Borrower’s obligations under the Financing Documents.

 

(m) Preservation of Title; Acquisition of Additional Property.

 

(i)The Borrowers shall preserve and maintain (A) good, marketable and insurable
fee interest in each Site (excluding the Leased Premises) and valid easement
interest to its easement interest in each Site (excluding the Leased Premises),
(B) a good, legal and valid leasehold interest in each Leased Premises, and (C)
good, legal and valid title to all of its other respective material properties
and assets, in each case free and clear of all Liens other than Permitted Liens.

 

(ii)No Borrower shall acquire or commence to lease any real property interests
without the prior written consent of the Required Lenders.

 

(n) Maintenance of Liens; Creation of Liens.

 

(i)The Borrowers shall take or cause to be taken all action necessary or
desirable to maintain and preserve the Lien of the Security Documents and the
priority thereof, in each case in accordance with the Intercreditor Agreement.

 

(ii)The Borrowers shall take all actions required to cause each Additional
Project Document to be or become subject to the Lien of the Security Documents
(whether by amendment to any Security Agreement or otherwise).

 

(iii)Simultaneously with the making of any investment in Cash Equivalents, each
Borrower shall take or cause to be taken all actions to require such Cash
Equivalent in the Project Accounts or any Local Account with respect to which a
Blocked Account Agreement has been entered into to be or become subject to a
perfected Lien in favor of the Senior Secured Parties, in each case in
accordance with the Intercreditor Agreement.

 

(o) Certificate of Formation. Each Borrower shall observe in all material
respects all of the separateness and other provisions and procedures of its
certificate of formation and Borrower LLC Agreement.

 



44

 

 

(p) Separateness. Each Borrower shall comply at all times with the separateness
provisions set forth on Schedule 5.23.

 

(q) Further Assurances. Upon written request of the Administrative Agent, the
Borrowers shall promptly perform or cause to be performed any and all acts and
execute or cause to be executed any and all documents (including UCC financing
statements and UCC continuation statements):

 

(i)that are necessary or advisable for compliance with Section 7.01(n)(i)
(Affirmative Covenants – Maintenance of Liens; Creation of Liens);

 

(ii)for the purposes of ensuring the validity and legality of this Agreement or
any other Financing Document and the rights of the Lenders and the Agents
hereunder or thereunder; and

 

(iii)for the purposes of facilitating the proper exercise of rights and powers
granted to the Lenders or the Agents under this Agreement or any other Financing
Document.

 

(r) First Priority Ranking. The Borrowers shall cause their payment obligations
with respect to the Loans to constitute direct senior secured obligations of
each Borrower and, except with respect to the Senior Obligations, to rank no
less than pari passu in priority of payment, in right of security and in all
other respects to all other Indebtedness (other than as contemplated by Section
8.03(b) (Revenue Account) with respect to payment priorities) of the Borrowers,
in each case subject to the Intercreditor Agreement.

 

(s) Quarterly Meetings. At least once per calendar quarter, upon request of the
Required Lenders, at mutually acceptable times (and with telephonic conferences
being acceptable), the Borrowers’ Agent shall, and shall procure that
representatives of the Borrower’s professionals (including any counsel and
financial advisors) as may be requested by the Required Lenders, meet together
with the Lenders to update the Lenders on the status of the Borrowers and to
discuss any other issues in connection therewith as may be requested by the
Required Lenders.

 

(t) Estoppel Certificates. Stockton and Boardman shall use commercially
reasonable efforts to obtain a fully executed estoppel certificate substantially
in the form attached hereto as Exhibits 7.01(t)A and B, respectively.

 

Section 7.02 Negative Covenants. Each Borrower agrees with each Agent and each
Lender that, until the Discharge Date, each of the Borrowers will perform the
obligations set forth in this Section 7.02 applicable to it.

 

(a) Restrictions on Indebtedness of the Borrowers. The Borrowers will not
create, incur, assume or suffer to exist any Indebtedness except:

 

(i)the Obligations;

 



45

 

 

(ii)to the extent constituting Indebtedness, and contingent obligations under or
in respect of performance bonds, bid bonds, appeal bonds, indemnification
obligations, obligations to pay insurance premiums, take or pay obligations and
similar obligations in each case incurred in the ordinary course of business and
otherwise permitted under this Agreement and not in connection with Indebtedness
for borrowed money, with respect to bonds, (a) bonds existing on the Restatement
Effective Date and set forth on Schedule 7.02(a) and replacements or extensions
thereof that do not increase the face amount thereof (except to the extent a
bond in the amount of such increase would be permitted pursuant to the following
clause (b), and (b) other bonds in an aggregate amount not to exceed two hundred
thousand Dollars ($200,000) at any one time outstanding;

 

(iii)to the extent constituting Indebtedness, Indebtedness arising from the
honoring by a bank or other financial institution of a check, draft or similar
instrument drawn against insufficient funds in the ordinary course of business
or other cash management services in the ordinary course of business; provided
that such Indebtedness is extinguished within ten (10) Business Days of its
incurrence and the aggregate amount of all such Indebtedness does not exceed, at
any time, one hundred thousand Dollars ($100,000);

 

(iv)Capitalized Lease Liabilities with payments in any Fiscal Year, taken in the
aggregate for the Project, in an amount not to exceed the aggregate of (A) two
million Dollars ($2,000,000) plus (B) additional payments with respect to
Capital Lease Liabilities due with respect to production facilities for corn
oil;

 

(v)Permitted Commodity Hedges;

 

(vi)Indebtedness (which may include Capitalized Lease Liabilities without
reduction of the basket in the foregoing clause (a)(iv)) incurred at the time of
such purchase or lease to finance the purchase or lease of enhancements to the
Borrowers’ production facilities consisting of bolt-on product yield enhancement
equipment or processing and separation equipment for corn oil and corn syrup in
an aggregate principal amount not to exceed twenty-four million Dollars
($24,000,000);

 

(vii)Indebtedness under the Senior Financing Documents; and

 

(viii)Indebtedness constituting Permitted PEI Subordinated Debt.

 



46

 

 

(b) Liens. No Borrower shall create, incur, assume or suffer to exist any Lien
upon any of its property, revenues or assets (including its Equity Interests),
whether now owned or hereafter acquired, except:

 

(i)Liens in favor, or for the benefit, of the Collateral Agent pursuant to the
Security Documents;

 

(ii)Liens for taxes, assessments and other governmental charges that are not yet
due or the payment of which is the subject of a Contest;

 

(iii)Liens of carriers, warehousemen, mechanics and materialmen incurred in the
ordinary course of business for sums not yet due or the payment of which is the
subject of a Contest;

 

(iv)minor defects or irregularities in title and similar matters if the same do
not materially detract from the operation or use of such property in the
ordinary conduct of the business of the applicable Borrower, including any such
exceptions and encumbrances which are approved by the Administrative Agent;

 

(v)cash collateral for bonds permitted under Section 7.02(a)(ii) (Negative
Covenants – Restrictions on Indebtedness of the Borrowers) or otherwise;
provided that such cash collateral does not exceed an amount equal to the sum of
(A) the amount of cash collateral for bonds on deposit on the Restatement
Effective Date and set forth on Schedule 7.02(a) and (B) two hundred thousand
dollars ($200,000);

 

(vi)Liens arising with respect to a Local Account for which a Blocked Account
Agreement has been entered into or otherwise arising by virtue of any statutory
or common law provisions relating to banker’s liens, rights of set-off or
similar rights; provided that such Liens either (A) are subordinated to the
Liens of the Senior Secured Parties or (B) with respect only to Local Accounts
for which a Blocked Account Agreement has been entered into, are in an aggregate
total amount not in excess of one hundred thousand Dollars ($100,000);

 

(vii)easements granted by any Borrower to any utility serving such Borrower’s
Plant as required for the operation of such Plant; provided, that in each such
case:

 

(A)such easement will not adversely affect the costs under any Budget;

 

(B)such easement will not adversely affect the operations of any Plant; and

 



47

 

 

(C)such easement has been approved by the Administrative Agent;

 

(viii)Liens in respect of Capitalized Lease Liabilities with respect to office
equipment permitted by Section 7.02(a)(iv)(Negative Covenants-Restrictions on
Indebtedness);

 

(ix)purported Liens evidenced by the filing of precautionary UCC financing
statements relating solely to operating leases of personal property entered into
in the ordinary course of business and otherwise permitted under this Agreement;

 

(x)cash collateral for Permitted Commodity Hedges; provided that such cash
collateral does not exceed the aggregate limits set forth in the Commodity
Hedging Policy;

 

(xi)purchase money security interests and Liens in respect of Capitalized Lease
Liabilities, in each case in equipment acquired by any Borrower using
Indebtedness permitted by Section 7.02(a)(vi) (Negative Covenants-Restrictions
on Indebtedness); provided, that such security interests and leases do not apply
to any other property or assets of any Loan Party or any Subsidiary besides
those acquired or leased pursuant to such transaction (it being agreed that
transactions with the same vendor may be cross-collateralized); and

 

(xii)Liens in favor, or for the benefit, of the Senior Collateral Agent pursuant
to the Senior Security Documents.

 

(c) Permitted Investments. The Borrowers shall not make any investments, loans
or advances (whether by purchase of stocks, bonds, notes or other securities,
loans, extensions of credit, advances or otherwise) except for investments in
(i) Cash Equivalents, (ii) investments received in connection with the
bankruptcy of suppliers or customers of the Borrowers (provided that such
investments are subject to a first priority perfected Lien in favor of the
Collateral Agent) and (iii) in the case of Pacific Holding, investments in the
other Borrowers. The Borrowers shall select Cash Equivalents having such
maturities as shall cause the Project Accounts to have a cash balance as of any
day sufficient to cover the transfers made from the Project Accounts on such day
in accordance with this Agreement, the other Financing Documents, the Project
Documents and any Additional Project Documents.

 

(d) Change in Business. No Borrower shall (i) enter into or engage in any
business other than the ownership, operation, maintenance, use and financing of
the Plants or the Project as contemplated by the Transaction Documents or (ii)
change in any material respect the scope of any Plant or the Project from that
which exists as of the Closing Date.

 

(e) Equity Issuances. No Borrower shall issue any Equity Interests unless such
Equity Interests are immediately pledged to the Collateral Agent (for the
benefit of the Senior Secured Parties) on a first priority perfected basis
pursuant to the Pledge Agreements or, if necessary, a supplement thereto or a
pledge and security agreement in substantially the form of the Pledge
Agreements.

 



48

 

 

(f) Asset Dispositions. No Borrower shall sell, lease, assign, transfer or
otherwise dispose of assets (other than Products), whether now owned or
hereafter acquired, except:

 

(i)disposal of assets that are promptly replaced in accordance with the
then-current Budget;

 

(ii)to the extent that such assets are uneconomical, obsolete or no longer
useful or no longer usable in connection with the operation or maintenance of
the Project;

 

(iii)disposal of assets with a fair market value of, or, if greater, at a
disposal price of, less than fifty thousand Dollars ($50,000) in the aggregate
during any Fiscal Year; provided, that such disposal does not, and would not
reasonably be expected to, adversely affect the operation or maintenance of any
Plant;

 

(iv)transfers of assets among the Plants; provided, that (A) the aggregate total
fair market value of all such transferred assets does not exceed five hundred
thousand Dollars ($500,000) in any Fiscal Year, and (B) each such transfer does
not, and would not reasonably be expected to, adversely affect the operations of
the Plant from which such assets are transferred; or

 

(v)as permitted by Section 7.02(c) (Negative Covenants-Permitted Investments).

 

(g) Consolidation, Merger. No Borrower will (i) directly or indirectly
liquidate, wind up, terminate, reorganize or dissolve itself (or suffer any
liquidation, winding up, termination, reorganization or dissolution) or
otherwise wind up; or (ii) acquire (in one transaction or a series of related
transactions) all or any substantial part of the assets, property or business
of, or any assets that constitute a division or operating unit of, the business
of any Person or otherwise merge or consolidate with or into any other Person.

 

(h) Transactions with Affiliates. No Borrower shall enter into or cause, suffer
or permit to exist any arrangement or contract with any of its Affiliates or any
other Person that owns, directly or indirectly, any Equity Interest in any
Borrower unless such arrangement or contract (i) is fair and reasonable to such
Borrower and (ii) is an arrangement or contract that is on arm’s-length basis
and contains terms no less favorable than those that would be entered into by a
prudent Person in the position of such Borrower with a Person that is not one of
its Affiliates.

 

(i) Accounts. The Borrowers shall not maintain, establish or use any deposit
account, securities account (as each such term is defined in the UCC) or other
banking account other than the Project Accounts and any Local Account identified
to the Administrative Agent in writing, each of which shall be subject to a
Blocked Account Agreement. The Borrowers shall not change the name or account
number of any of the Project Accounts or Local Accounts without the prior
written consent of the Administrative Agent.

 



49

 

 

(j) Subsidiaries. Pacific Holding shall not create or acquire any Subsidiary
other than Madera, Boardman, Stockton or Burley nor enter into any partnership
or joint venture. Each of Madera, Boardman, Stockton and Burley shall not create
or acquire any Subsidiary or enter into any partnership or joint venture.

 

(k) ERISA. No Borrower will engage in any prohibited transactions under Section
406 of ERISA or under Section 4975 of the Code. No Borrower will incur any
obligation or liability in respect of any Plan, Multiemployer Plan or employee
welfare benefit plan providing post-retirement welfare benefits (other than a
plan providing continue coverage under Part 6 of Title I of ERISA) in each such
case without the prior written consent of the Administrative Agent (unless the
aggregate total obligations or liabilities of the Borrowers that could
reasonably be expected to arise, due to no fault of the Borrowers, in connection
therewith would not exceed five hundred thousand Dollars ($500,000)).

 

(l) Taxes. No Borrower shall make any election to be treated as an association
taxable as a corporation for federal, state or local tax purposes.

 

(m) Project Documents. Other than changes approved in the Existing Pledgor
Consent and changes that individually and in the aggregate could not reasonably
be expected to have a Material Adverse Effect, no Borrower shall direct or
consent or agree to (i) any amendment, modification, supplement, waiver to, or
extension of the term of, or (ii) any termination, repudiation, cancellation or
rejection of, any Project Document to which it is a party and that is
contemplated by the then-current Budget without the prior written consent of the
Required Lenders of the Revolving Loan Class and the Required Lenders of the
Tranche A-1 Term Loan Class. Except for collateral assignments to the Collateral
Agent and/or, to, or for the benefit of, the Senior Collateral Agent pursuant to
the Senior Security Documents, no Borrower shall assign any of its rights under
any Project Document to which it is a party to any Person, or consent to the
assignment of any obligations under any such Project Document by any other party
thereto.

 

(n) Additional Project Documents; Senior Financing Documents. None of Pacific
Holding or any other Borrower shall (i) enter into any Additional Project
Document that is not contemplated by the then-current Budget except with the
prior written approval of the Administrative Agent or (ii) except as permitted
under the Intercreditor Agreement, amend any Senior Financing Documents.

 

(o) Suspension or Abandonment. No Borrower owning a Plant shall (i) permit or
suffer to exist an Event of Abandonment relating to such Plant or (ii) order or
consent to any suspension of work in excess of sixty (60) days under any Project
Document relating to such Plant (provided that Cold Shutdown shall not
constitute a suspension of work), in each such case without the prior written
approval of the Required Lenders of the Revolving Loan Class and the Required
Lenders of the Tranche A-1 Term Loan Class.

 



50

 

 

(p) Use of Proceeds; Margin Regulations. No Borrower shall use any proceeds of
any Loan other than in accordance with the provisions of Article II (Commitments
and Funding) and Section 7.01(g) (Affirmative Covenants – Use of Proceeds and
Cash Flow). No Borrower shall use any part of the proceeds of any Loan to
purchase or carry any Margin Stock (as defined in Regulation U) or to extend
credit to others for the purpose of purchasing or carrying any Margin Stock. No
Borrower shall use the proceeds of any Loan in a manner that could violate or be
inconsistent with the provisions of Regulations T, U or X. Notwithstanding
anything to the contrary set forth in this Agreement, following the occurrence
of a Stockton Revenue Event, no proceeds of any Loan shall be used to fund
operations at the Stockton Plant if holders of in excess of fifty percent
(50.00%) of the outstanding principal amount of the Revolving Loans (or in
excess of fifty percent (50.00%) of the outstanding principal amount of the
Revolving Loans and the undisbursed amount of the Aggregate Revolving Loan
Commitment) (excluding the principal amounts of any Revolving Loans made by, and
any Revolving Loan Commitments of, any Non-Voting Lenders) affirmatively vote
to, or the Senior Required Lenders issue a direction to, terminate such use.

 

(q) Environmental Matters. Except to the extent not reasonably expected to
result in an Environmental Claim and in compliance with all applicable Laws, the
Borrowers shall not permit (i) any underground storage tanks to be located on
any property owned or leased by any Borrower, (ii) any asbestos to be contained
in or form part of any building, building component, structure or office space
owned by any Borrower, (iii) any polychlorinated biphenyls (PCBs) to be used or
stored at any property owned by any Borrower, (iv) any other Materials of
Environmental Concern to be used, stored or otherwise be present at any property
owned by any Borrower, other than Materials of Environmental Concern necessary
for the operation of the Project and used in accordance with Prudent Ethanol
Operating Practice or (v) any other Materials of Environmental Concern to be
used, stored or otherwise be present at any property leased by any Borrower.

 

(r) Restricted Payments. The Borrowers shall not make any Restricted Payments.

 

(s) Budget. Except as set forth in this Agreement, no Borrower shall make any
change in the Budget.

 

(t) Commodity Hedging Arrangements. The Borrowers shall not enter into any
Commodity Hedging Arrangements (other than any Permitted Commodity Hedge)
without the prior written consent of the Required Lenders of the Revolving Loan
Class and the Required Lenders of the Tranche A-1 Term Loan Class.

 

(u) Interest Rate Protection Agreements. The Borrowers shall not enter into any
Interest Rate Protection Agreement without the prior written consent of the
Required Lenders of the Revolving Loan Class and the Required Lenders of the
Tranche A-1 Term Loan Class.

 

(v) Accounting Changes. No Borrower shall make any change in (i) its accounting
policies or reporting practices, except as required by GAAP or as otherwise
notified to the Administrative Agent in writing (provided that the Borrowers
shall provide an historical reconciliation for the prior audited period
addressing any such change in accounting practices), or (ii) its Fiscal Year
without the prior written consent of the Administrative Agent.

 



51

 

 

(w) Financial Covenants.

 

(i)The Borrowers shall not permit amounts disbursed pursuant to the category in
the Budget entitled “Asset Management Agreement” (excluding the line item
entitled “Asset Management Fee”) in any Budget Period to exceed the amounts set
forth in the line item entitled “Total Asset Management Agreement” (excluding
“Asset Management Fee”) for such Budget Period in the Initial Budget by more
than ten percent (10%).

 

(ii)The Borrowers shall not permit amounts disbursed pursuant to the category in
the Budget entitled “Operating Disbursements” (reduced by the amount of any
portion of such disbursements made in respect of purchases of corn or natural
gas) to exceed the amount set forth in the line item entitled “Total Operating
Disbursements” (reduced by the amount of any portion of such line item budgeted
for purchases of corn or natural gas) for such Budget Period in the then
applicable Budget by more than ten percent (10%).

 

(x) Site Specific Bond. The Borrowers shall not permit the face amount of the
Site Specific Bond to exceed $1,000,000. Upon any release of cash collateral for
the Site Specific Bond held pursuant to the Cash Collateral Agreement, such
released amounts shall be transferred directly to the Administrative Agent in
accordance with the Cash Collateral Agreement as in effect on the date hereof
and applied as a repayment of Revolving Loans in accordance with the terms
hereof, subject to the Intercreditor Agreement.

 

Section 7.03 Reporting Requirements. The Borrowers will furnish to the
Administrative Agent, who shall distribute copies of the following to each
Lender:

 

(a) as soon as available and in any event within forty-five (45) days after the
end of the first three Fiscal Quarters of each Fiscal Year, consolidated and
consolidating balance sheets of Pacific Holding and consolidated and
consolidating statements of income and cash flows of Pacific Holding for such
Fiscal Quarter and for the period commencing at the end of the previous Fiscal
Year and ending with the end of such Fiscal Quarter;

 

(b) as soon as available and in any event within one hundred (100) days after
the end of each Fiscal Year, a copy of the annual audit report for such Fiscal
Year for Pacific Holding including therein balance sheets as of the end of such
Fiscal Year and statements of income and cash flows of Pacific Holding (on a
consolidated and consolidating basis) for such Fiscal Year, and accompanied by
an unqualified opinion of the Auditors stating that all such financial
statements present fairly in all material respects the financial position of
each Borrower (as applicable) for the periods indicated in conformity with GAAP
applied on a basis consistent with prior periods (except as otherwise
contemplated by Section 7.02(v) (Negative Covenants – Accounting Changes)),
which report and opinion shall not be subject to any “going concern” or like
qualification or exception or any qualification or exception as to the scope of
such audit;

 



52

 

 

(c) concurrently with the delivery of the financial statements referred to in
Sections 7.03(a) and (b) a certificate, executed by an Authorized Officer of the
applicable Loan Party stating that:

 

(i)such financial statements fairly present in all material respects the
financial condition and results of operations of such Person on the dates and
for the periods indicated in accordance with GAAP subject, in the case of
interim financial statements, to the absence of notes and normally recurring
year-end adjustments;

 

(ii)such Authorized Officer has reviewed the terms of the Financing Documents
and has made, or caused to be made under his or her supervision, a review in
reasonable detail of the business and financial condition of such Person during
the accounting period covered by such financial statements; and

 

(iii)as a result of such review such Authorized Officer has concluded that no
Default or Event of Default has occurred during the period covered by such
financial statements through and including the date of such certificate or, if
any Default or Event of Default has occurred, specifying the nature and extent
thereof and, if continuing, the action that the Borrowers have taken and propose
to take in respect thereof;

 

(d) promptly upon receipt, copies of any detailed audit reports, management
letters or recommendations submitted to any Borrower (or the audit or finance
committee of any Borrower) by the Auditors in connection with the accounts or
books of any Borrower, or any audit of any Borrower;

 

(e) as soon as possible and in any event within five (5) days after the
occurrence of any Default or Event of Default, including pursuant to Section
9.01(e) with respect to Indebtedness under the Senior Credit Agreement, a
statement of an Authorized Officer of the Borrowers’ Agent setting forth details
of such Default or Event of Default and the action that the Borrowers have taken
and propose to take with respect thereto;

 

(f) within five (5) days after any Borrower obtains knowledge thereof a
statement of an Authorized Officer of the Borrowers’ Agent setting forth details
of:

 

(i)any litigation or governmental proceeding pending or threatened in writing
against any Borrower or the Pledgor;

 

(ii)any litigation or governmental proceeding pending or threatened in writing
against any Project Party that has or could reasonably be expected to have a
Material Adverse Effect;

 



53

 

 

(iii)any other event, act or condition that has or could reasonably be expected
to have a Material Adverse Effect; or

 

(iv)notification of any event of force majeure or similar event under a Project
Document which is expected to continue for more than five (5) days or, to the
knowledge of any Borrower, result in increased costs of at least one hundred
thousand Dollars ($100,000);

 

(g) promptly after delivery or receipt thereof, copies of all material notices
or documents given or received by any Borrower, pursuant to any of the Project
Documents including:

 

(i)any written notice alleging any breach or default thereunder; and

 

(ii)any written notice regarding, or request for consent to, any assignment,
termination, modification, waiver or variation thereof;

 

(h) as soon as possible and in any event within five (5) Business Days after any
Borrower knows, or has reason to know, that any of the events described below
have occurred, a duly executed certificate of an Authorized Officer of the
Borrowers’ Agent setting forth the details of each such event and the action
that the Borrowers propose to take with respect thereto, together with a copy of
any notice or filing from the PBGC, Internal Revenue Service, Department of
Labor or that may be required by the PBGC or other U.S. Governmental Authority
with respect to each such event:

 

(i)any Termination Event with respect to an ERISA Plan or a Multiemployer Plan
has occurred or will occur that could reasonably be expected to result in any
material liability to any Borrower;

 

(ii)any condition exists with respect to a Plan that presents a material risk of
termination of a Plan (other than a standard termination under Section 4041(b)
of ERISA) or imposition of an excise tax or other material liability on any
Borrower;

 

(iii)an application has been filed for a waiver of the minimum funding standard
under Section 412 of the Code or Section 302 of ERISA under any Plan;

 

(iv)any Borrower or any Plan fiduciary has engaged in a “prohibited
transaction,” as defined in Section 4975 of the Code or as described in Section
406 of ERISA, that is not exempt under Section 4975 of the Code and Section 408
of ERISA that could reasonably be expected to result in material liability to
any Borrower;

 

(v)there exists any Unfunded Benefit Liabilities under any ERISA Plan;

 



54

 

 

(vi)any condition exists with respect to a Multiemployer Plan that presents a
risk of a partial or complete withdrawal (as described in Section 4203 or 4205
of ERISA) from a Multiemployer Plan that could reasonably be expected to result
in any liability to any Borrower;

 

(vii)a “default” (as defined in Section 4219(c)(5) of ERISA) occurs with respect
to payments to a Multiemployer Plan and such default could reasonably be
expected to result in any liability to any Borrower;

 

(viii)a Multiemployer Plan is in “reorganization” (as defined in Section 418 of
the Code or Section 4241 of ERISA) or is “insolvent” (as defined in Section 4245
of ERISA);

 

(ix)any Borrower and/or any ERISA Affiliate has incurred any potential
withdrawal liability (as defined in accordance with Title IV of ERISA); or

 

(x)there is an action brought against any Borrower or any ERISA Affiliate under
Section 502 of ERISA with respect to its failure to comply with Section 515 of
ERISA;

 

(i) as soon as possible and in any event within five (5) Business Days after the
receipt by any Borrower of a demand letter from the PBGC notifying such Borrower
of its final decision finding liability and the date by which such liability
must be paid, a copy of such letter, together with a duly executed certificate
of the president or chief financial officer of such Borrower setting forth the
action that such Borrower proposes to take with respect thereto;

 

(j) promptly and in any event within five (5) Business Days after the existence
of any of the following conditions, a duly executed certificate of an Authorized
Officer of the Borrowers’ Agent specifying in detail the nature of such
condition and, if applicable, the Borrowers’ proposed response thereto:

 

(i)receipt by any Borrower of any written communication from a Governmental
Authority or any written communication from any other Person or other source of
written information, including (to the extent not privileged) reports prepared
by any Borrower, that alleges or indicates that any Borrower or an Environmental
Affiliate is not in compliance in all material respects with applicable
Environmental Laws or Environmental Approvals;

 

(ii)any Borrower obtains knowledge that there exists any Environmental Claim
pending or threatened in writing against any Borrower or an Environmental
Affiliate;

 

(iii)any Borrower obtains knowledge of any release, threatened release,
emission, discharge or disposal of any Material of Environmental Concern or
obtains knowledge of any material non-compliance with any Environmental Law
that, in either such case, could reasonably be expected to form the basis of an
Environmental Claim against any Borrower or any Environmental Affiliate; or

 



55

 

 

(iv)any Removal, Remedial or Response action taken by any Borrower or any other
person in response to any Material of Environmental Concern in, at, on or under,
a part of or about the Borrowers’ properties or any other property or any
notice, claim or other information that any of the Borrowers might be subject to
an Environmental Claim;

 

(k) the Borrowers will maintain and make available for inspection by the
Administrative Agent, the Consultants and, if an Event of Default has occurred
and is continuing, the Lenders, and each of their respective agents and
employees, on reasonable notice during regular business hours, accurate and
complete records of all non-privileged correspondence, investigations, studies,
sampling and testing conducted, and any and all remedial actions taken, by any
Borrower or, to the best of any Borrower’s knowledge and to the extent obtained
by any Borrower, by any Governmental Authority or other Person in respect of
Materials of Environmental Concern that could reasonably be expected to form the
basis of an Environmental Claim on or affecting any Plant or the Project;

 

(l) within twenty-five (25) days after the end of each calendar month, an
Operating Statement certified as complete and correct by an Authorized Officer
of the Borrower Agent regarding the operation and performance of each Plant for
such month. Such Operating Statements shall contain (i) line items corresponding
to the Budget showing in reasonable detail all actual expenses related to the
operation and maintenance of each Plant compared to the budgeted expenses for
such period, (ii) information showing the amount of ethanol and other Products
produced by each Plant during such period and (iii) information showing (A) the
amount of ethanol sold by the Borrowers from each Plant pursuant to the Ethanol
Offtake Agreements, (B) the amount of Distillers Grains sold by the Borrowers
from each Plant pursuant to the DG Offtake Agreements, and (C) the amount, if
any, of other sales of ethanol and/or Distillers Grains, together with an
explanation of any such sale and identification of the purchaser, and (D) the
amount, if any, of other Products sold by the Borrowers from the Plants,
together with an explanation of any such sale and identification of the
purchaser; and

 

(m) true, correct and complete copies of each Necessary Project Approval
requested by the Administrative Agent; and

 

(n) other information reasonably requested by the Administrative Agent or any
Lender, through the Administrative Agent.

 



56

 

 

ARTICLE VIII

PROJECT ACCOUNTS

 

Section 8.01 Establishment of Project Accounts. The Accounts Bank has
established and maintains, in the name of the Borrowers’ Agent and on the books
and records of the Accounts Bank’s offices located in Amarillo, Texas the
accounts set forth below:

 

(a) a special, segregated, Dollar-denominated account entitled “Amarillo Control
- Pacific Ethanol Holding Co. LLC Revenue Account”, Account No. 128864 (the
“Revenue Account”);

 

(b) a special, segregated, Dollar-denominated account entitled “Amarillo Control
- Pacific Ethanol Holding Co. LLC Operating Account”, Account No. 128872 (the
“Operating Account”);

 

(c) a special, segregated, Dollar-denominated account entitled “Amarillo Control
- Pacific Ethanol Holding Co. LLC Maintenance Capital Expense Account”, Account
No. 128880 (the “Maintenance Capital Expense Account”);

 

(d) a special, segregated, Dollar-denominated account entitled “Amarillo Control
- Pacific Ethanol Holding Co. LLC Debt Service Reserve Account”, Account No.
129070 (the “Debt Service Reserve Account”);

 

(e) a special, segregated, Dollar-denominated account entitled “Amarillo Control
- Pacific Ethanol Holding Co. LLC Madera Insurance and Condemnation Proceeds
Account”, Account No. 129097 (the “Madera Insurance and Condemnation Proceeds
Account”);

 

(f) a special, segregated, Dollar-denominated account entitled “Amarillo Control
- Pacific Ethanol Holding Co. LLC Boardman Insurance and Condemnation Proceeds
Account”, Account No. 129100 (the “Boardman Insurance and Condemnation Proceeds
Account”);

 

(g) a special, segregated, Dollar-denominated account entitled “Amarillo Control
- Pacific Ethanol Holding Co. LLC Stockton Insurance and Condemnation Proceeds
Account”, Account No. 129119 (the “Stockton Insurance and Condemnation Proceeds
Account”);

 

(h) a special, segregated, Dollar-denominated account entitled “Amarillo Control
- Pacific Ethanol Holding Co. LLC Burley Insurance and Condemnation Proceeds
Account”, Account No. 129135 (the “Burley Insurance and Condemnation Proceeds
Account”); and

 

(i) a special, segregated, Dollar-denominated account entitled “Amarillo Control
- Pacific Ethanol Holding Co. LLC Extraordinary Proceeds Account”, Account No.
129143 (the “Extraordinary Proceeds Account”).

 



57

 

 

Section 8.02 Deposits into and Withdrawals from Project Accounts.

 

(a) Amounts shall be deposited into and withdrawn from the Project Accounts in
strict accordance with this Article VIII, subject to the Intercreditor
Agreement.

 

(b) The Accounts Bank will only be required to transfer funds hereunder on a
“same day” basis if it has received written notice of such proposed transfer,
together with all certificates, notices, directions and other documents required
under this Agreement to be delivered to the Accounts Bank relating thereto, not
later than 3:00 pm New York City time on the Business Day of such transfer and,
if such notice or any such related document is received by the Accounts Bank
after such time, such transfer will be undertaken prior to 12:00 noon New York
City time on the next Business Day succeeding the date of receipt by Accounts
Bank of all such documentation.

 

(c) If any transfer, withdrawal, deposit, investment or payment of any funds by
the Accounts Bank or any other action to be taken by the Accounts Bank under
this Agreement is to be made or taken on a day other than a Business Day, such
transfer, withdrawal, deposit, investment, payment or other action will be made
or taken on the next succeeding Business Day.

 

(d) Any instruction, direction, notice, certificate, request or requisition
given to the Accounts Bank by any Borrower with respect to the transfer,
withdrawal, deposit, investment or payment of any funds under this Agreement or
with respect to any other obligations to be performed by the Accounts Bank under
this Agreement (i) must be in writing and signed by an Authorized Officer of the
Borrowers’ Agent, (ii) in referencing any of the Project Accounts, must refer to
the specific Project Account name and number, (iii) shall constitute a
representation by the Borrowers that all conditions set forth in this Agreement
for such withdrawal have been satisfied, whether or not those conditions are
explicitly stated to be so satisfied and (iv) shall be copied to the
Administrative Agent, the Collateral Agent, the Senior Administrative Agent and
the Senior Collateral Agent. Notwithstanding anything contained in this
Agreement or any other Financing Document to the contrary, the Accounts Bank may
rely and shall be protected in acting or refraining from acting upon any
instruction, direction, notice, certificate, request or requisition of
Borrowers’ Agent, the Senior Administrative Agent or the Senior Collateral Agent
or, from and after the Senior Discharge Date or if and when a payment to or on
behalf of the Senior Secured Parties is permitted hereunder, subject to the
Intercreditor Agreement, the Administrative Agent or Collateral Agent.

 

(e) None of the Project Accounts shall go into overdraft, and the Accounts Bank
shall not comply with any request or direction to the extent that it would cause
any of the Project Accounts to do so.

 

(f) Each Borrower hereby acknowledges that it has irrevocably instructed each
Project Party, and agrees that it shall so instruct each future Project Party,
to make all payments due and payable to any Borrower under any Project Document,
directly to the Accounts Bank for deposit in, or to be credited in the manner
set forth in this Article VIII. Each Borrower further agrees that it shall
irrevocably instruct each other Person from whom such Borrower is entitled to
receive Cash Flow, Insurance Proceeds and Condemnation Proceeds, to make all
payments due and payable to any Borrower from such Person directly to the
Accounts Bank for deposit, and to be credited, in the manner set forth in this
Article VIII.

 



58

 

 

(g) The Accounts Bank shall not be charged with knowledge of any Notice of
Suspension, Default or Event of Default hereunder or under the Senior Credit
Agreement unless the Accounts Bank has received such Notice of Suspension or
other written notice of such Default or Event of Default from the Senior
Administrative Agent or the Senior Collateral Agent (in either case, at the
direction of the Required Senior Lenders) or the Administrative Agent or the
Collateral Agent (in either case, at the direction of the Required Lenders) or
an Authorized Officer of the Borrowers’ Agent or any Borrower.

 

(h) The Accounts Bank shall not be charged with the knowledge that any transfer
or withdrawal from any Project Account would result in the occurrence of a
Default or Event of Default hereunder or under the Senior Credit Agreement,
unless it has received written notice thereof from the Senior Administrative
Agent or the Senior Collateral Agent (with respect to any Default or Event of
Default under the Senior Credit Agreement), the Administrative Agent, the
Collateral Agent or an Authorized Officer of the Borrowers’ Agent or any
Borrower.

 

(i) Notwithstanding anything contained in this Agreement or any other Financing
Document to the contrary, the Accounts Bank shall have no obligation to (i) make
any payment, transfer or withdrawal from any Project Account until it has
received written direction to make such payment, transfer or withdrawal from (x)
the Senior Collateral Agent, the Senior Administrative Agent, the Required
Senior Lenders, or (y) from and after the Senior Discharge Date or if and when a
payment to or on behalf of the Senior Secured Parties is permitted by the
Intercreditor Agreement, the Administrative Agent, the Collateral Agent or the
Required Lenders, or (z) if this Agreement explicitly provides that any such
direction may be made by the Borrowers’ Agent, the Borrowers’ Agent or (ii)
determine whether any payment, transfer or withdrawal from any Project Account
made in accordance with any written direction from the Senior Collateral Agent,
the Senior Administrative Agent, the Required Senior Lenders, the Administrative
Agent, the Collateral Agent, the Required Lenders or the Borrowers’ Agent
complies with the terms of this Agreement. The Accounts Bank shall have no
liability for, nor any responsibility or obligation to confirm, the use or
application by any Borrower, Borrowers’ Agent, Administrative Agent, Collateral
Agent, the Senior Administrative Agent, the Senior Collateral Agent, the
Required Lenders, the Required Senior Lenders or any other recipient of amounts
withdrawn or transferred from any Project Account.

 

Section 8.03 Revenue Account.

 

(a) Each Borrower shall cause the following amounts to be paid into the Revenue
Account:

 

(i)all Cash Flow;

 

(ii)except as set forth in Section 8.08(a)(i) (Extraordinary Proceeds Account),
all proceeds from the sale or disposition of any assets of any Borrower;

 



59

 

 

(iii)any other income received by or on behalf of any Borrower that is not
required to be deposited in or credited to a Project Account, or applied
directly to the Obligations or the Senior Obligations, in accordance with this
Agreement or the Senior Credit Agreement, both as subject to the Intercreditor
Agreement; and

 

(iv)amounts transferred to the Revenue Account pursuant to Section 2.05(c)
(Funding of Loans), Section 8.06(c) (Debt Service Reserve Account) and Sections
8.08(b)(i) and (c)(i) (Extraordinary Proceeds Account).

 

(b) Commencing on the Closing Date, unless a Notice of Suspension is in effect
or a Default or Event of Default would occur after giving effect to any
application of funds contemplated hereby, upon receipt of a Revenue Account
Withdrawal Certificate duly executed by an Authorized Officer of the Borrowers’
Agent, the Accounts Bank shall, in accordance with the directions set forth
therein, cause funds held in the Revenue Account to be withdrawn or transferred
to pay the following amounts on the dates and at the priorities indicated below,
subject to the Intercreditor Agreement:

 

(i)first,

 

(a)no more than three (3) times each calendar week, to the Operating Account,
the amount certified by the Borrowers’ Agent in such Revenue Account Withdrawal
Certificate as required to pay Operation and Maintenance Expenses (other than
Operation and Maintenance Expenses related to corn, natural gas, electricity,
insurance premiums and/or Borrower Taxes which are addressed in sub-section (b)
below) that, in each such case, are or will become due and payable during the
then-current calendar month; provided, that the aggregate amount of such
transfers in such calendar month pursuant to this priority first (a), does not
exceed 110% of the amount of such Operation and Maintenance Expenses set forth
in the Budget for such calendar month, as certified by the Borrower in such
Revenue Account Withdrawal Certificate; and

 

(b)no more than seven (7) times each calendar week; provided that it occur on a
day which is a Business Day, to the Operating Account, the amount certified by
the Borrower’s Agent in such Revenue Account Withdrawal Certificate as required
to pay some or all of the cost of corn, natural gas, electricity, insurance
premiums and/or Borrower Taxes that, in each such case, are or will become due
and payable during the current calendar month;

 



60

 

 

(ii)second, on each Monthly Date, to the Maintenance Capital Expense Account, in
the amount certified by the Borrowers’ Agent in such Revenue Account Withdrawal
Certificate as necessary to pay Maintenance Capital Expenses that, in each such
case, are or will become due and payable during the immediately succeeding
calendar month; provided, that the amount of such transfer of funds does not
exceed 110% of the amount of Maintenance Capital Expenses set forth in the
Budget for such immediately succeeding calendar month;

 

(iii)third, on any date when due and payable, pro rata (on the basis of the
aggregate of each such amount then due and payable) to (A) the Senior
Administrative Agent, for the account of the applicable Priority Senior Secured
Parties, in the amount certified by the Borrowers’ Agent in such Revenue Account
Withdrawal Certificate or otherwise instructed in writing to the Accounts Bank
by the Senior Administrative Agent and/or the Required Senior Lenders as
necessary to pay the Senior Fees, costs, expenses and other amounts due and
payable under the Senior Financing Documents (other than principal and interest
on the Senior Loans) and (B) the Administrative Agent, for the account of the
applicable Senior Secured Parties, in the amount certified by the Borrowers’
Agent in such Revenue Account Withdrawal Certificate or otherwise instructed in
writing to the Accounts Bank by the Administrative Agent and/or the Required
Lenders as necessary to pay the Fees, costs, expenses and other amounts due and
payable under the Financing Documents (other than principal and interest on the
Loans);

 

(iv)fourth, on any date when due and payable, to the Senior Administrative
Agent, in the amount certified by the Borrowers’ Agent in such Revenue Account
Withdrawal Certificate or otherwise instructed in writing to the Accounts Bank
by the Required Senior Lenders as necessary to pay any interest then due and
payable pursuant to the Senior Credit Agreement (other than to any Defaulting
Lender thereunder);

 

(v)fifth, on any date when due and payable, to the Administrative Agent, in the
amount certified by the Borrowers’ Agent in such Revenue Account Withdrawal
Certificate or otherwise instructed in writing to the Accounts Bank by the
Required Lenders as necessary to pay any interest then due and payable on the
Revolving Loans and the Tranche A-1 Term Loans pro rata among the Revolving
Lenders (other than any Defaulting Lender) and the Tranche A-1 Lenders based on
their respective outstanding principal amounts on the date of such payment and
any fees, expenses or Net Swap Payments owing to any Interest Rate Protection
Provider;

 



61

 

 

(vi)sixth, on any date when due and payable, to the Senior Administrative Agent,
in the amount certified by the Borrowers’ Agent in such Revenue Account
Withdrawal Certificate or otherwise instructed in writing to the Accounts Bank
by the Required Senior Lenders as necessary to pay any interest then due and
payable pursuant to the Senior Credit Agreement among the Defaulting Lenders
thereunder;

 

(vii)seventh, on any date when due and payable, to the Administrative Agent, in
the amount certified by the Borrowers’ Agent in such Revenue Account Withdrawal
Certificate or otherwise instructed in writing to the Accounts Bank by the
Required Lenders as necessary to pay any interest then due and payable on the
Revolving Loans pro rata among the Defaulting Lenders based on their respective
outstanding principal amounts on the date of such payment;

 

(viii)eighth, on any date when due and payable, to the Administrative Agent, in
the amount certified by the Borrowers’ Agent in such Revenue Account Withdrawal
Certificate or otherwise instructed in writing to the Accounts Bank by the
Required Lenders as necessary to pay any interest then due and payable on the
Tranche A-2 Term Loans pro rata among the Tranche A-2 Lenders based on their
respective outstanding principal amounts on the date of such payment;

 

(ix)ninth, on the Senior Maturity Date or when applied by the Borrowers’ Agent
to an optional prepayment in accordance with Section 3.07 of the Senior Credit
Agreement (unless such payment has been declined in accordance with Section
3.07(d) of the Senior Credit Agreement), to the Senior Administrative Agent, the
amount certified by the Borrowers’ Agent in such Revenue Account Withdrawal
Certificate or otherwise instructed in writing to the Accounts Bank by the
Required Senior Lenders as the principal amounts due and payable on the Senior
Loans other than to any Defaulting Lender (as defined in the Senior Credit
Agreement);

 

(x)tenth, on the Senior Maturity Date or when applied by the Borrowers’ Agent to
an optional prepayment in accordance with Section 3.07 of the Senior Credit
Agreement (unless such payment has been declined in accordance with Section
3.07(d) of the Senior Credit Agreement), to the Senior Administrative Agent, the
amount certified by the Borrowers’ Agent in such Revenue Account Withdrawal
Certificate or otherwise instructed in writing to the Accounts Bank by the
Required Senior Lenders as the principal amounts due and payable on the Senior
Loans among the Defaulting Lenders (as defined in the Senior Credit Agreement)
under the Senior Credit Agreement;

 



62

 

 

(xi)eleventh, on each Monthly Date, to the Administrative Agent, the amount
certified by the Borrowers’ Agent in such Revenue Account Withdrawal Certificate
or otherwise instructed in writing to the Accounts Bank by the Required Lenders
as the payments of Swap Termination Value then due and payable by the Borrowers
with respect to any Interest Rate Protection Agreements;

 

(xii)twelfth, provided that no Default or Event of Default has occurred and is
continuing, on each date on which a re-payment of principal of a Loan is made,
in an amount certified by the Borrowers’ Agent in such Revenue Account
Withdrawal Certificate to the Persons or accounts specified in such Revenue
Account Withdrawal Certificate (including, if required to be paid directly to
any taxing authority, to such taxing authority) for payment of any Permitted Tax
Distribution;

 

(xiii)thirteenth, on the Maturity Date or when applied by the Borrowers’ Agent
to an optional prepayment in accordance with Section 3.07 (Optional Prepayment),
to the Administrative Agent, the amount certified by the Borrowers’ Agent in
such Revenue Account Withdrawal Certificate or otherwise instructed in writing
to the Accounts Bank by the Required Lenders as the principal amounts due and
payable on the Revolving Loans and the Tranche A-1 Term Loans (accompanied, in
the case of the Tranche A-1 Loans that are held by Extended Lenders but not in
the case of prepayments of Tranche A-1 Subsequent Term Loans, with any
prepayment premium required by Section 3.15 (Prepayment Premium)) pro rata among
the Revolving Lenders (other than any Defaulting Lender) and the Tranche A-1
Lenders based on their respective outstanding principal amounts on the date of
such payment;

 

(xiv)fourteenth, on the Maturity Date or when applied by the Borrowers’ Agent to
an optional prepayment in accordance with Section 3.07 (Optional Prepayment), to
the Administrative Agent, the amount certified by the Borrowers’ Agent in such
Revenue Account Withdrawal Certificate or otherwise instructed in writing to the
Accounts Bank by the Required Lenders as the principal amounts due and payable
on the Revolving Loans pro rata among the Defaulting Lenders based on their
respective outstanding principal amounts on the date of such payment;

 



63

 

 

(xv)fifteenth, on the Maturity Date or when applied by the Borrowers’ Agent to
an optional prepayment in accordance with Section 3.07 (Optional Prepayment), to
the Administrative Agent, the amount certified by the Borrowers’ Agent in such
Revenue Account Withdrawal Certificate or otherwise instructed in writing to the
Accounts Bank by the Required Lenders as the principal amounts due and payable
on the Tranche A-2 Term Loans pro rata among the Tranche A-2 Lenders based on
their respective outstanding principal amounts on the date of such payment;

 

(xvi)sixteenth, on each Monthly Date, to the Debt Service Reserve Account, in
the amount certified by the Borrowers’ Agent in such Revenue Account Withdrawal
Certificate or otherwise instructed in writing to the Accounts Bank by the
Required Senior Lenders or the Required Lenders, as equal to the difference
between (A) the Debt Service Reserve Requirement and (B) the funds on deposit in
or standing to the credit of the Debt Service Reserve Account on such Monthly
Date;

 

(xvii)seventeenth, on each Monthly Date, to the Senior Administrative Agent in
the amount certified by the Borrowers in such Revenue Account Withdrawal
Certificate or otherwise instructed in writing to the Accounts Bank by the
Required Senior Lenders, for application as a prepayment of the Senior Loans in
accordance with Section 3.08(a)(v) (Mandatory Prepayment) of the Senior Credit
Agreement in an amount equal to the lesser of (x) one hundred percent (100%) of
the cash remaining in the Revenue Account after the transfer required pursuant
to priority sixteenth, if any and (y) the outstanding Senior Loans;

 

(xviii)eighteenth, on each Monthly Date, to the Administrative Agent in the
amount certified by the Borrowers in such Revenue Account Withdrawal Certificate
or otherwise instructed in writing to the Accounts Bank by the Required Lenders,
for application as a prepayment of the Term Loans in accordance with
Section 3.08(a)(v) (Mandatory Prepayment) in an amount equal to the lesser of
(x) one hundred percent (100%) of the cash remaining in the Revenue Account
after the transfer required pursuant to priority seventeenth, if any and (y) the
outstanding Term Loans; and

 

(xix)nineteenth, reasonably promptly following payment and performance in full
of the Senior Obligations and the Obligations, to the Pledgor in the amount
certified by the Borrowers’ Agent in such Revenue Account Withdrawal
Certificate.

 



64

 

 

Section 8.04 Operating Account.

 

(a) Funds shall be deposited into the Operating Account pursuant to Section
8.03(b)(i) (Revenue Account).

 

(b) Unless a Notice of Suspension is in effect or a Default or Event of Default
would occur after giving effect to any application of funds contemplated hereby,
and so long as adequate funds are then available in the Operating Account, the
Borrowers:

 

(i)may, by written instruction to the Accounts Bank (with a copy to the
Collateral Agent), withdraw or transfer funds from the Operating Account from
time to time as may be necessary to pay directly any amounts owed by the
Borrowers for Operation and Maintenance Expenses; and

 

(ii)may direct the transfer of funds to the Local Accounts from time to time, by
delivery of an Operating Account Withdrawal Certificate to the Accounts Bank;
provided, that the funds on deposit in and standing to the credit of all Local
Accounts with respect to which a Blocked Account Agreement has been executed and
is in full force and effect do not exceed, in the aggregate at any one time, two
hundred thousand Dollars ($200,000), as certified by the Borrowers’ Agent in
such Operating Account Withdrawal Certificate.

 

Section 8.05 Maintenance Capital Expense Account.

 

(a) Funds shall be deposited into the Maintenance Capital Expense Account
pursuant to Section 8.03(b)(ii) (Revenue Account).

 

(b) Unless a Notice of Suspension is in effect or a Default or Event of Default
would occur after giving effect to any application of funds contemplated hereby,
and so long as adequate funds are then available in the Maintenance Capital
Expense Account, the Borrowers may, by written instruction to the Accounts Bank
(with a copy to the Collateral Agent), withdraw or transfer funds from the
Maintenance Capital Expense Account from time to time as may be necessary to pay
directly any amounts owed by the Borrowers for Maintenance Capital Expenses in
accordance with the most recent Revenue Account Withdrawal Certificate.

 

Section 8.06 Debt Service Reserve Account.

 

(a) Funds shall be deposited into the Debt Service Reserve Account pursuant to
Section 8.03(b)(xvii) (Revenue Account).

 

(b) On any date when the amounts available at priorities third through eleventh
and thirteenth through fifteenth as set forth in Section 8.03(b) (Revenue
Account) are insufficient to pay Debt Service then due and owing, the Accounts
Bank shall (upon written notification from the Borrowers’ Agent or the Required
Senior Lenders, or from and after the Senior Discharge Date, the Required
Lenders, setting forth the amount of such shortfall) withdraw funds from the
Debt Service Reserve Account to pay to the Administrative Agent, for the account
of the Senior Secured Parties, the amount of such shortfall of the Debt Service
then due and payable, which funds shall be applied in the order of priority set
forth in priorities third through eleventh and thirteenth through fifteenth of
Section 8.03(b) (Revenue Account). The Accounts Bank shall promptly notify the
Senior Administrative Agent, the Administrative Agent, the Senior Collateral
Agent and the Collateral Agent if, at any time, there are insufficient funds
standing to the credit of the Debt Service Reserve Account to make the payments
required under this Section 8.06(b).

 



65

 

 

(c) If, on any Monthly Date, the funds on deposit in or standing to the credit
of the Debt Service Reserve Account are in excess of the Debt Service Reserve
Requirement, unless a Notice of Suspension is in effect or a Default or Event of
Default would occur after giving effect to such transfer, the Borrowers may
direct, by delivery of a Debt Service Reserve Release Certificate to the
Accounts Bank (with a copy to the Senior Administrative Agent and the
Administrative Agent) at least ten (10) Business Days prior to the requested
transfer date, the transfer to the Revenue Account of an amount equal to the
difference between (x) the aggregate total amount of all funds on deposit in or
standing to the credit of the Debt Service Reserve Account and (y) the Debt
Service Reserve Requirement, as certified by the Borrowers’ Agent in such Debt
Service Reserve Release Certificate; provided, that no such transfer shall occur
if the Required Senior Lenders or the Required Lenders have given written notice
to the Borrowers, the Administrative Agent and the Accounts Bank of a dispute of
the calculations set forth in any Debt Service Reserve Release Certificate at
least two (2) Business Days prior to the requested transfer date (which written
notice shall include a reasonably detailed description of the basis of such
dispute), until such time as the Required Senior Lenders or the Required
Lenders, as applicable, provide written notice to the Borrowers, the Senior
Administrative Agent and the Administrative Agent and the Accounts Bank that
such dispute has been resolved.

 

Section 8.07 Insurance and Condemnation Proceeds Accounts.

 

(a) From and after the Closing Date, in the case of Pacific Holding and each
other Borrower and such Borrower’s Plant, the applicable Borrowers shall cause
all Insurance Proceeds and all Condemnation Proceeds payable to each such
Borrower, or otherwise relating to such Plant, to be deposited in or credited to
the Insurance and Condemnation Proceeds Account for such Plant.

 

(b) The Borrowers shall not make, direct, or request the Accounts Bank to make,
any withdrawals from any Insurance and Condemnation Proceeds Account except as
permitted by this Section 8.07 and the Intercreditor Agreement, and provided
that no Notice of Suspension has been delivered that has not been withdrawn and
no Default or Event of Default would occur as a result of such transfer or
withdrawal.

 

(c) The Borrowers may apply any Insurance Proceeds and Condemnation Proceeds
deposited into any Insurance and Condemnation Proceeds Account in amounts less
than or equal to one million Dollars ($1,000,000) arising from any one claim or
any series of claims relating to the same occurrence with respect to a Plant not
in Cold Shutdown on the date of such occurrence directly for the replacement or
repair of damaged assets to which such Insurance Proceeds or Condemnation
Proceeds, as the case may be, relate; provided, that the Borrowers deliver to
the Senior Administrative Agent, the Administrative Agent and the Accounts Bank,
no fewer than three (3) Business Days in advance of any such proposed transfers
or withdrawals from such Insurance and Condemnation Proceeds Account, an
Insurance and Condemnation Proceeds Request Certificate setting forth proposed
instructions for such withdrawals or transfers. An Authorized Officer of the
Borrowers’ Agent shall certify that each Insurance and Condemnation Proceeds
Request Certificate is being delivered, and the withdrawals specified therein
are being directed, in accordance with this Agreement and the other Transaction
Documents, and shall also certify that the directed withdrawals or transfers
will be used exclusively for repair or replacement of damaged assets to which
such Insurance Proceeds or Condemnation Proceeds, as the case may be, relate.

 



66

 

 

(d) Any Insurance Proceeds and Condemnation Proceeds deposited into any
Insurance and Condemnation Proceeds Account in amounts greater than one million
Dollars ($1,000,000) but less than or equal to two million five hundred thousand
Dollars ($2,500,000) arising from any one claim or any series of claims relating
to the same occurrence with respect to a Plant not in Cold Shutdown on the date
of such occurrence shall:

 

(i)be applied for repair or replacement of damaged assets to which such
Insurance Proceeds or Condemnation Proceeds, as the case may be, relate in
accordance with the Borrowers’ direction in an Insurance and Condemnation
Proceeds Request Certificate delivered to the Senior Administrative Agent, the
Administrative Agent and the Accounts Bank if, within sixty (60) days after the
occurrence of the Casualty Event or Event of Taking giving rise to such
proceeds, the Borrowers deliver a Restoration or Replacement Plan to the Senior
Administrative Agent, the Administrative Agent and the Independent Engineer with
respect to such Casualty Event or Event of Taking that is based upon, and
accompanied by, each of the following:

 

(A)a description of the nature and extent of such Casualty Event or Event of
Taking, as the case may be;

 

(B)a bona fide assessment (from a contractor reasonably acceptable to the
Independent Engineer) of the estimated cost and time needed to restore or
replace the relevant Plant to substantially the same value and general
performance capability as prior to such event;

 

(C)reasonably satisfactory evidence that such Insurance Proceeds or Condemnation
Proceeds, as the case may be, are sufficient to make the necessary restorations
or replacements;

 

(D)a certificate of an Authorized Officer of the Borrowers’ Agent certifying
that (1) all work contemplated to be done under the Restoration or Replacement
Plan can be done within the time periods, if any, required under any Project
Document relating to the relevant Plant; (2) all Governmental Approvals
necessary to perform the work have been obtained (or are reasonably expected to
be obtained without undue delay); and (3) the relevant Plant once
repaired/restored will continue to perform at the levels set forth in the
then-current Budget for such Plant with respect to production volume, yield and
utility consumption (or other levels approved by the Required Senior Lenders or,
after the Senior Discharge Date, the Required Lenders of the Revolving Loan
Class);

 



67

 

 

(E)the Casualty Event or Event of Taking, as the case may be (including the
non-operation of such Plant during any period of repair or restoration) has not
resulted or would not reasonably be expected to result in a default giving rise
to a termination of, or a materially adverse modification of, one or more of the
Governmental Approvals or Project Documents;

 

(F)after taking into consideration the availability of such Insurance Proceeds
or Condemnation Proceeds, as applicable, and Business Interruption Insurance
Proceeds and any additional documented voluntary equity contributions for the
purpose of covering such costs, there will be adequate amounts available to pay
all ongoing expenses including Debt Service during the period of repair or
restoration;

 

(G)construction contractors and vendors of recognized skill, reputation and
creditworthiness and reasonably acceptable to the Senior Administrative Agent
or, from and after the Senior Discharge Date, the Administrative Agent have
executed reconstruction contracts, purchase orders or similar arrangements for
the repair, rebuilding or restoration on terms and conditions reasonably
acceptable to the Senior Administrative Agent or, from and after the Senior
Discharge Date, the Administrative Agent; and

 

(H)a confirmation by the Independent Engineer of its agreement with the matters
set forth in Section 8.07(d)(i)(A)-(G) and its approval of such Restoration or
Replacement Plan; or

 

(ii)if (A) the Borrowers do not deliver such Restoration or Replacement Plan and
the accompanying deliveries referred to in Section 8.07(d)(i) within such sixty
(60) day period or (B) after the completion of such Restoration or Replacement
Plan, there are excess Insurance Proceeds or Condemnation Proceeds, as the case
may be, on deposit in or standing to the credit of the Insurance and
Condemnation Proceeds Account, the Accounts Bank shall on the next succeeding
Monthly Date thereafter, upon the written instruction of the Borrowers’ Agent or
the Required Senior Lenders or from and after the Senior Discharge Date, the
Required Lenders, transfer to the Senior Administrative Agent or the
Administrative Agent, for the account of the Senior Lenders or the Lenders (in
each case as applicable), an amount equal to such Insurance Proceeds or
Condemnation Proceeds, as the case may be, subject to the Intercreditor
Agreement, first, for mandatory prepayment of the Senior Loans in accordance
with Section 3.08 (Mandatory Prepayment) of the Senior Credit Agreement and
thereafter, for mandatory prepayment of Loans in accordance with Section 3.08
(Mandatory Prepayment).

 



68

 

 

(e) Any Insurance Proceeds or Condemnation Proceeds deposited into any Insurance
and Condemnation Proceeds Account (i) in amounts greater than two million five
hundred thousand Dollars ($2,500,000) arising from any one claim or any series
of claims relating to the same occurrence with respect to a Plant not in Cold
Shutdown on the date of such occurrence or (ii) arising from any one claim or
any series of claims relating to the same occurrence with respect to a Plant in
Cold Shutdown on the date of such occurrence shall, in each case, be applied,
subject to the Intercreditor Agreement, first, for mandatory prepayment of the
Senior Loans in accordance with Section 3.08 (Mandatory Prepayment) of the
Senior Credit Agreement and thereafter, for mandatory prepayment of Loans in
accordance with Section 3.08 (Mandatory Prepayment).

 

Section 8.08 Extraordinary Proceeds Account.

 

(a) From and after the Closing Date, each Borrower shall cause (i) all proceeds
of asset disposals (other than proceeds from the sale of Products) that will not
be used for replacement in accordance with Section 7.02(f)(i) (Negative
Covenants - Asset Dispositions) and (ii) all Project Document Termination
Payments to be deposited into the Extraordinary Proceeds Account.

 

(b) If at any time proceeds of an asset disposal are deposited into the
Extraordinary Proceeds Account, then on any Monthly Date:

 

(i)if such proceeds are in an amount in the aggregate of less than one million
Dollars ($1,000,000) (taken together with any other proceeds of asset disposals
deposited in the Extraordinary Proceeds Account during the then-current Fiscal
Year) the Borrowers may submit an Extraordinary Proceeds Release Notice to the
Accounts Bank, certified by an Authorized Officer of the Borrowers’ Agent,
directing the transfer of such funds to the Revenue Account; and

 



69

 

 

(ii)if such proceeds are in an amount equal to or greater than one million
Dollars ($1,000,000) (taken together with any other proceeds of asset disposals
deposited in the Extraordinary Proceeds Account during the then-current Fiscal
Year), such amounts shall be transferred, upon the written instruction of the
Borrowers’ Agent, the Required Senior Lenders or, from and after the Senior
Discharge Date, the Required Lenders, to the Senior Administrative Agent or the
Administrative Agent, as applicable, for application, subject to the
Intercreditor Agreement, first, for mandatory prepayment of the Senior Loans in
accordance with Section 3.08 (Mandatory Prepayment) of the Senior Credit
Agreement and thereafter, for mandatory prepayment of Loans in accordance with
Section 3.08 (Mandatory Prepayment).

 

(c) If at any time Project Document Termination Payments are deposited into the
Extraordinary Proceeds Account, then on any Monthly Date:

 

(i)if such Project Document Termination Payments are in an amount in the
aggregate of less than one million Dollars ($1,000,000) (taken together with any
other Project Document Termination Payments received during the then-current
Fiscal Year), the Borrowers may submit an Extraordinary Proceeds Release Notice
to the Accounts Bank, certified by an Authorized Officer of the Borrowers’
Agent, directing the transfer of such Project Document Termination Payments to
the Revenue Account; and

 

(ii)if such Project Document Termination Payments are in an amount equal to or
greater than one million Dollars ($1,000,000) (taken together with any other
Project Document Termination Proceeds received during the then-current Fiscal
Year), such amounts shall be transferred, upon the written instruction of the
Borrowers’ Agent, the Required Senior Lenders or, from and after the Senior
Discharge Date, the Required Lenders, to the Senior Administrative Agent or the
Administrative Agent, as applicable, for application, subject to the
Intercreditor Agreement, first, for mandatory prepayment of the Senior Loans in
accordance with Section 3.08 (Mandatory Prepayment) of the Senior Credit
Agreement and thereafter, for mandatory prepayment of Loans in accordance with
Section 3.08 (Mandatory Prepayment).

 

Section 8.09 Representations, Warranties and Covenants of Accounts Bank. The
Accounts Bank hereby represents and warrants, covenants and agrees with the
Lenders, the Agents and the Borrowers (and the other parties hereto agree, to
the extent set forth below) as follows:

 

(a) it has all times acted and will act as depositary agent, as “securities
intermediary” (within the meaning of Section 8-102(a)(14) of the UCC) with
respect to each of the Project Accounts that is a “securities account” (within
the meaning of Section 8-501 of the UCC) and the Financial Assets credited to
such Project Accounts, and as “bank” (within the meaning of 9-102(a)(8) of the
UCC) with respect to each of the Project Accounts as described in Section 8.11
(Project Accounts as Deposit Accounts) and credit balances not constituting
Financial Assets credited thereto and to accept all cash, payments, other
amounts and Cash Equivalents to be delivered to or held by the Accounts Bank
pursuant to the terms of this Agreement. The Borrowers, the Senior Secured
Parties and the Accounts Bank agree that, for purposes of Articles 8 and 9 of
the UCC, notwithstanding anything to the contrary contained in any other
agreement relating to the establishment and operation of the Project Accounts,
the jurisdiction of the Accounts Bank (in its capacity as the securities
intermediary and bank) is the State of New York;

 



70

 

 

(b) the Accounts Bank hereby agrees and confirms that it has established and
maintains the Project Accounts as set forth and defined in this Agreement. The
Accounts Bank agrees that (i) each such Project Account established by the
Accounts Bank has at all times been and will be maintained as a “securities
account” (within the meaning of Section 8501 of the UCC); (ii) the Borrowers’
Agent is the “entitlement holder” (within the meaning of Section 8102(a)(7) of
the UCC) in respect of the “financial assets” (within the meaning of Section
8102(a)(9) of the UCC, the “Financial Assets”) credited to such Project Accounts
that are “securities accounts”; (iii) all Financial Assets in registered form or
payable to or to the order of and credited to any such Project Account have at
all times been and are registered in the name of, payable to or to the order of,
or specially endorsed to, the Accounts Bank or in blank, or credited to another
securities account maintained in the name of the Accounts Bank; and (iv) in no
case will any Financial Asset credited to any such Project Account be registered
in the name of, payable to or to the order of, or endorsed to, the Borrowers’
Agent, Pacific Holding or any other Borrower except to the extent the foregoing
have been subsequently endorsed by such Person to the Accounts Bank or in blank.
Each item of property (including a security, security entitlement, investment
property, instrument or obligation, share, participation, interest or other
property whatsoever) credited to any Project Account has at all times been and
shall be, in each case to the fullest extent permitted by law be treated as a
Financial Asset. Until the Discharge Date, with respect to the Collateral Agent,
and until the Senior Discharge Date with respect to the Senior Collateral Agent,
this Agreement is intended to provide both the Senior Collateral Agent and the
Collateral Agent with “control” (within the meaning of Section 8106(d)(2) or
Section 9-104(a) (as applicable) of the UCC) of the Project Accounts and each
Borrower’s “security entitlements” (within the meaning of Section 8102(a)(17) of
the UCC) with respect to the Financial Assets credited to the Project Accounts.
The parties’ intention is that the security interest of the Collateral Agent in
the Project Accounts remain perfected while allowing the Senior Collateral Agent
to perfect, as of the Closing Date under (and as defined in) the Senior Credit
Agreement, its security interest in the Project Accounts, and thereafter that
the security interest of both the Collateral Agent and the Senior Collateral
Agent in the Project Accounts be and remain perfected. The Borrowers’ Agent
hereby irrevocably directs, and the Accounts Bank (in its capacity as securities
intermediary) hereby agrees, that the Accounts Bank will comply with all
instructions and orders (including entitlement orders within the meaning of
Section 8-102(a)(8) of the UCC) regarding each Project Account and any Financial
Asset therein originated by the Senior Collateral Agent or the Collateral Agent,
in each case without the further consent of the Borrowers’ Agent or any other
Person; provided that the Collateral Agent agrees that it will only originate
and deliver to the Accounts Bank such instructions, orders and entitlement
orders as are permitted in accordance with the terms of this Agreement and the
Intercreditor Agreement. In the case of a conflict between any instruction or
order originated by the Senior Collateral Agent or the Collateral Agent and any
instruction or order originated by the Borrowers’ Agent or any other Person
other than a court of competent jurisdiction, the instruction or order
originated by the Senior Collateral Agent or the Collateral Agent, as
applicable, shall prevail. In the case of a conflict between any instruction or
order originated by the Senior Collateral Agent and any instruction or order
originated by the Collateral Agent, the instruction or order originated by the
Senior Collateral Agent shall prevail until the Senior Discharge Date (unless
payment to or on behalf of the Senior Secured Parties is permitted by the
Intercreditor Agreement) and thereafter the instruction or order originated by
the Collateral Agent shall prevail. The Accounts Bank shall not change the name
or account number of any Project Account without the prior written consent of
the Senior Collateral Agent and the Collateral Agent and at least five (5)
Business Days’ prior notice to the Borrowers’ Agent, and shall not change the
entitlement holder;

 



71

 

 

(c) the Accounts Bank shall promptly perform all duties imposed upon a
securities intermediary and a bank under the UCC and this Agreement. In this
regard, (i) if the Accounts Bank has knowledge that an issuer of any Financial
Asset is required to make a payment or distribution in respect of such Financial
Asset, the Accounts Bank shall have fulfilled its duty under applicable Law to
take action to obtain such payment or distribution if (A) it credits such
payment or distribution to the Project Accounts in accordance with this
Agreement if such payment or distribution is made or (B) it notifies the
Borrowers’ Agent, the Senior Collateral Agent, the Collateral Agent, the Senior
Administrative Agent and the Administrative Agent that such payment or
distribution has not been made, and (ii) if the Accounts Bank is required by
applicable Law or this Agreement to credit to any Project Account any Financial
Asset purported to be transferred or credited to the Accounts Bank pursuant to
applicable Law, the Accounts Bank shall have fulfilled its duty to so credit any
Project Account if it credits as a security entitlement to the applicable party
whatever rights the Accounts Bank purportedly has, in its capacity as Accounts
Bank, in the Financial Asset transferred or credited to the Accounts Bank, in
its capacity as Accounts Bank, and the Accounts Bank shall have no duty to
ensure that applicable Law has been complied with in respect of the transfer of
the Financial Asset or to create a security interest in or Lien on any Financial
Asset purported to be transferred or credited to the Accounts Bank and
subsequently credited to any Project Account;

 

(d) all Financial Assets acquired by or delivered to the Accounts Bank shall be
held by the Accounts Bank and credited by book entry to the relevant Project
Account or otherwise accepted by the Accounts Bank for credit to the relevant
Project Account;

 

(e) each item of property (including any cash, security, general intangible,
document, instrument or obligation, share, participation, interest or other
property whatsoever) deposited in or credited to any Project Account shall be
treated as a Financial Asset for the purposes of Section 8-102(a)(9)(iii) of the
UCC. Notwithstanding any provision herein contained to the contrary, any
property contained in the Project Accounts that is not deemed to be a Financial
Asset under applicable Law, to the extent permitted by applicable Law, will be
deemed to be deposited in a deposit account and subject to Section 8.11 (Project
Accounts as Deposit Account);

 



72

 

 

(f) the Collateral Agent shall have control of the security entitlements carried
in the Project Accounts and of the Financial Assets carried in the Project
Accounts, and each Borrower hereby disclaims any entitlement to claim control of
such security entitlements;

 

(g) all property delivered to the Accounts Bank pursuant to this Agreement or
the other Financing Documents will be promptly deposited in or credited to a
Project Account by an appropriate entry in its records in accordance with this
Agreement;

 

(h) if any Person (other than the Senior Collateral Agent, on behalf and for the
benefit of the Priority Senior Secured Parties, or the Collateral Agent, on
behalf and for the benefit of the Senior Secured Parties) asserts any lien,
encumbrance or adverse claim (including any writ, garnishment, judgment, warrant
of attachment, execution or similar process) against any Project Account or in
any Financial Asset or other property deposited therein or credited thereto of
which the Accounts Bank has actual knowledge, the Accounts Bank will promptly
notify the Senior Collateral Agent, the Collateral Agent, the Senior
Administrative Agent, the Administrative Agent and the Borrowers’ Agent in
writing thereof; and

 

(i) the Accounts Bank has not entered into and will not enter into any agreement
with respect to the Project Accounts or any Financial Assets or other property
deposited in or credited to any Project Account other than this Agreement, the
Senior Credit Agreement and its Fee Letters hereunder and thereunder. The
Accounts Bank has not entered into and will not enter into any agreement with
any Borrower or any other Person purporting to limit or condition the obligation
of the Accounts Bank to comply with entitlement orders or any other order
originated by the Senior Collateral Agent or Collateral Agent in accordance with
Section 8.09(b) (Representations, Warranties and Covenants of Accounts Bank) or
Sections 8.11(b) or (c) (Project Accounts as Deposit Account).

 

Section 8.10 Project Accounts.

 

(a) The Accounts Property will not constitute repayment of the Obligations until
so applied as payments in accordance with the terms of this Agreement and the
other Financing Documents.

 

(b) The Accounts Bank shall not have title to the funds on deposit in the
Project Accounts, and shall credit the Project Accounts with all receipts of
interest, dividends and other income received on the property held in the
Project Accounts. The Accounts Bank shall administer and manage the Project
Accounts in strict compliance with its duties with respect to the Project
Accounts pursuant to this Agreement, and shall be subject to and comply with all
of the obligations that the Accounts Bank owes to the Borrowers’ Agent, the
Senior Collateral Agent on behalf of the Priority Senior Secured Parties and the
Collateral Agent, on behalf of the Senior Secured Parties, with respect to the
Project Accounts, including all subordination obligations set forth in Section
8.13 (Subordination) with respect to the Accounts Bank’s right of set-off or
recoupment or right to obtain a Lien, pursuant to the terms of this Agreement
and the Senior Credit Agreement. The Accounts Bank hereby agrees to comply with
any and all instructions originated by the Senior Collateral Agent and the
Collateral Agent directing the disbursement, deposit and/or transfer of any
funds and all other property held in the Project Accounts without any further
consent of any Borrower or any other Person (provided that the Collateral Agent
agrees that it will only originate and deliver to the Accounts Bank such
instructions, orders and entitlement orders as are permitted in accordance with
the terms of this Agreement and the Intercreditor Agreement) and to comply with
any and all instructions originated by the Borrowers’ Agent directing the
disbursement, deposit and/or transfer of any funds and all other property held
in the Project Accounts subject to the terms of this Agreement and the Senior
Credit Agreement.

 



73

 

 

Section 8.11 Project Accounts as Deposit Account.

 

(a) To the extent that the Project Accounts are not considered securities
accounts, the Project Accounts shall be deemed to be deposit accounts in respect
of any property deposited in or credited to the Project Accounts that is not
deemed to be a Financial Asset under applicable Law. Such deposit accounts and
such property shall be maintained with the Accounts Bank acting not as a
securities intermediary, but as a bank.

 

(b) The Borrowers’ Agent shall be deemed the customer of the Accounts Bank for
purposes of the Project Accounts and, as such, shall be entitled to all of the
rights that customers of banks have under applicable Law with respect to deposit
accounts, including the right to withdraw funds from, or close, the Project
Accounts, in each such case subject to, and in accordance with, the terms of
this Agreement and the Senior Credit Agreement.

 

(c) The parties hereto agree that, to the extent that the Project Accounts are
not considered “securities accounts” (within the meaning of Section 8-501(a) of
the UCC), the Project Accounts shall be deemed to be “deposit accounts” (as
defined in Section 9-102(a)(29) of the UCC) to the extent a security interest
can be granted and perfected under the UCC in the Project Accounts as deposit
accounts, which the Borrowers shall maintain with the Accounts Bank acting not
as a securities intermediary but as a “bank” (within the meaning of Section
9-102(a)(8) of the UCC).

 

Section 8.12 Duties of Accounts Bank.

 

(a) The Accounts Bank will also have those duties and responsibilities expressly
set forth in this Agreement and the Senior Credit Agreement, and no additional
duties, responsibilities, obligations or liabilities shall be inferred from the
provisions of this Agreement or imposed on the Accounts Bank. The Accounts Bank
will act at the written direction of (x) the Senior Collateral Agent and the
Collateral Agent (provided that the Collateral Agent agrees that it will only
originate and deliver to the Accounts Bank such instructions, orders and
entitlement orders as are permitted in accordance with the terms of this
Agreement and the Intercreditor Agreement), (y) the Senior Administrative Agent
and the Administrative Agent (provided that the Administrative Agent agrees that
it will only originate and deliver to the Accounts Bank such instructions,
orders and entitlement orders as are permitted in accordance with the terms of
this Agreement and the Intercreditor Agreement) and (z) as expressly provided in
this Agreement or the Senior Credit Agreement, Borrowers’ Agent, but will not be
required to take any action that is contrary to this Agreement, the Senior
Credit Agreement or applicable Law or that, in its reasonable judgment, would
involve it in expense or liability, unless it has been furnished with adequate
indemnity against such expense or liability. The Accounts Bank will have no
responsibility to ensure the performance by any other party of its duties and
obligations hereunder. The Accounts Bank will use the same care with respect to
the safekeeping and handling of property held in the Project Accounts as the
Accounts Bank uses in respect of property held for its own sole benefit.

 



74

 

 

(b) In performing its functions and duties under this Agreement and the Senior
Credit Agreement, the Accounts Bank will act solely as the depository agent and
as securities intermediary or as a bank, as the case may be, with respect to the
Project Accounts. None of the Senior Secured Parties or any Borrower will have
any rights against the Accounts Bank hereunder, other than for the Accounts
Bank’s gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and Non-Appealable judgment. Except as otherwise
expressly provided in this Agreement, the Senior Credit Agreement and the
Intercreditor Agreement, the Borrowers will not have any right to direct the
Accounts Bank to distribute or allocate any funds, instruments, securities,
Financial Assets or other assets in the Project Accounts or to withdraw or
transfer any funds, instruments, securities, Financial Assets or other assets
from the Project Accounts. Except as otherwise expressly provided in this
Agreement, the Senior Credit Agreement and the Intercreditor Agreement, the
Senior Collateral Agent and the Collateral Agent will have the sole right to
issue directions and instructions to the Accounts Bank, acting as securities
intermediary or bank, as the case may be, in accordance with this Agreement, and
to issue entitlement orders with respect to the Project Accounts; provided that
the Collateral Agent agrees that it will only originate and deliver to the
Accounts Bank such instructions, orders and entitlement orders as are permitted
in accordance with the terms of this Agreement and the Intercreditor Agreement.
It is expressly understood and agreed that any investment made with funds held
in the Project Accounts may be made only in accordance with the express
provisions of Section 8.16 (Interest and Investments). The Accounts Bank shall
not in any way whatsoever be liable for any loss or depreciation in the value of
the investments made pursuant to the terms of this Agreement.

 

Section 8.13 Subordination.

 

(a) The Accounts Bank hereby acknowledges (i) the security interest granted
hereby by the Borrowers to the Collateral Agent, on behalf and for the benefit
of the Senior Secured Parties, (ii) the security interest granted by the
Borrowers to the Senior Collateral Agent under the Senior Credit Agreement on
behalf and for the benefit of the Priority Senior Secured Parties, (iii) the
security interest granted by the Borrowers under the Financing Documents to the
Collateral Agent, on behalf of and for the benefit of the Senior Secured
Parties, and (iv) the security interest granted by the Borrowers under the
Senior Financing Documents to the Senior Collateral Agent, on behalf of and for
the benefit of the Priority Senior Secured Parties. In the event that the
Accounts Bank has or subsequently obtains by agreement, operation of applicable
Law or otherwise a right of recoupment or set-off or any Lien in any of the
Project Accounts or any Financial Asset or other property deposited therein or
credited thereto or any security entitlement related thereto, the Accounts Bank
hereby agrees that such right of recoupment or set-off and/or any such Lien
shall be subordinate to the security interest of (x) the Collateral Agent, on
behalf of and for the benefit of the Senior Secured Parties and (y) the Senior
Collateral Agent, on behalf of and for the benefit of the Priority Senior
Secured Parties. The Accounts Bank agrees that it shall not assert or enforce
any such right of recoupment or set-off and/or any Lien until the Discharge
Date.

 



75

 

 

(b) The Financial Assets and other items deposited in or credited to the Project
Accounts and the Accounts Property will not be subject to deduction, set-off,
banker’s lien or any other right in favor of any Person other than (x) the
Collateral Agent, on behalf and for the benefit of the Senior Secured Parties
and (y) the Senior Collateral Agent, on behalf of and for the benefit of the
Priority Senior Secured Parties.

 

Section 8.14 Borrower Acknowledgments.

 

(a) Each Borrower acknowledges that neither any insufficiency of funds in the
Project Accounts (or any of them), nor any inability to apply any funds in the
Project Accounts (or any of them) against any or all amounts owing under any
Financing Document, shall at any time limit, reduce or otherwise affect the
Borrowers’ obligations under any Financing Document.

 

(b) Each party to this Agreement acknowledges that the Accounts Bank shall not
incur any obligation or liability in circumstances where there are insufficient
funds deposited in or credited to any Project Account to make a payment in full
that would otherwise have been made pursuant to the terms of this Agreement,
except to the extent that the loss arises directly from the Accounts Bank’s
gross negligence or willful misconduct as determined by a court of competent
jurisdiction by final and Non-Appealable judgment.

 

Section 8.15 Agreement to Hold In Trust. All payments received directly by any
Borrower that are required to be deposited into the Project Accounts in
accordance with the terms of this Agreement or any other Financing Document
shall be held by such Borrower in trust for (x) the Collateral Agent, on behalf
and for the benefit of the Senior Secured Parties and (y) the Senior Collateral
Agent, on behalf of and for the benefit of the Priority Senior Secured Parties,
and shall be segregated from other funds of such Borrower and shall, forthwith
upon receipt by such Borrower, be turned over to the Senior Collateral Agent or
the Collateral Agent, as applicable or its designee in the same form as received
by such Borrower (duly endorsed by such Borrower to the Senior Collateral Agent
or the Collateral Agent, as applicable or the Accounts Bank, if requested) for
deposit and disbursement in accordance with this Agreement, the Senior Credit
Agreement and the Intercreditor Agreement.

 

Section 8.16 Interest and Investments.

 

(a) Each amount deposited in or credited to a Project Account from time to time
shall, from the time it is so deposited or credited until the time it is
withdrawn from that Project Account (whether for the purpose of making an
investment in Cash Equivalents or otherwise applied in accordance with the terms
of this Agreement, the Senior Credit Agreement and the Intercreditor Agreement),
earn interest at such rates as may be agreed from time to time by Borrowers’
Agent and the Accounts Bank.

 

(b) Prior to the receipt by the Accounts Bank of a Notice of Suspension, any
amounts held by the Accounts Bank in the Project Accounts shall be invested by
the Accounts Bank from time to time, at the risk and expense of the Borrowers,
solely in such Cash Equivalents as the Borrowers’ Agent shall direct in writing.
The Borrowers shall select Cash Equivalents having such maturities as shall
cause the Project Accounts to have a cash balance as of any day sufficient to
cover the transfers to be made from the Project Accounts on such day in
accordance with this Agreement, the Senior Credit Agreement, the other Financing
Documents and the Project Documents. Upon delivery by the Senior Collateral
Agent or the Collateral Agent, to the Accounts Bank of a Notice of Suspension
and until written revocation of such Notice of Suspension is delivered to the
Accounts Bank by the Senior Collateral Agent or the Collateral Agent, as
applicable, any amounts held by the Accounts Bank in the Project Accounts shall
be invested by the Accounts Bank from time to time, solely in such Cash
Equivalents as the Required Senior Lenders or the Required Lenders, as
applicable, may direct. The Collateral Agent agrees that it will only deliver a
Notice of Suspension to the Accounts Bank as permitted in accordance with the
terms of this Agreement and the Intercreditor Agreement.

 



76

 

 

(c) In the event that the cash balance in any of the Project Accounts is as of
any day insufficient to cover the transfers to be made from such Project Account
on such day, the Required Senior Lenders or, from and after the Senior Discharge
Date, the Required Lenders may direct the Accounts Bank to sell or liquidate the
Cash Equivalents standing to the credit of such Project Account (without regard
to maturity date) in such manner as the Required Senior Lenders or, from and
after the Senior Discharge Date, the Required Lenders may deem necessary in
order to obtain cash at least sufficient to make such transfers and to pay any
expenses and charges incurred in connection with effecting any such sale or
liquidation, which expenses and charges the Accounts Bank shall be authorized to
pay with cash on deposit in such Project Account. Neither the Accounts Bank nor
any Senior Secured Party or Priority Senior Secured Party shall be liable to any
Person for any loss suffered because of any such sale or liquidation.

 

(d) All interest and other investment income earned from Cash Equivalents made
from amounts in any Project Account shall remain in such Project Account until
transferred from such Project Account in accordance with the terms of this
Article VIII.

 

(e) It is acknowledged by the parties hereto that all investment income earned
on amounts on deposit in or credited to the Project Accounts for all Tax
purposes shall be attributed to and be income of Pacific Holding. Pacific
Holding shall be responsible for determining any requirements for paying Taxes
or reporting or withholding any payments for Tax purposes hereunder. Pacific
Holding shall prepare and file all Tax information required with respect to the
Project Accounts. Each Borrower agrees to indemnify and hold each Senior Secured
Party harmless against all liability for Tax withholding and/or reporting for
any investment income earned on the Project Accounts and payments in respect
thereof. Such indemnities shall survive the termination or discharge of this
Agreement or resignation of the Accounts Bank. No Senior Secured Party shall
have any obligation with respect to the making of or the reporting of any
payments for Tax purposes. From time to time, and as reasonably requested by the
Accounts Bank, Pacific Holding or any other Borrower shall provide to the
Accounts Bank a United States Department of the Treasury Internal Revenue
Service tax form W-9 or W-8 or other appropriate form required with respect to
the withholding or exemption from withholding of income tax on any investment
income earned on the Project Accounts.

 



77

 

 

Section 8.17 Accounts Bank Information.

 

(a) The Accounts Bank will:

 

(i)within five (5) Business Days after the end of the month in which the first
deposit is made into any Project Account and within five (5) Business Days after
the end of each month thereafter, provide the Borrowers’ Agent, the Senior
Collateral Agent, the Collateral Agent, the Senior Administrative Agent and the
Administrative Agent a report with respect to the Project Accounts, setting
forth in reasonable detail all deposits to and disbursements from each of the
Project Accounts during such month, including the date on which made, and the
balances of and any investments in each of the Project Accounts at the end of
such month, including information regarding categories, amounts, maturities and
issuers of Cash Equivalents; and

 

(ii)within three (3) Business Days after receipt of any written request by the
Borrowers’ Agent, the Senior Collateral Agent, the Collateral Agent, the Senior
Administrative Agent or the Administrative Agent, provide to such Person such
other information as such Person may specify regarding all Cash Equivalents and
any other investments made by the Accounts Bank pursuant hereto and regarding
amounts available in the Project Accounts.

 

Notwithstanding the foregoing, the Accounts Bank will provide the Borrowers’
Agent, the Senior Collateral Agent, the Collateral Agent, the Senior
Administrative Agent and the Administrative Agent such additional information
regarding the Project Accounts and the balances and Cash Equivalents therein as
any of them may reasonably request from time to time.

 

(b) The Accounts Bank will maintain all of the Project Accounts and all books
and records with respect thereto as may be necessary to record properly all
transactions carried out by it under this Agreement.

 

(c) If any Cash Equivalent ceases to be a Cash Equivalent, the Accounts Bank
will, as soon as reasonably practicable after becoming aware of such cessation,
notify the Senior Collateral Agent, the Collateral Agent and the Borrowers’
Agent in writing of such cessation and, upon the written direction of (i) the
Borrowers’ Agent or (ii) the Required Senior Lenders or, from and after the
Senior Discharge Date, the Required Lenders, will cause the relevant investment
to be replaced by a Cash Equivalent or by cash; provided that this
Section 8.17(c) will not oblige the Accounts Bank to liquidate any investment
earlier than its normal maturity date unless:

 

(i)directed to do so under Section 8.16 (Interest and Investments); or

 



78

 

 

(ii)the maturity date of the relevant investment exceeds the maturity date that
would enable it to continue to qualify as a Cash Equivalent.

 

Section 8.18 Notices of Suspension of Accounts.

 

(a) The Senior Collateral Agent and the Collateral Agent may, but shall not be
required to, suspend the right of the Accounts Bank and the Borrowers’ Agent to
withdraw or otherwise deal with any funds deposited in or credited to the
Project Accounts at any time during the occurrence and continuance of an Event
of Default by delivering a notice to the Accounts Bank (with a copy to the
Borrowers’ Agent and the Administrative Agent) (a “Notice of Suspension”);
provided that the Collateral Agent agrees that it will only deliver to the
Accounts Bank a Notice of Suspension as permitted in accordance with the terms
of this Agreement and the Intercreditor Agreement.

 

(b) Notwithstanding any other provision of the Financing Documents, after the
issuance by the Senior Collateral Agent or the Collateral Agent of a Notice of
Suspension in accordance with Section 8.18(a) and until such time as the Person
who delivered the Notice of Suspension advises the Accounts Bank and the
Borrowers’ Agent (with a copy to the Administrative Agent and Senior
Administrative Agent) that it has withdrawn such Notice of Suspension, (which it
shall do if such Event of Default is no longer continuing) no amount may be
withdrawn by the Accounts Bank from any Project Account, including for
investment in Cash Equivalents, without the express prior written consent of the
Person who delivered the Notice of Suspension.

 

(c) Notwithstanding any other provision of the Financing Documents (but without
limitation of Sections 8.02(g) or (h) (Deposits into and Withdrawals from
Project Accounts), without the express prior written consent of the Required
Senior Lenders or, from and after the Senior Discharge Date, the Required
Lenders of the Revolving Loan Class and the Required Lenders of the Tranche A-1
Term Loan Class, no amount may be withdrawn from any Project Account if a
Default or Event of Default would occur as a result of such withdrawal.

 

(d) On the date of each withdrawal by the Accounts Bank from a Project Account,
the Borrowers’ Agent shall be deemed to represent and warrant that no Notice of
Suspension is in effect and that that no Default or Event of Default would occur
as a result of such withdrawal, unless the Required Senior Lenders or, from and
after the Senior Discharge Date, the Required Lenders of the Revolving Loan
Class and the Required Lenders of the Tranche A-1 Term Loan Class have
previously consented in writing to such withdrawal, notwithstanding that a
Notice of Suspension is in effect or that a Default or Event of Default would
occur as a result of such withdrawal.

 



79

 

 

ARTICLE IX

DEFAULT AND ENFORCEMENT

 

Section 9.01 Events of Default. Each of the following events or occurrences
described in this Section 9.01 shall constitute an Event of Default.

 

(a) Nonpayment. Any Borrower fails to pay (i) any amount of principal of any
Loan when the same becomes due and payable or (ii) any interest on any Loan or
any fee or other Obligation or amount payable hereunder or under any other
Financing Document within three (3) Business Days after the same becomes due and
payable.

 

(b) Breach of Warranty. Any representation or warranty of any Loan Party or any
Major Project Party made or deemed to be restated or remade in any Financing
Document is or shall be incorrect or misleading in any material respect when
made or deemed made; provided that (i) if such Loan Party or Major Project
Party, as the case may be, was not aware that such representation or warranty
was incorrect or misleading at the time such representation or warranty was made
or deemed repeated, (ii) the fact, event or circumstance resulting in such
incorrect or misleading representation or warranty is capable of being cured,
corrected or otherwise remedied, (iii) such fact, event or circumstance
resulting in such incorrect or misleading representation or warranty is cured,
corrected or otherwise remedied within thirty (30) days from the date any Loan
Party obtains, or should have obtained, knowledge thereof, and (iv) no Material
Adverse Effect shall have occurred as a result of such representation or
warranty being incorrect or misleading, then such incorrect representation or
warranty shall not constitute an Event of Default.

 

(c) Non-Performance of Certain Covenants and Obligations. Any Borrower defaults
in the due performance and observance of any of its obligations under any of
Sections 7.01(d)(i), (ii) and (iii)(A) (Affirmative Covenants – Maintenance of
Properties), 7.01(g) (Affirmative Covenants – Use of Proceeds and Cash Flow),
7.01(h) (Affirmative Covenants – Insurance), 7.01(r) (Affirmative Covenants –
First Priority Ranking), 7.02 (Negative Covenants) and 7.03(e) (Reporting
Requirements) of this Agreement, Sections 5.02 (Limitation of Liens) or 5.06
(Name; Jurisdiction of Organization) of any Security Agreement, any Borrower or
the Pledgor defaults in the due performance and observance of any of its
obligations under Sections 5.02 (Limitation of Liens), 5.03 (No Sale of
Collateral), 5.04 (No Impairment of Security), 5.05 (Filing of Bankruptcy
Proceedings) or 5.08 (Name; Jurisdiction of Organization) of any Pledge
Agreement or Pacific Ethanol defaults in the due performance and observance of
any of its obligations under the Sponsor Support Agreement, if any.

 

(d) Non-Performance of Other Covenants and Obligations. Any Loan Party or any
Major Project Party defaults in the due performance and observance of any
covenant or agreement (other than covenants and agreements referred to in
Sections 9.01(a) or 9.01(c)) contained in any Financing Document, and such
default shall continue unremedied for a period of thirty (30) days after any
Borrower obtains, or should have obtained, knowledge thereof.

 

(e) Cross Defaults. Any one of the following occurs with respect to any Loan
Party or any Major Project Party with respect to Indebtedness (other than the
Obligations) (provided that if any such event has been cured in accordance with
the terms of such Indebtedness, it shall serve as a cure of this Event of
Default):

 



80

 

 

(i)a default occurs in the payment when due (subject to any applicable grace
period and notice requirements), whether by acceleration or otherwise, of such
Indebtedness; or

 

(ii)such Person fails to observe or perform (subject to any applicable grace
periods and notice requirements) any other agreement or condition relating to
any such Indebtedness or contained in any instrument or agreement evidencing,
securing or relating thereto, or any other event occurs, the effect of which
default or other event is to cause, or to permit the holder or holders of such
Indebtedness or the beneficiary or beneficiaries of any Guarantee (or a trustee
or agent on behalf of such holder or holders or beneficiary or beneficiaries) to
cause, with the giving of notice if required, such Indebtedness to be demanded
or to become due or to be repurchased, prepaid, defeased or redeemed
(automatically or otherwise), or an offer to repurchase, prepay, defease or
redeem such Indebtedness to be made, prior to its stated maturity, or such
Guarantee to become payable or cash collateral in respect thereof to be
demanded;

 

(A)in the case of the Borrowers, with respect to Indebtedness under the Senior
Credit Agreement or in an amount greater than or equal to one hundred thousand
Dollars ($100,000) in the aggregate;

 

(B)in the case of the Pledgor, Pacific Ag Products or Kinergy with respect to
Indebtedness in an amount greater than or equal to one million Dollars
($1,000,000) in the aggregate;

 

(C)in the case of Pacific Ethanol, with respect to Indebtedness in an amount in
excess of two million Dollars ($2,000,000) in the aggregate and an Exercise of
Remedies in respect of such Indebtedness has occurred; and

 

(D)in the case of any other Major Project Party only, has or could reasonably be
expected to result in a Material Adverse Effect;

 

provided, that such occurrence shall not constitute an Event of Default with
respect to any Major Project Party if an agreement replacing each Project
Document to which such Major Project Party is a party, in form and substance
reasonably satisfactory to the Administrative Agent, is entered into (together
will all applicable Ancillary Documents) within forty-five (45) days thereof.

 



81

 

 

(f) Judgments. (i) Any judgment or order that has or could reasonably be
expected to have a Material Adverse Effect is rendered against any Loan Party or
any Major Project Party, or (ii) any judgment or order is rendered against (A)
any or all of the Borrowers, in an amount in excess of one hundred thousand
Dollars ($100,000) in the aggregate, (B) the Pledgor, Pacific Ag Products (as
long as Pacific Ag Products is a Major Project Party) or Kinergy (as long as
Kinergy is a Major Project Party) in an amount in excess of one million Dollars
($1,000,000) in the aggregate or (C) Pacific Ethanol (as long as Pacific Ethanol
is a Major Project Party or a Loan Party) in an amount in excess of two million
Dollars ($2,000,000) in the aggregate and, in any such case, (x) enforcement
proceedings are commenced by any creditor upon such judgment or order or (y)
there is a period of sixty (60) consecutive days during which a stay of
enforcement of such judgment is not in effect; provided, that such occurrence
shall not constitute an Event of Default with respect to any Major Project Party
if an agreement replacing each Project Document to which such Major Project
Party is a party, in form and substance reasonably satisfactory to the
Administrative Agent, is entered into (together will all applicable Ancillary
Documents) within forty-five (45) days thereof.

 

(g) ERISA Events. (i) Any Termination Event occurs, (ii) any Plan incurs an
“accumulated funding deficiency” (as defined in Section 412 of the Code or
Section 302 of ERISA), (iii) any Borrower or member of any Borrower’s ERISA
Controlled Group engages in a transaction that is prohibited under Section 4975
of the Code or Section 406 of ERISA, (iv) any Borrower or any ERISA Affiliate
fails to pay when due any amount it has become liable to pay to the PBGC, any
Plan or a trust established under Title IV of ERISA, (v) a condition exists by
reason of which the PBGC would be entitled to obtain a decree adjudicating that
an ERISA Plan must be terminated or have a trustee appointed to administer it,
(vi) any Borrower or any ERISA Affiliate suffers a partial or complete
withdrawal from a Multiemployer Plan or is in “default” (as defined in Section
4219(c)(5) of ERISA) with respect to payments to a Multiemployer Plan, (vii) a
proceeding is instituted against any Borrower to enforce Section 515 of ERISA,
(viii) the aggregate amount of the then “current liability” (as defined in
Section 412(l)(7) of the Code, as amended) of all accrued benefits under such
Plan or Plans exceeds the then current value of the assets allocable to such
benefits by more than two million Dollars ($2,000,000) at such time, or (ix) any
other event or condition occurs or exists with respect to any Plan that would
subject any Borrower to any tax, penalty or other liability.

 

(h) Bankruptcy, Insolvency. Any Loan Party or any Major Project Party:

 

(i)generally fails to pay, or admits in writing its inability or unwillingness
to pay, debts as they become due and in the case of Pacific Ethanol an Exercise
of Remedies has occurred;

 

(ii)applies for, consents to, or acquiesces in, the appointment of a trustee,
receiver, sequestrator or other custodian for such Person or a substantial
portion of its property, or makes a general assignment for the benefit of
creditors;

 



82

 

 

(iii)in the absence of such application, consent or acquiescence, permits or
suffers to exist the appointment of a trustee, receiver, sequestrator or other
custodian for such Person or for a substantial part of its property, and such
trustee, receiver, sequestrator or other custodian is not discharged within
sixty (60) days; provided that nothing in the Financing Documents shall prohibit
or restrict any right any Senior Secured Party may have under applicable Law to
appear in any court conducting any relevant proceeding during such sixty (60)
day period to preserve, protect and defend its rights under the Financing
Documents (and such Person shall not object to any such appearance);

 

(iv)permits or suffer to exist the commencement of any bankruptcy,
reorganization, debt arrangement or other case or proceeding under any
bankruptcy or insolvency law, or any dissolution, winding up or liquidation
proceeding, in respect of such Person and, if any such case or proceeding is not
commenced by such Person, such case or proceeding is be consented to or
acquiesced in by such Person or results in the entry of an order for relief or
remains for sixty (60) days undismissed; provided that nothing in the Financing
Documents shall prohibit or restrict any right any Senior Secured Party may have
under applicable Law to appear in any court conducting any such case or
proceeding during such sixty (60) day period to preserve, protect and defend its
rights under the Financing Documents (and such Person shall not object to any
such appearance);

 

(v)takes any action authorizing, or in furtherance of, any of the foregoing; or

 

(vi)ceases to be Solvent and in the case of Pacific Ethanol an Exercise of
Remedies has occurred;

 

provided, that such occurrence shall not constitute an Event of Default with
respect to any Major Project Party if an agreement replacing each Project
Document to which such Major Project Party is a party, in form and substance
reasonably satisfactory to the Administrative Agent, is entered into (together
will all applicable Ancillary Documents) within forty-five (45) days thereof
(or, if such bankruptcy or insolvency could not reasonably be expected to result
in a Material Adverse Effect, sixty (60) days).

 

(i) Project Document Defaults; Termination.

 

(i)Any Borrower or any other Major Project Party shall be in material breach of
or otherwise in material default under any Project Document and such breach or
default has continued beyond any applicable grace period expressly provided for
in such Project Document (or, if no such cure period is provided, thirty (30)
days), as the same may be extended pursuant to any Consent; provided, that any
such breach or default by any Major Project Party under any Project Document
shall not constitute an Event of Default if an agreement replacing such Project
Document, in form and substance reasonably satisfactory to the Administrative
Agent, is entered into (together will all applicable Ancillary Documents) within
forty-five (45) days thereof (or, if such breach or default could not reasonably
be expected to result in a Material Adverse Effect, sixty (60) days).

 



83

 

 

(ii)Any Project Document ceases to be in full force and effect prior to its
scheduled expiration, is repudiated, or its enforceability is challenged or
disaffirmed by or on behalf of any Borrower or any Major Project Party thereto;
provided, that such occurrence shall not constitute an Event of Default with
respect to any Project Document if an agreement replacing such Project Document,
in form and substance reasonably satisfactory to the Administrative Agent, is
entered into (together will all applicable Ancillary Documents) within
forty-five (45) days thereof (or, if such occurrence could not reasonably be
expected to result in a Material Adverse Effect, sixty (60) days).

 

(j) Governmental Approvals. Any Borrower fails to obtain, renew, maintain or
comply in all material respects with any Necessary Project Approval or any
Necessary Project Approval is revoked, canceled, terminated, withdrawn or
otherwise ceases to be in full force and effect, or any Necessary Project
Approval is modified without the consent of the Required Senior Lenders or, from
and after the Senior Discharge Date, the Required Lenders of the Revolving Loan
Class and the Required Lenders of the Tranche A-1 Term Loan Class in a manner
that, in each case, has, or could reasonably be expected to result in, a
Material Adverse Effect on such Borrower or its Plant.

 

(k) Unenforceability of Documentation. At any time after the execution and
delivery thereof:

 

(i)any material provision of any Financing Document shall cease to be in full
force and effect;

 

(ii)any Financing Document is revoked or terminated, becomes unlawful or is
declared null and void by a Governmental Authority of competent jurisdiction;

 

(iii)any Financing Document becomes unenforceable, is repudiated or the
enforceability thereof is contested or disaffirmed by or on behalf of any party
thereto other than the Senior Secured Parties; or

 



84

 

 

(iv)any Liens against any of the Collateral cease to be a first priority,
perfected security interest in favor of the Collateral Agent, or the
enforceability thereof is contested by any Loan Party, or any of the Security
Documents ceases to provide the security intended to be created thereby with the
priority purported to be created thereby.

 

(l) Environmental Matters. (i) Any Environmental Claim has occurred with respect
to any Borrower, any Plant or any Environmental Affiliate, (ii) any release,
emission, discharge or disposal of any Material of Environmental Concern occurs,
and such event could reasonably be expected to form the basis of an
Environmental Claim against any Borrower, any Plant or any Environmental
Affiliate, or (iii) any violation or alleged violation of any Environmental Law
or Environmental Approval occurs that would reasonably result in an
Environmental Claim against any Borrower or any Plant or, to the extent any
Borrower may have liability, any Environmental Affiliate, that, in the case of
any of Sections 9.01(l)(i), (ii) or (iii), could reasonably be expected to
result in liability for any Borrower (or the Borrowers on an aggregate basis) in
an amount greater than five hundred thousand Dollars ($500,000) for any single
claim or one million Dollars ($1,000,000) for all such claims during any twelve
(12) month period or could otherwise reasonably be expected to result in a
Material Adverse Effect.

 

(m) Loss of Collateral. Any portion of the Collateral (other than a portion that
is immaterial) is damaged, seized or appropriated; provided, that such an
occurrence shall not constitute an Event of Default if the applicable Borrowers
repair, replace, rebuild or refurbish such damaged, seized or appropriated
Collateral (i) in accordance with Section 8.07(d)(i) (Insurance and Condemnation
Proceeds Accounts), or (ii) otherwise (provided that such approval is obtained
within sixty (60) days hereafter) with the approval of the Required Senior
Lenders or, from and after the Senior Discharge Date, the Required Lenders of
the Revolving Loan Class and the Required Lenders of the Tranche A-1 Term Loan
Class, in consultation with the Independent Engineer.

 

(n) Event of Abandonment. An Event of Abandonment occurs.

 

(o) Taking or Total Loss. An Event of Taking with respect to all or a material
portion of any Plant or any Equity Interests in any Borrower occurs, or an Event
of Total Loss occurs.

 

(p) Asset Management Agreement. Pacific Ethanol or any Affiliate of Pacific
Ethanol shall challenge the validity or enforceability of any performance
guaranty of the obligations of Pacific Ethanol under the Asset Management
Agreement at any time that any such obligation exists.

 

(q) Change of Control. A Change of Control occurs.

 

Section 9.02 Action Upon Bankruptcy. If any Event of Default described in
Section 9.01(h) (Events of Default - Bankruptcy; Insolvency) occurs with respect
to any Borrower, any outstanding Commitments (if not theretofore terminated)
shall automatically terminate. The outstanding principal amount of the
outstanding Loans and all other Obligations shall automatically be and become
immediately due and payable, without notice, demand or further act of the
Administrative Agent, the Collateral Agent or any other Senior Secured Party.

 



85

 

 

Section 9.03 Action Upon Other Event of Default.

 

(a) If any other Event of Default occurs and is continuing for any reason,
whether voluntary or involuntary, and is continuing, the Administrative Agent
shall by written notice to the Borrowers, subject to and in accordance with the
Intercreditor Agreement:

 

(i)Upon the direction of the Required Lenders of the Revolving Loan Class,
declare all or any portion of the Obligations in respect of the Revolving Loans
to be due and payable and any outstanding Revolving Loan Commitments (if not
theretofore reduced or terminated) to be reduced or terminated, whereupon the
full unpaid amount of such Obligations that has been declared due and payable
shall be and become immediately due and payable, without further notice, demand
or presentment and any outstanding Revolving Loan Commitments shall be reduced
or terminate; and

 

(ii)Upon the direction of the Required Lenders of the Tranche A-1 Term Loan
Class, declare all or any portion of the Obligations in respect of the Tranche
A-1 Term Loans to be due and payable and any outstanding Tranche A-1 Term Loan
Commitments (if not theretofore reduced or terminated) to be reduced or
terminated, whereupon the full unpaid amount of such Obligations that has been
declared due and payable shall be and become immediately due and payable,
without further notice, demand or presentment and any outstanding Tranche A-1
Term Loan Commitments shall be reduced or terminate.

 

(b) During the continuance of an Event of Default, the Administrative Agent,
upon the direction of the Required Lenders of the Revolving Loan Class and the
Required Lenders of the Tranche A-1 Term Loan Class, shall instruct the
Collateral Agent to exercise any or all remedies provided for under this
Agreement or the other Financing Documents, in each case subject to and in
accordance with the Intercreditor Agreement. Without prejudice to the right of
any Tranche A-2 Lender to commence an action against a Borrower in respect of
any unpaid amounts of interest on or principal of its Tranche A-2 Term Loan, no
Tranche A-2 Lender or group of Tranche A-2 Lenders shall have the right to, or
shall, instruct the Collateral Agent or the Administrative Agent to exercise any
remedy provided for under this Agreement or the other Financing Documents.

 

(c) Any declaration made pursuant to Section 9.03(a)(i) may, should the Required
Lenders of the Revolving Loan Class in their sole and absolute discretion so
elect, be rescinded by written notice to the Borrowers at any time after the
principal of the Revolving Loans has become due and payable, but before any
judgment or decree for the payment of the monies so due, or any part thereof,
has been entered; provided that no such rescission or annulment shall extend to
or affect any subsequent Event of Default or impair any right consequent
thereon.

 



86

 

 

(d) Any declaration made pursuant to Section 9.03(a)(ii) may, should the
Required Lenders of the Tranche A-1 Term Loan Class in their sole and absolute
discretion so elect, be rescinded by written notice to the Borrowers at any time
after the principal of the Tranche A-1 Term Loans has become due and payable,
but before any judgment or decree for the payment of the monies so due, or any
part thereof, has been entered; provided that no such rescission or annulment
shall extend to or affect any subsequent Event of Default or impair any right
consequent thereon.

 

Section 9.04 Application of Proceeds. Any moneys received by the Collateral
Agent after the occurrence and during the continuance of an Event of Default
may, subject to the Intercreditor Agreement, be held by the Collateral Agent as
Collateral and/or, at the direction of the Administrative Agent, may be applied
in full or in part by the Collateral Agent against the Obligations in the order
of priorities third through eleventh and thirteenth through fifteenth as set
forth in Section 8.03(b) (Revenue Account) (but without prejudice to the right
of the Collateral Agent to recover any shortfall from the Borrowers) and the
balance, if any, after all of the Obligations have been indefeasibly paid in
full, shall be paid to the Borrowers or as otherwise required by Applicable Law.

 

ARTICLE X

THE AGENTS

 

Section 10.01 Appointment and Authority.

 

(a) Each of the Lenders (in its capacity as Lender and on behalf of itself and
its Affiliates as a potential Interest Rate Protection Provider) hereby
irrevocably appoints, designates and authorizes each Agent to take such action
on its behalf under the provisions of this Agreement and each other Financing
Document to which it is a party and to exercise such powers and perform such
duties as are expressly delegated to such Agent by the terms of this Agreement
or any other Financing Document to which it is a party. The provisions of this
Article X are solely for the benefit of the Agents and the Lenders, and neither
the Borrowers nor any other Person shall have rights as a third party
beneficiary of any of such provisions.

 

(b) Each Lender hereby appoints Wells Fargo as its Administrative Agent under
and for purposes of each Financing Document to which it is a party. Wells Fargo
hereby accepts this appointment and agrees to act as the Administrative Agent
for the Lenders in accordance with the terms of this Agreement and the
Intercreditor Agreement. Each Lender appoints and authorizes the Administrative
Agent to act on behalf of such Lender under each Financing Document to which it
is a party and to exercise such powers hereunder and thereunder as are
specifically delegated to or required of the Administrative Agent by the terms
hereof and thereof. Notwithstanding any provision to the contrary contained
elsewhere in any Financing Document, the Administrative Agent shall not have any
duties or responsibilities, except those expressly set forth herein and in the
other Financing Documents to which it is a party, nor shall the Administrative
Agent have or be deemed to have any fiduciary relationship with any Lender, and
no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into any Financing Document or otherwise exist against
the Administrative Agent. Without limiting the generality of the foregoing
sentence, the use of the term “agent” in this Agreement with reference to the
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable Law.
Instead, such term is used merely as a matter of market custom, and is intended
to create or reflect only an administrative relationship between independent
contracting parties.

 



87

 

 

(c) Each Lender (in its capacity as Lender and on behalf of itself and its
Affiliates as a potential Interest Rate Protection Provider) and the
Administrative Agent and the Accounts Bank each in its capacity as such hereby
appoints Wells Fargo as its Collateral Agent under and for purposes of each
Financing Document to which it is a party. Wells Fargo hereby accepts this
appointment and agrees to act as the Collateral Agent for the Senior Secured
Parties in accordance with the terms of this Agreement and the Intercreditor
Agreement. Each of the Lenders hereby irrevocably appoints and authorizes the
Collateral Agent to act as the agent of such Lender for purposes of acquiring,
holding and enforcing any and all Liens on Collateral granted by any of the
Borrowers or the Pledgor to the Collateral Agent in order to secure any of the
Obligations. In this connection the Collateral Agent, and any co-agents,
sub-agents and attorneys-in-fact appointed by the Collateral Agent, as the case
may be, pursuant to Section 10.05 (Delegation of Duties) for purposes of holding
or enforcing any Lien on the Collateral (or any portion thereof) granted under
the Security Documents, or for exercising any rights and remedies thereunder at
the direction of the Collateral Agent, as the case may be, shall be entitled to
the benefits of all provisions of this Article X and Article XI (Miscellaneous
Provisions) (including Section 11.09 (Indemnification by the Borrowers), as
though such co-agents, sub-agents and attorneys-in-fact were the Collateral
Agent under the Financing Documents) as if set forth in full herein with respect
thereto. Notwithstanding any provision to the contrary contained elsewhere in
any Financing Document, the Collateral Agent shall not have any duties or
responsibilities, except those expressly set forth herein or in the other
Financing Documents to which the Collateral Agent is a party, nor shall the
Collateral Agent have or be deemed to have any fiduciary relationship with any
Lender, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into any Financing Document or
otherwise exist against the Collateral Agent. Without limiting the generality of
the foregoing sentence, the use of the term “agent” in this Agreement with
reference to the Collateral Agent is not intended to connote any fiduciary or
other implied (or express) obligations arising under agency doctrine of any
applicable Law. Instead, such term is used merely as a matter of market custom,
and is intended to create or reflect only an administrative relationship between
independent contracting parties.

 

(d) Each Lender hereby appoints and authorizes the Accounts Bank to act as
depository for the Collateral Agent, on behalf of the Senior Secured Parties,
and as the securities intermediary or bank with respect to the Project Accounts
for the benefit of the Collateral Agent, on behalf of the Senior Secured
Parties, with such powers as are expressly delegated to the Accounts Bank by the
terms of this Agreement, together with such other powers as are reasonably
incidental thereto. The Accounts Bank hereby accepts this appointment and agrees
to act as the depository for the Collateral Agent, on behalf of the Senior
Secured Parties, and as the securities intermediary or bank with respect to the
Project Accounts, for the benefit of the Collateral Agent, on behalf of the
Senior Secured Parties, in accordance with the terms of this Agreement. The
Accounts Bank further agrees to accept and hold, as securities intermediary or
as a bank, in its custody and in accordance with the terms of this Agreement,
for the Collateral Agent, on behalf of the Senior Secured Parties, the Project
Accounts and the Accounts Property. Each Lender also appoints and authorizes the
Accounts Bank to act on its behalf for the purpose of the creation and
perfection of a security interest in favor of the Collateral Agent, on behalf of
the Senior Secured Parties, in the Project Accounts to the extent that they are
deemed under applicable Law not to constitute securities accounts or deposit
accounts and in any Accounts Property that is deemed under applicable Law not to
constitute a Financial Asset. The Accounts Bank accepts this appointment and
agrees to act as the Accounts Bank for the Collateral Agent, on behalf and for
the benefit of the Senior Secured Parties, for such purpose and to hold and
maintain exclusive dominion and control over the Project Accounts and any such
Accounts Property on behalf of the Collateral Agent, acting on behalf of the
Senior Secured Parties. Each of the Agents and each Lender acknowledges that the
Accounts Bank is also (i) acting as the securities intermediary or bank with
respect to the Project Accounts for the benefit of the Senior Collateral Agent,
on behalf of the Priority Senior Secured Parties, (ii) holding, as securities
intermediary or as a bank, in its custody and in accordance with the terms of
the Senior Credit Agreement, for the Senior Collateral Agent, on behalf of the
Priority Senior Secured Parties, the Project Accounts and the Accounts Property
and (iii) acting on behalf of the Senior Lenders for the purpose of the creation
and perfection of a security interest in favor of the Senior Collateral Agent,
on behalf of the Priority Senior Secured Parties, in the Project Accounts to the
extent that they are deemed under applicable Law not to constitute securities
accounts or deposit accounts and in any Accounts Property that is deemed under
applicable Law not to constitute a Financial Asset.

 



88

 

 

(e) Notwithstanding any provision to the contrary contained elsewhere in any
Financing Document, the Accounts Bank shall not have any duties or
responsibilities, except those expressly set forth herein or in the Senior
Credit Agreement, nor shall the Accounts Bank have or be deemed to have any
fiduciary relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into any
Financing Document or otherwise exist against the Accounts Bank. Without
limiting the generality of the foregoing sentence, the use of the term “agent”
in this Agreement with reference to the Accounts Bank is not intended to connote
any fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable Law. Instead, such term is used merely as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between independent contracting parties.

 

(f) Each Senior Secured Party hereby acknowledges that Wells Fargo is serving as
the Senior Administrative Agent and the Senior Collateral Agent and that the
Administrative Agent and the Collateral Agent shall not have any duties or
obligations under the Senior Credit Agreement. Each Lender hereby instructs each
of the Administrative Agent and Collateral Agent to execute and deliver the
Intercreditor Agreement and the other Financing Documents to which it is a party
and to exercise its respective rights and obligations hereunder and under the
Intercreditor Agreement solely in accordance with this Agreement, the Financing
Documents to which such Agent is a party and the Intercreditor Agreement. Each
Senior Secured Party agrees that it will only originate and deliver to the
Accounts Bank such instructions, orders and entitlement orders as are permitted
in accordance with the terms of this Agreement and the Intercreditor Agreement.

 



89

 

 

Section 10.02 Rights as a Lender or Interest Rate Protection Provider. Each
Person serving as Agent hereunder or under any other Financing Document shall
have the same rights and powers in its capacity as a Lender or Interest Rate
Protection Provider, as the case may be, as any other Lender or Interest Rate
Protection Provider, as the case may be, and may exercise the same as though it
were not an Agent. Each such Person and its Affiliates may accept deposits from,
lend money to, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with any Borrower or Affiliate
thereof as if such Person were not an Agent hereunder and without any duty to
account therefor to the Lenders, any other Agent or the Interest Rate Protection
Provider.

 

Section 10.03 Exculpatory Provisions.

 

(a) No Agent shall have any duties or obligations except those expressly set
forth herein (and, with respect to the Account Bank, in the Senior Credit
Agreement) and in the other Financing Documents to which it is a party. Without
limiting the generality of the foregoing, no Agent shall:

 

(i)be subject to any fiduciary or other implied duties, regardless of whether a
Default or Event of Default has occurred and is continuing;

 

(ii)have any duty to take any discretionary action or exercise any discretionary
powers, except discretionary rights and powers expressly contemplated hereby or
by the other Financing Documents (or, with respect to the Accounts Bank, by the
Senior Credit Agreement) that such Agent is required to exercise as directed in
writing by the Required Lenders of the Revolving Loan Class and the Required
Lenders of the Tranche A-1 Term Loan Class (or such other number or percentage
of the Lenders as shall be expressly provided for herein or in the other
Financing Documents); provided that such Agent shall not be required to take any
action that may expose the Agent to liability or that is contrary to this
Agreement, any Financing Document or applicable Law; or

 

(iii)except as expressly set forth herein and in the other Financing Documents
to which it is a party (or, with respect to the Accounts Bank, in the Senior
Credit Agreement), have any duty to disclose, nor shall any Agent be liable for
any failure to disclose, any information relating to any Borrower or any of its
Affiliates that is communicated to or obtained by the Person serving as an Agent
or any of its Affiliates in any capacity.

 



90

 

 

(b) No Agent shall be liable for any action taken or not taken by it (i) with
the prior written consent or at the request of the Required Lenders of the
Revolving Loan Class and/or the Required Lenders of the Tranche A-1 Term Loan
Class (or, in the case of the Accounts Bank, the Required Senior Lenders) (or
such other number or percentage of the Lenders as may be necessary, or as such
Agent may believe in good faith to be necessary, under the circumstances as
provided in Section 10.01 (Appointment and Authority)), (ii) in connection with
any amendment, consent, approval or waiver which it is permitted under the
Financing Documents to enter into, agree to or grant or (iii) in the absence of
its own gross negligence or willful misconduct. Each Agent may rely on a written
statement from the Lenders delivering any written direction, request, consent,
or waiver to any Agent, that such Lenders constitute the Required Lenders and
that no consent of any other Lender is required to effect such direction,
request, consent, or waiver. Each Agent shall be deemed not to have knowledge of
any Default or Event of Default unless and until notice describing such Default
or Event of Default is given to such Agent in writing by a Borrower or a Lender.
Neither the Administrative Agent nor the Collateral Agent shall be required to
give notice of any Default or Event of Default to any Person, including without
limitation the Accounts Bank, absent direction of the Required Lenders.

 

(c) No Agent shall be responsible for or have any duty to ascertain or inquire
into (i) any statement, warranty or representation made in or in connection with
this Agreement or any other Financing Document, (ii) the contents of any
certificate, report or other document delivered hereunder or thereunder or in
connection herewith or therewith, (iii) the performance or observance of any of
the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence or continuance of any Default or Event of Default,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Financing Document or any other agreement, instrument or
document, or the perfection or priority of any Lien or security interest created
or purported to be created hereby or by any other Security Document, or (v) the
satisfaction of any condition set forth in Article VI (Conditions Precedent) or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to any such Agent.

 

(d) Notwithstanding any provision of this Agreement or the other Financing
Documents to the contrary, the Administrative Agent and the Collateral Agent (A)
shall have no obligation to exercise discretion under the Financing Documents,
and (B) shall not be required to (i) make or give any determination (including
whether a matter is satisfactory to such Agent or whether to deem a matter
necessary, desirable, proper or advisable), agreement, consent, approval,
request, notice (including any notice to the Accounts Bank, any notice to
tenants, any Notice of Suspension and any Termination Notice), consultation,
designation, appointment, election, judgment or direction, or (ii) file any UCC
financing or continuation statements or similar documents or instruments, or
(iii) make any inspection, or (iv) exercise any rights or remedies of a secured
party (including voting rights), in each case, subject to the Intercreditor
Agreement, without the written direction of the Required Lenders of the
Revolving Loan Class and the Required Lenders of the Tranche A-1 Term Loan
Class. Notwithstanding any provision of this Agreement or the other Financing
Documents to the contrary, before taking or omitting any action to be taken or
omitted by the Administrative Agent and/or the Collateral Agent under the terms
of this Agreement and the other Financing Documents, the Administrative Agent
and/or the Collateral Agent, as the case may be, may seek the written direction
of the Required Senior Lenders and/or the Required Lenders of the Revolving Loan
Class and the Required Lenders of the Tranche A-1 Term Loan Class (which written
direction may be in the form of an e-mail), and such Agent shall be entitled to
rely (and shall be fully protected in so relying) upon such direction. The
Administrative Agent and the Collateral Agent shall have no duty, obligation or
liability to examine, make any investigation or review any notices, requests or
other documents or instruments delivered to it under the terms of the
Transaction Documents, except to deliver copies of the same to the Lenders in
accordance with the terms of this Agreement. Any provision of this Agreement or
the other Financing Documents authorizing the Administrative Agent and/or the
Collateral Agent to take any action shall not obligate the Administrative Agent
or the Collateral Agent to take such action. In no event shall the
Administrative Agent or the Collateral Agent have any duty, responsibility,
obligation or liability with respect to monitoring the Projects or the
conditions thereof, or to preserve the Collateral. In acting under the Financing
Documents to which it is a party, each of the Administrative Agent and the
Collateral Agent shall be entitled to all of the rights, protections, immunities
and indemnities set forth in this Agreement.

 



91

 

 

(e) Except as expressly set forth in this Agreement, no Tranche A-2 Lender or
group of Tranche A-2 Lenders shall have the right to, or shall, direct the
Administrative Agent or the Collateral Agent to take or refrain from taking any
action provided for under this Agreement or the other Financing Documents. Each
Tranche A-2 Lender acknowledges that the Revolving Lenders and the Tranche A-1
Lenders may direct the Administrative Agent and the Collateral Agent to take or
refrain from taking any action provided for under this Agreement or the other
Financing Documents in a manner contrary to the interests of such Tranche A-2
Lender.

 

(f) Notwithstanding any provision of this Agreement or the other Financing
Documents to the contrary, in no event shall the Administrative Agent or the
Collateral Agent be responsible for, or have any duty or obligation with respect
to, the recording, filing, registering, perfection, protection or maintenance of
the security interests or Liens intended to be created hereby or by the
Financing Documents (including without limitation the filing or continuation of
any UCC financing or continuation statements or similar documents or
instruments), nor shall the Administrative Agent or the Collateral Agent be
responsible for, and neither such Agent makes any representation regarding, the
validity, effectiveness or priority of any of the Financing Documents or the
security interests or Liens intended to be created thereby.

 

Section 10.04 Reliance by Agents. Each Agent shall be entitled to rely upon, and
shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. Each Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the making of a Loan that
by its terms must be fulfilled to the satisfaction of a Lender, each Agent may
presume that such condition is satisfactory to such Lender unless such Agent
shall have received notice to the contrary from such Lender prior to the making
of such Loan. Each Agent may consult with legal counsel (who may be counsel for
the Borrowers), independent accountants and other experts selected by it, and
shall not be liable for any action taken or not taken by it in accordance with
the advice of any such counsel, accountants or experts.

 



92

 

 

Section 10.05 Delegation of Duties. Each Agent may perform any and all of its
duties and exercise any and all its rights and powers hereunder or under any
other Financing Document by or through any one or more sub agents appointed by
such Agent. Each Agent and any such sub agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties. The exculpatory provisions of this Article X shall apply to any such
sub agent and to the Related Parties of such Agent and any such sub agent, and
shall apply to their respective activities in connection with their acting as
Agent.

 

Section 10.06 Resignation or Removal of Agent.

 

(a) Any Agent may resign from the performance of all its functions and duties
hereunder and/or under the other Financing Documents at any time by giving
thirty (30) days’ prior notice to the Borrowers and the Lenders. The Collateral
Agent or the Administrative Agent may be removed at any time by the Required
Lenders of the Revolving Loan Class and the Required Lenders of the Tranche A-1
Term Loan Class. The Accounts Bank may be removed at any time by the Required
Lenders of the Revolving Loan Class, the Required Lenders of the Tranche A-1
Term Loan Class and the Required Senior Lenders. Any such resignation or removal
shall take effect upon the appointment of a successor Agent, in accordance with
this Section 10.06.

 

(b) Upon any notice of resignation by any Agent or upon the removal of any Agent
by the proper Persons pursuant to Section 10.06(a), the Required Lenders of the
Revolving Loan Class and the Required Lenders of the Tranche A-1 Term Loan Class
shall appoint a successor Collateral Agent or Administrative Agent, as
applicable, hereunder and under each other Financing Document, or the Required
Lenders of the Revolving Loan Class, the Required Lenders of the Tranche A-1
Term Loan Class and the Required Senior Lenders shall appoint a successor
Accounts Bank, which successor Agent in each case shall be a commercial bank
having a combined capital and surplus of at least two hundred fifty million
Dollars ($250,000,000).

 

(c) If no successor Agent has been appointed by the proper Persons under Section
10.06(b) within thirty (30) days after the date such notice of resignation was
given by such Agent or the proper Persons elected to remove such Agent under
Section 10.06(a), and provided that no Default or Event of Default has occurred
and is continuing, the Borrowers may appoint a replacement Agent (who shall be a
commercial bank having a combined capital and surplus of at least two hundred
fifty million Dollars ($250,000,000)) within the immediately succeeding fifteen
(15) days.

 

(d) If no successor Agent has been appointed within forty-five (45) days (or, if
a Default or Event of Default has occurred and is continuing, within thirty (30)
days) after the date such notice of resignation was given by such Agent or the
proper Persons elected to remove such Agent under Section 10.06(a), any Senior
Secured Party may petition any court of competent jurisdiction for the
appointment of a successor Agent. Such court may thereupon, after such notice,
if any, as it may deem proper, appoint a successor Agent, as applicable, who
shall serve as Agent, hereunder and under each other Financing Document until
such time, if any, as the proper Persons appoint a successor Agent, as provided
in this Section 10.06.

 



93

 

 

(e) Upon the acceptance of a successor’s appointment as Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or removed) Agent, and the retiring (or
removed) Agent shall be discharged from all of its duties and obligations
hereunder or under the other Financing Documents. After the retirement or
removal of any Agent hereunder and under the other Financing Documents, the
provisions of this Article X shall continue in effect for the benefit of such
retiring (or removed) Agent, its sub agents and their respective Related Parties
in respect of any actions taken or omitted to be taken by any of them while the
retiring Agent was acting as Agent.

 

(f) If a retiring or removed Agent is the Accounts Bank, such Accounts Bank will
promptly transfer all of the Project Accounts and the Accounts Property to the
possession or control of the successor Accounts Bank and will execute and
deliver such notices, instructions and assignments as may be reasonably
necessary or desirable to transfer the rights of the Accounts Bank with respect
to the Project Accounts and the Accounts Property to the successor Accounts
Bank. Notwithstanding the foregoing or anything to the contrary contained in
this Agreement, the parties hereto acknowledge that the Accounts Bank is serving
in such capacity under each of this Agreement and the Senior Credit Agreement
concurrently, and any successor Accounts Bank shall not be appointed as such
hereunder until such time as such successor Accounts Bank concurrently assumes
all rights and obligations of the Accounts Bank and is appointed as such under
each of this Agreement and the Senior Credit Agreement.

 

(g) If a retiring or removed Agent is the Collateral Agent, such Collateral
Agent will promptly transfer any Collateral in the possession or control of such
Collateral Agent to the successor Collateral Agent and will execute and deliver
such notices, instructions and assignments as may be reasonably requested by the
Required Lenders to transfer the rights of the Collateral Agent with respect to
such Collateral property to the successor Collateral Agent.

 

Section 10.07 No Amendment to Duties of Agent Without Consent. No Agent shall be
bound by any waiver, amendment, supplement or modification of this Agreement or
any other Financing Document that affects its rights or duties hereunder or
thereunder unless such Agent shall have given its prior written consent, in its
capacity as Agent, thereto.

 

Section 10.08 Non-Reliance on Agent and Other Lenders. Each Lender acknowledges
that it has, independently and without reliance upon any Agent or any other
Lender or any of their respective Related Parties and based on such documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement and make its Loans. Each Lender also
acknowledges that it will, independently and without reliance upon any Agent or
any other Lender or any of their respective Related Parties and based on such
documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any other Financing Document or any related agreement or
any document furnished hereunder or thereunder.

 



94

 

 

Section 10.09 Collateral Agent May File Proofs of Claim.

 

(a) In case of the pendency of any bankruptcy or insolvency proceeding relative
to any Borrower or the Pledgor (including any event described in Section 9.01(h)
(Events of Default - Bankruptcy; Insolvency), the Collateral Agent (irrespective
of whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Collateral Agent or any other Senior Secured Party shall have made any demand on
any Borrower) shall be entitled and empowered, but shall not be obligated, by
intervention in such proceeding or otherwise and subject to the terms of the
Intercreditor Agreement in all cases:

 

(i)to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Senior Secured Parties (including
any claim for the reasonable compensation, expenses, disbursements and advances
of the Senior Secured Parties and their respective agents and counsel and all
other amounts due the Senior Secured Parties under Sections 3.11 (Fees), 11.07
(Costs and Expenses) and 11.09 (Indemnification by the Borrowers)) allowed in
such judicial proceeding; and

 

(ii)to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same.

 

Any custodian, receiver, assignee, trustee, liquidator, sequestrator or other
similar official in any such judicial proceeding is hereby authorized by each
Lender to make such payments to the Senior Collateral Agent and the Collateral
Agent pursuant to the terms of the Intercreditor Agreement and, in the event
that the Senior Collateral Agent or the Collateral Agent, as applicable,
consents to the making of such payments directly to the Lenders in accordance
with the Intercreditor Agreement, to pay to the Collateral Agent any amount due
for the reasonable compensation, expenses, disbursements and advances of the
Agents and their respective agents and counsel, and any other amounts due the
Agents under Sections 3.11 (Fees), 11.07 (Costs and Expenses) and 11.09
(Indemnification by the Borrowers).

 

(b) Nothing contained herein shall be deemed to authorize the Collateral Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Collateral Agent to
vote in respect of the claim of any Lender in any such proceeding.

 

Section 10.10 Collateral Matters.

 

(a) The Lenders irrevocably authorize the Collateral Agent to release any Lien
on any property granted to or held by the Collateral Agent under any Financing
Document as required by the Intercreditor Agreement (i) upon the occurrence of
the Discharge Date, (ii) if approved, authorized or ratified in writing in
accordance with Section 11.01 (Amendments, Etc.) or (iii) as permitted pursuant
to the terms of the Financing Documents (including as contemplated by Sections
7.02(f) (Negative Covenants-Asset Dispositions)).

 



95

 

 

(b) Upon request by the Collateral Agent at any time, the Required Lenders will
confirm in writing the Collateral Agent’s authority to release its interest in
particular types or items of property pursuant to this Section 10.10. In each
case as specified in this Section 10.10, the Collateral Agent will, at the
Borrowers’ expense, execute and deliver to the applicable Borrower or the
Pledgor, as the case may be, such documents as such Person may reasonably
request to evidence the release of such item of Collateral from the assignment
and security interest granted under the Security Documents in accordance with
the terms of the Financing Documents and this Section 10.10.

 

Section 10.11 Copies. Each Agent shall give prompt notice to each Lender of each
material notice or request required or permitted to be given to such Agent by
the Borrowers pursuant to the terms of this Agreement or any other Financing
Document (other than instructions for the transfer of funds from Project
Accounts pursuant to Article VIII (Project Accounts) or if otherwise
concurrently delivered to the Lenders by the Borrowers). Each Agent will
distribute to each Lender each document or instrument (including each document
or instrument delivered by any Borrower to such Agent pursuant to Article V
(Representations and Warranties), Article VI (Conditions Precedent) and Article
VII (Covenants)) received for its account and copies of all other communications
received by such Agent from the Borrowers for distribution to the Lenders by
such Agent in accordance with the terms of this Agreement or any other Financing
Document.

 

ARTICLE XI

MISCELLANEOUS PROVISIONS

 

Section 11.01 Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Financing Document, and no consent to any departure by
any Borrower, Borrowers’ Agent or any other Loan Party therefrom, shall be
effective unless in writing signed by the Required Lenders of the Revolving Loan
Class and the Required Lenders of the Tranche A-1 Term Loan Class (or, if
expressly set forth herein, the Required Lenders of the Tranche A-2 Term Loan
Class or the Administrative Agent) and, in the case of an amendment, the
Borrowers, Borrowers’ Agent or, as the case may be, the applicable Loan Party,
and in each such case acknowledged by the Administrative Agent, and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided that no such amendment, waiver or
consent shall:

 

(a) (i) waive any condition set forth in Section 6.01 (Conditions to Closing)
without the prior written consent of all the Lenders (other than any Non-Voting
Lender), (ii) waive any condition set forth in Section 6.02 (Conditions to All
Fundings) to the Funding of a Revolving Loan without the prior written consent
of each Revolving Lender (other than any Non-Voting Lender) and (iii) waive any
condition set forth in Section 6.02 (Conditions to All Fundings) to the Funding
of the Tranche A-1 Term Loan without the prior consent of each Tranche A-1
Lender;

 



96

 

 

(b) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 9.03(a) (Action Upon Other Event of Default)
without the prior written consent of such Lender;

 

(c) postpone any date scheduled for any payment of principal or interest under
Sections3.01 (Repayment of Fundings) or 3.02 (Interest Payment Dates), or any
date fixed by the Administrative Agent for the payment of fees or other amounts
due to the Lenders (or any of them) hereunder or under any other Financing
Document without the prior written consent of each Lender affected thereby
(other than any Non-Voting Lender);

 

(d) reduce the principal of, or the rate of interest specified herein on, any
Loan, or any Fees or other amounts (including the Required Cash Sweep or any
other mandatory prepayments under Section 3.08 (Mandatory Prepayment) payable
hereunder or under any other Financing Document to any Lender without the prior
written consent of each Lender directly affected thereby (other than any
Non-Voting Lender); provided that only the prior written consent of the Required
Lenders of the Revolving Loan Class and the Required Lenders of the Tranche A-1
Term Loan Class shall be necessary to amend the definition of Default Rate;

 

(e) change the order of application of any reduction in the Commitments or any
prepayment of Loans from the application thereof set forth in the applicable
provisions of Section 2.07 (Termination or Reduction of Commitment), Section
3.07 (Optional Prepayment) or 3.08 (Mandatory Prepayment), respectively, in any
manner without the prior written consent of each Lender affected thereby (other
than any Non-Voting Lender);

 

(f) change any provision of this Section 11.01, the definition of Required
Lenders or any other provision of any Financing Document specifying the number
or percentage of Lenders required to amend, waive or otherwise modify any rights
under any Financing Document (including any such provision specifying the number
or percentage of Lenders required to waive any Event of Default or forbear from
taking any action or pursuing any remedy with respect to any Event of Default),
or make any determination or grant any consent under any Financing Document,
without the prior written consent of each Lender (other than any Non-Voting
Lender);

 

(g) release (i) any Borrower from all or substantially all of its obligations
under any Financing Document, or (ii) all or substantially all of the Collateral
in any transaction or series of related transactions, without the prior written
consent of each Lender (other than any Non-Voting Lender);

 

(h) increase the Aggregate Revolving Loan Commitment or the Aggregate Term
Commitment of the Tranche A-1 Lenders by an amount in excess of three million
five hundred thousand Dollars ($3,500,000) in the aggregate without the prior
written consent of the Required Lenders of the Tranche A-2 Term Loan Class; or

 

(i) increase the interest rate payable by the Borrowers (exclusive of the
Default Rate) in respect of the Revolving Loans or the Tranche A-1 Term Loans by
an amount in excess of four percent (4.0%) per annum without the prior written
consent of the Required Lenders of the Tranche A-2 Term Loan Class;

 



97

 

 

and provided further that (i) no amendment, waiver or consent shall, unless in
writing and signed by an Agent (and in the case of any amendment to Section 2.03
or otherwise that adversely affects WestLB (in its capacity as issuing bank
under the Prior Credit Agreement (prior to the effectiveness of the First
Amendment), WestLB), in addition to the Lenders required above, affect the
rights or duties of, or any fees or other amounts payable to, such Agent under
this Agreement or any other Financing Document; and (ii) Section 11.03(h)
(Assignments) may not be amended, waived or otherwise modified without the prior
written consent of each Granting Lender all or any part of whose Loan is being
funded by an SPV at the time of such amendment, waiver or other modification.
Except as expressly set forth in this Agreement, no Tranche A-2 Lender or group
of Tranche A-2 Lenders shall have the right to, or shall, direct the
Administrative Agent to take or refrain from taking any action provided for
under this Agreement or the other Financing Documents. Each Tranche A-2 Lender
acknowledges that the Revolving Lenders and the Tranche A-1 Lenders may direct
the Administrative Agent to take or refrain from taking any action provided for
under this Agreement or the other Financing Documents in a manner contrary to
the interests of such Tranche A-2 Lender.

 

Notwithstanding the other provisions of this Section 11.01, the Borrowers, the
Borrowers’ Agent, the Collateral Agent and the Administrative Agent may (but
shall have no obligation to) amend or supplement the Financing Documents without
the consent of any Lender: (i) to cure any ambiguity, defect or inconsistency;
(ii) to make any change that would provide any additional rights or benefits to
the Lenders; or (iii) to make, complete or confirm any grant of Collateral
permitted or required by this Agreement or any of the Security Documents or any
release of any Collateral that is otherwise permitted under the terms of this
Agreement and the Security Documents. Notwithstanding anything to the contrary
herein, no Defaulting Lender shall have any right to approve or disapprove any
amendment, waiver or consent hereunder, except that the Commitment of such
Lender may not be increased or extended without the consent of such Lender.

 

Section 11.02 Applicable Law; Jurisdiction; Etc.

 

(a) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, UNITED STATES OF AMERICA,
WITHOUT REFERENCE TO CONFLICTS OF LAWS (OTHER THAN SECTION 5-1401 OF THE NEW
YORK GENERAL OBLIGATIONS LAW).

 

(b) SUBMISSION TO JURISDICTION. EACH BORROWER AND THE BORROWERS’ AGENT
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NON-EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW
YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF
NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER FINANCING DOCUMENT, OR
FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER FINANCING DOCUMENT SHALL AFFECT ANY RIGHT THAT ANY
SENIOR SECURED PARTY MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT OR ANY OTHER FINANCING DOCUMENT AGAINST ANY BORROWER
OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

 



98

 

 

(c) WAIVER OF VENUE. EACH BORROWER AND THE BORROWERS’ AGENT IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
FINANCING DOCUMENT IN ANY COURT REFERRED TO IN SECTION 11.02(b). EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.

 

(d) Appointment of Process Agent and Service of Process. Each of the Borrowers
and the Borrowers’ Agent hereby irrevocably appoints CT Corporation System with
an office on the date hereof at 111 Eighth Avenue, New York, New York 10011, as
its agent to receive on behalf of itself services of copies of the summons and
complaint and any other process that may be served in any such action or
proceeding in the State of New York. If for any reason the Process Agent shall
cease to act as such for any Person, such Person hereby agrees to designate a
new agent in New York City on the terms and for the purposes of this Section
11.02 reasonably satisfactory to the Administrative Agent. Such service may be
made by mailing or delivering a copy of such process to such Person in care of
the Process Agent at the Process Agent’s above address, and each of the
Borrowers and the Borrowers’ Agent hereby irrevocably authorizes and directs the
Process Agent to accept such service on its behalf. As an alternative method of
service, each of the Borrowers and the Borrowers’ Agent also irrevocably
consents to the service of any and all process in any such action or proceeding
by the air mailing of copies of such process to such Person at its then
effective notice addresses pursuant to Section 11.12 (Notices and Other
Communications). Nothing in this Agreement shall affect any right that any party
may otherwise have to bring any action or proceeding relating to this Agreement
or any other Financing Document in the courts of any jurisdiction.

 

(e) Immunity. To the extent that any Borrower or the Borrowers’ Agent has or
hereafter may acquire any immunity from jurisdiction of any court or from any
legal process (whether through service or notice, attachment prior to judgment,
attachment in aid of execution, execution or otherwise) with respect to itself
or its property, each of the Borrowers and the Borrowers’ Agent hereby
irrevocably and unconditionally waives such immunity in respect of its
obligations under the Financing Documents and, without limiting the generality
of the foregoing, agrees that the waivers set forth in this Section 11.02(e)
shall have the fullest scope permitted under the Foreign Sovereign Immunities
Act of 1976 of the United States and are intended to be irrevocable for purposes
of such Act.

 



99

 

 

(f) WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER FINANCING DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (i) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (ii) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER FINANCING DOCUMENTS BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 11.02.

 

Section 11.03 Assignments.

 

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that neither any Borrower nor the Borrowers’ Agent may
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of each Agent and Lender, and no Lender may assign or
otherwise transfer any of its rights or obligations hereunder except (i) subject
to Section 11.03(i), to an Eligible Assignee in accordance with Section
11.03(b), (ii) subject to Section 11.03(i), by way of participation in
accordance with Section 11.03(d), (iii) by way of pledge or assignment of a
security interest subject to the restrictions of Section 11.03(f), or (iv) to an
SPV in accordance with the provisions of Section 11.03(h) (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Agreement, express or implied, shall be construed to confer upon
any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in this Section
11.03, any Person to the extent provided by Section 11.04 and, to the extent
expressly contemplated hereby, the Related Parties of each Agent and Lender) any
legal or equitable right, remedy or claim under or by reason of this Agreement.

 



100

 

 

(b) Any Lender may at any time after the Closing Date assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it); provided that (i) except in the case of an assignment of the
entire remaining amount of the assigning Lender’s Commitment and the Loans at
the time owing to it or in the case of an assignment to a Lender or an Affiliate
of a Lender or an Approved Fund with respect to a Lender, the Commitment (which
for this purpose includes the Loans outstanding thereunder) or, if the
applicable Commitment is not then in effect, the principal outstanding balance
of the Loans of the assigning Lender subject to each such assignment, determined
as of the date the Lender Assignment Agreement with respect to such assignment
is delivered to the Administrative Agent or, if “Trade Date” is specified in the
Lender Assignment Agreement, as of the Trade Date, shall not be less than one
million Dollars ($1,000,000) and in integral multiples of one million Dollars
($1,000,000) in excess thereof, unless the Administrative Agent otherwise
consents in writing; (ii) each partial assignment shall be made as an assignment
of a proportionate part of all the assigning Lender’s rights and obligations
under this Agreement with respect to the Loan or the Commitment assigned;
provided that Tranche A-1 Closing Date Term Loans and Tranche A-1 Subsequent
Term Loans may be assigned separately, as specified in the applicable Lender
Assignment Agreement; (iii) the parties to each assignment shall execute and
deliver to the Administrative Agent a Lender Assignment Agreement, together with
a processing and recordation fee of three thousand five hundred Dollars
($3,500); provided that (A) no such fee shall be payable in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund with
respect to a Lender and (B) in the case of contemporaneous assignments by a
Lender to one or more Funds managed by the same investment advisor (which Funds
are not then Lenders hereunder), only a single such three thousand five hundred
Dollars ($3,500) fee shall be payable for all such contemporaneous assignments;
(iv) the Eligible Assignee, if it is not a Lender prior to such assignment,
shall deliver to the Administrative Agent an administrative questionnaire and
(v) the assignor shall provide notice of such assignment to the Borrowers’
Agent. Subject to acceptance and recording thereof by the Administrative Agent
pursuant to Section 11.03(c), on and after the effective date specified in each
Lender Assignment Agreement, the Eligible Assignee thereunder shall be a party
to this Agreement and, to the extent of the interest assigned by such Lender
Assignment Agreement, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Lender Assignment Agreement, be released from its
obligations under this Agreement (and, in the case of a Lender Assignment
Agreement covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 4.01 (Eurodollar Rate Lending
Unlawful), 4.03 (Increased Eurodollar Loan Costs), 4.05 (Funding Losses), 11.07
(Costs and Expenses) and 11.09 (Indemnification by the Borrowers) with respect
to facts and circumstances occurring prior to the effective date of such
assignment). Upon request, the Borrowers (at their expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section 11.03(b) shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
Section 11.03(d).

 

(c) The Administrative Agent, acting solely for this purpose as an agent of the
Borrowers, shall maintain at the Administrative Agent’s office a copy of each
Lender Assignment Agreement delivered to it and a register for the recordation
of the names and addresses of the Lenders, and the Commitment of, and principal
amount of the Loans owing to, each Lender pursuant to the terms hereof from time
to time (the “Register”). The entries in the Register shall be conclusive, and
the Borrowers, the Agents and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrowers at any reasonable
time and from time to time upon reasonable prior notice. In addition, at any
time that a request for a consent for a material or other substantive change to
the Financing Documents is pending, any Lender may request and receive from the
Administrative Agent a copy of the Register.

 



101

 

 

(d) Any Lender may at any time, without the consent of, or notice to, the
Borrowers, the Borrowers’ Agent or any Agent, sell participations to any Person
(each, a “Participant”) in all or a portion of such Lender’s rights and/or
obligations under this Agreement (including all or a portion of its Commitment
and/or the Loans owing to it); provided that (i) such Lender’s obligations under
this Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrowers, the Borrowers’ Agent, the Agents and the other Lenders
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
waiver or other modification described in the first proviso to Section 11.01
(Amendments, Etc.) that directly affects such Participant. Subject to Section
11.03(e), the Borrowers agree that each Participant shall be entitled to the
benefits of Sections 4.01 (Eurodollar Rate Lending Unlawful), 4.03 (Increased
Eurodollar Loan Costs) and 4.05 (Funding Losses), to the same extent as if it
were a Lender and had acquired its interest by assignment pursuant to Section
11.03(b). To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 11.15 (Right of Setoff) as though it were a
Lender; provided such Participant agrees to be subject to Section 3.13 (Sharing
of Payments) as though it were a Lender.

 

(e) A Participant shall not be entitled to receive any greater payment under
Section 4.01 (Eurodollar Rate Lending Unlawful) or 4.03 (Increased Eurodollar
Loan Costs) than the applicable Lender would have been entitled to receive with
respect to the participation sold to such Participant, unless the sale of the
participation to such Participant is made with the prior written consent of the
Borrowers’ Agent.

 

(f) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement (including under its Notes, if
any) to secure obligations of such Lender, including any pledge or assignment to
secure obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

 

(g) The words “execution,” “signed,” “signature,” and words of like import in
any Lender Assignment Agreement shall be deemed to include electronic signatures
or the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any applicable Law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act.

 



102

 

 

(h) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle identified as
such in writing from time to time by the Granting Lender to the Administrative
Agent and the Borrowers (an “SPV”) the option to provide all or any part of any
Loan that such Granting Lender would otherwise be obligated to make pursuant to
this Agreement; provided that (i) nothing herein shall constitute a commitment
by any SPV to fund any Loan, and (ii) if an SPV elects not to exercise such
option or otherwise fails to make all or any part of such Loan, the Granting
Lender shall be obligated to make such Loan pursuant to the terms hereof or, if
it fails to do so, to make such payment to the Administrative Agent as is
required under Section 3.13 (Sharing of Payments). Each party hereto hereby
agrees that (A) neither the grant to any SPV nor the exercise by any SPV of such
option shall increase the costs or expenses or otherwise increase or change the
obligations of the Borrowers under this Agreement (including their obligations
under Section 4.03 (Increased Eurodollar Loan Costs), (B) no SPV shall be liable
for any indemnity or similar payment obligation under this Agreement for which a
Lender would be liable, and (C) the Granting Lender shall for all purposes,
including the approval of any amendment, waiver or other modification of any
provision of any Financing Document, remain the lender of record hereunder. The
making of a Loan by an SPV hereunder shall utilize the Commitment of the
Granting Lender to the same extent, and as if, such Loan were made by such
Granting Lender. In furtherance of the foregoing, each party hereto hereby
agrees (which agreement shall survive the termination of this Agreement) that,
prior to the date that is one (1) year and one (1) day after the payment in full
of all outstanding commercial paper or other senior debt of any SPV, it will not
institute against, or join any other Person in instituting against, such SPV any
bankruptcy, reorganization, arrangement, insolvency, or liquidation proceeding
under the laws of the United States or any State thereof. Notwithstanding
anything to the contrary contained herein, any SPV may (1) with notice to, but
without prior consent of the Borrowers and the Administrative Agent and without
paying any processing fee therefor, assign all or any portion of its right to
receive payment with respect to any Loan to the Granting Lender and (2) disclose
on a confidential basis any non-public information relating to its funding of
any Loan to any rating agency, commercial paper dealer or provider of any surety
or Guarantee or credit or liquidity enhancement to such SPV.

 

(i) [Intentionally omitted.]

 

(j) Any Lender may, at any time, assign all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) to Pacific Ethanol or any of its
Affiliates (other than the Borrowers or any of their respective Subsidiaries)
subject to the following limitations:

 

(i)neither Pacific Ethanol nor any of its Affiliates that are Lenders (each of
Pacific Ethanol and each such Affiliate, an “Affiliated Lender”) will receive
any information provided solely to Lenders by any Agent or any Lender and will
not be permitted to attend or participate in meetings attended

 

(ii)solely by the Lenders and/or one or more Agents, other than the right to
receives notices of borrowings, notices of prepayments and other administrative
notices in respect of its Loans or Commitments required to be delivered to
Lenders pursuant to Articles II, III and IV;

 



103

 

 

(iii)(ii) for purposes of any amendment, waiver or modification of any Financing
Document (including such modifications pursuant to Section 11.01), or, subject
to Section 11.03(l), any plan of reorganization pursuant to the Bankruptcy Code,
that in either case does not require the consent of each Lender or each affected
Lender (or each Lender or each affected Lender of a Class) (but, for the
avoidance of doubt, not including votes under Sections 11.01 (b) or (d)) or does
not adversely affect such Affiliated Lender in any material respect as compared
to other Lenders, Affiliated Lenders will be deemed to have voted in the same
proportion as the Lenders of the same Class that are not Affiliated Lenders
voting on such matter; and each Affiliated Lender hereby acknowledges, agrees
and consents that if, for any reason, its vote to accept or reject any plan
pursuant to the Bankruptcy Code is not deemed to have been so voted, then such
vote will be (x) deemed not to be in good faith and (y) “designated” pursuant to
Section 1126( e) of the Bankruptcy Code such that the vote is not counted in
determining whether the applicable class has accepted or rejected such plan in
accordance with Section 1126(c) of the Bankruptcy Code;

 

(iv)(iii) Affiliated Lenders may not purchase Revolving Loans or Revolving Loan
Commitments by assignment pursuant to this Section 11.03 unless such Revolving
Loans are simultaneously cancelled via contribution to the capital of one or
more Borrowers or otherwise and such Revolving Loan Commitments are
simultaneously terminated; and

 

(v)(iv) notwithstanding any provision of this Agreement to the contrary,
following (A) the purchase of any Loan or Commitment by an Affiliated Lender and
(B) the payment and performance in full of all obligations under all PEI Notes,
such Affiliated Lender may (but, except as otherwise provided in the foregoing
clause (iii), shall not be obligated to) cancel such Loan and/or terminate such
Commitment via contribution to the capital of one or more Borrowers or otherwise
and such Loans and/or Commitments shall be deemed to be no longer outstanding or
available under any provision of the Financing Documents.

 

(k) Notwithstanding anything in Section 11.01 or the definition of Required
Lenders, to the contrary, for purposes of determining whether the Required
Lenders have (i) consented (or not consented) to any amendment, modification,
waiver, consent or other action with respect to any of the terms of any
Financing Document or any departure by any Borrower therefrom, (ii) otherwise
acted on any matter related to any Financing Document, or (iii) directed or
required the Administrative Agent, Collateral Agent or any Lender to undertake
any action (or refrain from taking any action) with respect to or under any
Financing Document, all Loans and Commitments held by any Affiliated Lenders
shall be deemed to be not outstanding.

 



104

 

 

(l) Notwithstanding anything in this Agreement or the other Financing Documents
to the contrary, each Affiliated Lender hereby agrees that, if a proceeding
under the Bankruptcy Code or any other Federal, state or foreign bankruptcy,
insolvency, receivership or similar law shall be commenced by or against any
Borrower or any other Loan Party at a time when such Lender is an Affiliated
Lender, such Affiliated Lender shall be deemed a Non-Voting Lender and shall not
be entitled to vote with respect to any such matter (other than those matters
for which its specific consent or approval is required as an affected lender
under Section 11.01); provided that such Affiliated Lender shall be entitled to
vote in accordance with its sole discretion in connection with any plan of
reorganization to the extent any such plan of reorganization proposes to treat
any secured Obligations held by such Affiliated Lender in a manner that is less
favorable in any material respect to such Affiliated Lender than the proposed
treatment of similar secured Obligations held by Lenders that are not Affiliates
of the Borrower.

 

Section 11.04 Benefits of Agreement. Nothing in this Agreement or any other
Financing Document, express or implied, shall give to any Person, other than the
parties hereto, and each of their successors and permitted assigns under this
Agreement or any other Financing Document, any benefit or any legal or equitable
right or remedy under this Agreement, provided that the Priority Senior Secured
Parties are express third party beneficiaries hereof.

 

Section 11.05 Borrowers’ Agent. Each Borrower hereby appoints and authorizes
Pacific Holding, and Pacific Holding hereby accepts such appointment, as such
Borrower’s Borrowers’ Agent to act as agent on such Borrower’s behalf and to
make any representations or certifications, deliver and receive any notices or
other communications, and otherwise represent and act on behalf of such Borrower
under the Financing Documents, and to comply with all covenants, conditions and
other provisions of the Financing Documents required to be satisfied by the
Borrowers’ Agent. Each Borrower hereby acknowledges and agrees that it will be
bound by any action or inaction taken by the Borrowers’ Agent as if such action
or inaction had been taken by such Borrower.

 

Section 11.06 Consultants.

 

(a) The Required Senior Lenders, and, from and after the Senior Discharge Date,
the Required Lenders of the Revolving Loan Class may, in their sole discretion,
appoint any Consultant for the purposes specified herein. If any of the
Consultants is removed or resigns and thereby ceases to act for purposes of this
Agreement and the other Financing Documents, the Required Senior Lenders, and,
from and after the Senior Discharge Date, the Required Lenders of the Revolving
Loan Class shall designate a Consultant in replacement.

 

(b) The Borrowers shall reimburse each Consultant appointed hereunder for the
reasonable fees and reasonable and documented out-of-pocket expenses of such
Consultant retained on behalf of the Lenders pursuant to this Section 11.06.

 



105

 

 

(c) In all cases in which this Agreement provides for any Consultant to “agree,”
“approve,” “certify” or “confirm” any report or other document or any fact or
circumstance, such Consultant may make the determinations and evaluations
required in connection therewith based upon information provided by the
Borrowers, the Borrowers’ Agent or other sources reasonably believed by such
Consultant to be knowledgeable and responsible, without independently verifying
such information; provided that, notwithstanding the foregoing, such Consultant
shall engage in such independent investigations or findings as it may from time
to time deem necessary in its reasonable discretion to support the
determinations and evaluations required of it.

 

Section 11.07 Costs and Expenses. Each Borrower shall pay (a) (whether or not
the transactions contemplated hereby or thereby are consummated) all reasonable
and documented out of pocket expenses incurred by the Agents, the Lender
Committee or any Lender (including all reasonable fees, costs and expenses of
counsel for any Senior Secured Party and the Lender Committee and a financial
advisor for the Administrative Agent), in connection with (i) the preparation,
negotiation, syndication, execution and delivery of this Agreement and the other
Financing Documents, (ii) the filing and recordation of the Financing Documents,
(iii) any amendments, modifications or waivers of the provisions of this
Agreement and the other Financing Documents and (iv) the administration of this
Agreement and the other Financing Documents and (b) all out-of-pocket expenses
incurred by the Agents or any Lender (including all fees, costs and expenses of
counsel for any Senior Secured Party), in connection with the enforcement or
protection of its rights in connection with this Agreement and the other
Financing Documents, including its rights under this Section 11.07, including in
connection with any workout, restructuring or negotiations in respect of the
Obligations.

 

Section 11.08 Counterparts; Effectiveness. This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement shall become effective when
it has been executed by the Administrative Agent and when the Administrative
Agent has received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by telecopy or portable
document format (“pdf”) shall be effective as delivery of a manually executed
counterpart of this Agreement.

 

Section 11.09 Indemnification by the Borrowers.

 

(a) Each Borrower hereby agrees to indemnify each Agent (and any sub-agent
thereof), each Lender, the Lender Committee and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all fees, losses, claims, damages,
liabilities and related expenses (including all reasonable and documented fees,
costs and out-of-pocket expenses of counsel for any Indemnitee), incurred by any
Indemnitee or asserted against any Indemnitee arising out of, in connection
with, or as a result of:

 

(i)the execution or delivery of this Agreement, any other Transaction Document
or any agreement or instrument contemplated hereby or thereby, the performance
by the parties hereto or thereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby;

 



106

 

 

(ii)any Loan or the use or proposed use of the proceeds therefrom;

 

(iii)any actual or alleged presence, release or threatened release of Materials
of Environmental Concern on or from any Plant or any property owned, leased or
operated by any Borrower, or any liability pursuant to an Environmental Law
related in any way to any Plant, any Site or the Borrowers;

 

(iv)any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, and regardless of whether any Indemnitee is a party thereto and whether
or not any of the transactions contemplated hereunder or under any of the other
Financing Documents is consummated, in all cases, whether or not caused by or
arising, in whole or in part, out of the comparative, contributory or sole
negligence of the Indemnitee; and/or

 

(v)any claim, demand or liability for broker’s or finder’s or placement fees or
similar commissions, whether or not payable by a Borrower, alleged to have been
incurred in connection with such transactions, other than any broker’s or
finder’s fees payable to Persons engaged by the Lenders or the Agents without
the knowledge of the Borrowers;

 

provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
are determined by a court of competent jurisdiction by final and Non-Appealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee.

 

(b) To the extent that any of the Borrowers for any reason fails to indefeasibly
pay any amount required under Section 11.09(a) to be paid by it to any Agent (or
any sub-agent thereof) or any Related Party of any of the foregoing, each Lender
severally agrees to pay to such Agent (or any such sub-agent), or such Related
Party, as the case may be, such Lender’s ratable share (determined as of the
time that the applicable unreimbursed or indemnified payment is sought) of such
unpaid amount; provided that the unreimbursed expense or indemnified fee, loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against such Agent (or any sub-agent thereof) in its capacity as
such, or against any Related Party of any of the foregoing acting for such Agent
(or any sub-agent thereof) in connection with such capacity. The obligations of
the Lenders under this Section 11.09(b) are subject to the provisions of Section
2.05(d) (Funding of Loans). The obligations of the Lenders to make payments
pursuant to this Section 11.09(b) are several and not joint and shall survive
the payment in full of the Obligations and the termination of this Agreement.
The failure of any Lender to make payments on any date required hereunder shall
not relieve any other Lender of its corresponding obligation to do so on such
date, and no Lender shall be responsible for the failure of any other Lender to
do so.

 



107

 

 

(c) Except as otherwise provided in Article VI (Conditions Precedent), all
amounts due under this Section 11.09 shall be payable not later than ten (10)
Business Days after demand therefor.

 

Section 11.10 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Financing Document, the interest paid or agreed to be paid
under the Financing Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable Law (the “Maximum Rate”). If any Agent or any
Lender shall receive interest in an amount that exceeds the Maximum Rate, the
excess interest shall be applied to the principal of the Loans or, if it exceeds
such unpaid principal, refunded to the Borrowers. In determining whether the
interest contracted for, charged, or received by any Senior Secured Party
exceeds the Maximum Rate, such Person may, to the extent permitted by applicable
Law, (a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude prepayments and the effects thereof,
and (c) amortize, prorate, allocate, and spread in equal or unequal parts the
total amount of interest throughout the contemplated term of the Obligations
hereunder.

 

Section 11.11 No Waiver; Cumulative Remedies. No failure by any Senior Secured
Party to exercise, and no delay by any such Person in exercising, any right,
remedy, power or privilege hereunder or under any other Financing Document shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided, and provided under
each other Financing Document, are cumulative and not exclusive of any rights,
remedies, powers and privileges provided by law.

 

Section 11.12 Notices and Other Communications.

 

(a) Except in the case of notices and other communications expressly permitted
to be given by telephone (and except as provided in Section 11.12(b)), all
notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopier or electronic mail as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

 

(i)if to the Borrowers, the Borrowers’ Agent or any Agent, to the address,
telecopier number, electronic mail address or telephone number specified for
such Person on Schedule 11.12;

 

(ii)if to any Lender, to the address, telecopier number, electronic mail address
or telephone number specified in its administrative questionnaire; and

 

(iii)if to any Interest Rate Protection Provider, to the address, telecopier,
number, electronic mail address or telephone number specified on Schedule 11.12.

 



108

 

 

(b) Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications to the extent
provided in Section 11.12(d) shall be effective as provided in Section 11.12(d).
Any notice sent to the Borrowers’ Agent shall be deemed to have been given to
all Borrowers.

 

(c) Notices and other communications to the Senior Secured Parties hereunder may
be delivered or furnished by electronic communication (including e mail and
internet or intranet websites) pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices to
any Lender pursuant to Article II (Commitments and Funding) if such Lender has
notified the Administrative Agent that it is incapable of receiving notices
under such Article II (Commitments and Funding) by electronic communication.
Each of the Administrative Agent or the Borrowers may, in its discretion, agree
to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications.

 

(d) Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not received during the normal business hours of the recipient, such notice or
communication shall be deemed to have been received at the opening of business
on the next Business Day for the recipient, and (ii) notices or communications
posted to an internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
Section 11.12(d)(i) of notification that such notice or communication is
available and identifying the website address therefor.

 

(e) Each of the Borrowers, the Borrowers’ Agent and the Agents may change its
address, telecopier or telephone number for notices and other communications
hereunder by notice to the other parties hereto. Each Lender and Interest Rate
Protection Provider may change its address, telecopier or telephone number for
notices and other communications hereunder by notice to the Borrowers, the
Borrowers’ Agent and each Agent.

 

(f) The Senior Secured Parties shall be entitled to rely and act upon any
written notices purportedly given by or on behalf of the Borrowers or the
Borrowers’ Agent even if (i) such notices were not made in a manner specified
herein, were incomplete or were not preceded or followed by any other form of
notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Borrowers shall indemnify
each Senior Secured Party and the Related Parties of each of them from all fees,
losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of the Borrowers or the
Borrowers’ Agent (or any one of the Borrowers). All telephonic notices to and
other telephonic communications with any Agent may be recorded by such Agent,
and each of the parties hereto hereby consents to such recording.

 



109

 

 

(g) So long as Wells Fargo is the Administrative Agent, each Borrower and the
Borrowers’ Agent hereby agrees that it will provide to the Administrative Agent
all information, documents and other materials that it is obligated to furnish
to the Administrative Agent pursuant to the Financing Agreements, including all
notices, requests, financial statements, financial and other reports,
certificates and other information materials, but excluding any such
communication that (i) relates to the Funding, (ii) relates to the payment of
any principal or other amount due under this Agreement prior to the scheduled
date therefor, (iii) provides notice of any Default or Event of Default or (iv)
is required to be delivered to satisfy any condition precedent to Funding (all
such non-excluded communications being referred to herein collectively as
“Communications”), by transmitting the Communications in an electronic/soft
medium in a format acceptable to the Administrative Agent to
michael.d.pinzon@wellsfargo.com and to hui.chen@wellsfargo.com. In addition,
each Borrower and the Borrowers’ Agent agrees to continue to provide the
Communications to the Administrative Agent in the manner specified in the
Financing Agreements but only to the extent requested by the Administrative
Agent.

 

(h) So long as Wells Fargo is the Administrative Agent, each Borrower and the
Borrowers’ Agent further agrees that the Administrative Agent may make the
Communications available to the Lenders by posting the Communications on http:
www.intralinks.com (or any replacement or successor thereto) or a substantially
similar electronic transmission systems (the “Platform”).

 

(i) THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”. THE AGENTS DO NOT
WARRANT THE ACCURACY OR COMPLETENESS OF THE COMMUNICATIONS, OR THE ADEQUACY OF
THE PLATFORM AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS OR OMISSIONS IN THE
COMMUNICATIONS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY,
INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY THE AGENTS IN CONNECTION WITH THE COMMUNICATIONS OR THE
PLATFORM. IN NO EVENT SHALL THE ADMINISTRATIVE AGENT OR ANY OF ITS AFFILIATES OR
ANY OF THEIR RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, ADVISORS OR
REPRESENTATIVES (COLLECTIVELY, “AGENT PARTIES”) HAVE ANY LIABILITY TO ANY
BORROWER, THE BORROWERS’ AGENT, ANY LENDER OR ANY OTHER PERSON OR ENTITY FOR
DAMAGES OF ANY KIND, INCLUDING DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR
CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES (WHETHER IN TORT, CONTRACT OR
OTHERWISE) ARISING OUT OF THE BORROWER’S, THE BORROWERS’ AGENTS’ OR THE
ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH THE INTERNET,
EXCEPT TO THE EXTENT THE LIABILITY OF ANY AGENT PARTY IS FOUND IN A FINAL
NON-APPEALABLE JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED
PRIMARILY FROM SUCH AGENT PARTY’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.

 

(j) The Administrative Agent agrees that the receipt of the Communications by
the Administrative Agent at its e-mail address set forth in Schedule 11.12 shall
constitute effective delivery of the Communications to the Administrative Agent
for purposes of the Financing Agreements. Each Lender agrees that notice to it
(as provided in the next sentence) specifying that the Communications have been
posted to the Platform shall constitute effective delivery of the Communications
to such Lender for purposes of the Financing Agreements. Each Lender agrees to
notify the Administrative Agent in writing (including by electronic
communication) from time to time of such Lender’s e-mail address to which the
foregoing notice may be sent by electronic transmission and that the foregoing
notice may be sent to such e-mail address.

 



110

 

 

(k) Notwithstanding clauses (g) to (j) above, nothing herein shall prejudice the
right of any Senior Secured Party to give any notice or other communication
pursuant to any Financing Document in any other manner specified in such
Financing Document.

 

(l) The distribution of material through an electronic medium is not necessarily
secure and there are confidentiality and other risks associated with such
distribution. The Borrowers and the Lenders agree and assume the risks
associated with such electronic distribution. The Administrative Agent may, but
shall not be obligated to, store any electronic communications on Internet or
intranet platform in accordance with the Administrative Agent’s customary
document retention procedures and policies.

 

Section 11.13 Patriot Act Notice. Each Senior Secured Party (for itself and not
on behalf of any Lender) hereby notifies the Borrowers that pursuant to the
requirements of the Patriot Act, it is required to obtain, verify and record
information that identifies the Borrowers, which information includes the name
and address of the Borrowers and other information that will allow such Senior
Secured Party to identify the Borrowers in accordance with the Patriot Act.

 

Section 11.14 Payments Set Aside. To the extent that any payment by or on behalf
of any Borrower is made to any Agent or Lender, or any Agent or Lender exercises
its right of setoff (including any payment or setoff in accordance with the
Intercreditor Agreement), and such payment or the proceeds of such setoff or any
part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by such Agent or Lender in its discretion) to be repaid to a
trustee, receiver or any other party, in connection with any bankruptcy or
insolvency proceeding or otherwise, then (a) to the extent of such recovery, the
Obligation or part thereof originally intended to be satisfied shall be revived
and continued in full force and effect as if such payment had not been made or
such setoff had not occurred, and (b) each Lender severally agrees to pay to
each Agent upon demand its applicable share (without duplication) of any amount
so recovered from or repaid by such Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Effective Rate from time to time in effect. The obligations of the
Lenders under Section 11.14(b) shall survive the payment in full of the
Obligations and the termination of this Agreement and/or the Intercreditor
Agreement.

 

Section 11.15 Right of Setoff. Each Lender and each of its respective Affiliates
is hereby authorized at any time and from time to time during the continuance of
an Event of Default and subject to the Intercreditor Agreement, to the fullest
extent permitted by applicable Law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final, in whatever currency)
at any time held and other obligations (in whatever currency) at any time owing
by such Lender or any such Affiliate to or for the credit or the account of any
Borrower against any and all of the obligations of the Borrowers now or
hereafter existing under this Agreement or any other Financing Document to such
Lender, irrespective of whether or not such Lender shall have made any demand
under this Agreement or any other Financing Document and although such
obligations of the Borrowers may be contingent or unmatured or are owed to a
branch or office of such Lender different from the branch or office holding such
deposit or obligated on such indebtedness. The rights of each Lender and their
respective Affiliates under this Section 11.15, subject to the Intercreditor
Agreement, are in addition to other rights and remedies (including other rights
of setoff) that such Lender or their respective Affiliates may have. Each Lender
agrees to notify the Borrowers’ Agent and the Administrative Agent promptly
after any such setoff and application; provided that the failure to give such
notice shall not affect the validity of such setoff and application.

 



111

 

 

Section 11.16 Severability. If any provision of this Agreement or any other
Financing Document is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Financing Documents shall not be affected or impaired
thereby and (b) the parties shall endeavor in good faith negotiations to replace
the illegal, invalid or unenforceable provisions with valid provisions the
economic effect of which comes as close as possible to that of the illegal,
invalid or unenforceable provisions. The invalidity of a provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.

 

Section 11.17 Survival. Notwithstanding anything in this Agreement to the
contrary, Sections 11.07 (Costs and Expenses) and 11.09 (Indemnification by the
Borrowers) shall survive any termination of this Agreement. In addition, each
representation and warranty made hereunder and in any other Financing Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by each Senior
Secured Party, regardless of any investigation made by any Senior Secured Party
or on their behalf and notwithstanding that any Senior Secured Party may have
had notice or knowledge of any Default or Event of Default at the time of the
Funding, and shall continue in full force and effect as long as any Loan or any
other Obligation hereunder or under any other Financing Document shall remain
unpaid or unsatisfied.

 

Section 11.18 Treatment of Certain Information; Confidentiality. Each of the
Agents and the Lenders agrees to maintain the confidentiality of the
Information, except that Information may be disclosed (a) to its Affiliates and
its and its Affiliates’ respective partners, directors, officers, employees,
agents, advisors and representatives (it being understood that the Persons to
whom such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential); (b) to the
extent requested or required by any regulatory authority purporting to have
jurisdiction over it; (c) to the extent required by applicable Law or
regulations or by any subpoena or similar legal process; (d) to any other party
to this Agreement; (e) in connection with the exercise of any remedies hereunder
or any suit, action or proceeding relating to this Agreement or the enforcement
of rights hereunder (including any actual or prospective purchaser of
Collateral); (f) subject to an agreement containing provisions substantially the
same as those of this Section 11.18, to (i) any Eligible Assignee of or
Participant in, or any prospective Eligible Assignee of or Participant in, any
of its rights or obligations under this Agreement, (ii) any direct or indirect
contractual counterparty or prospective counterparty (or such contractual
counterparty’s or prospective counterparty’s professional advisor) to any credit
derivative transaction relating to the Obligations or (iii) any Person (and any
of its officers, directors, employees, agents or advisors) that may enter into
or support, directly or indirectly, or that may be considering entering into or
supporting, directly or indirectly, either (A) contractual arrangements with
such Agent or Lender, or any Affiliates thereof, pursuant to which all or any
portion of the risks, rights, benefits or obligations under or with respect to
any Loan or Financing Document is transferred to such Person or (B) an actual or
proposed securitization or collateralization of, or similar transaction relating
to, all or a part of any amounts payable to or for the benefit of any Lender
under any Financing Document (including any rating agency); (g) with the consent
of any Borrower; (h) to the extent such Information (i) becomes publicly
available other than as a result of a breach of this Section 11.18 or (ii)
becomes available to any Agent, any Lender or any of their respective Affiliates
on a nonconfidential basis from a source other than the Borrowers; (i) to any
state, federal or foreign authority or examiner (including the National
Association of Insurance Commissioners or any other similar organization)
regulating any Lender; or (j) to any rating agency when required by it (it being
understood that, prior to any such disclosure, such rating agency shall
undertake to preserve the confidentiality of any Information relating to the
Borrowers received by it from such Lender). In addition, any Agent and the
Lenders may disclose the existence of this Agreement and information about this
Agreement to market data collectors, similar service providers to the lending
industry, and service providers to the Agents and the Lenders in connection with
the administration and management of this Agreement, the other Financing
Documents, the Commitments, and the Funding. For the purposes of this Section
11.18, “Information” means written information that any Borrower furnishes to
any Agent or Lender after the Closing Date (and designated at the time of
delivery thereof in writing as confidential) pursuant to or in connection with
any Financing Document, relating to the assets and business of such Borrower,
but does not include any such information that (i) is or becomes generally
available to the public other than as a result of a breach by such Agent or
Lender of its obligations hereunder, (ii) is or becomes available to such Agent
or Lender from a source other than the Borrowers that is not, to the knowledge
of such Agent or Lender, acting in violation of a confidentiality obligation
with such Borrower or (iii) is independently compiled by any Agent or Lender, as
evidenced by their records, without the use of the Information. Any Person
required to maintain the confidentiality of Information as provided in this
Section 11.18 shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

 



112

 

 

Section 11.19 Waiver of Consequential Damages, Etc. Except as otherwise provided
in Section 11.09 (Indemnification by Borrowers) for the benefit of any
Indemnitee, to the fullest extent permitted by applicable Law, no party hereto
shall assert, and each party hereto hereby waives, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Financing Document
or any agreement or instrument contemplated hereby, the transactions
contemplated hereby or thereby, any Loan or the use of the proceeds thereof. No
Indemnitee shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed by it through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Financing Documents or the
transactions contemplated hereby or thereby.

 

Section 11.20 Waiver of Litigation Payments. To the extent that any Borrower or
the Borrowers’ Agent may, in any action, suit or proceeding brought in any of
the courts referred to in Section 11.02(b) (Applicable Law; Jurisdiction) or
elsewhere arising out of or in connection with this Agreement or any other
Financing Document to which it is a party, be entitled to the benefit of any
provision of law requiring any Senior Secured Party in such action, suit or
proceeding to post security for the costs of such Person or to post a bond or to
take similar action, each such Person hereby irrevocably waives such benefit, in
each case to the fullest extent now or in the future permitted under the laws of
New York or, as the case may be, the jurisdiction in which such court is
located.

 

Section 11.21 Security Procedure For Funds Transfers. The Administrative Agent
shall confirm each funds transfer instruction received in the name of any
Borrower or the Borrowers’ Agent by means of the security procedure selected the
Borrowers’ Agent and communicated to the Administrative Agent through a signed
certificate in the form of Exhibit 11.21, which upon receipt by the
Administrative Agent shall become a part of this Agreement. Once delivered to
the Administrative Agent, Exhibit 11.21 may be revised or rescinded only by a
writing signed by an authorized representative of the Borrowers’ Agent. Such
revisions or rescissions shall be effective only after actual receipt and
following such period of time as may be necessary to afford the Administrative
Agent a reasonable opportunity to act on it. If a revised certificate in the
form of Exhibit 11.21 or a rescission of any such existing certificate is
delivered to the Administrative Agent by an entity that is a
successor-in-interest to the Borrowers’ Agent, such document shall be
accompanied by additional documentation satisfactory to the Administrative Agent
showing that such entity has succeeded to the rights and responsibilities of the
Borrowers’ Agent under this Agreement. The parties understand that the
Administrative Agent’s inability to receive or confirm funds transfer
instructions pursuant to the security procedure selected by the Borrowers’ Agent
may result in a delay in accomplishing such funds transfer, and agree that the
Administrative Agent shall not be liable for any loss caused by any such delay.

 

[Remainder of page intentionally blank. Next page is signature page.]

 



113

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amended and Restated
Credit Agreement to be executed by their respective officers as of the day and
year first above written.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



114

 

  

SCHEDULE B

 

FORM OF AMENDED DEFINITIONS TO SECOND AMENDED
AND RESTATED CREDIT AGREEMENT

 

[SEE ATTACHED]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 

 

 



FORM OF AMENDED DEFINITIONS TO SECOND AMENDED
AND RESTATED CREDIT AGREEMENT

 

“2011 CEPIP Projections” means the projections attached to the Original Credit
Agreement as Exhibit C.

 

“Accounts” means all “accounts” as that term is defined in Section 9-102 of the
UCC, now or hereafter owned by any Borrower.

 

“Accounts Bank” means Amarillo National Bank, not in its individual capacity,
but solely as depositary bank, bank and securities intermediary hereunder, and
each other Person that may, from time to time, be appointed as successor
Accounts Bank pursuant to Section 10.06 (Resignation or Removal of Agent).

 

“Accounts Property” means any funds, instruments, securities, financial assets
or other assets from time to time held in any of the Project Accounts or
credited thereto or otherwise in possession or control of the Accounts Bank
pursuant to this Agreement.

 

“Additional Project Document” means each contract, agreement, letter agreement
or other instrument to which any Borrower becomes a party after the date of the
Original Credit Agreement, other than any document (a) under which any Borrower
(or, in the case of an agreement to which two or more Borrowers are party, such
Borrowers on an aggregate basis) would not reasonably be expected to have
obligations or liabilities in the aggregate in excess of two million Dollars
($2,000,000), or be entitled to receive revenues in the aggregate in excess of
three million Dollars ($3,000,000), in either case in value in any twelve (12)
month period, (b) with respect to the purchase or lease to finance the purchase
or lease of enhancements to the Borrowers' production facilities consisting of
bolt-on product yield enhancement equipment or processing and separation
equipment for corn oil and corn syrup to the extent permitted under Section
7.02(a)(vi) and Section 7.02(b)(xi), and (c) a termination of which would not
reasonably be expected to result in a Material Adverse Effect; provided, that
for the purposes of this definition, purchase orders under existing Project
Documents relating to the sale of Products or the purchase of corn shall not
constitute Additional Project Documents.

 

“Administrative Agent” means Wells Fargo, in its capacity as administrative
agent for the Lenders hereunder, and includes each other Person that may, from
time to time, be appointed as successor Administrative Agent pursuant to
Section 10.06 (Resignation or Removal of Agent).

 

“Affiliate” of any Person means any other Person that, directly or indirectly,
controls, is controlled by or is under common control with such Person. A Person
shall be deemed to be “controlled by” any other Person if such other Person (a)
possesses, directly or indirectly, power to direct or cause the direction of the
management and policies of such Person whether by contract or otherwise or (b)
owns at least ten percent (10%) of the Equity Interests in such Person; provided
that clause (b) shall not be taken into account solely for purposes of
determining whether a Person is an Affiliate of a Lender.

 

“Affiliated Lender” has the meaning provided in Section 11.03(j)(i).

 

“Affiliated Project Documents” means those Project Documents listed in
Schedule 5.11 and identified as Affiliate agreements, the DG Offtake Agreement
between Stockton and Pacific Ag Products (and the related Consent), the Ethanol
Offtake Agreement between Stockton and Kinergy (and the related Consent) and the
Grain Supply Agreement between Stockton and Pacific Ag Products (and the related
Consent).

 



1

 

 

“Agents” means, collectively, the Administrative Agent, the Collateral Agent and
the Accounts Bank.

 

“Aggregate Term Commitment” means, (a) with respect to the Tranche A-1 Lenders
holding Tranche A-1 Closing Date Term Loans, twenty five million Dollars
($25,000,000) (plus the amount of Capitalized Interest pursuant to Section 3.02)
(as the same may be reduced in accordance with Section 2.07 (Termination or
Reduction of Commitments), (b) with respect to Tranche A-1 Lenders holding
Tranche A-1 Subsequent Term Loans, seven million Dollars ($7,000,000) (as the
same may be reduced in accordance with Section 2.07 (Termination or Reduction of
Commitments), and (c) with respect to the Tranche A-2 Lenders, twenty six
million two hundred seventy nine thousand two hundred and two Dollars and forty
three cents ($26,279,202.43) (as the same may be reduced in accordance with
Section 2.07 (Termination or Reduction of Commitments).

 

“Aggregate Revolving Loan Commitment” means twenty million Dollars
($20,000,000), as the same may be reduced in accordance with Section 2.07
(Termination or Reduction of Commitments).

 

“Agreement” has the meaning set forth in the Preamble.

 

“Ancillary Documents” means, with respect to each Additional Project Document,
the following, each of which shall be in form and substance reasonably
satisfactory to the Administrative Agent and, in the case of items (i), (ii) and
(iv), the Collateral Agent:

(i)each security instrument and agreement necessary or desirable to grant to the
Collateral Agent a perfected Lien (subject only to Permitted Liens) in such
Additional Project Document and all property interests received by any Borrower
in connection therewith;

 

(ii)all recorded UCC financing statements and other filings required to perfect
such Lien;

 

(iii)if reasonably requested by the Administrative Agent, opinions of counsel
for the Borrowers addressing such matters relating to such document, each
applicable Security Document and Lien as the Administrative Agent may reasonably
request;

 

(iv)if reasonably requested by the Administrative Agent, the Borrowers shall use
their best efforts to obtain a Consent with respect to such Additional Project
Document from each Project Party thereto, and shall use their best efforts to
obtain an opinion of counsel to such Project Party addressing matters relating
to such Additional Project Document and such Consent as the Administrative Agent
may reasonably request; provided, that if such Consent cannot be obtained, the
relevant Additional Project Document shall be freely assignable by the
applicable Borrower(s) to the Collateral Agent and to a transferee in
foreclosure, in each such case without any consent or approval of such Project
Party; and

 



2

 

 

(v)if reasonably requested by the Administrative Agent, certified evidence of
the authorization of such Additional Project Document by each Borrower that is a
party thereto.

 

“Applicable Margin” means ten percent (10%) per annum.

 

“Approved Fund” means, with respect to any Lender that is a fund that invests in
commercial loans, any other fund that invests in commercial loans and is managed
or advised by the same investment advisor as such Lender or by an Affiliate of
such investment advisor.

 

“Asset Management Agreement” means the Second Amended and Restated Asset
Management Agreement dated as of June 30, 2011 among Pacific Ethanol and the
Borrowers.

 

“Associated Member” means a member under the PE Newco LLC Agreement that is an
Affiliate of a Lender.

 

“Auditors” means those nationally recognized independent auditors selected by
the Borrowers and approved by the Administrative Agent, acting reasonably.

 

“Authorized Officer” means (i) with respect to any Person that is a corporation,
the president, any vice president, the treasurer or the chief financial officer
of such Person, (ii) with respect to any Person that is a partnership, an
Authorized Officer of a general partner of such Person, (iii) with respect to
any Person that is a limited liability company, any manager, the president, any
vice president, the treasurer, the chief financial officer or the chief
operating officer of such Person, or an Authorized Officer of the managing
member of such Person, or (iv) with respect to any Person, such other
representative of such Person that is approved by the Administrative Agent in
writing who, in each such case, has been named as an Authorized Officer on a
certificate of incumbency of such Person delivered to the Administrative Agent
and the Accounts Bank on or after the date of the Original Credit Agreement.

 

“Bankruptcy Code” means Title 11 of the United States Code entitled “Bankruptcy”
or any successor statute, and all rules promulgated thereunder.

 

“Base Rate” means, for any day, a fluctuating rate per annum equal to the
highest of (i) the Federal Funds Effective Rate plus one-half of one percent
(0.50%), (ii) the rate of interest in effect for such day as publicly announced
from time to time by Wells Fargo as its “prime rate” and (iii) one month LIBOR
plus one percent (1%). The “prime rate” is a rate set by Wells Fargo based upon
various factors including Wells Fargo’s costs and desired return, general
economic conditions and other factors, and is used as a reference point for
pricing some loans, which may be priced at, above, or below such announced rate.
Any change in such rate announced by Wells Fargo shall take effect at the
opening of business on the day specified in the public announcement of such
change.

 



3

 

 

“Base Rate Loan” means any Loan bearing interest at a rate determined by
reference to the Base Rate and the provisions of Article II (Commitments and
Funding).

 

“Blocked Account Agreement” means an agreement, in a form reasonably
satisfactory to the Administrative Agent, the Senior Collateral Agent and the
Collateral Agent, with respect to a Local Account among the Borrower in whose
name such Local Account has been opened, the bank with whom such Local Account
was opened, the Collateral Agent and the Senior Collateral Agent.

 

“Boardman” has the meaning set forth in the Preamble.

 

“Boardman CHS GSA” means the Grain Supply Agreement dated as of February 24,
2012 between CHS, Inc., a Minnesota cooperative corporation, and Boardman.

 

“Boardman Deed of Trust” means the Leasehold Trust Deed, Security Agreement,
Financing Agreement, Fixture Filing and Assignment of Leases, Rents and Security
Deposits, in form and substance reasonably satisfactory to the Lenders and the
Collateral Agent, dated on or about the date of the Original Credit Agreement,
made by Boardman to Stewart Title Guaranty Company, as trustee, for the benefit
of the Collateral Agent, as beneficiary.

 

“Boardman Insurance and Condemnation Proceeds Account” has the meaning provided
in Section 8.01(f) (Establishment of Project Accounts).

 

“Boardman Lease” means the lease dated April 20, 2006 between the Port of Morrow
and Boardman.

 

“Boardman LLC Agreement” means the Second Amended and Restated Limited Liability
Company Operating Agreement of Boardman dated as of June 29, 2010.

 

“Boardman Plant” means the ethanol production facility located at Boardman,
Oregon, with a capacity of approximately thirty-five (35) million
gallons-per-year of denatured ethanol, including the Site on which such facility
is located, and all buildings, structures, improvements, easements and other
property related thereto.

 

“Boardman Pledge Agreement” means the Pledge and Security Agreement, in form and
substance reasonably satisfactory to the Lenders and the Collateral Agent, dated
on or about the date of the Original Credit Agreement, among Pacific Holding,
Boardman and the Collateral Agent, pursuant to which Pacific Holding pledges one
hundred percent (100%) of the Equity Interests in Boardman to the Collateral
Agent.

 

“Boardman Security Agreement” means the Assignment and Security Agreement, in
form and substance reasonably satisfactory to the Lenders and the Collateral
Agent, dated on or about the date of the Original Credit Agreement, made by
Boardman in favor of the Collateral Agent.

 

“Boardman Subordination Agreement” means that certain Subordination Agreement,
dated as of the Restatement Effective Date, by and among Boardman, the Senior
Collateral Agent, and Collateral Agent.

 



4

 

 

“Borrower LLC Agreements” means, collectively, the Pacific Holding LLC
Agreement, the Madera LLC Agreement, the Boardman LLC Agreement, the Stockton
LLC Agreement and the Burley LLC Agreement.

 

“Borrowers” has the meaning set forth in the Preamble.

 

“Borrowers’ Agent” means Pacific Holding, in its capacity as agent for the
Borrowers in accordance with Section 11.05 (Borrowers’ Agent).

 

“Budget” has the meaning set forth in Section 7.01 (k) (Affirmative Covenants-
Budget).

 

“Budget Period” means the period covered by any Budget.

 

“Burley” has the meaning set forth in the Preamble.

 

“Burley Deed of Trust” means the Deed of Trust, Security Agreement, Financing
Statement, Fixture Filing and Assignment of Leases, Rents and Security Deposits,
in form and substance reasonably satisfactory to the Lenders and the Collateral
Agent, dated on or about the date of the Original Credit Agreement, made by
Burley to Fidelity National Title Company, as trustee, for the benefit of the
Collateral Agent, as beneficiary.

 

“Burley Heiskell GSA” means the Grain Storage Agreement dated as of December 11,
2009 between Heiskell and Burley, as amended by that certain Amendment No. 1 to
Grain Storage Agreement dated December 10, 2010, that certain Amendment No. 2 to
Grain Storage Agreement dated November 17, 2011, and that certain Extension
Agreement dated December 8, 2013.

 

“Burley Insurance and Condemnation Proceeds Account” has the meaning provided in
Section 8.01(h) (Establishment of Project Accounts).

 

“Burley LLC Agreement” means the Amended and Restated Limited Liability Company
Operating Agreement of Burley dated as of June 29, 2010.

 

“Burley Plant” means the ethanol production facility located at Burley, Idaho,
with a capacity of approximately fifty (50) million gallons-per-year of
denatured ethanol, including the Site on which such facility is located, and all
buildings, structures, improvements, easements and other property related
thereto.

 

“Burley Pledge Agreement” means the Pledge and Security Agreement, in form and
substance reasonably satisfactory to the Lenders and the Collateral Agent, dated
on or about the date of the Original Credit Agreement, among Pacific Holding,
Burley and the Collateral Agent, pursuant to which Pacific Holding pledges one
hundred percent (100%) of the Equity Interests in Burley to the Collateral
Agent.

 

“Burley Security Agreement” means the Assignment and Security Agreement, in form
and substance reasonably satisfactory to the Lenders and the Collateral Agent,
dated on or about the date of the Original Credit Agreement, made by Burley in
favor of the Collateral Agent.

 



5

 

 

“Burley Subordination Agreement” means that certain Subordination Agreement,
dated as of the Restatement Effective Date, by and among Burley, the Senior
Collateral Agent, and Collateral Agent.

 

“Business Day” means:

 

(i)any day that is neither a Saturday or Sunday nor a day on which commercial
banks are authorized or required to be closed in Sacramento, California, New
York, New York or Minneapolis, Minnesota; and

 

(ii)relative to the making, continuing, prepaying or repaying of any Eurodollar
Loans, any day on which dealings in Dollars are carried on in the London
interbank market.

 

“Business Interruption Insurance Proceeds” means all proceeds of any insurance
policies required pursuant to this Agreement or otherwise obtained with respect
to any Borrower, any Plant or the Project relating to business interruption or
delayed start-up.

 

“Capitalized Interest” shall have the meaning given to such term in Section 3.02
(Interest Payment Dates).

 

“Capitalized Lease Liabilities” of any Person means all monetary obligations of
such Person under any leasing or similar arrangement that, in accordance with
GAAP, would be classified as capitalized leases on a balance sheet of such
Person or otherwise disclosed as such in a note to such balance sheet and, for
purposes of the Financing Documents, the amount of such obligations shall be the
capitalized amount thereof, determined in accordance with GAAP. For the
avoidance of doubt, “Capitalized Lease Liabilities” shall not include
obligations or liabilities of any Person to pay rent or other amounts under any
lease of (or other arrangement conveying the right to use) real or personal
property, or a combination thereof, which obligations would be required to be
classified and accounted for as an operating lease under GAAP as existing on the
Closing Date.

 

“Cash Collateral Agreement” means the Cash Collateral Escrow Agreement, dated as
of June 13, 2012, by and among Pacific Holding, International Fidelity Insurance
Company and Allegheny Casualty Company.

 

“Cash Equivalents” means:

 

(a)readily marketable direct obligations of the government of the United States
or any agency or instrumentality thereof, or obligations unconditionally
guaranteed by the full faith and credit of the government of the United States,
in each case maturing within one (1) year from the date of acquisition thereof;

 



6

 

 

(b)securities issued by any state of the United States of America or any
political subdivision of any such state or any public instrumentality thereof
having maturities of not more than one (1) year from the date of acquisition
thereof and, at the time of acquisition, having a rating of AA- or higher from
S&P or Aa3 or higher from Moody’s (or, if at any time neither S&P nor Moody’s
shall be rating such obligations, an equivalent rating from another nationally
recognized rating service); and

 

(c)investments in certificates of deposit, banker’s acceptances and time
deposits maturing within two hundred and seventy (270) days from the date of
acquisition thereof issued or guaranteed by or placed with, and money market
deposit accounts issued or offered by, the Administrative Agent or any domestic
office of any commercial bank organized under the laws of the United States of
America, any State thereof, any country that is a member of the Organisation for
Economic Co-Operation and Development or any political subdivision thereof, that
has a combined capital and surplus and undivided profits of not less than five
hundred million Dollars ($500,000,000).

 

“Cash Flow” means, for any period, the sum (without duplication) of the
following: (i) all cash paid to the Borrowers during such period in connection
with the Ethanol Offtake Agreements, DG Offtake Agreements and any other sales
of Products, (ii) all interest and investment earnings paid to the Borrowers or
the Project Accounts during such period on amounts on deposit in the Project
Accounts, (iii) all cash paid to the Borrowers during such period as Business
Interruption Insurance Proceeds or liability insurance proceeds (but only to the
extent that such liability insurance proceeds represent reimbursement of third
party claims already paid by the Borrowers) and (iv) all other cash paid to the
Borrowers during such period; provided, that Cash Flow shall not include any
proceeds of the Loans or any other Indebtedness incurred by any Borrower;
Insurance Proceeds; Condemnation Proceeds; any amounts paid pursuant to the
Sponsor Support Agreement; proceeds from any disposition of assets of any Plant
or any Borrower (other than Products); tax refunds; amounts received, whether by
way of a capital contribution or otherwise, from any holders of Equity Interests
of any Borrower (other than payments made under the Affiliated Project Documents
when due and payable in accordance with the terms thereof and the terms of the
Financing Documents); and any other extraordinary or non-cash income or receipt
of any Borrower under GAAP.

 

“Casualty Event” means an event that causes any Plant, or any material portion
thereof, to be damaged, destroyed or rendered unfit for normal use for any
reason whatsoever.

 

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act (42 U.S.C. § 9604, et seq.), as amended, and rules, regulations,
standards guidelines and publications issued thereunder.

 

“Change of Control” means any transaction or series of related transactions
(including any merger or consolidation) consummated without the prior written
consent of the Required Senior Lenders, or, from and after the Senior Discharge
Date, the Required Lenders of the Revolving Loan Class and the Required Lenders
of the Tranche A-1 Term Loan Class the result of which is that:

 



7

 

 

(i)Pacific Holding fails to maintain, directly, legally or beneficially, one
hundred percent (100%) of the Equity Interests of any of Madera, Boardman,
Stockton or Burley;

 

(ii)the Pledgor fails to maintain, directly, legally or beneficially, one
hundred percent (100%) of the Equity Interests of Pacific Holding;

 

(iii)any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding any employee benefit plan
of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire, whether such right is exercisable immediately or only
after the passage of time (such right, an “option right”)), directly or
indirectly, of 66⅔% or more of the Equity Interests of Pledgor entitled to vote
for members of the board of managers or equivalent governing body of Pledgor on
a fully-diluted basis (and taking into account all such securities that such
“person” or “group” has the right to acquire pursuant to any option right); or

 

(iv)any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding any employee benefit plan
of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
not a member of Pledgor on the date of the Original Credit Agreement becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Securities
Exchange Act of 1934, except that a person or group shall be deemed to have
“beneficial ownership” of all securities that such person or group has the right
to acquire, whether such right is exercisable immediately or only after the
passage of time (such right, an “option right”)), directly or indirectly, of 50%
or more of the Equity Interests of Pledgor entitled to vote for members of the
board of managers or equivalent governing body of Pledgor on a fully-diluted
basis (and taking into account all such securities that such “person” or “group”
has the right to acquire pursuant to any option right).

 

“Class” means the Revolving Loans, the Tranche A-1 Term Loans or the Tranche A-2
Term Loans.

 



8

 

 

“Closing Date” means June 25, 2010.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Cold Shutdown” means, in respect of a Plant, the maintenance of such Plant in a
state in which the Plant facilities are not producing ethanol, ethanol work in
process has been completed, and wherein (i) Plant systems and equipment
preservation are being managed in accordance with manufacturer recommendations
and (ii) Plant facilities operate with a reduced headcount. “Cold Shutdown”
contemplates minimized usage of a Plant’s utility systems but does not
contemplate any cessation of compliance monitoring with respect to Necessary
Project Approvals.

 

“Collateral” means all assets of the Loan Parties and Equity Interests in the
Borrowers, whether now owned or hereinafter acquired, upon which a Lien is
purported to be created by any Security Document then in effect or contemplated
to be in effect.

 

“Collateral Agent” means Wells Fargo, in its capacity as collateral agent for
the Senior Secured Parties under the Financing Documents, and includes each
other Person that may, from time to time be appointed as successor Collateral
Agent pursuant to Section 10.06 (Resignation or Removal of Agent).

 

“Commitment Fee” has the meaning provided in Section 3.11(a) (Fees).

 

“Commitment Percentage” means, as to any Lender at any time, such Lender’s Term
Loan Commitment Percentage or Revolving Loan Commitment Percentage, as the
context may require.

 

“Commitments” means, with respect to each Lender, as applicable, such Lender’s
Term Loan Commitment or Revolving Loan Commitment, as the context may require.

 

“Commodity Hedging Arrangements” means any arrangement to hedge the price of
corn purchases, ethanol sales, Distillers Grains sales or natural gas purchases.

 

“Commodity Hedging Policy” means the Risk Management Policy of the Borrowers in
the form attached to the Original Credit Agreement as Exhibit D, as the same may
be updated in a manner reasonably satisfactory to the Administrative Agent.

 

“Condemnation Proceeds” means any amounts and proceeds of any kind (including
instruments) payable in respect of any Event of Taking.

 

“Consenting Lender” means each Lender whose signature appears on the signature
pages to this Agreement as of the Restatement Effective Date.

 

“Consents” means each Consent and Agreement entered into among a Project Party,
the Borrowers, and the Collateral Agent, each in form and substance reasonably
satisfactory to the Collateral Agent.

 



9

 

 

“Consultants” means the Financial Advisor, the Independent Engineer, the
Insurance Consultant and any other consultants appointed by or on behalf of the
Lenders.

 

“Contest” means, with respect to any matter or claim involving any Person, that
such Person is contesting such matter or claim in good faith and by appropriate
proceedings timely instituted; provided, that the following conditions are
satisfied: (a) such Person has posted a bond or other security (which may
include funds reserved in an appropriate Project Account) reasonably acceptable
to the Administrative Agent; (b) during the period of such contest, the
enforcement of any contested item is effectively stayed; (c) none of such Person
or any of its officers, directors or employees, or any Senior Secured Party or
its respective officers, directors or employees, is or could reasonably be
expected to become subject to any criminal liability or sanction in connection
with such contested items; and (d) such contest and any resultant failure to pay
or discharge the claimed or assessed amount does not, and would not reasonably
be expected to (i) result in a Material Adverse Effect or (ii) involve a
material risk of the sale, forfeiture or loss of, or the creation, existence or
imposition of any Lien (other than a Permitted Lien) on, any of the Collateral.

 

“Contingent Liabilities” means any agreement, undertaking or arrangement by
which any Person guarantees, endorses or otherwise becomes or is contingently
liable upon (by direct or indirect agreement, contingent or otherwise, to
provide funds for payment, to supply funds to, or otherwise to invest in, a
debtor, or otherwise to assure a creditor against loss) the indebtedness,
obligation or any other liability of any other Person (other than by
endorsements of instruments in the course of collection), or guarantees the
payment of dividends or other distributions upon the shares of any other Person.
The amount of any Person’s obligation under any contingent liabilities shall
(subject to any limitation set forth therein) be deemed for purposes of this
Agreement to be the outstanding principal amount of the debt, obligation or
other liability guaranteed thereby; provided, that if the maximum amount of the
debt, obligation or other liability guaranteed thereby has not been established,
the amount of such contingent liability shall be the maximum reasonably
anticipated amount of the debt, obligation or other liability; provided,
further, that any agreement to limit the maximum amount of such Person’s
obligation under such contingent liability shall not, of and by itself, be
deemed to establish the maximum reasonably anticipated amount of such debt,
obligation or other liability.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Corn Supplier” means Pacific Ag Products or any other counterparty to a Grain
Supply Agreement.

 

“DDG” means dried distillers grains (if any) produced by the Borrowers at the
Project.

 

“Debt Service” means, for any period, the sum of (i) all fees (including Fees)
scheduled to become due and payable during such period to the Senior Secured
Parties, (ii) interest on the Loans (taking into account any payments received
under Interest Rate Protection Agreements) scheduled to become due and payable
during such period to the Senior Secured Parties, (iii) principal payments of
the Loans (excluding the Required Cash Sweep and any other mandatory
prepayments) scheduled to become due and payable during such period to the
Senior Secured Parties and (iv) all payments due by the Borrowers pursuant to
Section 4.03 (Increased Eurodollar Loan Costs) and Section 4.07(a) (Taxes) with
respect to such scheduled principal, interest and fees.

 



10

 

 

“Debt Service Reserve Account” has the meaning set forth in Section 8.01(d)
(Establishment of Project Accounts).

 

“Debt Service Reserve Release Certificate” means a certificate in substantially
the form of Exhibit 8.06 duly executed by an Authorized Officer of the
Borrowers’ Agent, directing the transfer of funds from the Debt Service Reserve
Account.

 

“Debt Service Reserve Requirement” means, as of any date, the amount equal to
the projected scheduled Debt Service payable in respect of the succeeding six
(6) months.

 

“Debtor Relief Laws” means the Bankruptcy Code and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.

 

“Default” means any condition, occurrence or event that, after notice or passage
of time or both, would be an Event of Default.

 

“Default Excess” means, with respect to any Defaulting Lender, the excess, if
any, of such Defaulting Lender’s pro rata share of the aggregate outstanding
principal amount of all Tranche A-1 Term Loans, Tranche A-2 Term Loans or
Revolving Loans (as the case may be) of all Tranche A-1 Lenders, Tranche A-2
Lenders or Revolving Lenders (as the case may be) (calculated as if all
Defaulting Lenders (including such Defaulting Lender) had funded all of their
respective Defaulted Loans) over the aggregate outstanding principal amount of
all Tranche A-1 Term Loans, Tranche A-2 Term Loans or Revolving Loans (as the
case may be) of such Defaulting Lender.

 

“Default Period” means, with respect to any Defaulting Lender, the period
commencing on the date of the applicable Funding Default and ending on the
earliest of the following dates: (i) the date on which all Commitments are
cancelled or terminated and/or the Obligations are declared or become
immediately due and payable, (ii) the date on which (a) the Default Excess with
respect to such Defaulting Lender shall have been reduced to zero (whether by
the funding by such Defaulting Lender of any Defaulted Loans of such Defaulting
Lender or by the non pro rata application of any voluntary or mandatory
prepayments of the Loans pursuant to the terms hereof) and (b) such Defaulting
Lender shall have delivered to the Borrowers and the Administrative Agent a
written reaffirmation of its intention to honor its obligations hereunder with
respect to its Commitments, and (iii) the date on which the Borrowers and the
Required Lenders of the Revolving Loan Class waive all Funding Defaults of such
Defaulting Lender in writing.

 



11

 

 

“Default Rate” has the meaning set forth in Section 3.04(a) (Default Interest
Rate).

 

“Defaulted Loan” has the meaning provided in Section 2.08 (Defaulting Lenders).

 

“Defaulting Lender” has the meaning provided in Section 2.08 (Defaulting
Lenders).

 

“DG Offtake Agreements” means any agreement relating to the sale of Distillers
Grains by any Borrower with a scheduled term in excess of one year and with
payments thereunder expected to be in excess of three million Dollars
($3,000,000) and each agreement between any Borrower and Pacific Ag Products
relating to the sale or marketing of Distillers Grains.

 

“DIP Advance Claims” has the meaning set forth in the Reorganization Plan.

 

“Discharge Date” means the date on which (a) all outstanding Commitments have
been terminated and (b) all amounts payable in respect of the Obligations have
been irrevocably paid in full in cash (other than obligations under the
Financing Documents that by their terms survive and with respect to which no
claim has been made by the Senior Secured Parties).

 

“Distillers Grains” means DDG, WDG, and any other form of distillers grain
products (including syrup) marketed by any Borrower from time to time.

 

“Dollar” and the sign “$” mean lawful money of the United States.

 

“Domestic Office” means, relative to any Lender, the office of such Lender
designated on Schedule 1.01(a) or designated in the Lender Assignment Agreement
pursuant to which such Lender became a Lender hereunder or such other office of
a Lender (or any successor or assign of such Lender) within the United States as
may be designated from time to time by written notice from such Lender, as the
case may be, to the Borrowers’ Agent and the Administrative Agent.

 

“Eligible Assignee” means (a) any Lender, (b) an Affiliate of any Lender, (c) an
Approved Fund, (d) a QIB that is not an Affiliate of a Loan Party and (e) any
other Person (other than a natural person) approved by the Administrative Agent
and, so long as no Default or Event of Default has occurred and is continuing,
the Borrower’s Agent (each such approval not to be unreasonably withheld or
delayed).

 

“Environmental Affiliate” means any Person, only to the extent of, and only with
respect to matters or actions of such Person for which, any Borrower could
reasonably be expected to have liability as a result of such Borrower retaining,
assuming, accepting or otherwise being subject to liability for Environmental
Claims relating to such Person, whether the source of such Borrower’s obligation
is by contract or operation of Law.

 

“Environmental Approvals” means any Governmental Approvals required under
applicable Environmental Laws.

 



12

 

 

“Environmental Claim” means any written notice, claim, demand or similar written
communication by any Person alleging potential liability or requiring or
demanding remedial or responsive measures (including potential liability for
investigatory costs, cleanup, remediation and mitigation costs, governmental
response costs, natural resources damages, property damages, personal injuries,
fines or penalties) in each such case (x) either (i) with respect to
environmental contamination-related liabilities or obligations with respect to
which any of the Borrowers could reasonably be expected to be responsible that
are, or could reasonably be expected to be, in excess of two hundred thousand
Dollars ($200,000) in the aggregate, or (ii) that has or could reasonably be
expected to result in a Material Adverse Effect and (y) arising out of, based on
or resulting from (i) the presence, release or threatened release into the
environment, of any Materials of Environmental Concern at any location, whether
or not owned by such Person; (ii) circumstances forming the basis of any
violation, or alleged violation, of any Environmental Laws or Environmental
Approvals; or (iii) exposure to Materials of Environmental Concern.

 

“Environmental Laws” means all Laws applicable to the Project relating to
pollution or protection of human health, safety or the environment (including
ambient air, surface water, ground water, land surface or subsurface strata),
including Laws relating to emissions, discharges, releases or threatened
releases of Materials of Environmental Concern, or otherwise applicable to the
Project relating to the manufacture, processing, distribution, use, treatment,
storage, disposal, transport or handling of Materials of Environmental Concern.

 

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination,
in each such case including all voting rights and economic rights related
thereto.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute of similar import, together with the regulations
thereunder, in each case as in effect from time to time. References to sections
of ERISA also refer to any successor sections.

 

“ERISA Affiliate” means any Person, trade or business that, together with any
Borrower, is or was treated as a single employer under Section 414 of the Code
or Section 4001 of ERISA.

 

“ERISA Plan” means any Plan that is not a Multiemployer Plan.

 

“Ethanol Offtake Agreements” means any agreement relating to the sale of ethanol
by any Borrower with a scheduled term in excess of one year and with payments
thereunder expected to be in excess of three million Dollars ($3,000,000), and
each agreement between any Borrower and Kinergy relating to the sale or
marketing of ethanol.

 



13

 

 

“Eurodollar Loan” means any Loan bearing interest at a rate determined by
reference to the Eurodollar Rate and the provisions of Article II (Commitments
and Funding) and Article III (Repayments, Prepayments, Interest and Fees).

 

“Eurodollar Office” means, relative to any Lender, the office of such Lender
designated as such on Schedule 1.01(a) or designated in the Lender Assignment
Agreement pursuant to which such Lender became a Lender hereunder or such other
office of a Lender as designated from time to time by notice from such Lender to
the Borrowers’ Agent and the Administrative Agent pursuant to Section 4.04
(Obligation to Mitigate) that shall be making or maintaining Eurodollar Loans of
such Lender hereunder.

 

“Eurodollar Rate” means, for any Interest Period with respect to any Eurodollar
Loan, an interest rate per annum equal to the rate per annum obtained by
dividing (x) LIBOR for such Interest Period and such Eurodollar Loan, by (y) a
percentage equal to (i) 100% minus (ii) the Eurodollar Reserve Percentage for
such Interest Period.

 

“Eurodollar Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the F.R.S. Board for determining the
maximum reserve requirement (including any emergency, supplemental or other
marginal reserve requirement) with respect to eurocurrency funding (currently
referred to as “Eurocurrency Liabilities”). The Eurodollar Rate for each
outstanding Eurodollar Loan shall be adjusted automatically as of the effective
date of any change in the Eurodollar Reserve Percentage.

 

“Event of Abandonment” means with respect to any Plant any of the following
shall have occurred: (i) the abandonment by the applicable Borrower of the
operation or maintenance of such Plant for a period of more than ten (10)
consecutive days (other than as a result of force majeure, an Event of Taking or
a Casualty Event), (ii) the suspension of all or substantially all of any
Borrower’s activities with respect to such Plant, other than as the result of a
force majeure, Event of Taking or Casualty Event, for a period of more than ten
(10) consecutive days, or (iii) any written acknowledgement by any Borrower of a
final decision to take any of the foregoing actions; provided that neither Cold
Shutdown nor Hot Idle shall constitute an Event of Abandonment under any of
clauses (i), (ii) or (iii).

 

“Event of Default” means any one of the events specified in Section 9.01 (Events
of Default).

 

“Event of Taking” means any taking, exercise of rights of eminent domain, public
improvement, inverse condemnation, condemnation or similar action of or
proceeding by any Governmental Authority relating to any material part of any
Plant, the Project, any Equity Interests of any Borrower, or any other assets
thereof.

 

“Event of Total Loss” means the occurrence of a Casualty Event affecting all or
substantially all of any Plant, the Project or the assets of any Borrower.

 



14

 

 

“Excluded Taxes” means, with respect to any Agent or any Lender or any other
recipient of any payment to be made by or on account of any Obligation of the
Borrowers hereunder, (a) income or franchise Taxes imposed on (or measured by)
its net income levied as a result of a present or former connection between such
Agent, such Lender or such other recipient and the jurisdiction of the
Governmental Authority imposing such Tax or any political subdivision or taxing
Authority thereof or therein (other than such Agent’s, such Lender’s or such
other recipient’s having executed, delivered or performed its obligations or
recovered a payment under, or enforced, this Agreement or any other Financing
Document), (b) any branch profits Tax imposed by the United States, or any
similar Tax imposed by any other jurisdiction described in clause (a) above, or
(c) any United States withholding Tax to the extent that is imposed on amounts
payable to such Agent or such Lender at the time such Agent or such Lender
becomes a party to this Agreement or such other Financing Document.

 

“Exercise of Remedies” means with respect to any Indebtedness the exercise of
any remedy (judicially or non-judicially) in respect of such Indebtedness
including an acceleration of such Indebtedness (with or without the taking of
any action), the commencement of any action, suit or proceeding in respect of
such Indebtedness or the application of any collateral to such Indebtedness.

 

“Existing Pledgor Consent” means the Written Consent in Lieu of Special Meeting
of New PE Holdco LLC, dated as of September 14, 2012, among certain of the
equity holders of the Pledgor.

 

“Extended Loan” means (a) each Revolving Loan, (b) each Tranche A-1 Closing Date
Term Loan held by any Extending Lender, and (c) each Tranche A-1 Subsequent Term
Loan.

 

“Extending Lender” means (a) each Lender designated with an “*” on Schedule
1.01(a) hereto, (b) any Affiliated Lender or (c) any assignee of any Lender
described in the foregoing clauses (a) and (b).

 

“Extraordinary Proceeds Account” has the meaning provided in Section 8.01(i)
(Establishment of Project Accounts).

 

“Extraordinary Proceeds Release Notice” means a certificate in substantially the
form of Exhibit 8.08, duly executed by an Authorized Officer of the Borrowers’
Agent.

 

“Federal Funds Effective Rate” means, for any day, the rate per annum (rounded
upwards, if necessary, to the nearest 1/100 of 1%) equal to the weighted average
of the rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers on such day, as published on
the next succeeding Business Day by the Federal Reserve Bank of New York, or, if
such rate is not so published for any day that is a Business Day, the average of
the quotations for such day for such transactions received by the Administrative
Agent from three federal funds brokers of recognized standing selected by the
Required Lenders.

 

“Fee Letters” means (i) the Fee Letter among the Administrative Agent, the
Collateral Agent and the Borrowers, dated June 17, 2011 and (ii) the Fee Letter
among the Administrative Agent, the Accounts Bank and the Borrowers, dated as of
June 29, 2010, setting forth certain fees that will, from time to time, become
due and payable with respect to the Loans and to the Agents.

 



15

 

 

“Fees” means, collectively, each of the fees payable by the Borrowers for the
account of any Lender or Agent pursuant to Section 3.11 (Fees).

 

“Financial Advisor” means any financial consultant as may be appointed hereunder
from time to time by the Required Senior Lenders or, from and after the Senior
Discharge Date, the Required Lenders of the Revolving Loan Class.

 

“Financial Asset” has the meaning provided in Section 8.09(b) (Representations,
Warranties and Covenants of Accounts Bank).

 

“Financing Documents” means:

 

(i)this Agreement;

 

(ii)the Notes;

 

(iii)the Security Documents;

 

(iv)the Interest Rate Protection Agreements, if any;

 

(v)the Fee Letters;

 

(vi)each Blocked Account Agreement;

 

(vii)the Sponsor Support Agreement;

 

(viii)the other financing and security agreements, documents and instruments
delivered in connection with this Agreement; and

 

(ix)each other document designated as a Financing Document by the Borrowers’
Agent and the Administrative Agent.

 

“First Amendment” means the First Amendment to the Prior Credit Agreement (prior
to giving effect to the First Amendment), dated as of July 13, 2012 by and among
the Borrowers, the Borrowers’ Agent, the Administrative Agent, the Collateral
Agent and the Lenders party thereto.

 

“Fiscal Quarter” means any quarter of a Fiscal Year.

 

“Fiscal Year” means any period of twelve (12) consecutive calendar months ending
on December 31.

 



16

 

 

“Floor Price” means the average of the OPIS daily mean quoted price for Chicago
pipeline/ethanol plus .01 U.S. dollars per gallon effective the bill of lading
(BOL) date, the publication immediately prior to the BOL date and the
publication day immediately following the BOL date plus a location differential
equal to the average of the OPIS daily mean quoted price for Los Angeles
pipeline/ethanol minus Chicago pipeline/ethanol for the period of January 2010 —
December 2010 plus a quality differential of .045 U.S. dollars per gallon. If
the BOL date is a Sunday, then the first publication day prior to and the two
(2) publication days immediately following the BOL date shall apply. If the BOL
date is a Saturday or holiday, then the two (2) publication days prior to and
the one (1) publication day immediately following the BOL date shall apply.

 

“F.R.S. Board” means the Board of Governors of the Federal Reserve System or any
successor thereto.

“Funding” means (a) with respect to the Tranche A-1 Closing Date Term Loans, the
incurrence of each Tranche A-1 Closing Date Term Loan made by the Tranche A-1
Lenders on the Closing Date, (b) with respect to the Tranche A-1 Subsequent Term
Loans, the incurrence of each Tranche A-1 Subsequent Term Loan made by the
Tranche A-1 Lenders on the applicable Funding Date, and (c) with respect to the
Revolving Loans, the incurrence of each Revolving Loan made by the Revolving
Lenders on a single date, in each case, as the context may require.

 

“Funding Date” means, with respect to each Funding, the date on which (a) with
respect to the Tranche A-1 Term Loans, funds are disbursed by the Administrative
Agent, on behalf of the Tranche A-1 Lenders, to the Borrowers in accordance with
Section 2.05 (Funding of Loans) and (b) with respect to the Revolving Loans,
funds are disbursed by the Administrative Agent, on behalf of the Revolving
Lenders, to the Borrowers in accordance with Section 2.05 (Funding of Loans) in
each case, as the context may require.

 

“Funding Default” has the meaning specified in Section 2.08 (Defaulting
Lenders).

 

“Funding Notice” means each request for Funding in the form of Exhibit 2.04-A to
this Agreement or Exhibit 2.04-B to the Original Credit Agreement, as
applicable, delivered in accordance with Section 2.04 (Notice of Fundings).

 

“GAAP” means generally accepted accounting principles in effect from time to
time in the United States, applied on a consistent basis.

 

“Governmental Approval” means any authorization, consent, approval, license,
lease, ruling, permit, certification, exemption, filing for registration by or
with any Governmental Authority.

 

“Governmental Authority” means any nation, state, sovereign, or government, any
federal, regional, state, local or political subdivision and any entity
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government.

 

“Grain Supply Agreements” means any agreement relating to the purchase or supply
of grain to any Borrower with a scheduled term in excess of one year and with
payments thereunder expected to be in excess of two million Dollars ($2,000,000)
and each agreement between any Borrower and Pacific Ag Products relating to the
purchase or supply of grain to such Borrower.

 



17

 

 

“Granting Lender” has the meaning provided in Section 11.03(h) (Assignments).

 

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien).

 

“Heiskell” means J.D. Heiskell Holdings, LLC, a California limited liability
company.

 

“Hot Idle” in respect of a Plant, means the maintenance of such Plant in a state
in which the Plant facilities are not producing ethanol with the exception of
completing work-in- process inventory, and a range of operations from a state
wherein (i) Plant systems including fermentation tanks are maintained with an
amount of work-in-process Product to a state in which such systems have been
emptied and cleaned and the required process water and chemicals have been
removed from the Plant facilities and (ii) Plant facilities operate with either
a full complement of head count, or, subject to prior written notice and
consultation with the Administrative Agent (in the case of any reduction in
headcount that is not the result of a termination for cause or a voluntary
resignation by any person working at such Plant) a reduced headcount. “Hot Idle”
does not include or contemplate a shutdown of such plant’s utility systems or
any cessation of compliance monitoring with respect to Necessary Project
Approvals.

 

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

 

(a) all obligations of such Person for or in respect of moneys borrowed or
raised, whether or not for cash by whatever means (including acceptances,
deposits, discounting, letters of credit, factoring, and any other form of
financing which is recognized in accordance with GAAP in such Person’s financial
statements as being in the nature of a borrowing or is treated as “off-balance
sheet” financing);

 

(b) all obligations of such Person evidenced by bonds, debentures, notes, loan
agreements or other similar instruments;

 



18

 

 

(c) all obligations of such Person for the deferred purchase price of property
or services;

 

(d) all obligations of such Person under conditional sale or other title
retention agreements relating to property or assets acquired by such Person
(even though the rights and remedies of the seller or lender under such
agreement in the event of default are limited to repossession or sale of such
property or are otherwise limited in recourse);

 

(e) the maximum amount of all direct or contingent obligations of such Person
arising under letters of credit (including standby and commercial), bankers’
acceptances, bank guaranties, surety bonds and similar instruments;

 

(f) all Capitalized Lease Liabilities;

 

(g) net obligations of such Person under any Swap Contract;

 

(h) all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interests in such Person or
any other Person or any warrants, rights or options to acquire such Equity
Interests, valued, in the case of redeemable preferred interests, at the greater
of its voluntary or involuntary liquidation preference plus accrued and unpaid
dividends; and

 

(i) all Guarantees of such Person in respect of any of the foregoing.

 

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Indemnitee” has the meaning provided in Section 11.09 (Indemnification by the
Borrowers).

 

“Independent Engineer” means Harris Group Inc., or any replacement independent
engineer appointed by the Required Senior Lenders or, from and after the Senior
Discharge Date, the Required Lenders and, so long as no Default or Event of
Default has occurred and is continuing, reasonably acceptable to the Borrower’s
Agent (which acceptance shall not be unreasonably withheld or delayed).

 

“Information” has the meaning provided in Section 11.18 (Treatment of Certain
Information; Confidentiality).

 

“Initial Annual Forecast” means the initial forecast of the projected
requirements for Operation and Maintenance Expenses and Maintenance Capital
Expenses on a monthly basis for each Plant prepared by the Borrowers and
attached hereto as Schedule 6.01(m)B.

 



19

 

 

“Initial Budget” means the initial budget reflecting projected cash flows,
operating disbursements, payroll disbursements, non-operating disbursements and
cash balances of the Borrowers, prepared by the Borrowers and attached to the
Original Credit Agreement as Schedule 6.01(m)A.

 

“Insolvency Proceeding” means, with respect to any Person:

 

(i)any case commenced by or against such Person under the Bankruptcy Code or any
similar federal or state law for the relief of debtors, any other proceeding for
the reorganization, recapitalization or adjustment or marshalling of the assets
or liabilities of such Person, any receivership or assignment for the benefit of
creditors relating to such Person or any similar case or proceeding relative to
such Person or its creditors, as such, in each case whether or not voluntary;

 

(ii)any liquidation, dissolution, marshalling of assets or liabilities or other
winding up of or relating to such Person, in each case whether or not voluntary
and whether or not involving bankruptcy or insolvency; or

 

(iii)any other proceeding of any type or nature in which substantially all
claims of creditors of such Person are determined and any payment or
distribution is or may be made on account of such claims.

 

“Insurance and Condemnation Proceeds Accounts” means, collectively, the Madera
Insurance and Condemnation Proceeds Account, the Boardman Insurance and
Condemnation Proceeds Account, the Stockton Insurance and Condemnation Proceeds
Account and the Burley Insurance and Condemnation Proceeds Account.

 

“Insurance and Condemnation Proceeds Request Certificate” means a certificate,
in substantially the form of Exhibit 8.07, executed by an Authorized Officer of
the Borrowers’ Agent and setting forth proposed instructions for the transfer or
withdrawal of Insurance Proceeds or Condemnation Proceeds, as the case may be,
from an Insurance and Condemnation Proceeds Account.

 

“Insurance Consultant” means any insurance consultant appointed by the Required
Senior Lenders or, from and after the Senior Discharge Date, the Required
Lenders and, so long as no Default or Event of Default has occurred and is
continuing, reasonably acceptable to the Borrower’s Agent (which acceptance
shall not be unreasonably withheld or delayed).

 

“Insurance Proceeds” means all proceeds of any insurance policies required
pursuant to this Agreement or otherwise obtained with respect to any Borrower,
any Plant or the Project that are paid or payable to or for the account of any
Borrower, or the Collateral Agent as loss payee, or additional insured (other
than Business Interruption Insurance Proceeds and proceeds of insurance policies
relating to third party liability).

 



20

 

 

“Intercreditor Agreement” means the Intercreditor Agreement dated as of the
Restatement Effective Date, the Collateral Agent, the Administrative Agent, the
Senior Collateral Agent and the Senior Administrative Agent, as acknowledged
and, as to certain provisions thereof, agreed by the Borrowers and Borrowers’
Agent attached as Exhibit B.

 

“Interest Payment Date” means, with respect to any Loan without duplication, the
last day of each Interest Period applicable to each Funding of which such Loan
is a part.

 

“Interest Period” means, with respect to any Eurodollar Loan, the period
beginning on (and including) the date on which such Eurodollar Loan is made
pursuant to Section 2.05 (Funding of Loans) or the date on which each successive
interest period for each such Eurodollar Loan is determined pursuant to
Section 3.03 (Interest Rates) and ending on (and including) the day that
numerically corresponds to such date one (1) month thereafter; provided, that
(i) if such Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall end on the next following Business Day (unless
such next following Business Day is in a different a calendar month, in which
case such Interest Period shall end on the next preceding Business Day), (ii)
any Interest Period that begins on the last Business Day of a month (or on a day
for which there is no numerically corresponding day in the month at the end of
such Interest Period) shall end on the last Business Day of the month at the end
of such Interest Period, (iii) no Interest Period shall end after any Monthly
Date unless the aggregate outstanding principal amount of Eurodollar Loans
having Interest Periods which end on or prior to such Monthly Date shall be at
least equal to the aggregate principal amount of Eurodollar Loans due and
payable on or prior to such Monthly Date, and (iv) no Interest Period may end
later than the Maturity Date.

 

“Interest Period Notice” means a notice in substantially the form attached
hereto as Exhibit 3.03, executed by an Authorized Officer of the Borrowers’
Agent.

 

“Interest Rate Protection Agreement” means each interest rate swap, collar, put,
or cap, or other interest rate protection arrangement, with a Qualified
Counterparty, in each such case that is reasonably satisfactory to the
Administrative Agent and is entered into in accordance with Section 7.02(u)
(Negative Covenants - Interest Rate Protection Agreement).

 

“Interest Rate Protection Provider” means a Qualified Counterparty that is party
to an Interest Rate Protection Agreement.

 

“Kinergy” means Kinergy Marketing, LLC, an Oregon limited liability company.

 

“Law” means, with respect to any Governmental Authority, any constitutional
provision, law, statute, rule, regulation, ordinance, treaty, order, decree,
judgment, decision, common law, holding, injunction, Governmental Approval or
requirement of such Governmental Authority. Unless the context clearly requires
otherwise, the term “Law” shall include each of the foregoing (and each
provision thereof) as in effect at the time in question, including any
amendments, supplements, replacements, or other modifications thereto or
thereof, and whether or not in effect as of the date of this Agreement.

 



21

 

 

“Leased Premises” means, with respect to the Boardman Plant, the Premises, as
defined in the Boardman Lease and, with respect to the Stockton Plant, the
Premises, as defined in the Stockton Lease.

 

“Leases” means, collectively, the Boardman Lease and the Stockton Lease.

 

“Lender Assignment Agreement” means a Lender Assignment Agreement, substantially
in the form of Exhibit 11.03.

 

“Lender Committee” means “Lender Committee” referred to in the consent and
direction letter, dated as of August 1, 2011 and attached hereto as Schedule A,
and any successor committee representing the Lenders (it being understood that
there shall be no more than one Lender Committee entitled to indemnification
pursuant to Section 11.09 (Indemnification by the Borrowers) at any time).

 

“Lenders” means the persons identified as “Lenders” on Schedule 1.01(a) and each
other Person that acquires the rights and obligations of a Lender hereunder
pursuant to Section 11.03 (Assignments).

 

“LIBOR” means, for any Interest Period:

 

(a) the rate per annum equal to the rate determined by the Administrative Agent
to be the London Interbank Offered Rate as published by Bloomberg or Reuters (or
any successor to either of them) for deposits in Dollars (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period, determined as of approximately 11:00 a.m. (London time) two (2) Business
Days prior to the first day of such Interest Period; or

 

(b) if the rate referenced in the preceding clause (a) is not available, the
rate per annum equal to the rate determined by the Administrative Agent to be
the London Interbank Offered Rate on such other page or other service that
displays the London Interbank Offered Rate for deposits in Dollars (for delivery
on the first day of such Interest Period) with a term equivalent to such
Interest Period, determined as of approximately 11:00 a.m. (London time) two (2)
Business Days prior to the first day of such Interest Period; or

 

(c) if the rates referenced in the preceding clauses (a) and (b) are not
available, the last available rate for LIBOR pursuant to this definition.

 

Notwithstanding the foregoing, in no event shall LIBOR be less than a rate per
annum equal to four percent (4%).

 

“Lien” means any security interest, mortgage, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, bailment, conditional sales or title retention
agreement, lien (statutory or otherwise), charge against or interest in
property, in each case of any kind, to secure payment of a debt or performance
of an obligation.

 

“Liquidity Agreement” dated as of June 7, 2012 among the Pacific Holdings,
Burly, Boardman, Stockton, Kinergy and Pacific Ag Products.

 



22

 

 

“Loan Parties” means, collectively, each Borrower and the Pledgor.

 

“Loans” means, collectively, the Term Loans and the Revolving Loans.

 

“Local Account” means any local bank account (other than the Project Accounts)
in the name of any Borrower.

 

“Madera” has the meaning set forth in the Preamble.

 

“Madera Deed of Trust” means the Deed of Trust, Security Agreement, Financing
Statement, Fixture Filing and Assignment of Leases, Rents and Security Deposits,
in form and substance reasonably satisfactory to the Lenders and the Collateral
Agent, dated on or about the date of the Original Credit Agreement, made by
Madera to Stewart Title Guaranty Company, as trustee, for the benefit of the
Collateral Agent, as beneficiary.

 

“Madera Insurance and Condemnation Proceeds Account” has the meaning provided in
Section 8.01(e) (Establishment of Project Accounts).

 

“Madera LLC Agreement” means the Fourth Amended and Restated Limited Liability
Company Operating Agreement of Madera dated as of June 29, 2010.

 

“Madera Plant” means the ethanol production facility located at Madera,
California, with a capacity of approximately forty (40) million gallons-per-year
of denatured ethanol, including the Site on which such facility is located, and
all buildings, structures, improvements, easements and other property related
thereto.

 

“Madera Pledge Agreement” means the Pledge and Security Agreement, in form and
substance reasonably satisfactory to the Lenders and the Collateral Agent, dated
on or about the date of the Original Credit Agreement, among Pacific Holding,
Madera and the Collateral Agent, pursuant to which Pacific Holding pledges one
hundred percent (100%) of the Equity Interests in Madera to the Collateral
Agent.

 

“Madera Security Agreement” means the Assignment and Security Agreement, in form
and substance reasonably satisfactory to the Lenders and the Collateral Agent,
dated on or about the date of the Original Credit Agreement, made by Madera in
favor of the Collateral Agent.

 

“Madera Subordination Agreement” means that certain Subordination Agreement,
dated as of the Restatement Effective Date, by and among Madera, the Senior
Collateral Agent, and Collateral Agent.

 

“Maintenance Capital Expense Account” has the meaning set forth in
Section 8.01(c) (Establishment of Project Accounts).

 



23

 

 

“Maintenance Capital Expenses” means all expenditures by the Borrowers for
regularly scheduled (or reasonably anticipated) major maintenance of the
Project, Prudent Ethanol Operating Practice and vendor and supplier requirements
constituting major maintenance (including teardowns, overhauls, capital
improvements, replacements and/or refurbishments of major components of the
Project).

 

“Major Project Party” means Pacific Ethanol (until the termination of the Asset
Management Agreement), each Offtaker, each Corn Supplier, the landlord under
each Lease, Heiskell, the guarantor under any Project Document Guarantee
guarantying the obligations of any other Major Project Party and any other
Project Party designated as a Major Project Party by the Administrative Agent
and the Borrowers’ Agent.

 

“Mandatory Prepayment” means a prepayment in accordance with Section 3.08
(Mandatory Prepayment).

 

“Material Adverse Effect” means any event, development or circumstance that has
had or could reasonably be expected to have a material adverse effect in respect
of any Plant or the Project on (i) the business, assets, property, condition
(financial or otherwise) or operations (as applicable) of any Borrower, (ii) the
ability of any Borrower or any other Loan Party or any Project Party to perform
its material obligations under any Transaction Document to which it is a party,
(iii) creation, perfection or priority of the Liens granted, or purported to be
granted, in favor, or for the benefit, of the Collateral Agent or (iv) the
rights or remedies of any Senior Secured Party under any Financing Document;
provided that clauses (i) or (ii) of this definition shall not be a Material
Adverse Effect with respect to any Borrower if such event, development or
circumstance results from the Cold Shutdown of a Plant.

 

“Materials of Environmental Concern” means chemicals, pollutants, contaminants,
wastes, toxic substances and hazardous substances, any toxic mold, radon gas or
other naturally occurring toxic or hazardous substance or organism and any
material that is regulated in any way, or for which liability is imposed,
pursuant to an Environmental Law.

 

“Maturity Date” means June 30, 2016.

 

“Maximum Rate” has the meaning provided in Section 11.10 (Interest Rate
Limitation).

 

“Monthly Date” means the last Business Day of each calendar month.

 

“Monthly Period” means each one (1) month period beginning on (and including)
the day immediately following a Monthly Date and ending on (and including) the
next Monthly Date.

 

“Moody’s” means Moody’s Investors Service Inc., and any successor thereto that
is a nationally recognized rating agency.

 

“Mortgaged Property” means all real property right, title and interest of each
Borrower that is subject to the relevant Mortgage in favor of the Collateral
Agent.

 

“Mortgages” means, together, the Madera Deed of Trust, the Boardman Deed of
Trust, the Stockton Deed of Trust and the Burley Deed of Trust.

 



24

 

 

“Multiemployer Plan” means a Plan that is a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA.

 

“Necessary Project Approvals” means (i) all material Governmental Approvals that
are required under applicable Law to be obtained by any Borrower in connection
with the ownership and operation of a Plant at its full nameplate capacity as
contemplated by the Transaction Documents and (ii) the Governmental Approvals
described in Section 5.03(a) (Governmental Approvals).

 

“Necessary Project Contracts” means all material contracts, agreements,
technology licenses, instruments, letters, understandings, or other
documentation that are required to be obtained by any Borrower in connection
with the operation of the applicable Plant as contemplated by the Transaction
Documents.

 

“Net Swap Payment” means, with respect to any Interest Rate Protection Agreement
and for any period, all scheduled Obligations due and payable by any Borrower
under such Interest Rate Protection Agreement during such period, after giving
effect to any netting applicable thereto.

 

“Non-Appealable” means, with respect to any specified time period allowing an
appeal of any ruling under any constitutional provision, Law, statute, rule,
regulation, ordinance, treaty, order, decree, judgment, decision, certificate,
holding or injunction that such specified time period has elapsed without an
appeal having been brought.

 

“Non-U.S. Lender” has the meaning set forth in Section 4.07(e) (Taxes - Foreign
Lenders).

 

“Non-Voting Lender” means any Lender who (a) is a Defaulting Lender, (b) is a
Loan Party, a Project Party or any Affiliate or Subsidiary thereof or (c) has
sold a participation in the Loan held by it to any such Person (to the extent of
such participation).

 

“Notes” means the Term Notes and the Revolving Notes, including any promissory
notes issued by any Borrower in connection with assignments of any Loan of a
Lender, in each case substantially in the form of Exhibit 2.06, as they may be
amended, restated, supplemented or otherwise modified from time to time.

 

“Notice of Suspension” has the meaning provided in Section 8.18 (Notices of
Suspension of Accounts).

 

“Obligations” means and includes all loans, advances, debts, liabilities,
Indebtedness and obligations, howsoever arising, owed to the Agents, the Lenders
or any other Senior Secured Party of every kind and description (whether or not
evidenced by any note or instrument and whether or not for the payment of
money), direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest and fees that accrue after the commencement by or against any
Borrower of any Insolvency Proceeding naming such Borrower as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding, pursuant to the terms of this Agreement or any of the other
Financing Documents, including all principal, interest, fees, charges, expenses,
attorneys’ fees, costs and expenses, accountants’ fees and Consultants’ fees
payable by the Borrowers hereunder or thereunder.

 



25

 

 

“Offtaker” means each counterparty to each DG Offtake Agreement and each Ethanol
Offtake Agreement.

 

“Operating Account” has the meaning provided in Section 8.01(b) (Establishment
of Project Accounts).

 

“Operating Account Withdrawal Certificate” means a certificate in substantially
the form of Exhibit 8.04, duly executed by an Authorized Officer of the
Borrowers’ Agent, directing the transfer or withdrawal of funds from the
Operating Account.

 

“Operating Statement” means an operating statement with respect to each Plant,
in substantially the form of Exhibit 7.03(l).

 

“Operation and Maintenance Expenses” means the sum without duplication of all
(i) reasonable and necessary expenses of administering, managing and operating,
and generating Products for sale from, the Project and maintaining it in good
repair and operating condition, (ii) costs associated with the supply and
transportation of all corn, natural gas, electricity and other supplies and raw
materials to the Project and distribution and sale of Products from the Project
that any Borrower is obligated to pay, (iii) all reasonable and necessary
insurance costs, (iv) property, sales and franchise taxes to the extent that any
Borrower is liable to pay such taxes to the taxing authority (other than taxes
imposed on or measured by income or receipts) to which the Project, may be
subject (or payment in lieu of such taxes to which the Project may be subject),
(v) reasonable and necessary costs and fees incurred in connection with
obtaining and maintaining in effect Necessary Project Approvals, (vi) reasonable
and arm’s-length legal, accounting and other professional fees attendant to any
of the foregoing items and, (vii) the reasonable costs of administration and
enforcement of the Transaction Documents. In no event shall Maintenance Capital
Expenses be considered Operation and Maintenance Expenses.

 

“Organic Documents” means, with respect to any Person that is a corporation, its
certificate of incorporation, its by-laws and all shareholder agreements, voting
trusts and similar arrangements applicable to any of its authorized shares of
capital stock and, with respect to any Person that is a limited liability
company, its certificate of formation or articles of organization and its
limited liability agreement.

 

“Original Credit Agreement” means the Credit Agreement, dated as of June 25,
2010, by and among the Borrowers, the Borrowers’ Agent, each of the Lenders from
time to time party thereto, WestLB, as administrative agent for the Lenders,
collateral agent for the Senior Secured Parties and issuing bank thereunder, and
the Accounts Bank, as accounts bank, as amended, supplemented or otherwise
modified prior to both its amendment and restatement as the Prior Credit
Agreement and the First Amendment.

 

“Original Maturity Date” means the date that occurs three (3) years after the
Closing Date.

 



26

 

 

“Pacific Ag Products” means Pacific Ag. Products, LLC, a California limited
liability company.

 

“Pacific Ethanol” means Pacific Ethanol, Inc., a Delaware corporation.

 

“Pacific Ethanol Guarantees” means each guaranty to be made by Pacific Ethanol,
guaranteeing the performance and payment of the obligations of Kinergy or
Pacific Ag Products, as the case may be, under each of the Ethanol Offtake
Agreements, DG Offtake Agreements, and Grain Supply Agreements to which Kinergy
or Pacific Ag Products are party.

 

“Pacific Holding” has the meaning set forth in the Preamble.

 

“Pacific Holding LLC Agreement” means the Second Amended and Restated Limited
Liability Company Agreement of Pacific Holding dated as of June 29, 2010.

 

“Pacific Holding Pledge Agreement” means the Pledge and Security Agreement, in
form and substance reasonably satisfactory to the Lenders and the Collateral
Agent, dated on or about the date of the Original Credit Agreement, among
Pacific Holding, Pledgor and the Collateral Agent, pursuant to which Pledgor
pledges one hundred percent (100%) of the Equity Interests in Pacific Holding to
the Collateral Agent.

 

“Pacific Holding Security Agreement” means the Assignment and Security
Agreement, in form and substance reasonably satisfactory to the Lenders and the
Collateral Agent, dated on or about the date of the Original Credit Agreement,
made by Pacific Holding in favor of the Collateral Agent.

 

“Participant” has the meaning provided in Section 11.03(d) (Assignments).

 

“Patriot Act” means United States Public Law 107-56, Uniting and Strengthening
America by Providing Appropriate Tools Required to Intercept and Obstruct
Terrorism (USA PATRIOT ACT) of 2001, and the rules and regulations promulgated
thereunder from time to time in effect.

 

“PBGC” means the Pension Benefit Guaranty Corporation and any entity succeeding
to any or all of its functions under ERISA.

 

“PEI Junior Unsecured Notes” means those certain unsecured notes to be issued by
Pacific Ethanol pursuant to the Securities Purchase Agreement dated as of March
28, 2013 by and among Pacific Ethanol and the investors party thereto.

 

“PEI Notes” means, collectively, the PEI Senior Unsecured Notes and the PEI
Junior Unsecured Notes.

 

“PEI Senior Unsecured Notes” means those certain senior unsecured notes to be
issued by Pacific Ethanol pursuant to the Securities Purchase Agreement dated as
of December 19, 2012 by and among Pacific Ethanol and the investors party
thereto.

 



27

 

 

“PE Newco LLC Agreement” means the Limited Liability Company Agreement of New PE
Holdco LLC dated as of June 29, 2010.

 

“Permitted Commodity Hedge” means any non-speculative Swap Contract in respect
of certain commodities entered into in accordance with the Commodity Hedging
Policy

 

“Permitted Indebtedness” means Indebtedness identified in Section 7.02(a)
(Negative Covenants - Restrictions on Indebtedness of the Borrowers).

 

“Permitted Liens” means Liens identified in Section 7.02(b) (Negative Covenants
- Liens).

 

“Permitted PEI Subordinated Debt” means indebtedness of Borrowers to Pacific
Ethanol, which has been subordinated to Indebtedness under the Senior Financing
Documents and to the Obligations in a manner approved by the Required Lenders.

 

“Permitted Tax Distribution” means, with respect to any distributee that is
required to pay tax as a result of its direct or indirect ownership of the
Borrowers, an amount equal to (a) the Effective Tax Rate multiplied by (b) the
taxable income of Pacific Holding and the other Borrowers (after netting or
otherwise taking account of a distributee’s shares of the income, loss,
deduction and credit associated with the distributee’s interest in the
Borrowers) that the distributee is reasonably expected to have to report for
income tax purposes for the month distributed to the extent necessary to fund a
distributee’s timely payment to a Governmental Authority of tax liability
(including estimated payments thereof) and subject to correction as described
below. “Effective Tax Rate” means the highest combined federal and state tax
rate on corporations, applicable to any distributee, after giving effect to the
maximum amount of state income tax deductible for federal income tax purposes.
Permitted Tax Distributions as estimated for purposes of a Monthly Date shall be
subject to later correction to reflect amounts as actually reported on an income
tax return by a distributee for federal and state income tax purposes. Thus, on
any Monthly Date, the Permitted Tax Distribution means the amount calculated as
the product of (a) and (b), above, adjusted by the difference, if any, between
the Permitted Tax Distribution for the preceding Monthly Date as estimated for
such date and the Permitted Tax Distribution for that preceding Monthly Date as
finally determined.

 

“Permitted Variance” means, for each Budget Period, the product of (x) the
aggregate amount of the Budget for such Budget Period and (y) 10%.

 

“Person” means any natural person, corporation, partnership, limited liability
company, firm, association, trust, government, governmental agency or any other
entity, whether acting in an individual, fiduciary or other capacity.

 

“Plan” means an employee pension benefit plan (as defined in Section 3(3) of
ERISA) subject to Title IV of ERISA or Section 412 of the Code that is sponsored
or maintained by any Borrower or any ERISA Affiliate, or in respect of which any
Borrower or any ERISA Affiliate has any obligation to contribute or liability.

 

“Plants” means, collectively, the Madera Plant, the Boardman Plant, the Stockton
Plant and the Burley Plant.

 



28

 

 

“Pledge Agreements” means, collectively, the Madera Pledge Agreement, the
Boardman Pledge Agreement, the Stockton Pledge Agreement, the Burley Pledge
Agreement and the Pacific Holding Pledge Agreement.

 

“Pledgor” means PE Op Co., a Delaware corporation.

 

“Primary Swap Obligations” means, with respect to any Interest Rate Protection
Agreement, all scheduled obligations due and payable by any Person party to such
Interest Rate Protection Agreement (after giving effect to any netting
applicable thereto) and all payments of Swap Termination Value due and payable
by any Person party to such Interest Rate Protection Agreement, but excluding
any amounts owed in respect of Taxes, expenses and indemnification obligation
which do not constitute payments of Swap Termination Value.

 

“Prior Credit Agreement” means the Amended and Restated Credit Agreement, dated
as of August 1, 2011, by and among the Borrowers, the Borrowers’ Agent, each of
the Lenders from time to time party thereto, the Agents and WestLB, as issuing
bank thereunder (prior to the effectiveness of the First Amendment), as amended
by the First Amendment.

 

“Priority Senior Secured Parties” means the “Senior Secured Parties” as defined
in the Senior Credit Agreement.

 

“Process Agent” means any Person appointed as agent by any Borrower or any
Project Party, as required under the Financing Documents, to receive on behalf
of itself and its property services of copies of summons and complaint or any
other process which may be served in connection with any action or proceeding
before any court arising out of or relating to this Agreement or any other
Financing Document to which it is a party, including CT Corporation System.

 

“Products” means ethanol, Distillers Grains, carbon dioxide, and any other co
product or by-product produced in connection with the production of ethanol at
the Plants.

 

“Project” means each Plant and all auxiliary and other facilities constructed or
to be constructed by or on behalf of the applicable Borrowers pursuant to the
Project Documents relating to each such Plant or otherwise, together with all
fixtures and improvements thereto and each Site and all other real property,
easements and rights-of-way held by or on behalf of the applicable Borrowers and
all rights to use easements and rights-of-way of others.

 

“Project Accounts” means the Revenue Account, the Operating Account, the
Maintenance Capital Expense Account, the Debt Service Reserve Account, the
Insurance and Condemnation Proceeds Accounts and the Extraordinary Proceeds
Account, including any sub-account within such accounts.

 

“Project Document Guarantees” means each guarantee (by an Affiliate or
otherwise) of the performance of any Project Party’s obligations under a Project
Document, including the Pacific Ethanol Guarantees and any other such guarantee
required as a condition to approval of any Project Document in accordance with
this Agreement.

 



29

 

 

“Project Documents” means:

 

(i) the Asset Management Agreement;

 

(ii) the Leases;

 

(iii) the Grain Supply Agreements;

 

(iv) the Ethanol Offtake Agreements;

 

(v) the DG Offtake Agreements;

 

(vi) the Burley Heiskell GSA;

 

(vii) the Stockton Heiskell GSA;

 

(viii) the Boardman CHS GSA;

 

(ix) the Borrower LLC Agreements;

 

(x) the Project Document Guarantees;

 

(xi) the Liquidity Agreement;

 

(xii) any other documents designated as a Project Document by the Borrowers’
Agent and the Administrative Agent;

 

(xiii) each Additional Project Document; and

 

(xiv) any replacement agreement for any of such agreements.

 

“Project Document Termination Payments” means all payments that are required to
be paid to or for the account of any Borrower as a result of the termination of
any Project Document.

 

“Project Party” means each Person (other than the Borrowers) who is a party to a
Project Document.

 

“Prudent Ethanol Operating Practice” means those reasonable practices, methods
and acts that (i) are commonly used in the regions where the Plants are located
to manage, operate and maintain ethanol production, distribution, equipment and
associated facilities of the size and type that comprise the Project safely,
reliably, and efficiently and in compliance with applicable Laws, manufacturers’
warranties and manufacturers’ and licensor’s recommendations and guidelines, and
(ii) in the exercise of reasonable judgment, skill, diligence, foresight and
care are expected of an ethanol plant operator, in order to efficiently
accomplish the desired result consistent with safety standards, applicable Laws,
manufacturers’ warranties, manufacturers’ recommendations and, in the case of
the Project, the Project Documents. Prudent Ethanol Operating Practice does not
necessarily mean one particular practice, method, equipment specifications or
standard in all cases, but is instead intended to encompass a broad range of
acceptable practices, methods, equipment specifications and standards.

 



 

“QIB” means a Qualified Institutional Buyer as such term is defined in Rule 144A
promulgated pursuant to the Securities Act of 1933.

 

“Qualified Counterparty” means any of the following: (i) any Person who is a
Lender, the Administrative Agent, or the Collateral Agent on the date the
relevant Interest Rate Protection Agreement is entered into or (ii) any
Affiliate of any Person listed in clause (i).

 

“RCRA” means the Resource Conservation and Recovery Act (42 U.S.C. § 6901 et
seq.), as amended, and all rules, regulations, standards, guidelines, and
publications issued thereunder.

 

“Register” has the meaning set forth in Section 11.03(c) (Assignments).

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

 

“Removal,” “Remedial” and “Response” actions shall include the types of
activities covered by CERCLA, RCRA, and other comparable Environmental Laws, and
whether the activities are those which might be taken by a Governmental
Authority or those which a Governmental Authority or any other Person might seek
to require of waste generators, handlers, distributors, processors, users,
storers, treaters, owners, operators, transporters, recyclers, reusers,
disposers, or other Persons under “removal,” “remedial,” or other “response”
actions.

 

“Reorganization Plan” has the meaning set forth in the Recitals.

 

“Reportable Event” means a “reportable event” within the meaning of
Section 4043(c) of ERISA.

 

“Required Cash Sweep” means each mandatory prepayment of the Loans made pursuant
to Section 3.08(a)(v) (Mandatory Prepayment).

 

“Required Lenders” means, in respect of any Class of Loan, Lenders (excluding
all Non-Voting Lenders) holding in excess of sixty-six and two-thirds percent
(66 2/3%) of the outstanding principal amount of the Loans of such Class (or in
the case of the Revolving Loans, holding in excess of sixty-six and two-thirds
percent (66 2/3%) of the outstanding principal amount of the Revolving Loans and
the undisbursed amount of the Aggregate Revolving Loan Commitment) (excluding
the principal amounts of any Loans of such Class made by, and any Revolving Loan
Commitments of, any Non-Voting Lenders); provided that in each case the
undisbursed Revolving Loan Commitment of, and the portion of the outstanding
principal amount of the Loans of a Class held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Required Lenders.

 

“Required Senior Lenders” means the “Required Lenders” as defined in the Senior
Credit Agreement.

 



30

 

 

“Restatement Effective Date” means the date on which all the conditions set
forth in Section 6.01 (Conditions to Closing) have been satisfied or waived.

 

“Restoration or Replacement Plan” means a plan and time schedule, reasonably
satisfactory to (x) the Required Senior Lenders or, from and after the Senior
Discharge Date, the Required Lenders of the Revolving Loan Class and (y) the
Independent Engineer, for the application of Insurance Proceeds or Condemnation
Proceeds arising from any Casualty Event or Event of Taking, as the case may be,
and any other funds available to the Borrowers with which to restore or replace
any Plant (or any portion thereof) affected by such Casualty Event or Event of
Taking, as the case may be.

 

“Restricted Payments” means any (a) dividend or other distribution (whether in
cash, securities or other property), or any payment (whether in cash, securities
or other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, defeasance, acquisition, cancellation or
termination of any Equity Interests of any Borrower, or on account of any return
of capital to any holder of any such Equity Interest in, or any other Affiliate
of, any Borrower, or any option, warrant or other right to acquire any such
dividend or other distribution or payment and (b) any payment of any management,
consultancy, administrative, services, or other similar payments to any Person
who owns, directly or indirectly, any Equity Interest in any Borrower, or any
Affiliate of any such Person (provided that (i) payments made under the
Affiliated Project Documents when due and payable in accordance with the terms
thereof and the terms of the Financing Documents, (ii) any Permitted Tax
Distributions, and (iii) payments of operating expenses of the Pledgor set forth
in the then- current Budget shall in each case not constitute Restricted
Payments).

 

“Revenue Account” has the meaning set forth in Section 8.01(a) (Establishment of
Project Accounts).

 

“Revenue Account Withdrawal Certificate” means a certificate in substantially
the form of Exhibit 8.03 duly executed by an Authorized Officer of the
Borrowers’ Agent, directing the transfer or withdrawal of funds from the Revenue
Account.

 

“Revolving Funding Notice” means each request for Funding of Revolving Loans in
the form of Exhibit 2.04-A delivered in accordance with Section 2.04 (Notice of
Fundings).

 

“Revolving Lenders” means those Lenders of Revolving Loans, as identified on
Schedule 1.01(a), and each other Person that acquires the rights and obligations
of any such Lender pursuant to Section 11.03 (Assignments).

 

“Revolving Loan” has the meaning provided in Section 2.02 (Revolving Loans).

 

“Revolving Loan Commitment Availability” of any Revolving Lender, means the
amount by which (x) the Revolving Commitment of such Lender exceeds (y) the
outstanding principal balance of the Revolving Loans of such Lender.

 

“Revolving Loan Commitment” means, with respect to each Revolving Lender, the
commitment of such Revolving Lender to make Revolving Loans, as set forth
opposite the name of such Revolving Lender in Schedule 1.01(a), as the same may
be reduced in accordance with Section 2.07 (Termination or Reduction of
Commitments).

 



31

 

 

“Revolving Loan Commitment Availability Percentage” means, as to any Lender at
any time, the percentage that such Lender’s Revolving Loan Commitment
Availability then constitutes of the aggregate amount of the Revolving Loan
Commitment Availability of all Lenders.

 

“Revolving Loan Commitment Percentage” means, as to any Revolving Lender at any
time, the percentage that such Revolving Lender’s Revolving Loan Commitment then
constitutes of the Aggregate Revolving Loan Commitment.

 

“Revolving Notes” means the promissory notes of the Borrower, substantially in
the form of Exhibit 2.06, evidencing Revolving Loans.

 

“Roll-Up Claims” has the meaning set forth in the Reorganization Plan.

 

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw Hill
Companies, Inc., and any successor thereto that is a nationally recognized
rating agency.

 

“Security” means the security created in favor of the Collateral Agent pursuant
to the Security Documents.

 

“Security Agreements” means, collectively, the Madera Security Agreement, the
Boardman Security Agreement, the Stockton Security Agreement, the Burley
Security Agreement and the Pacific Holding Security Agreement.

 

“Security Documents” means:

 

(i)each Mortgage and each Subordination Agreement;

 

(ii)this Agreement (to the extent that it relates to the Project Accounts);

 

(iii)the Intercreditor Agreement;

 

(iv)the Consents;

 

(v)the Pledge Agreements;

 

(vi)the Security Agreements;

 

(vii)any other document designated as a Security Document by the Borrowers’
Agent and the Administrative Agent; and

 

(viii)any fixture filings, financing statements, notices, authorization letters,
or other certificates filed, recorded or delivered in connection with the
foregoing.

 



32

 

 

“Senior Administrative Agent” means the “Administrative Agent” as defined in the
Senior Credit Agreement.

 

“Senior Collateral Agent” means the “Collateral Agent” as defined in the Senior
Credit Agreement.

 

“Senior Credit Agreement” means the revolving Credit Agreement, dated as of the
date of this Agreement by and among the Borrowers, the Borrowers’ Agent, each of
the financial institutions from time to time party thereto as lenders, the
Senior Administrative Agent and the Senior Collateral Agent and the Accounts
Bank.

 

“Senior Discharge Date” means the “Discharge Date” as defined in the Senior
Credit Agreement.

 

“Senior Fees” means the “Fees” as defined in the Senior Credit Agreement.

 

“Senior Financing Documents” means the “Financing Documents” as defined in the
Senior Credit Agreement.

 

“Senior Lender” means a “Lender” as defined in the Senior Credit Agreement.

 

“Senior Loans” means the “Loans” as defined in the Senior Credit Agreement.

 

“Senior Maturity Date” means the “Maturity Date” as defined in the Senior Credit
Agreement.

 

“Senior Obligations” means the “Obligations” as defined in the Senior Credit
Agreement.

 

“Senior Secured Parties” means the Lenders, the Agents, any Interest Rate
Protection Provider, and each of their respective successors, transferees and
assigns.

 

“Senior Security Documents” means the “Security Documents” as defined in the
Senior Credit Agreement.

 

“Senior Transaction Documents” means the “Transaction Documents” as defined in
the Senior Credit Agreement.

 

“Site” means, with respect to each Plant, those certain parcels described on
Schedule 5.13(a) with respect to such Plant.

 

“Site Specific Bond” means Site Certificate Bond, Bond No. 0590288, in the
amount of $863,200 issued by Fidelity Insurance Company in favor of the State of
Oregon, acting by and through the Energy Facility Sitting Council, as the amount
of such bond may be increased from time to time as permitted by this Agreement.

 



33

 

 

“Solvent” means, with respect to any Person, that as of the date of
determination both (i) (A) the then fair saleable value of the property of such
Person is (y) greater than the total amount of liabilities (including Contingent
Liabilities but excluding amounts payable under intercompany loans or promissory
notes) of such Person and (z) not less than the amount that will be required to
pay the probable liabilities on such Person’s then existing debts as they become
absolute and matured considering all financing alternatives and potential asset
sales reasonably available to such Person; (B) such Person’s capital is not
unreasonably small in relation to its business or any contemplated or undertaken
transaction; and (C) such Person does not intend to incur, or reasonably believe
that it will incur, debts beyond its ability to pay such debts as they become
due; and (ii) such Person is “solvent” within the meaning given that term and
similar terms under applicable Laws relating to fraudulent transfers and
conveyances. For purposes of this definition, the amount of any Contingent
Liability at any time shall be computed as the amount that, in light of all of
the facts and circumstances existing at such time, represents the amount that
can reasonably be expected to become an actual or matured liability.

 

“Sponsor Support Agreement” means the Amended and Restated Sponsor Support
Agreement, dated as of October 22, 2008, among Pacific Holding, Pacific Ethanol
and the Administrative Agent.

 

“SPV” has the meaning provided in Section 11.03(h) (Assignments).

 

“SSA Assignment and Assumption Agreement” means the Assignment and Assumption
Agreement, dated as of June 25, 2010, among Pacific Holding, Pacific Ethanol,
WestLB as administrative agent under the Pre-Petition Credit Agreement and the
Administrative Agent regarding the Sponsor Support Agreement.

 

“Stockton” has the meaning set forth in the Preamble.

 

“Stockton Deed of Trust” means the Deed of Trust, Security Agreement, Financing
Statement, Fixture Filing and Assignment of Leases, Rents and Security Deposits,
in form and substance reasonably satisfactory to the Lenders and the Collateral
Agent, dated on or about the date of the Original Credit Agreement, made by
Stockton to Stewart Title Guaranty Company, as trustee, for the benefit of the
Collateral Agent, as beneficiary.

 

“Stockton Heiskell GSA” means the Grain Storage Agreement dated as of December
10, 2010 between Heiskell and Stockton, as amended by that certain Amendment No.
1 to Grain Storage Agreement dated November 17, 2011.

 

“Stockton Insurance and Condemnation Proceeds Account” has the meaning provided
in Section 8.01(g) (Establishment of Project Accounts).

 

“Stockton Lease” means the lease between the Stockton Port District and
Stockton.

 

“Stockton LLC Agreement” means the Third Amended and Restated Limited Liability
Company Operating Agreement of Stockton dated as of June 29, 2010.

 

“Stockton Plant” means the ethanol production facility located at Stockton,
California, with a capacity of approximately fifty (50) million gallons-per-year
of denatured ethanol, including the Site on which such facility is located, and
all buildings, structures, improvements, easements and other property related
thereto.

 



34

 

 

“Stockton Pledge Agreement” means the Pledge and Security Agreement, in form and
substance reasonably satisfactory to the Lenders and the Collateral Agent, dated
on or about the date of the Original Credit Agreement, among Pacific Holding,
Stockton and the Collateral Agent, pursuant to which Pacific Holding pledges one
hundred percent (100%) of the Equity Interests in Stockton to the Collateral
Agent.

 

“Stockton Revenue Event” means the occurrence of both (i) the failure of Kinergy
to have in full force and effect contracts to sell at least sixty percent (60%)
of the ethanol production capacity of the Stockton Plant at prices equal to or
greater than the Floor Price and (ii) after January 1, 2011, any event
reasonably likely to result in Stockton failing to receive in cash at least
ninety percent (90%) of the revenue from the proposed California Ethanol
Producer Incentive Program (“CEPIP”) set forth in the 2011 CEPIP Projections
except receipt by Stockton of revenue from other sources sufficient to
disqualify Stockton from CEPIP.

 

“Stockton Security Agreement” means the Assignment and Security Agreement, in
form and substance reasonably satisfactory to the Lenders and the Collateral
Agent, dated on or about the date of the Original Credit Agreement, made by
Stockton in favor of the Collateral Agent.

 

“Stockton Subordination Agreement” means that certain Subordination Agreement,
dated as of the Restatement Effective Date, by and among Stockton, the Senior
Collateral Agent, and Collateral Agent.

 

“Subordination Agreements” means, collectively, the Madera Subordination
Agreement, the Boardman Subordination Agreement, the Stockton Subordination
Agreement and the Burley Subordination Agreement.

 

“Subsidiary” of any Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other Equity Interests having ordinary voting power for
the election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person.

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, (b) any and all transactions of
any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement, including any such
obligations or liabilities under any such master agreement and (c) for the
avoidance of doubt, includes any Interest Rate Protection Agreements and
excludes any contract for the physical sale or purchase of any commodity.

 



35

 

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts
(including any Interest Rate Protection Agreements), after taking into account
the effect of any legally enforceable netting agreement relating to such Swap
Contracts, (a) for any date on or after the date such Swap Contracts have been
closed out and termination value(s) determined in accordance therewith, such
termination value(s), and (b) for any date prior to the date referenced in
clause (a), the amount(s) determined as the mark-to-market value(s) for such
Swap Contracts, in accordance with the terms of the applicable Swap Contract,
or, if no provision is made therein, as determined based upon one or more
mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

 

“Tax” or “Taxes” means any present or future taxes (including income, gross
receipts, license, payroll, employment, excise, severance, stamp, documentary,
occupation, premium, windfall profits, environmental, capital stock, franchise,
profits, withholding, social security (or similar), unemployment, disability,
real property, personal property, sales, use, transfer, registration,
value-added, ad valorem, alternative or add-on minimum, estimated, or other tax
of any kind whatsoever), levies, imposts, duties, fees or charges (including any
interest, penalty, or addition thereof) imposed by any government or any
governmental agency or instrumentality or any international or multinational
agency or commission.

 

“Tax Return” means all returns, declarations, reports, claims for refund and
information returns and statements of any Person required to be filed with
respect to, or in respect of, any Taxes, including any schedule or attachment
thereto and any amendment thereof.

 

“Term Funding Notice” means a request for Funding of Term Loans in the form of
Exhibit 2.04-A delivered in accordance with Section 2.04 (Notice of Fundings).

 

“Term Lenders” means, collectively, the Tranche A-1 Lenders and the Tranche A-2
Lenders.

 

“Term Loan Commitment” means the Tranche A-1 Term Loan Commitment and the
Tranche A-2 Term Loan Commitment, as the context requires.

 

“Term Loan Commitment Percentage” means, as to any Lender at any time, the
percentage that such Lender’s Term Loan Commitment then constitutes of the
relevant Aggregate Term Commitment.

 

“Term Loans” means, collectively, the Tranche A-1 Term Loans and the Tranche A-2
Term Loans.

 



36

 

 

“Term Notes” means the promissory notes of each Borrower, substantially in the
form of Exhibit 2.06, evidencing Term Loans.

 

“Termination Event” means (i) a Reportable Event with respect to any ERISA Plan,
(ii) the initiation of any action by any Borrower, any ERISA Affiliate or any
ERISA Plan fiduciary to terminate an ERISA Plan (other than a standard
termination under Section 4041(b) of ERISA) or the treatment of an amendment to
an ERISA Plan as a termination under Section 4041(e) of ERISA, (iii) the
institution of proceedings by the PBGC under Section 4042 of ERISA to terminate
an ERISA Plan or to appoint a trustee to administer any ERISA Plan, (iv) the
withdrawal of any Borrower or any ERISA Affiliate from a Multiemployer Plan
during a plan year in which such Borrower or such ERISA Affiliate was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or the
cessation of operations which results in the termination of employment of twenty
percent (20%) of Multiemployer Plan participants who are employees of any
Borrower or any ERISA Affiliate, (v) the partial or complete withdrawal of any
Borrower or any ERISA Affiliate from a Multiemployer Plan, or (vi) any Borrower
or any ERISA Affiliate is in default (as defined in Section 4219(c)(5) of ERISA)
with respect to payments to a Multiemployer Plan.

 

“Title Insurance Company” means Stewart Title Guaranty Company or such other
title insurance company or companies reasonably satisfactory to the Required
Lenders.

 

“Title Insurance Policy” has the meaning provided in Section 6.01(n) (Conditions
to Closing - Title Insurance).

 

“Tranche” means, as the case may be, the Tranche A-1 Term Loans or the Tranche
A-2 Term Loans.

 

“Tranche A-1 Closing Date Term Loan” has the meaning provided in Section 2.01(a)
(Term Loans).

 

“Tranche A-1 Closing Date Term Loan Commitment” means, with respect to each
Tranche A-1 Lender, the commitment of such Tranche A-1 Lender to make Tranche
A-1 Closing Date Term Loans as set forth opposite the name of such Tranche A-1
Lender on Schedule 1.01(a), as the same may be reduced in accordance with
Section 2.07 (Termination or Reduction of Commitments).

 

“Tranche A-1 Lenders” means those Lenders of Tranche A-1 Term Loans, as
identified on Schedule 1.01(a) and each other Person that acquires the rights
and obligations of any such Lender pursuant to Section 11.03 (Assignments).

 

“Tranche A-1 Subsequent Term Loan” has the meaning provided in Section 2.01(a)
(Term Loans).

 

“Tranche A-1 Subsequent Term Loan Commitment” means, with respect to each
Tranche A-1 Lender, the commitment of such Tranche A-1 Lender to make Tranche
A-1 Subsequent Term Loans as set forth opposite the name of such Tranche A-1
Lender on Schedule 1.01(a), as the same may be reduced in accordance with
Section 2.07 (Termination or Reduction of Commitments).

 



37

 

 

“Tranche A-1 Term Loan” has the meaning provided in Section 2.01(a) (Term
Loans).

 

“Tranche A-1 Term Loan Commitment” means, collectively, the Tranche A-1 Closing
Date Term Loan Commitment and the Tranche A-1 Subsequent Term Loan Commitment.

 

“Tranche A-2 Lenders” means those Lenders of Tranche A-2 Term Loans, as
identified on Schedule 1.01(a) and each other Person that acquires the rights
and obligations of any such Lender pursuant to Section 11.03 (Assignments).

 

“Tranche A-2 Term Loan” has the meaning provided in Section 2.01(b) (Term
Loans).

 

“Tranche A-2 Term Loan Commitment” means, with respect to each Tranche A-2
Lender, the commitment of such Tranche A-2 Lender to make Tranche A-2 Term
Loans, as set forth opposite the name of such Tranche A-2 Lender in
Schedule 1.01(a), as the same may be reduced or increased in accordance with
Section 2.07 (Termination or Reduction of Commitments).

 

“Transaction Documents” means, collectively, the Financing Documents and the
Project Documents.

 

“Unfunded Benefit Liabilities” means, with respect to any ERISA Plan at any
time, the amount (if any) by which (i) the present value of all accrued benefits
calculated on an accumulated benefit obligation basis and based upon the
actuarial assumptions used for accounting purposes (i.e., those determined in
accordance with FASB statement No. 35 and used in preparing the ERISA Plan’s
financial statements) exceeds (ii) the fair market value of all ERISA Plan
assets allocable to such benefits, determined as of the then most recent
actuarial valuation report for such ERISA Plan.

 

“Uniform Commercial Code” or “UCC” means the Uniform Commercial Code as in
effect from time to time in the State of New York; provided, in the event that,
by reason of mandatory provisions of law, any or all of the perfection or
priority of the security interest in any Collateral is governed by the Uniform
Commercial Code as in effect in a jurisdiction other than the State of New York,
the term “UCC” shall mean the Uniform Commercial Code as in effect in such other
jurisdiction for purposes of provisions relating to such perfection or priority
and for purposes of definitions related to such provisions.

 

“United States” or “U.S.” means the United States of America, its fifty States
and the District of Columbia.

 

“United States Person” means a “United States person” as defined in
Section 7701(a)(30) of the Code.

 

“Voluntary Permanent Reduction Payment” means any voluntary prepayment of
principal which would be applied to reduce the outstanding principal balance of
the Revolving Loans or the Tranche A-1 Loans under either clause fourth or
clause sixth of Section 3.07(d) with respect to which Borrowers' Agent has
provided written notice to Administrative Agent and Extending Lenders at least
two (2) Business Days prior to the making of such prepayment that it intends
such prepayment to constitute a Voluntary Permanent Reduction Payment.

 



38

 

 

“WDG” means wet distillers grains produced by the Borrowers at the Plants.

 

“Wells Fargo” means Wells Fargo Bank, N.A.

 

“WestLB” means WestLB AG, New York Branch.

 

 

39

 

 

SCHEDULE C

 

ADDITIONAL PROJECT DOCUMENTS

 

(i)Grain Supply Agreements between Madera and Pacific Ag. Products.

 

(ii)Ethanol Offtake Agreements between Madera and Kinergy.

 

(iii)DG Offtake Agreements between Madera and Pacific Ag. Products.

 

(iv)Grain Supply Agreement between Madera and CHS, Inc.

 

(v)Amendments and Restatements of the Grain Supply Agreements of Boardman,
Burley and Stockton.

 

(vi)Amendments and Restatements of the Ethanol Offtake Agreements of Boardman,
Burley and Stockton.

 

(vii)Amendments and Restatements of the DG Offtake Agreements of Boardman,
Burley and Stockton.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



40

 

 

SCHEDULE D

 

FORM OF PEI SUBORDINATED NOTE

 

[SEE ATTACHED]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SUBORDINATED INTERCOMPANY NOTE

 

  [Amount: [AMOUNT]]   Sacramento, California   [DATE OF ISSUANCE]

FOR VALUE RECEIVED, and subject to the terms and conditions set forth in this
Subordinated Intercompany Note (“Note”), PACIFIC ETHANOL HOLDING CO. LLC, a
Delaware limited liability company (“Pacific Holding”), PACIFIC ETHANOL MADERA
LLC, a Delaware limited liability company (“Madera”), PACIFIC ETHANOL COLUMBIA,
LLC, a Delaware limited liability company (“Boardman”), PACIFIC ETHANOL STOCKTON
LLC, a Delaware limited liability company (“Stockton”), and PACIFIC ETHANOL
MAGIC VALLEY, LLC, a Delaware limited liability company (“Burley” and, together
with Pacific Holding, Madera, Boardman and Stockton, collectively, the “Payor”),
hereby unconditionally and jointly and severally promises to pay to the order of
PACIFIC ETHANOL, INC. or its assigns (the “Payee”), in lawful money of the
United States of America in immediately available funds, at such location as the
Payee shall designate in writing, [[AMOUNT] ([AMOUNT IN FIGURES]), on the date
[TERM] after the date hereof, or if such a date is not a business day, then the
next succeeding business day (the “Maturity Date”), and to pay interest on the
unpaid principal amount hereof at the rates and on the dates specified below.

 

The Payor further agrees to pay interest to the Payee on the unpaid principal
amount hereof from the date hereof at a rate per annum equal to [INTEREST RATE]%
until the Maturity Date, and thereafter, until payment in full of the principal
amount hereof (whether before or after judgment) at a rate per annum equal to
[DEFAULT INTEREST RATE]%. Interest shall be payable on the Maturity Date, on the
date of any prepayment and, after the Maturity Date, on demand.

 

The Payor may prepay the principal amount of this Note in whole or in part at
any time or from time to time without premium or penalty; provided that each
prepayment shall be accompanied by payment of accrued interest to the date of
prepayment.

 

Upon the commencement by or against the Payor of any bankruptcy, reorganization,
arrangement, adjustment of debt, relief of debtors, dissolution, insolvency or
liquidation or similar proceeding of any jurisdiction relating to the Payor or
its debts, the unpaid principal amount hereof shall become immediately due and
payable without presentment, demand, protest or notice of any kind in connection
with this Note.

 

This Note evidences certain permitted intercompany indebtedness referred to in
(a) that certain Credit Agreement dated October 29, 2012 (the “Senior Secured
Credit Agreement”), among Pacific Holding, Madera, Boardman, Stockton, Burley,
collectively, the “Credit Agreement Borrowers”), Pacific Holding, as Senior
Secured Credit Agreement Borrower’s Agent, each of the Lenders from time to time
party thereto, Wells Fargo Bank, N.A., as Administrative Agent (the “Senior
Administrative Agent”) for the Lenders, Wells Fargo Bank, N.A., as Collateral
Agent for the Senior Secured Parties (as defined in the Senior Secured Credit
Agreement), Credit Suisse Loan Funding LLC, as Syndication Agent, and Amarillo
National Bank, as Accounts Bank; and (b) that certain Second Amended and
Restated Credit Agreement dated as of October 29, 2012 (the “Junior Secured
Credit Agreement”) among the Credit Agreement Borrowers, Pacific Holding, as
Junior Secured Credit Agreement Borrower’s Agent, each of the Lenders from time
to time party thereto, Wells Fargo Bank, N.A., as Administrative Agent (the
“Junior Administrative Agent”) for the Lenders, Wells Fargo Bank, N.A., as
Collateral Agent for the Senior Secured Parties, Credit Suisse Loan Funding LLC,
as Syndication Agent, and Amarillo National Bank, as Accounts Bank (the Senior
Secured Credit Agreement and the Junior Secured Credit Agreement, as amended,
restated, extended, supplemented or otherwise modified in writing from time to
time, collectively, the “Credit Agreement”). The obligations of the Payor
pursuant to the Credit Agreement and the obligations in connection with any
renewal, refunding, restructuring or refinancing of the Credit Agreement,
including interest thereon accruing after the commencement of any proceedings
referred to in clause (a) below, whether or not such interest is an allowed
claim in such proceeding, being hereinafter collectively referred to as “Senior
Debt”.

 



 

 

 

Anything in this Note to the contrary notwithstanding, the indebtedness
evidenced by this Note is and shall be subordinate and junior in right of
payment, to the extent and in the manner hereinafter set forth, to all
obligations of the Payor to pay principal, interest or any other amounts owing
under or in connection with the Senior Debt until the occurrence of both (i) the
payment in full in cash of the Senior Debt and (ii) the expiration or
termination of any commitments to make loans or extend credit pursuant to the
documents and instruments governing the Senior Debt (the occurrence of both (i)
and (ii) being hereinafter referred to as the “Payment Date”):

 

(a)     in the event of (i) any insolvency or bankruptcy proceedings, and any
receivership, liquidation, reorganization or other similar proceedings in
connection therewith, relative to the Payor or to its property, or (ii) any
proceedings for voluntary liquidation, dissolution or other winding up of the
Payor, whether or not involving insolvency or bankruptcy, or (iii) any
assignment by the Payor for the benefit of its creditors or other marshalling of
assets and liabilities of the Payor, then, (x) the holders of Senior Debt shall
be paid in full in cash in respect of all amounts constituting Senior Debt
before the Payee is entitled to receive (whether directly or indirectly), or
make any demands for, any payment on account of this Note and (y) until the
holders of Senior Debt are paid in full in cash in respect of all amounts
constituting Senior Debt, any payment or distribution to which the Payee would
otherwise be entitled shall be made to the holders of Senior Debt;

 

(b)     unless and until the Payment Date has occurred, then no payment or
distribution of any kind or character shall be made by or on behalf of the Payor
or any other person on its behalf with respect to this Note; and

 

(c)     if any payment or distribution of any character, whether in cash,
securities or other property, in respect of this Note shall (despite these
subordination provisions) be received by the Payee in violation of clause (a) or
(b) before the Payment Date has occurred, such payment or distribution shall be
held in trust for the benefit of, and shall be paid over or delivered to, the
Senior Administrative Agent (or if the Senior Administrative Agent has notified
the Payee in writing by registered mail to the address of Payee set forth below,
that the Senior Debt under the Senior Credit Agreement has been paid in full, to
Junior Administrative Agent), to the extent necessary to pay all Senior Debt in
full in cash.

 



 

 

 

To the fullest extent permitted by law, no present or future holder of Senior
Debt (or any of their representatives) shall be prejudiced in its right to
enforce the subordination of this Note by any act or failure to act on the part
of the Payor or the Payee or by any act or failure to act on the part of such
holder or any agent for such holder. The Payee and the Payor hereby agree that
the subordination of this Note is for the benefit of and enforceable by the
holders of Senior Debt.

 

From and after the Payment Date and until the Note is paid in full, the Payee
shall be subrogated to the rights of holders of Senior Debt to receive payments
or distributions applicable to Senior Debt. A payment or distribution made by
virtue of these subordination provisions to holders of Senior Debt that
otherwise would have been made to the Payee is not, as between the Payor and the
Payee, a payment by the Payor on the Senior Debt.

 

Nothing contained in the subordination provisions set forth above is intended to
or will impair the obligations of the Payor, which are absolute and
unconditional, to pay to the Payee the principal of and interest on this Note as
and when due and payable in accordance with its terms, or is intended to or will
affect the relative rights of the Payee and other creditors of the Payor other
than the holders of Senior Debt.

 

The Payee is hereby authorized to record all loans and advances made by it to
the Payor (all of which shall be evidenced by this Note), and all repayments or
prepayments thereof, in its books and records, such books and records
constituting prima facie evidence of the accuracy of the information contained
therein.

 

The Payor hereby waives diligence, presentment, demand, protest or notice of any
kind in connection with this Note. All payments under this Note shall be made
without offset, counterclaim or deduction of any kind.

 

This Note shall be binding upon the Payor and its successors and assigns, and
the terms and provisions of this Note shall inure to the benefit of the Payee
and its successors and assigns, including subsequent holders hereof. The Payor’s
obligations under this Note may not be assigned without the prior written
consent of the Payee.

 

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK.

 

[SIGNATURE PAGE FOLLOWS]

 



 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Note as of the date
first above written.

 

PAYOR:

 

PACIFIC ETHANOL HOLDING CO. LLC, as a Payor

 

By:_________________________________

       Name:

       Title:

 

PACIFIC ETHANOL MADERA LLC, as a Payor

 

By:_________________________________

       Name:

       Title:

 

PACIFIC ETHANOL COLUMBIA, LLC, as a Payor

 

By:_________________________________

       Name:

       Title:

 

PACIFIC ETHANOL STOCKTON LLC, as a Payor

 

By:_________________________________

       Name:

       Title:

 

PACIFIC ETHANOL MAGIC VALLEY, LLC, as a Payor

 

By:_________________________________

       Name:

       Title:

 

 

 

 

 



 

 

 

PAYEE:

 

PACIFIC ETHANOL, INC., a Delaware corporation,

 

as Payee

 

By::                                                                            

Name:                                                                        

Title:                                                                          

 

Payee’s Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 

 

 

SCHEDULE E

 

FUNDING NOTICE

 

[SEE ATTACHED]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TRANCHE A-1 SUBSEQUENT TERM LOAN FUNDING NOTICE

 

This Tranche A-1 Subsequent Term Loan Funding Notice (this “Funding Notice”),
dated as of April __, 2014, is delivered to WELLS FARGO BANK, N.A., as
administrative agent (the “Administrative Agent”), pursuant to Section 2.04 of
the Second Amended and Restated Credit Agreement, dated as of October 29, 2012
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”) among Pacific Ethanol Holding Co. LLC, a Delaware limited
liability company (“Pacific Holding”), Pacific Ethanol Madera LLC, a Delaware
limited liability company (“Madera”), Pacific Ethanol Columbia, LLC, a Delaware
limited liability company (“Boardman”), Pacific Ethanol Stockton LLC, a Delaware
limited liability company (“Stockton”), and Pacific Ethanol Magic Valley, LLC, a
Delaware limited liability company (“Burley” and, together with Pacific Holding,
Madera, Boardman and Stockton, each a “Borrower” and collectively the
“Borrowers”), as borrowers, Pacific Holding, as Borrowers’ Agent, each of the
Lenders from time to time party thereto, Wells Fargo Bank, N.A., as
Administrative Agent and Collateral Agent, and Amarillo National Bank, as
accounts bank. This Funding Notice sets forth certain undertakings of the
Borrowers with respect to the transactions contemplated by the Credit Agreement.
Capitalized terms used herein but not otherwise defined herein shall have the
respective meanings set forth in the Credit Agreement.

 

WHEREAS, the Borrowers wish to propose the Funding of the Tranche A-1 Subsequent
Term Loans under the Credit Agreement in accordance with Section 2.04 of the
Credit Agreement and on the terms and conditions set forth therein and herein.

 

WHEREAS, to induce the Lenders to extend credit under the Credit Agreement, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Borrowers hereby agree as follows:

 

Section 1.                Funding Request. The Borrowers hereby irrevocably
propose a Funding (the “Proposed Funding”) of the Tranche A-1 Subsequent Term
Loans in the amounts set forth below:

 

The sum of: Seven Million Dollars ($7,000,000.00) minus an original issue
discount of 6.25% for a net Proposed Funding amount of $6,562,500 to be funded
as Base Rate Loans.

 

The Funding Date proposed for the Proposed Funding is ____________, 2014 (the
“Proposed Funding Date”). The Borrowers hereby certify that this Funding Notice
is being delivered to the Administrative Agent not later than 12:00 Noon New
York City time on the Proposed Funding Date, and that the Proposed Funding Date
is a Business Day.

 

The Borrowers hereby request that on the Proposed Funding Date the
Administrative Agent deliver by wire transfer, in immediately available funds,
the proceeds of such Proposed Funding to the Accounts Bank for deposit to the
Revenue Account. Wire instructions for such transfer to the Accounts Bank are
attached as Exhibit A.

 



 

 

 

Section 2.                Certifications. The Borrowers certify that as of the
Proposed Funding Date:

 

(i)                 each of the conditions to the Proposed Funding set forth in
Section 9 of the Third Amendment to Second Amended and Restated Credit Agreement
dated as of ____________, 2014, among Administrative Agent, Borrowers, Pledgor,
and Lenders (the “Third Amendment”) have been satisfied;

 

(ii)               the Borrowers are in compliance with all applicable
conditions set forth in the Third Amendment, on and as of the Proposed Funding
Date, before and after giving effect to such Proposed Funding and to the
application of the proceeds therefrom;

 

(iii)             each of the representations and warranties made by each of the
Borrowers and the Pledgor in the Financing Documents is true and correct in all
material respects (except with respect to representations and warranties that
expressly refer to an earlier date), before and after giving effect to the
Proposed Funding and to the application of the proceeds therefrom;

 

(iv)             no Default or Event of Default has occurred and is continuing
or would occur as a result of the Proposed Funding;

 

(v)               since April 16, 2010, no Material Adverse Effect has occurred
and is continuing;

 

(vi)             after giving effect to the Loans requested hereunder, the
aggregate principal amount of the Funded Loans will not exceed the Aggregate
Commitment;

 

(vii)           each Borrower has all Necessary Project Approvals required under
the Credit Agreement as of the date of this Funding Notice, and the same are (A)
in full force and effect and (B) final and Non-Appealable; and

 

(viii)         all and each of the statements contained in this Funding Notice
are true and correct.

 

Section 3.                Governing Law. This Funding Notice, and the rights and
obligations of the parties hereunder shall be governed by, and construed and
interpreted in accordance with, the laws of the State of New York.

 

Section 4.                Execution in Counterparts. This Funding Notice may be
executed by the parties hereto in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single document.

 

The undersigned are executing this Funding Notice not in their individual
capacities but in their respective capacities as Authorized Officers of the
Borrowers.

 

[The remainder of this page is intentionally blank. The next page is the
signature page.]

 



 

 

 

IN WITNESS WHEREOF, the undersigned have caused this Funding Notice to be duly
executed and delivered as of the day and year first written above.

 

PACIFIC ETHANOL HOLDING CO. LLC

 

By:_________________________________

       Name:

       Title:

 

PACIFIC ETHANOL MADERA LLC

 

By:_________________________________

       Name:

       Title:

 

PACIFIC ETHANOL COLUMBIA, LLC

 

By:_________________________________

       Name:

       Title:

 

PACIFIC ETHANOL STOCKTON LLC

 

By:_________________________________

       Name:

       Title:

 

PACIFIC ETHANOL MAGIC VALLEY, LLC

 

By:_________________________________

       Name:

       Title:

 

 



 

 

 

EXHIBIT A TO TRANCHE A-1 SUBSEQUENT TERM LOAN FUNDING NOTICE

 

Amarillo National Bank

ABA# 111300958

ACCT# 128864

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 

 

 

SCHEDULE F

 

FORM OF AMENDMENT TO INTERCREDITOR AGREEMENT

 

[SEE ATTACHED]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FIRST AMENDMENT TO INTERCREDITOR AGREEMENT AND CONSENT

 

THIS FIRST AMENDMENT TO INTERCREDITOR AGREEMENT AND CONSENT (the “Amendment”)
dated as of April 1, 2014, is entered into by and among WELLS FARGO BANK, N.A.,
as Collateral Agent for the First Lien Secured Parties (in such capacity, the
“First Lien Collateral Agent”) and as First Lien Administrative Agent (defined
below), and WELLS FARGO BANK, N.A., as Collateral Agent for the Second Lien
Secured Parties (in such capacity, the “Second Lien Collateral Agent”) and as
Second Lien Administrative Agent (defined below), as is acknowledged and agreed
to (as set forth on the signature page for such parties) by PACIFIC ETHANOL
HOLDING CO, LLC, a Delaware limited liability company (“Pacific Holding”),
PACIFIC ETHANOL MADERA LLC, a Delaware limited liability company (“Madera”),
PACIFIC ETHANOL COLUMBIA, LLC, a Delaware limited liability company
(“Boardman”), PACIFIC ETHANOL STOCKTON LLC, a Delaware limited liability company
(“Stockton”), PACIFIC ETHANOL MAGIC VALLEY, LLC, a Delaware limited liability
company (“Burley” and, together with Pacific Holding, Madera, Boardman, and
Stockton, the “Borrowers”), and Pacific Holding, as agent for the Borrowers
(“Borrowers’ Agent”).

 

PRELIMINARY STATEMENT

 

Reference is made to (a) the Credit Agreement dated as of October 29, 2012 (as
amended, restated, supplemented or otherwise modified from time to time,
including as described in this Amendment, the “First Lien Credit Agreement”)
among the Borrowers, Borrowers’ Agent, the lenders from time to time party
thereto (the “First Lien Lenders”), Wells Fargo Bank, N.A., as Administrative
Agent for the First Lien Lenders (in such capacity, the “First Lien
Administrative Agent”), Wells Fargo Bank, N.A., as Collateral Agent for the
Senior Secured Parties and Amarillo National Bank, as Accounts Bank (the
“Accounts Bank”); and (b) the Second Amended and Restated Credit Agreement,
dated as of October 29, 2012 (as amended, restated, supplemented or otherwise
modified from time to time, including as described in this Amendment, the
“Second Lien Credit Agreement” and, together with the First Lien Credit
Agreement, the “Credit Agreements”) among the Borrowers, Borrowers’ Agent, the
lenders from time to time party thereto (the “Second Lien Lenders”), Wells Fargo
Bank, N.A., as Administrative Agent for the Second Lien Lenders (in such
capacity, the “Second Lien Administrative Agent”), Wells Fargo Bank, N.A., as
Collateral Agent for the Senior Secured Parties and the Accounts Bank.

 

RECITALS

 

A.     The First Lien Lenders have agreed to make loans to the Borrowers
pursuant to the First Lien Credit Agreement, upon, among other terms and
conditions, the conditions that (a) the First Lien Obligations shall be secured
by first priority Liens on, and security interests in, the Collateral, and (b)
subject to the terms and conditions of that certain Intercreditor Agreement
dated as of October 29, 2012 (the “Intercreditor Agreement”) among the First
Lien Collateral Agent, the First Lien Administrative Agent, the Second Lien
Collateral Agent, the Second Lien Administrative Agent, the Borrowers, and the
Borrowers’ Agent, the payment of the First Lien Obligations shall be senior in
right and payment to the payment of certain Second Lien Obligations.

 



1

 

 

B.     First Lien Collateral Agent, First Lien Administrative Agent, First Lien
Lenders, Borrowers and Pledgor have amended the First Lien Credit Agreement
pursuant to that certain Second Amendment to the First Lien Credit Agreement
dated as of April 1, 2014 (the “First Lien Amendment”).

 

C.     Second Lien Lenders have agreed to continue, and make certain additional
extensions of, credit to the Borrowers pursuant to the Second Lien Credit
Agreement, upon, among other terms and conditions, the conditions that (a) the
Second Lien Obligations shall be secured by second priority Liens on, and
security interests in, the Collateral, and (b) subject to the terms and
conditions of the Intercreditor Agreement, the payment of certain Second Lien
Obligations shall be subordinate and subject in right and time of payment to the
prior Discharge of First Lien Obligations.

 

D.     Second Lien Collateral Agent, Second Lien Administrative Agent, Second
Lien Lenders, Borrowers and Pledgor have amended the Second Lien Credit
Agreement pursuant to that certain Third Amendment to the Second Amended and
Restated Credit Agreement dated as of April 1, 2014 (the “Second Lien
Amendment”).

 

E.     The parties desire to enter into this Amendment to consent to the First
Lien Amendment and the Second Lien Amendment and to make certain amendments to
the Intercreditor Agreement.

 

F.     Capitalized terms used herein shall have the meanings given to such terms
in the Intercreditor Agreement; provided that capitalized terms used herein and
not defined in the Intercreditor Agreement shall have the meanings given to such
terms in the First Lien Credit Agreement.

 

NOW, THEREFORE, the parties hereto agree that upon the occurrence of the
Amendment Effective Date (as hereinafter defined), the parties agree as follows:

 

Section 1.                Consents and Amendments.

 

(a)                First Lien Collateral Agent and First Lien Administrative
Agent hereby: (i) consent to the Second Lien Amendment, notwithstanding any
provision of the Intercreditor Agreement to the contrary and (ii) waive notice
of such amendment required pursuant to Section 7.01(b) of the Intercreditor
Agreement.

 

(b)               Second Lien Collateral Agent and Second Lien Administrative
Agent hereby: (i) consent to the First Lien Amendment, notwithstanding any
provision of the Intercreditor Agreement to the contrary and (ii) waive notice
of such amendment required pursuant to Section 7.01(a) of the Intercreditor
Agreement.

 

(c)                Section 7.01(b) of the Intercreditor Agreement is hereby
amended to change the reference to $5,000,000 in clause (1)(z) thereof to
$7,000,000.

 

Section 2.                Reaffirmation of Obligations. First Lien Collateral
Agent, First Lien Administrative Agent, Second Lien Collateral Agent and Second
Lien Administrative Agent each hereby (a) reaffirm, acknowledge and confirm the
Intercreditor Agreement, as amended hereby, (b) reaffirm, acknowledge and
confirm each of their respective representations and warranties in the
Intercreditor Agreement, and (c) confirm and agree that the Intercreditor
Agreement as amended hereby shall continue to be in full force and effect.

 



2

 

 

Section 3.                Conditions to Effectiveness of this Amendment. This
Amendment shall become effective as of the first date on or prior to April ___,
2014 on which each of the following conditions has been satisfied (the
“Amendment Effective Date”):

 

(a)                The First Lien Collateral Agent, the First Lien
Administrative Agent, the Second Lien Collateral Agent, the Second Lien
Administrative Agent and the Borrowers shall have received duly executed
counterparts of this Amendment; and

 

(b)               The First Lien Amendment and the Second Lien Amendment shall
have become effective in accordance with their terms.

 

Section 4.                Effect on the Intercreditor Agreement.

 

(a)                Except as set forth in this Amendment, the Intercreditor
Agreement shall be and remains unchanged and in full force and effect in
accordance with its terms.

 

(b)               Upon and after the effectiveness of this Amendment, each
reference in the Intercreditor Agreement to “this Agreement,” “hereunder,”
“herein,” “hereof” or words of like import referring to the Intercreditor
Agreement, shall mean and be a reference to the Intercreditor Agreement as
modified by this Amendment.

 

Section 5.                Governing Law. This Amendment shall be governed by,
and construed and interpreted in accordance with, the laws of the State of New
York, without regard to conflicts of law principles that would require the
application of laws of another jurisdiction.

 

Section 6.                Severability. Wherever possible, each provision of
this Amendment shall be interpreted in such a manner as to be effective and
valid under applicable law, but if any provision of this Amendment shall be
prohibited by or invalid under applicable law, such provision shall be
ineffective to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Amendment.

 

Section 7.                Counterparts. This Amendment may be executed by one or
more of the parties hereto on any number of separate counterparts, each of which
shall be deemed an original and all of which, taken together, shall be deemed to
constitute one and the same instrument. Delivery of an executed counterpart of
this Amendment by facsimile or other electronic transmission shall be as
effective as delivery of a manually executed counterpart hereof.

 



3

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

FIRST LIEN COLLATERAL AGENT:

 

WELLS FARGO BANK, N.A.,

solely in its capacity as First Lien Collateral Agent

 

By: By:_________________________________

       Name: Michael Pinzon

       Title: Vice President

 

FIRST LIEN ADMINISTRATIVE AGENT:

 

WELLS FARGO BANK, N.A.,

solely in its capacity as First Lien Administrative Agent

 

By:_________________________________

       Name: Michael Pinzon

       Title: Vice President

 

SECOND LIEN COLLATERAL AGENT:

 

WELLS FARGO BANK, N.A.,

solely in its capacity as Second Lien Collateral Agent

 

By:_________________________________

       Name: Michael Pinzon

       Title: Vice President

 

SECOND LIEN ADMINISTRATIVE AGENT:

 

WELLS FARGO BANK, N.A.,

solely in its capacity as Second Lien Administrative Agent

 

By:_________________________________

       Name: Michael Pinzon

       Title: Vice President

 



4

 

 

ACKNOWLEDGED AND AGREED:

 

BORROWERS:

 

PACIFIC ETHANOL HOLDING CO. LLC, as Borrower

 

By::                                                                            

Name:                                                                        

Title:                                                                          

 

 

 

PACIFIC ETHANOL MADERA LLC, as Borrower

 

By::                                                                            

Name:                                                                        

Title:                                                                          

 

PACIFIC ETHANOL COLUMBIA, LLC, as Borrower

 

By::                                                                            

Name:                                                                        

Title:                                                                          

 

PACIFIC ETHANOL STOCKTON LLC, as Borrower

 

By::                                                                            

Name:                                                                        

Title:                                                                          

 

PACIFIC ETHANOL MAGIC VALLEY, LLC, as Borrower

 

By::                                                                            

Name:                                                                        

Title:                                                                          

 

 

BORROWERS’ AGENT:

 

PACIFIC ETHANOL HOLDING CO. LLC, as Borrowers’ Agent

 

By::                                                                            

Name:                                                                        

Title:                                                                          

 

 

 

5

 



 

SCHEDULE G

 

CONSENT AND AGREEMENT

 

[SEE ATTACHED]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 

CONSENT AND AGREEMENT
(Second Amended and Restated Credit Agreement)

 

This CONSENT AND AGREEMENT (this "Consent"), dated as of April __, 2014, among
CHS INC., a Minnesota cooperative corporation ("CHS"), Pacific Ethanol Madera
LLC, a Delaware limited liability company (the "Borrower"), and Wells Fargo
Bank, N.A., as collateral agent (together with its successors in such capacity,
the "Collateral Agent") for the Senior Secured Parties identified in the Credit
Agreement (as defined below) (the “Secured Parties”).

 

RECITALS

 

WHEREAS, the Borrower owns and operates a denatured ethanol production facility
located at Madera, California, with a design basis capacity of approximately 40
million gallons-per-year of denatured ethanol (the "Plant");

 

WHEREAS, concurrently herewith, CHS and the Borrower are entering into that
certain Grain Storage Agreement, dated as of the date hereof (as amended,
restated, modified or otherwise supplemented from time to time in accordance
with the terms hereof, the “GSA”) and, on or after the date hereof, subject to
the satisfaction of the conditions set forth in the GSA, CHS and the Borrower
may enter into Grain Contracts (as such term is defined in the GSA) (as amended,
restated, modified or otherwise supplemented from time to time in accordance
with the terms hereof, the “Grain Contracts”; the GSA and the Grain Contracts
are hereinafter collectively referred to as the "Assigned Agreement"), pursuant
to which CHS will obtain the right to store grain (the “Stored Grain”) in the
grain handling and storage facility located at the Plant and owned by the
Borrower (the “Grain Facilities”) and, subject to the satisfaction of the
conditions set forth in the GSA, the Borrower will purchase grain from CHS;

 

WHEREAS, the Borrower, Collateral Agent, and other borrowers, agents and the
lenders party thereto (the "Lenders") thereto have entered into a Second Amended
and Restated Credit Agreement, dated as of October 29, 2012 (as amended, the
"Credit Agreement"), pursuant to which, among other things, the Lenders have
made certain loans and other extensions of credit to the Borrower and certain of
affiliates of the Borrower for the purpose of financing, in part, the cost of,
and providing certain credit support for, among other purposes, the operation of
the Plant and certain related expenses (the "Loans");

 

WHEREAS, certain Lenders or their affiliates (the "Interest Rate Protection
Providers") may, from time to time, enter into interest rate hedging agreements
with the Borrower and/or the other borrowers as permitted under the Credit
Agreement (the "Interest Rate Protection Agreements"); and

 

WHEREAS, as security for the Loans, the Interest Rate Protection Agreements and
all other obligations under the Credit Agreement and related financing
documents, the Borrower has collaterally assigned all of its right, title and
interest in, to and under, and granted a security interest in, the Assigned
Agreement to the Collateral Agent pursuant to the Assignment and Security
Agreement between the Borrower and Collateral Agent (as amended, restated,
modified or otherwise supplemented from time to time, the "Security Agreement").

 



1

 

 

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, and intending to be legally bound, the parties hereto hereby agree
as follows:

 

1. CONSENT TO ASSIGNMENT, ETC.

 

(a) Consent to Assignment. CHS (i) consents in all respects to the pledge and
assignment to Collateral Agent of all of the Borrower's right, title and
interest in, to and under the Assigned Agreement pursuant to the Security
Agreement and (ii) acknowledges the right, but not the obligation, of Collateral
Agent or Collateral Agent's designee, in the exercise of Collateral Agent's
rights and remedies under the Security Agreement, to make all demands, give all
notices, take all actions and exercise all rights of the Borrower in accordance
with the Assigned Agreement, and agrees that in such event, subject to the
provisions of Section 1(d), CHS shall continue to perform its obligations under
the Assigned Agreement.

 

(b) Substitute Owner. CHS agrees that, if Collateral Agent notifies CHS that an
event of default under the Credit Agreement has occurred and is continuing and
that Collateral Agent has exercised its rights (i) to have itself or its
designee substituted for the Borrower under the Assigned Agreement or (ii) to
sell, assign, transfer or otherwise dispose of the Assigned Agreement to a third
party, then Collateral Agent, Collateral Agent's designee or such third party
(each, a "Substitute Owner") shall be substituted for the Borrower under the
Assigned Agreement and, in such event, subject to the provisions of Section
1(d), CHS will continue to perform its obligations under the Assigned Agreement
in favor of the Substitute Owner.

 

(c) Right to Cure.

 

(i) Notwithstanding anything to the contrary contained in the Assigned
Agreement, CHS shall not claim prevention or interference with performance of
its obligations under the Assigned Agreement, nor shall CHS, subject to the
provisions of subparagraph (iii) below and Section 1(d), exercise any right it
may have under the Assigned Agreement, at law or in equity, to cancel, suspend
or terminate the Assigned Agreement or any of its obligations under the Assigned
Agreement, as the result of any default or other action or omission of the
Borrower in the performance of any of its obligations under the Assigned
Agreement, or upon the occurrence or non-occurrence of any event or condition
under the Assigned Agreement that would immediately, or with the passage of any
applicable grace period or the giving of notice, or both, enable CHS to
terminate or suspend its obligations or exercise any other right or remedy under
the Assigned Agreement or under applicable law (hereinafter an "Assigned
Agreement Default"), until it first gives prompt written notice of such Assigned
Agreement Default to Collateral Agent and affords Collateral Agent, Collateral
Agent's designee and the Secured Parties a period of at least sixty (60) days
(or, if such default is a payment default, fifteen (15) business days) to cure
such default, commencing from the later to occur of (x) Collateral Agent's
receipt of such notice and (y) the expiration of the later of any notice periods
or cure periods provided for in the Assigned Agreement.

 

(ii) Subject to the provisions of subparagraph (iii) below and Section 1(d)
hereof, no cancellation, suspension or termination of the Assigned Agreement by
CHS, or any other actions taken by CHS under the Assigned Agreement, shall be
binding upon Collateral Agent without the notice and extended cure period
specified in this Section 1(c). Any dispute that may arise under the Assigned
Agreement notwithstanding, CHS shall continue performance under the Assigned
Agreement and shall resolve any dispute without discontinuing such performance
until the lapse of the notice and extended cure period specified in this
Section 1(c).

 



2

 

 

(iii) The parties acknowledge and agree that, notwithstanding the foregoing
provisions of this Section 1(c), in the event the Borrower defaults in the
payment of any sum due to CHS under the Assigned Agreement and until such
default is cured, CHS shall not be required to deliver additional Grain to the
Grain Facilities. Furthermore, it shall be unlawful for the Borrower during any
such continuing default to continue to move any Stored Grain from the Grain
Facilities to the ethanol production process. CHS shall have the right to enter
the Plant site at any time to ascertain if the Borrower has ceased or is
continuing to consume Stored Grain. The parties acknowledge that the Borrower’s
continued consumption of Stored Grain while in default of its payment
obligations may cause irreparable harm to CHS. Accordingly, the Borrower and the
Secured Parties agree that CHS shall be entitled to obtain a restraining order
or injunction directing the Borrower to cease its consumption of Stored Grain
until the payment default is cured.

 

(d) No Termination, Assignment or Material Amendments. CHS will not, without
thirty (30) days prior written notice to Collateral Agent, enter into any
consensual cancellation or termination of the Assigned Agreement. CHS shall have
no obligation to notify the Collateral Agent of the expiration of the term of
the Assigned Agreement.

 

(e) No Liability. CHS acknowledges and agrees that none of Collateral Agent,
Collateral Agent's designee or the Secured Parties shall have any liability or
obligation under the Assigned Agreement as a result of this Consent, the
Security Agreement or otherwise, nor shall Collateral Agent, Collateral Agent's
designee or the Secured Parties be obligated or required to (i) perform any of
the Borrower's obligations under the Assigned Agreement, except, in the case of
Collateral Agent or Collateral Agent's designee, during any period in which
Collateral Agent or Collateral Agent's designee is a Substitute Owner pursuant
to Section 1(b), in which case (A) the obligations of such Substitute Owner
shall be no more than those of the Borrower under the Assigned Agreement,
(B) such Substitute Owner shall have no personal liability to CHS for the
performance of such obligations and (C) the sole recourse of CHS for the
performance of such obligations shall be limited to such Substitute Owner's
interest in the Project, or (ii) take any action to collect or enforce any claim
for payment assigned under the Security Agreement.

 

(f) Delivery of Notices. CHS shall deliver to Collateral Agent, concurrently
with the delivery thereof to the Borrower, a copy of each written notice,
request or demand (but not customary business correspondence) given by CHS
pursuant to the Assigned Agreement.

 

2. PAYMENTS UNDER THE ASSIGNED AGREEMENT

 

If the Collateral Agent has elected to exercise remedies under the Security
Agreement in connection with a default, CHS will pay all amounts payable by it
under the Assigned Agreement, if any, in lawful money of the United States of
America, in immediately available funds, directly into the account or to such
other person or account as may be specified from time to time by Collateral
Agent to CHS in writing.

 



3

 

 

3. REPRESENTATIONS AND WARRANTIES OF THE CONSENTING PARTY

 

CHS hereby represents and warrants to the Collateral Agent, the Lenders and the
Interest Rate Protection Providers as follows, which representations and
warranties shall survive the execution and delivery of this Consent and the
Assigned Agreement and the consummation of the transactions contemplated hereby
and thereby:

 

(a) Organization; Power and Authority. CHS is a cooperative corporation duly
organized, validly existing and in good standing under the laws of the State of
Minnesota, and has all requisite power and authority to enter into and to
perform its obligations under this Consent and the Assigned Agreement, and to
carry out the terms hereof and thereof and the transactions contemplated hereby
and thereby.

 

(b) Authorization. The execution, delivery and performance by CHS of this
Consent and the Assigned Agreement have been duly authorized by all necessary
corporate action on the part of CHS and do not require any approval or consent
of any holder (or any trustee for any holder) of any indebtedness or other
obligation of (i) CHS or (ii) any other person or entity, except approvals or
consents which have previously been obtained.

 

(c) Execution and Delivery; Binding Agreements. Each of this Consent and the
Assigned Agreement is in full force and effect, has been duly executed and
delivered on behalf of CHS and constitutes the legal, valid and binding
obligation of CHS, enforceable against CHS in accordance with its terms except
as the enforceability hereof or thereof may be limited by (i) bankruptcy,
insolvency, reorganization, or other similar laws affecting the enforcement of
creditors' rights generally and (ii) general equitable principles (whether
considered in a proceeding in equity or at law).

 

(d) Litigation. There is no litigation, action, suit, proceeding or
investigation pending or (to the best of CHS's knowledge after due inquiry)
threatened against CHS before or by any court, collateral agency, arbitrator or
governmental authority, body or agency that (i) if adversely determined,
individually or in the aggregate, could adversely affect the performance by CHS
of its obligations under this Consent or the Assigned Agreement or (ii)
questions the validity, binding effect or enforceability of this Consent or the
Assigned Agreement, any action taken or to be taken pursuant hereto or thereto
or any of the transactions contemplated hereby or thereby.

 

(e) Compliance with Other Instruments, etc. The execution, delivery and
performance by CHS of this Consent and the Assigned Agreement and the
consummation of the transactions contemplated hereby and thereby will not result
in any violation of, breach of or default under any term of (i) its
organizational documents or (ii) any contract or agreement to which it is a
party or by which it or its property is bound, or of any license, permit,
franchise, judgment, writ, injunction, decree, order, charter, law, ordinance,
rule or regulation applicable to it which could have a material adverse effect
upon its ability to perform under the Assigned Agreement or this Consent.

 

(f) Government Consent. No consent, order, authorization, waiver, approval or
any other action, or registration, declaration or filing with, any person, board
or body, public or private, is required to be obtained by CHS in connection with
the execution, delivery or performance of the Assigned Agreement or the
consummation of the transactions contemplated thereunder.

 



4

 

 

4. REPRESENTATIONS, WARRANTIES AND AGREEMENTS OF THE COLLATERAL AGENT

 

(a) Authority. The Collateral Agent hereby represents and warrants to CHS that
(i) it has the authority under the Credit Agreement to enter into this Consent
on behalf of itself, the Lenders and the other Secured Parties; (ii) the
execution, delivery and performance by the Collateral Agent of this Consent has
been duly authorized by all necessary actions, and (iii) this Consent is in full
force and effect, has been duly executed and delivered by the Collateral Agent
and constitutes the legal, valid and binding obligation of Collateral Agent,
enforceable against Collateral Agent in accordance with its terms except as the
enforceability hereof or thereof may be limited by (1) bankruptcy, insolvency,
reorganization, or other similar laws affecting the enforcement of creditors'
rights generally and (2) general equitable principles (whether considered in a
proceeding in equity or at law).

 

(b) No Security Interest. The Collateral Agent hereby acknowledges that the
grant of a lien and security interest by the Borrower to the Collateral Agent
and the other Secured Parties under the Security Agreement and the Boardman Deed
of Trust (as defined in the Credit Agreement), and any other security grants in
connection with the Credit Agreement and the Interest Rate Protection
Agreements, do not include any Stored Grain prior to its delivery or deemed
delivery to the Borrower pursuant to Paragraph 2(e) of the Assigned Agreement.

 

(c) Right to Remove Grain. The Collateral Agent hereby acknowledges and consents
to the rights of CHS under Paragraphs 7(a) through (e) of the Assigned Agreement
and agrees that, in the event that the Collateral Agent exercises any of its
rights under Section 1 of this Consent, then CHS shall have the right, at any
time and from time to time, to enter the Plant site and remove all or a portion
of the Stored Grain from the Grain Facilities at the expense of CHS; provided
that (i) any such ingress, egress or removal activities shall not materially or
adversely interfere with the operation of the Plant and (ii) CHS shall be
responsible for any and all damage caused to the Plant as a result of any such
ingress, egress or removal activities.

 

5. HOLD HARMLESS

 

Borrower hereby releases CHS from any liability to Borrower for all its actions
or failures to act which comply with the terms of this Consent.

 

6. MISCELLANEOUS

 

(a) Applicable Law; Submission to Jurisdiction.

 

(i) THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF CALIFORNIA, UNITED STATES OF AMERICA, WITHOUT REGARD TO THE
CONFLICT OF LAW PROVISIONS THEREOF.

 



5

 

 

(ii) Any legal action or proceeding with respect to this Consent and any action
for enforcement of any judgment in respect thereof may be brought in the courts
of the State of California or of the United States of America for the Central
District of California, and, by execution and delivery of this Consent, each of
CHS, the Borrower and Collateral Agent hereby accepts for itself and in respect
of its property, generally and unconditionally, the non-exclusive jurisdiction
of the aforesaid courts and appellate courts from any appeal thereof.

 

(iii) Each of CHS, the Borrower and Collateral Agent hereby irrevocably waives
any objection which it may now or hereafter have to the laying of venue of any
of the aforesaid actions or proceedings arising out of or in connection with
this Consent brought in the courts referred to above and hereby further
irrevocably waives and agrees not to plead or claim in any such court that any
such action or proceeding brought in any such court has been brought in an
inconvenient forum.

 

(iv) Nothing herein shall affect the right of Collateral Agent or its designees
to serve process in any other manner permitted by law or to commence legal
proceedings or otherwise proceed against CHS in any other jurisdiction.

 

(b) Waiver of Trial by Jury. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS CONSENT.

 

(c) Notices. All notices and other communications hereunder shall be in writing,
shall be deemed given upon receipt thereof by the party or parties to whom such
notice is addressed, shall be sent by first class mail, by personal delivery, by
a nationally recognized courier service, electronic transmission or by facsimile
(subject to electronic confirmation), and shall be directed as follows:

 



  If to CHS: CHS Inc.

5500 Cenex Drive

Inver Grove Heights, Minnesota 55077

Attention: Rick Romer

Telephone: (651) 335-3739

Facsimile: (866)621-5561

        If to the Borrower:

Pacific Ethanol Madera LLC

c/o Pacific Ethanol, Inc.

400 Capitol Mall, Suite 2060

Sacramento, CA 95814

Attention: Bryon McGregor

Telephone: (916) 403-2710

Facsimile: (916) 446-3937

Email: bmcgregor@pacificethanol.net

     

 



6

 

 

    with a copy to:          

Pacific Ethanol Madera LLC

c/o Pacific Ethanol, Inc.

400 Capitol Mall, Suite 2060

Sacramento, CA 95814

Attention: General Counsel

Telephone: (916) 403-2130

Facsimile: (916) 403-2785

Email: cwright@pacificethanol.net

        If to the Collateral Agent

Wells Fargo Bank, N.A.

150 East 42nd Street, 40th Floor

New York, New York 10017

Attention: Michael Pinzon, CMES- Pacific Ethanol

Telephone: (917) 260-1537

Facsimile: (917) 260-1594

Email: michael.d.pinzon@wellsfargo.com

and hui.chen@wellsfargo.com

 

The above parties may, by notice given hereunder, designate any further or
different addresses to which subsequent notices or other communications shall be
sent.

 

(d) Amendment, Waiver. Neither this Consent nor any of the terms hereof may be
terminated, amended, supplemented, waived or modified except by an instrument in
writing signed by CHS and Collateral Agent.

 

(e) Limitation of Liability. Each of the representations, warranties,
undertakings and agreements herein made on the part of the Collateral Agent is
made and intended not as a personal representation, warranty, undertaking or
agreement by or for the purpose or with the intention of binding the Collateral
Agent personally but is made with the intent of binding only the estate or
matters for which the Collateral Agent is agent, and this Consent and Agreement
is executed and delivered by the Collateral Agent solely in the exercise of the
powers expressly conferred upon it as agent under the collateral agency
agreement creating the agency under which the Collateral Agent is agent; and no
personal liability or responsibility is assumed hereunder by, or shall at any
time be enforceable against, the Collateral Agent in respect of the transactions
contemplated by the agreements set forth herein.

 

(f) No Waiver; Remedies Cumulative. The waiver of any right, breach or default
under this Consent by any party must be made specifically and in writing. No
failure or delay on the part of Collateral Agent in exercising any right, power
or privilege hereunder and no course of dealing between CHS and Collateral Agent
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, power or privilege hereunder preclude any other exercise, or the
further exercise, of any other right, power or privilege hereunder. No notice to
or demand upon any party will entitle such party to any further, subsequent or
other notice or demand in similar or any other circumstances. The rights and
remedies herein expressly provided are cumulative and not exclusive of any
rights or remedies that Collateral Agent would otherwise have.

 



7

 

 

(g) Counterparts. This Consent may be executed in any number of counterparts and
by the different parties hereto on separate counterparts, each of which when so
executed and delivered shall be an original, but all of which shall together
constitute one and the same instrument.

 

(h) Headings Descriptive. The headings of the several sections and subsections
of this Consent are inserted for convenience only and shall not in any way
affect the meaning or construction of any provision of this Consent.

 

(i) Severability. In case any provision in or obligation under this Consent
shall be invalid, illegal or unenforceable in any jurisdiction, the validity,
legality and enforceability of the remaining provisions or obligations, or of
such provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby.

 

(j) Successors and Assigns. This Consent shall be binding upon the parties
hereto and their permitted successors and assigns and shall inure to the benefit
of the parties, their designees and their respective permitted successors and
assigns; provided, however, that no party or its respective successor or assign
shall assign any of its interest in this Consent except in connection with an
assignment of its interests in the Assigned Agreement and then only to the same
person(s) or entity (its) to which its interest in the Assigned Agreement is so
assigned.

 

(k) Survival. All agreements, statements, representations and warranties made by
CHS herein shall be considered to have been relied upon by Collateral Agent and
the Secured Parties and shall survive the execution and delivery of this
Consent.

 

(l) Further Assurances. The parties hereto hereby agree to execute and deliver
all such instruments and take all such action as may be necessary to effectuate
fully the purposes of this Consent.

 

(m) Termination.

 

(i) Each party's obligations hereunder are absolute and unconditional, and no
party has the right to terminate this Consent or to be released, relieved or
discharged from any obligation or liability hereunder until all Loans and all
other obligations under the Credit Agreement have been indefeasibly satisfied in
full, notice of which will be provided by Collateral Agent when such obligations
have been satisfied (the "Termination Notice"), provided that this Consent shall
terminate and be of no further force or effect in the event that CHS terminates
the Assigned Agreement in accordance with the terms of this Consent, subject to
the right of CHS to remove the Stored Grain from the Grain Facilities.

 



8

 

 

(ii) In the event that the Loans are refinanced or replaced by other credit
facilities, this Consent and Agreement will continue in effect for the benefit
of CHS, Borrower, the Interest Rate Protection Providers and the providers of
such new credit facilities (the "New Lender"); provided, that (A) within five
(5) days following delivery by Collateral Agent to CHS of a Termination Notice,
the New Lender or an agent, trustee or other representative of the New Lender,
will notify CHS that it assumes the rights and prospective obligations of
Collateral Agent under this Consent, and will supply substitute notice address
information for Section 6(c), (B) the amount of the new credit facilities do not
exceed the original amount of commitments by the Lenders to make loans and
extend other credit facilities under the Credit Agreement and (C) thereafter,
(1) the term "Loans" under this Consent will be deemed to refer to the new
credit facilities, (2) the term "Collateral Agent" or "Lenders" will be deemed
to refer to the New Lender or any agent or trustee of the New Lender, (3) the
term "Credit Agreement" will be deemed to refer to the credit agreement,
indenture or other instrument providing for the new credit facilities and (4)
the term "Security Agreement" will be deemed to refer to the security agreement
under which the Assigned Agreement is assigned as collateral to secure
performance of the obligations of Borrower under the new credit facilities.

 

[The remainder of this page is intentionally left blank.]

 

 

 

 



9

 

 

IN WITNESS WHEREOF, CHS, the Borrower and Collateral Agent have caused this
Consent to be duly executed and delivered by their respective officers thereunto
duly authorized as of the date first above written.

 

CHS INC.,

a Minnesota cooperative corporation

 

 

By:_________________________________
Name:
Title:

 

 

PACIFIC ETHANOL MADERA LLC,

a Delaware limited liability company

By:_________________________________
Name:
Title:

WELLS FARGO BANK, N.A.,
as Collateral Agent

By:_________________________________
Name:
Title:

 

 



10

 

 

 

 

SCHEDULE 1.01(a)

 

AMENDED LENDERS, LOAN COMMITMENTS AND OFFICES

 

[SEE ATTACHED]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

11

 

 

SCHEDULE 1.01(a)

to Credit Agreement

 

I.TRANCHE A-1 TERM LOANS

 

TRANCHE A-1 LENDER TRANCHE A-1 TERM LOAN COMMITMENT (OTHER THAN TRANCHE A-1
SUBSEQUENT TERM LOAN COMMITMENT)1 TRANCHE A-1 TERM LOAN (OTHER THAN TRANCHE A-1
SUBSEQUENT TERM LOAN) TRANCHE A-1 SUBSEQUENT TERM LOAN COMMITMENT TRANCHE A-1
SUBSEQUENT TERM LOAN TOTAL TRANCHE A-1 TERM LOAN CONTACT *Credit Suisse Loan
Funding LLC $17,003,037.07 $17,003,037.07 $7,000,000.00 $7,000,000.00
$24,003,037.07

JEANNETTE CRESPO

Phone: 919-994-6374

Fax: 866-469-3871

Email:

JEANNETTE.CRESPO@

CREDITSUISSE.COM

*Candlewood Credit Value Master Fund II, LP $807,879.00 $807,879.00 0 0
$807,879.00

Joseph Canbareri

Phone: 212-493-4469

Fax: 646-380-3563

Email: creditvaluenotices@

cvp7.com

*Candlewood Special Situations Master Fund, Ltd. $9,247,425.54 $9,247,425.54 0 0
$9,247,425.54

PETER DOWLING

Phone: 212-439-4489

Fax: 646-380-3565

Email:

Loans@candlewoodgroup.

com;

pdowling@

candlewoodgroup.com

CandlewoodOps@

citco.com

*CWD OC 522 Master Fund, Ltd. $4,620,016.34 $4,620,016.34 0 0 $4,620,016.34

PETER DOWLING

Phone: 212-439-4489

Fax: 646-380-3565

Email:

Loans@candlewoodgroup.

com;

pdowling@

candlewoodgroup.com

CandlewoodOps@

citco.com

*Pacific Ethanol, Inc. $808,695.06 $808,695.06 0 0 $808,695.06

Bryon McGregor

Phone: 916-403-2710

Fax:

Email:

bmcgregor@pacificethanol.com

TOTAL: $32,487,053.01 $32,487,053.01 $7,000,000.00 $7,000,000.00 $39,487,053.01
 

_______________________

1 Includes Capitalized Interest pursuant to Section 3.02

 



1

 

 

II.TRANCHE A-2 TERM LOANS

 

TRANCHE A-2 LENDER TRANCHE A-2 TERM LOAN COMMITMENT TRANCHE A-2 TERM LOAN
CONTACT *Pacific Ethanol, Inc. $26,279,202.43 $26,279,202.43

Bryon McGregor

Phone: 916-403-2710

Fax:

Email: bmcgregor@pacificethanol.com

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



2

 

 

III.REVOLVING LOANS

 

REVOLVING LENDER REVOLVING LOAN COMMITMENT

REVOLVING LOAN

OUTSTANDING2

 

CONTACT *Credit Suisse Loan Funding LLC $11,241,608.79 $8,993,287.03

JEANNETTE CRESPO

Phone: 919-994-6374

Fax: 866-469-3871

Email:



JEANNETTE.CRESPO@CREDITSUISSE.COM

*Candlewood Credit Value Master Fund II, LP $526,987.52 $421,590.02

Joseph Canbareri

Phone: 212-493-4469

Fax:

646-380-3563

Email: creditvaluenotices@cvp7.com

*Candlewood Special Situations Master Fund, Ltd. $5,515,050.97 $4,412,040.77

PETER DOWLING

Phone: 212-439-4489

Fax: 646-380-3565

Email:

LOANS@CANDLEWOODGROUP.COM;

PDOWLING@CANDLEWOODGROUP.COM;

CandlewoodOps@citco.com

*CWD OC 522 Master Fund, Ltd. $2,716,352.72 $2,173,082.18

PETER DOWLING

Phone: 212-439-4489

Fax: 646-380-3565

Email:

LOANS@CANDLEWOODGROUP.COM;

PDOWLING@CANDLEWOODGROUP.COM;

CandlewoodOps@citco.com

TOTAL: $20,000,000.00 $16,000,000.00  

_______________________

2 Outstanding as of March 28, 2014

 



3

 

 

SCHEDULE 2.01 (MADERA ASSIGNMENT AND SECURITY AGREEMENT)

 

PROJECT DOCUMENTS

 

(i)Grain Supply Agreements between Madera and Pacific Ag. Products.

 

(ii)Ethanol Offtake Agreements between Madera and Kinergy.

 

(iii)DG Offtake Agreements between Madera and Pacific Ag. Products.

 

(iv)Grain Supply Agreement between Madera and CHS, Inc.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



4

 

 

EXHIBIT 2.04-A

 

[SEE ATTACHED]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



5

 

 

EXHIBIT 2.04-A
to Credit Agreement

 

[FORM OF]
REVOLVING FUNDING NOTICE

 

This Revolving Funding Notice (this “Funding Notice”), dated as of [________],
20[__], is delivered to WELLS FARGO BANK, N.A., as administrative agent (the
“Administrative Agent”), pursuant to Section 2.04 of the Second Amended and
Restated Credit Agreement, dated as of [_______], 2012 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”)
among Pacific Ethanol Holding Co. LLC, a Delaware limited liability company
(“Pacific Holding”), Pacific Ethanol Madera LLC, a Delaware limited liability
company (“Madera”), Pacific Ethanol Columbia, LLC, a Delaware limited liability
company (“Boardman”), Pacific Ethanol Stockton LLC, a Delaware limited liability
company (“Stockton”), and Pacific Ethanol Magic Valley, LLC, a Delaware limited
liability company (“Burley” and, together with Pacific Holding, Madera, Boardman
and Stockton, each a “Borrower” and collectively the “Borrowers”), as borrowers,
Pacific Holding, as Borrowers’ Agent, each of the Lenders from time to time
party thereto, Wells Fargo Bank, N.A., as Administrative Agent and Collateral
Agent, and Amarillo National Bank, as accounts bank. This Funding Notice sets
forth certain undertakings of the Borrowers with respect to the transactions
contemplated by the Credit Agreement. Capitalized terms used herein but not
otherwise defined herein shall have the respective meanings set forth in the
Credit Agreement.

 

WHEREAS, the Borrowers wish to propose a Funding of Revolving Loans under the
Credit Agreement in accordance with Section 2.04 of the Credit Agreement and on
the terms and conditions set forth therein and herein.

 

WHEREAS, to induce the Lenders to extend credit under the Credit Agreement, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Borrowers hereby agree as follows:

 

Section 1.                Funding Request. The Borrowers hereby irrevocably
propose a Funding (the “Proposed Funding”) of Revolving Loans in the amounts set
forth below: [Note: each Funding Notice should only include those provisions
applicable to the requested Funding.]

 

[_____] Dollars ($[_____]) requested to be funded as [Eurodollar Loans][and
[_____] Dollars ($[______]) requested to be funded as][Base Rate Loans] for
application in accordance with the Budget.

 

The Funding Date proposed for the Proposed Funding is [_______], 20[__] (the
“Proposed Funding Date”). The Borrowers hereby certify that this Funding Notice
is being delivered to the Administrative Agent not later than 12:00 Noon New
York City time five (5) Business Days prior to the Proposed Funding Date, and
that the Proposed Funding Date is a Business Day.

 



1

 

 

The Borrowers hereby request that on the Proposed Funding Date the
Administrative Agent deliver by wire transfer to the Revenue Account1, in
immediately available funds, the proceeds of such Proposed Funding in the amount
of [_____] Dollars ($[_____]), which is subject to the limits set forth in
Section 2.02(a) and Section 2.02(b) of the Credit Agreement.

 

Section 2.                Certifications. The Borrowers certify that as of the
Proposed Funding Date:

 

(i)                 each of the conditions to the Proposed Funding set forth in
Article VI of the Credit Agreement have been satisfied;

 

(ii)               the Borrowers are in compliance with all applicable
conditions set forth in Article VI of the Credit Agreement, on and as of the
Proposed Funding Date, before and after giving effect to such Proposed Funding
and to the application of the proceeds therefrom;

 

(iii)             each of the representations and warranties made by each of the
Borrowers and the Pledgor in the Financing Documents is true and correct in all
material respects (except with respect to representations and warranties that
expressly refer to an earlier date), before and after giving effect to the
Proposed Funding and to the application of the proceeds therefrom;

 

(iv)             no Default or Event of Default has occurred and is continuing
or would occur as a result of the Proposed Funding;

 

(v)               since April 16, 2010, no Material Adverse Effect has occurred
and is continuing;

 

(vi)             after giving effect to the Revolving Loans requested hereunder,
the aggregate principal amount of the Revolving Loans will not exceed the
Aggregate Revolving Loan Commitment as of the Proposed Funding Date;

 

(vii)           each Borrower has all Necessary Project Approvals required under
the Credit Agreement as of the date of this Funding Notice, and the same are (i)
in full force and effect and (ii) final and Non-Appealable, [except as a result
of the Cold Shutdown of _____________];2 and

 

(viii)         all and each of the statements contained in this Funding Notice
are true and correct.

 

Section 3.                Governing Law. This Funding Notice, and the rights and
obligations of the parties hereunder shall be governed by, and construed and
interpreted in accordance with, the laws of the State of New York.

 

Section 4.                Execution in Counterparts. This Funding Notice may be
executed by the parties hereto in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single document.

 

The undersigned are executing this Funding Notice not in their individual
capacities but in their respective capacities as Authorized Officers of the
Borrowers.

_______________________

1 Or if otherwise agreed to by the Administrative Agent, specify account wire
instructions.

2 List any Plants that are in Cold Shutdown as approved in accordance with the
Credit Agreement.

 

[The remainder of this page is intentionally blank. The next page is the
signature page.]

 



2

 

 

IN WITNESS WHEREOF, the undersigned have caused this Funding Notice to be duly
executed and delivered as of the day and year first written above.

 

PACIFIC ETHANOL HOLDING CO. LLC

 

By:_________________________________

       Name:

       Title:

 

PACIFIC ETHANOL MADERA LLC

 

By:_________________________________

       Name:

       Title:

 

PACIFIC ETHANOL COLUMBIA, LLC

 

By:_________________________________

       Name:

       Title:

 

PACIFIC ETHANOL STOCKTON LLC

 

By:_________________________________

       Name:

       Title:

 

PACIFIC ETHANOL MAGIC VALLEY, LLC

 

By:_________________________________

       Name:

       Title:

 



3

 

 

EXHIBIT 8.03

 

[SEE ATTACHED]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4

 

 

EXHIBIT 8.03
to Credit Agreement

 

[FORM OF]

REVENUE ACCOUNT WITHDRAWAL CERTIFICATE

 

Date: [_____ __,____]

 

[ACCOUNTS BANK]

 

[ADDRESS]

 

Reference is made to (x) Section 8.03(b) of the Second Amended and Restated
Credit Agreement, dated as of October 29, 2012 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”)
among Pacific Ethanol Holding Co. LLC, a Delaware limited liability company
(“Pacific Holding”), Pacific Ethanol Madera LLC, a Delaware limited liability
company (“Madera”), Pacific Ethanol Columbia, LLC, a Delaware limited liability
company (“Boardman”), Pacific Ethanol Stockton, LLC, a Delaware limited
liability company (“Stockton”), and Pacific Ethanol Magic Valley, LLC, a
Delaware limited liability company (“Burley” and, together with Pacific Holding,
Madera, Boardman and Stockton, each a “Borrower” and collectively the
“Borrowers”), as borrowers, Pacific Holding, as Borrowers’ Agent, each of the
Lenders from time to time party thereto, Wells Fargo Bank, N.A., as
Administrative Agent (in such capacity, the “Administrative Agent”) and
Collateral Agent and Amarillo National Bank, as accounts bank (the “Accounts
Bank”) and (y) Section 8.03 of the Credit Agreement, dated as of October 29,
2012 (as amended, amended and restated, supplemented or otherwise modified from
time to time, the “Senior Credit Agreement”) among the Borrowers, Pacific
Holding, as the borrowers’ agent, each of the lenders from time to time party
thereto, Wells Fargo Bank, N.A., as administrative agent and collateral agent,
Credit Suisse Loan Funding LLC, as syndication agent, and Amarillo National
Bank, as accounts bank. Capitalized terms used herein but not otherwise defined
herein shall have the respective meanings set forth in the Credit Agreement.

 

The Borrowers hereby direct the Accounts Bank to withdraw and transfer, from the
account entitled [_____], No. [_____] (the “Revenue Account”), on [_____],
20[__] (the “Revenue Account Withdrawal Date”), the following amounts: [Note:
each Revenue Account

 

Withdrawal Certificate should only include those priorities relevant on the
given withdrawal date.]

 

(i)                 [in accordance with Section 8.03(b)(i)(a) of the Credit
Agreement, [_____] Dollars ($[____]) to the Operating Account]1[ in accordance
with Section 8.03(b)(i)(b) of the Credit Agreement, [_____] Dollars ($[____]) to
the Operating Account];2

 

_______________________

1 To be included no more than 3 times per calendar week, in respect of amounts
required to pay operating expenses (other than for the cost of corn, natural
gas, electricity, insurance premiums and/or Borrower Taxes) that, in each such
case, are or will become due and payable during the current calendar month in
accordance with the Budget.

2 To be included no more than 7 times per calendar week, in respect of amounts
required to pay some or all of the cost of corn, natural gas, electricity,
insurance premiums and/or Borrower Taxes that, in each such case, are or will
become due and payable during the current calendar month.

 



1

 

 

(ii)               in accordance with Section 8.03(b)(ii) of the Credit
Agreement, [_____] Dollars ($[ ____]) to the Maintenance Capital Expense
Account;3

 

(iii)             in accordance with Section 8.03(b)(iii) of the Credit
Agreement, (A) [_____] Dollars ($[____]) to the Senior Administrative Agent, for
the account of the Priority Senior Secured Parties, for payment of Senior Fees,
costs and expenses due and payable under the Senior Financing Documents (other
than principal and interest on the Senior Loans) and (B) in accordance with
Section 8.03(b)(iv) of the Credit Agreement, [_____] Dollars ($[____]) to the
Administrative Agent, for the account of the Senior Secured Parties, for payment
of Fees, costs and expenses due and payable under the Financing Documents (other
than principal and interest on the Loans);4

 

(iv)             in accordance with Section 8.03(b)(iv) of the Credit Agreement,
to the Senior Administrative Agent, [_____] Dollars ($[____]) for payment of
interest due and payable on the Senior Loans (other than any Defaulting Lender
under the Senior Credit Agreement) based on the respective outstanding principal
amounts on the date of such payment;5

 

(v)               in accordance with Section 8.03(b)(v) of the Credit Agreement,
to the Administrative Agent, (A) [_____] Dollars ($[____]) for payment of
interest due and payable on the Revolving Loans and the Tranche A-1 Term Loans
pro rata among the Revolving Lenders (other than any Defaulting Lender) and the
Tranche A-1 Lenders based on their respective outstanding principal amounts on
the date of such payment and (B) [_____] Dollars ($[____]) for payment of fees,
expenses or Net Swap Payments owing on the Interest Rate Protection Providers;6

 

(vi)             in accordance with Section 8.03(b)(vi) of the Credit Agreement,
[_____] Dollars ($[____]) to the Senior Administrative Agent, for payment of any
interest then due and payable on the Senior Loans pro rata among the Defaulting
Lenders under the Senior Credit Agreement based on their respective outstanding
principal amounts on the date of such payment;7

 

(vii)           in accordance with Section 8.03(b)(vii) of the Credit Agreement,
[_____] Dollars ($[____]) to the Administrative Agent, for payment of any
interest then due and payable on the Revolving Loans pro rata among the
Defaulting Lenders based on their respective outstanding principal amounts on
the date of such payment;8

_______________________



3 To be included in certificates for each Monthly Date when such amounts are due
and payable.

4 To be included in certificates for any date on which such amounts are due and
payable.

5 To be included in certificates for any date on which such amounts are due and
payable.

6 To be included in certificates for any date on which such amounts are due and
payable.

7 To be included in certificates for any date on which such amounts are due and
payable.

8 To be included in certificates for any date on which such amounts are due and
payable.

 



2

 

 

(viii)         in accordance with Section 8.03(b)(viii) of the Credit Agreement,
[_____] Dollars ($[____]) to the Administrative Agent, for payment of any
interest then due and payable on the Tranche A-2 Term Loans pro rata among the
Tranche A-2 Lenders based on their respective outstanding principal amounts on
the date of such payment;9

 

(ix)             in accordance with Section 8.03(b)(ix) of the Credit Agreement,
[_____] Dollars ($[____]) to the Senior Administrative Agent, for payment of the
principal amounts due and payable on the Senior Loans pro rata among the Senior
Lenders (other than any Defaulting Lender under the Senior Credit Agreement)
based on their respective outstanding principal amounts on the date of such
payment;10

 

(x)               in accordance with Section 8.03(b)(x) of the Credit Agreement,
[_____] Dollars ($[____]) to the Senior Administrative Agent, for payment of the
principal amounts due and payable on the Senior Loans pro rata among the Senior
Lenders that are Defaulting Lenders under the Senior Credit Agreement based on
their respective outstanding principal amounts on the date of such payment;11

 

(xi)             in accordance with Section 8.03(b)(xi) of the Credit Agreement,
[_____] Dollars ($[____]) to the Administrative Agent, for payment of Swap
Termination Value due and payable with respect to the Interest Rate Protection
Agreements;12

 

(xii)           in accordance with Section 8.03(b)(xii) of the Credit Agreement,
[_____] Dollars [($[____]),[_____] Dollars ($[____]) to [___________________]]13
for payment of [a] Permitted Tax Distribution[s]];14

 

(xiii)         in accordance with Section 8.03(b)(xiii) of the Credit Agreement,
[_____] Dollars ($[____]) to the Administrative Agent, for payment of the
principal amounts due and payable on the Revolving Loans and the Tranche A-1
Term Loans (accompanied, in the case of the Tranche A-1 Term Loans that are held
by Extended Lenders, but not in the case of prepayments of Tranche A-1
Subsequent Term Loans, with any prepayment premium required by Section 3.15 of
the Credit Agreement) pro rata among the Revolving Lenders (other than any
Defaulting Lender) and the Tranche A-1 Lenders based on their respective
outstanding principal amounts on the date of such payment;15

 

(xiv)         in accordance with Section 8.03(b)(xiv) of the Credit Agreement,
[_____] Dollars ($[____]) to the Administrative Agent, for payment of the
principal amounts due and payable on the Revolving Loans pro rata among the
Defaulting Lenders based on their respective outstanding principal amounts on
the date of such payment;16

_______________________



9 To be included in certificates for any date on which such amounts are due and
payable.

10 To be included in certificates on the Senior Maturity Date or the date of any
optional prepayment.

11 To be included in certificates on the Senior Maturity Date or the date of any
optional prepayment.

12 To be included in certificates for each Monthly Date when such amounts are
due and payable.

13 Repeat as necessary.

14 To be included provided that no Default or Event of Default has occurred and
is continuing, on each date on which a re-payment of principal of a Loan or
Senior Loan is made.

15 To be included in certificates on the Maturity Date or the date of any
optional prepayment.

16 To be included in certificates on the Maturity Date or the date of any
optional prepayment.

 



3

 

 

(xv)           in accordance with Section 8.03(b)(xv) of the Credit Agreement,
[_____] Dollars ($[____]) to the Administrative Agent, for payment of the
principal amounts due and payable on the Tranche A-2 Term Loans pro rata among
the Tranche A-2 Lenders based on their respective outstanding principal amounts
on the date of such payment;17

 

(xvi)         in accordance with Section 8.03(b)(xvi) of the Credit Agreement,
[_____] Dollars ($[____]) to Debt Service Reserve Account;18

 

(xvii)       in accordance with Section 8.03(b)(xii) of the Credit Agreement,
[_____] Dollars ($[____]) to the Senior Administrative Agent, for the account of
the Senior Lenders, for a Mandatory Prepayment of the Senior Loans in an amount
equal to one hundred percent (100%) of the cash remaining in the Revenue Account
after the transfer, if any, required pursuant to priority eighteenth of
Section 8.03(b) of the Credit Agreement;19

 

(xviii)     in accordance with Section 8.03(b)(xiii) of the Credit Agreement,
[_____] Dollars ($[____]) to the Administrative Agent, for the account of the
Lenders, for a Mandatory Prepayment of the Loans in an amount equal to one
hundred percent (100%) of the cash remaining in the Revenue Account after the
transfer, if any, required pursuant to priority nineteenth of Section 8.03(b) of
the Credit Agreement;20 and

 

(xix)         in accordance with Section 8.03(b)(xxi) of the Credit Agreement,
[_____] Dollars ($[____]) to the Pledgor.21

 

In support of such direction, the undersigned, on behalf of the Borrowers,
hereby represents and certifies, as of the date hereof and as of the Revenue
Account Withdrawal Date, as follows:

 

(a)                the undersigned is an Authorized Officer of the Borrowers’
Agent;

 

(b)               this Revenue Account Withdrawal Certificate is being delivered
to the Accounts Bank not later than 3:00 p.m. New York City time on the Revenue
Account Withdrawal Date, and the Revenue Account Withdrawal Date is [a][the]
[Business Day][Monthly Date][Maturity Date][date on which a re-payment of
principal of a Loan is made][date of the payment and performance in full of the
Obligations];

 

(c)                all conditions set forth in the Credit Agreement, the Senior
Credit Agreement and the Intercreditor Agreement for the withdrawals requested
hereby have been satisfied; and

 

(d)               on the date hereof, no Notice of Suspension is in effect and
no Default or Event of Default would occur after giving effect to any
application of funds contemplated hereby.

_______________________



17 To be included in certificates on the Maturity Date or the date of any
optional prepayment.

18 To be included in certificates on each Monthly Date.

19 To be included in certificates on each Monthly Date.

20 To be included in certificates on each Monthly Date.

21 To be included in certificate following payment and performance in full of
the Obligations and Senior Obligations.



4

 

 

The undersigned is executing this Revenue Account Withdrawal Certificate not in
an individual capacity but as an Authorized Officer of the Borrowers’ Agent.

 

[The remainder of this page is intentionally blank. The next page is the
signature page.]

 

CC: ADMINISTRATIVE AGENT

 

SENIOR ADMINISTRATIVE AGENT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



5

 

 

IN WITNESS WHEREOF, the undersigned has caused this Revenue Account Withdrawal
Certificate to be executed and delivered as of the day and year first above
written.

 

PACIFIC ETHANOL HOLDING CO. LLC,
as Borrowers’ Agent

 

By::                                                                            



Name:                                                                        

Title:                                                                          

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



6

 

 

EXHIBIT 11.03

 

[SEE ATTACHED]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



7

 

 

EXHIBIT 11.03

to Credit Agreement

 

[FORM OF]
LENDER ASSIGNMENT AGREEMENT

 

This LENDER ASSIGNMENT AGREEMENT (this “Agreement”), dated as of [_________], is
by and between [____________] (the “Assignor”) and [____________] (the
“Assignee”).

 

RECITALS

 

WHEREAS, the Assignor is party to the Second Amended and Restated Credit
Agreement, dated as of October 29, 2012 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”) among Pacific
Ethanol Holding Co. LLC, a Delaware limited liability company (“Pacific
Holding”), Pacific Ethanol Madera LLC, a Delaware limited liability company
(“Madera”), Pacific Ethanol Columbia, LLC, a Delaware limited liability company
(“Boardman”), Pacific Ethanol Stockton LLC, a Delaware limited liability company
(“Stockton”), and Pacific Ethanol Magic Valley, LLC, a Delaware limited
liability company (“Burley” and, together with Pacific Holding, Madera, Boardman
and Stockton, each a “Borrower” and collectively the “Borrowers”), as borrowers,
Pacific Holding, as Borrowers’ Agent, each of the Lenders from time to time
party thereto, Wells Fargo Bank, N.A., as Administrative Agent (in such
capacity, the “Administrative Agent”) and Collateral Agent, and Amarillo
National Bank, as accounts bank;

 

WHEREAS, Assignor desires to assign certain of its interests under the Credit
Agreement to Assignee in accordance with Section 11.03(b) thereof;

 

WHEREAS, as provided under the Credit Agreement, Assignor is a Lender of
[Tranche A-1 Closing Date Term Loans] [Tranche A-1 Subsequent Term Loans]
[Tranche A-2 Term Loans] [Revolving Loans] and, as such, as of the date hereof
has the outstanding Commitments and has disbursed the outstanding Loans as set
forth in Annex A hereto;

 

WHEREAS, Assignee is [not] an Affiliated Lender;

 

WHEREAS, Assignor proposes to sell, assign and transfer to the Assignee, and the
Assignee proposes to accept and assume from the Assignor, a [___] percent
([__]%) interest in all of the rights and obligations of the Assignor under the
Credit Agreement and the other Financing Documents (which includes the
outstanding Loans disbursed by and owing to, and the undisbursed Commitments of,
Assignor), all on the terms and subject to the conditions of this Agreement
(such interest in such rights and obligations being hereinafter referred to as
the “Assigned Interest”); and

 

WHEREAS, after giving effect to the assignment and assumption under this
agreement, the respective Loans and Commitments of Assignor and Assignee shall
be in the amounts set forth on Annex A.

 



1

 

 

NOW, THEREFORE, in consideration of the foregoing and the mutual agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

Section 1.                Definitions. All capitalized terms not otherwise
defined herein shall have the respective meanings set forth in the Credit
Agreement.

 

Section 2.                Assignment.

 

(a)                As of the effective date set forth on the signature page to
this Agreement (the “Effective Date”), subject to and in accordance with the
Credit Agreement, the Assignor irrevocably sells, transfers, conveys and
assigns, without recourse, representation or warranty (except as expressly set
forth herein), to Assignee, and the Assignee irrevocably purchases from the
Assignor, the Assigned Interest, which shall include (i) all of Assignor’s
rights and obligations in its capacity as a Lender with respect to the Assigned
Interest under the Credit Agreement, each other Financing Document, and any
other documents or instruments delivered pursuant thereto or in connection
therewith to the extent related to the Assigned Interest and (ii) to the extent
permitted to be assigned under applicable Law, all claims, suits, causes of
action and any other right of the Assignor (in its capacity as a Lender), to the
extent related to the Assigned Interest, against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, each other
Financing Document, and any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity (the foregoing rights, obligations and interests, collectively, the
“Assigned Rights”).

 

(b)               Upon acceptance and recording of the assignment and assumption
made pursuant to this Agreement by the Administrative Agent, from and after the
Effective Date, the Administrative Agent shall make all payments in respect of
the Assigned Interest and the Assigned Rights (including all payments of
principal, interest, fees and other amounts) to the Assignee. The Assignor and
the Assignee shall make all appropriate adjustments in payments by the
Administrative Agent for periods prior to the Effective Date or with respect to
the making of this assignment directly between themselves. Each of the Assignor
and the Assignee agrees that if it receives any amount under the Credit
Agreement or any other Financing Document that is for the account of the other,
it shall hold the same for the other to the extent of the other’s interest
therein and shall pay promptly the same to the other.1

 

Section 3.                [Payments. As a condition to the Effective Date,
Assignee shall pay to the Administrative Agent in the lawful currency of the
United States and in immediately available funds the processing and recordation
fee of three thousand five hundred Dollars ($3,500), without set-off,
counterclaim or deduction of any kind.]

 

Section 4.                Representations, Warranties and Undertakings.

 

(a)                The Assignor (i) represents and warrants that (A) it is the
legal and beneficial owner of the Assigned Interest and such Assigned Interest
is free and clear of any Lien or adverse claim and (B) it has full power and
authority, and has taken all action necessary, to execute and deliver this
Agreement and to consummate the transactions contemplated hereby; and (ii) makes
no representation or warranty and assumes no responsibility with respect to
(A) any statements, warranties or representations made in or in connection with
the Credit Agreement or the other Financing Documents or the execution,
legality, validity, enforceability or genuineness, or sufficiency of value of
the Credit Agreement, the other Financing Documents, or any other instrument or
document furnished pursuant thereto or in connection therewith or (B) the
financial condition of any Borrower, any other Loan Party or any Project Party
or the performance or observance by any Borrower or any other Person of any of
its obligations under the Credit Agreement, any other Financing Document, or any
other instrument or document furnished pursuant thereto or in connection
therewith.

_______________________

1 Assignor and Assignee to agree to treatment of Capitalized Interest, if any.

 





2

 

 

(b)               The Assignee (i) represents and warrants that it (A) has full
power and authority, and has taken all action necessary, to execute and deliver
this Agreement and to consummate the transactions contemplated hereby and to
become a Lender under the Credit Agreement and the other Financing Documents,
and (B) meets all requirements of an Eligible Assignee, (ii) acknowledges and
confirms that it has received a copy of the Credit Agreement, each other
Financing Document and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Agreement and to purchase the Assigned Interest and assume the Assigned Rights,
on the basis of which it has made such analysis and decision independently and
without reliance on the Administrative Agent or any other Senior Secured Party,
(iii) agrees that it will, independently and without reliance upon the
Administrative Agent, any Borrower, or any other Senior Secured Party and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Credit Agreement or any other Financing Document, (iv) appoints and
authorizes each Agent to take such action as agent on its behalf and to exercise
such powers under the Credit Agreement or the other Financing Documents as are
delegated to such Agent by the terms thereof and (v) will perform in accordance
with their terms all of the obligations that by the terms of the Financing
Documents are required to be performed by it as a Lender. The Assignee further
confirms and agrees that in becoming a Lender and in making its Loans under the
Credit Agreement, such actions have and will be made without recourse to, or
representation or warranty by, any Senior Secured Party.

 

(c)                The Assignee further agrees to furnish the tax form required
by Section 4.07(e) (if so required) of the Credit Agreement no later than the
Effective Date.

 

Section 5.                Effectiveness.

 

(a)                The effectiveness of the sale, assignment and transfer
hereunder is subject to (i) the due execution and delivery of this Agreement by
the Assignor and the Assignee, (ii) the receipt by the Assignor of the payment
made as consideration for the sale, assignment and transfer contemplated in
Section 2 hereof, (iii) consent by the Administrative Agent to this Agreement
and the assignment contemplated hereby[, (iv) the receipt by the Administrative
Agent of the processing and recordation fee provided for in Section 3 hereof]
and [(v)] the registration of such assignment by the Administrative Agent in the
Register in accordance with Section 11.03 of the Credit Agreement.

 

(b)               Simultaneously with the execution and delivery by the parties
hereto of this Agreement to the Administrative Agent for its recording in the
Register, the Assignor shall deliver its Note (if any) to the Administrative
Agent and may request that new Notes be executed and delivered to [the Assignor
and] the Assignee and reflecting [the respective amounts of the reduced
undisbursed Commitment and outstanding principal of Assignor and] the assigned
and assumed outstanding principal and undisbursed Commitment of the Assignee
(plus, if the Assignee is already a Lender, the amount of its outstanding
principal and undisbursed Commitment immediately prior to the assignment
effected hereby). Any such new Note shall carry the rights to unpaid accrued
interest that were carried by any applicable superseded Note(s) such that no
loss of interest shall result therefrom. Any applicable new Note executed and
delivered in accordance with the foregoing shall have set forth thereon a legend
substantially in the following form:

 



3

 

 

“This Note is issued in replacement of [describe replaced note] and,
notwithstanding the date of this Note, this Note carries all of the rights to
unpaid interest that were carried by such replaced Note, such that no loss of
interest shall result from any such replacement.”

 

If the Assignee is already a Lender, it shall (promptly following its receipt of
such new Note payable to it) return to the Borrower the prior Note, if any, held
by it.

 

(c)                Except as otherwise provided in the Credit Agreement,
effective as of the Effective Date:

 

(d)               the Assignee shall be deemed automatically to have become a
party to, and the Assignee agrees that it will be bound by the terms and
conditions set forth in, the Credit Agreement, and shall have all the rights and
obligations of a “Lender” under the Credit Agreement and the other Financing
Documents as if it were an original signatory thereto or an original Lender
thereunder with respect to the Assigned Interest and the Assigned Rights; and

 

(e)                the Assignor shall relinquish its rights (but shall continue
to be entitled to the benefits of Sections 11.07 (Costs and Expenses) and 11.09
(Indemnification by the Borrowers) of the Credit Agreement) and be released from
its obligations under the Credit Agreement and the other Financing Documents to
the extent specified herein.

 

Section 6.                Governing Law. This Agreement shall be governed by,
and construed in accordance with, the laws of the State of New York, United
States of America.

 

Section 7.                Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed to be an original
and all of which taken together shall constitute one and the same agreement.
Delivery of an executed counterpart of this Agreement by telecopy or portable
document format (“pdf”) shall be effective as delivery of a manually executed
counterpart of this Agreement.

 

Section 8.                Further Assurances. The Assignor and the Assignee
hereby agree to execute and deliver such other instruments, and take such other
action, as either party or the Administrative Agent may reasonably request in
connection with the transactions contemplated by this Agreement including,
without limitation, the delivery of any notices to the Borrowers or the Agents
that may be required in connection with the assignment contemplated hereby.

 



4

 

 

Section 9.                Binding Effect; Amendment. This Agreement shall be
binding upon and inure to the benefit of the parties and their respective
successors and assigns, subject, however, to the provisions of the Credit
Agreement. No provision of this Agreement may be amended, waived or otherwise
modified except by an instrument in writing signed by each party hereto and by
the Administrative Agent.

 

Section 10.            Administrative Agent Enforcement. The Administrative
Agent shall be entitled to rely upon and enforce this Agreement against the
Assignor and the Assignee in all respects.

 

[The remainder of this page is intentionally blank. The next page is the
signature page.]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



5

 

 

IN WITNESS WHEREOF, the Assignor and the Assignee have caused this Lender
Assignment Agreement to be executed by their duly authorized officers.

 

The effective date for this Agreement is [the date this Agreement is
acknowledged and accepted by the Administrative Agent [and the Borrowers’
Agent2]] [____________, 20[__] (the “Trade Date”)].

 

[ASSIGNOR]

 

By:_________________________________

       Name:

       Title:

 

[ASSIGNEE]

 

By:_________________________________

       Name:

       Title:

 

Accepted and Acknowledged

this ___ day of _______, 20___

 

WELLS FARGO BANK, N.A.,

as Administrative Agent

 

By:_________________________________

Name:

Title:

 

[3Accepted and Acknowledged

this ___ day of _______, 20___

 

PACIFIC ETHANOL HOLDING CO. LLC,

 

as Borrowers’ Agent

 

By:_________________________________

Name:

Title:]

 

_______________________



2 Only if required pursuant to definition of Eligible Assignee.

3 Only if required pursuant to definition of Eligible Assignee.

 



6

 

 

Annex A
to Lender Assignment Agreement

 

[Note: Include only those Loans that Assignor has an interest in.]

 

Loan1 Assignor’s
Undisbursed
Commitment
Pre-Assignment Assignor’s
Outstanding
Loans
Pre-
Assignment Percentage
(of
Assignor’s
interests)
Assigned Assignor’s
Undisbursed
Commitment
Post-
Assignment Assignor’s
Outstanding
Loans
Post-
Assignment Assignee’s
Undisbursed
Commitment
Post-
Assignment* Assignee’s
Outstanding
Loans
Post-
Assignment* Tranche A-1 Closing Date Term Loans $ $ % $ $ $ $ Tranche A-1
Subsequent Term Loans $ $ % $ $ $ $ Tranche A-2 Term Loans N/A $ % N/A $ N/A $
Revolving Loans $ $ % $ $ $ $

_______________________

* If Assignee is already a Lender, this number should be calculated taking into
account only the Commitments and Loans assumed by Assignee pursuant to this
Agreement.

 

 

_______________________

1 The Loans are Extended Loans.

 

 

 

 

 

 



 





